 Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 1 of 221 PageID #:14




                           EXHIBIT A
 Petition to List U.S. Populations of Lake Sturgeon (Acipenser
fulvescens) as Endangered or Threatened under the Endangered
                          Species Act
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 2 of 221 PageID #:15




 Petition to List U.S. Populations of Lake
   Sturgeon (Acipenser fulvescens) as
  Endangered or Threatened under the
         Endangered Species Act




                             May 14, 2018
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 3 of 221 PageID #:16



NOTICE OF PETITION

Submitted to U.S. Fish and Wildlife Service on May 14, 2018:
Gary Frazer, USFWS Assistant Director, Gary_Frazer@fws.gov
Charles Traxler, Assistant Regional Director, Region 3, Charles_Traxler@fws.gov
Georgia Parham, Endangered Species, Region 3, Georgia_Parham@fws.gov
Mike Oetker, Deputy Regional Director, Region 4, Mike_Oetker@fws.gov
Allan Brown, Assistant Regional Director, Region 4, Allan_Brown@fws.gov
Wendi Weber, Regional Director, Region 5, Wendi_Weber@fws.gov
Deborah Rocque, Deputy Regional Director, Region 5, Deborah_Rocque@fws.gov
Noreen Walsh, Regional Director, Region 6, Noreen_Walsh@fws.gov
Matt Hogan, Deputy Regional Director, Region 6, Matt_Hogan@fws.gov

Petitioner Center for Biological Diversity formally requests that the U.S. Fish and Wildlife
Service (“USFWS”) list the lake sturgeon (Acipenser fulvescens) in the United States as
a threatened species under the federal Endangered Species Act (“ESA”), 16 U.S.C.
§§1531-1544. Alternatively, the Center requests that the USFWS define and list distinct
population segments of lake sturgeon in the U.S. as threatened or endangered.

Lake sturgeon populations in Minnesota, Lake Superior, Missouri River, Ohio River,
Arkansas-White River and lower Mississippi River may warrant endangered status. Lake
sturgeon populations in Lake Michigan and the upper Mississippi River basin may
warrant threatened status. Lake sturgeon in the central and eastern Great Lakes (Lake
Huron, Lake Erie, Lake Ontario and the St. Lawrence River basin) seem to be part of a
larger population that is more widespread. Lake sturgeon introduced into Alabama and
Georgia derive solely from out of basin stocks. Eight Canadian populations of lake
sturgeon are already listed as endangered, threatened or “special concern” in Canada.

The Center requests that critical habitat for all listed U.S. populations of the lake
sturgeon be designated concurrent with listing.

This petition is filed under §553(e) of the Administrative Procedure Act (“APA” - 5 U.S.C.
§§ 551-559), §1533(b)(3) of the ESA, and 50 C.F.R. §424.14(b). This petition sets in
motion a specific administrative process as defined by §1533(b)(3) and 50 C.F.R.
§424.14(b), placing mandatory response requirements on the USFWS. Because
Acipenser fulvescens is exclusively a fresh water fish, the USFWS has jurisdiction over
this petition.

The Center for Biological Diversity is a nonprofit environmental organization dedicated to
the protection of native species and their habitats. The Center submits this petition on its
own behalf and on behalf of its members and staff with an interest in protecting the lake
sturgeon and its habitat.

Contact: Marc Fink




209 E. 7th Street, Duluth, MN 55805
mfink@biologicaldiversity.org
(218) 464-0539


                                              2
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 4 of 221 PageID #:17



EXECUTIVE SUMMARY

The lake sturgeon (Acipenser fulvescens) is a large, long-lived, freshwater fish species
that historically inhabited rivers and lakes throughout three major North American
watersheds—Hudson Bay, the Great Lakes basin, and the Mississippi River drainage.
Sturgeons are an ancient and successful lineage of fishes, having survived relatively
unchanged for 200 million years.

Lake sturgeon can attain ages up to 100 years, grow to over 8 feet long and weigh up to
300 pounds. They have no scales but are covered by five rows of bony scutes on the
back and sides. Lake sturgeon are iteroparous, characterized by multiple reproductive
cycles over the course of their lifetime. Preferred habitats are large shallow lakes, rivers
and near-shore areas. Lake sturgeon feed by using their protruding mouths to suction up
bottom dwelling organisms such as crayfish and other crustaceans as well as insect
larvae.

Sturgeons in general are highly vulnerable to habitat alteration and over-fishing because
of their specialized habitat requirements, the long time it takes them to reach breeding
maturity, and their episodic reproductive success. Lake sturgeon have a low
reproductive rate and may not begin to spawn until they are 15-25 years old. Mature
males spawn on average every other year and females spawn on average every three to
four years.

The history of sturgeon fisheries throughout the world has been one of overexploitation
followed by severe population reduction. Due to excessive harvests in the 1800s, lake
sturgeon quickly transitioned from a “nuisance species” of incredibly high abundance to
a highly desired commercial species to a severely depleted species. Concurrent with
overfishing were anthropogenic habitat alterations that have done irreparable damage to
lake sturgeon habitat, including dam construction which blocked access to spawning and
rearing habitat, dramatic changes to water quality due to water pollution, and ecosystem
changes from water diversions, logging, conversion to agriculture, and river
channelization.

Lake sturgeon in the United States warrant listing as “threatened” under the federal
Endangered Species Act. Lake sturgeon populations in Minnesota, Lake Superior,
Missouri River, Ohio River, Arkansas-White River and lower Mississippi River may
qualify as “endangered.” Lake sturgeon populations in Lake Michigan and the upper
Mississippi River basin may qualify as “threatened.” Lake sturgeon populations in the
central and eastern Great Lakes (Lake Huron, Lake Erie, Lake Ontario and the St.
Lawrence River basin) are less imperiled. Lake sturgeon introduced into Alabama and
Georgia derive solely from out of basin stocks. Eight Canadian populations of lake
sturgeon are already listed as endangered, threatened or “special concern” in Canada.

The historical abundance of lake sturgeon in the Great Lakes alone was impressive: it is
estimated that more than 15 million sturgeon inhabited the Great Lakes in the late
1800s. Lake sturgeon abundance is now reduced to less than one percent of historic
levels in their native range, with most of the remaining spawning populations showing
little or only limited signs of natural recovery. Lake sturgeon have been extirpated from
most of their former rivers and tributaries in the Mississippi River basin, and are
extirpated or depleted in many of the tributaries to the Great Lakes.



                                             3
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 5 of 221 PageID #:18



In Northwestern Minnesota, formerly abundant lake sturgeon populations in the Red
River and many of its tributaries have been largely extirpated. There are still relatively
large numbers of lake sturgeon in the Lake of the Woods-Rainy River system and
unknown numbers in Rainy Lake. Stocking of lake sturgeon is occurring in the Red River
in Minnesota and in the Assiniboine River in Canada, but reproducing populations have
not yet been established.

In Lake Michigan, lake sturgeon have been extirpated from 14 of 27 former spawning
tributaries, and are at dangerously low population numbers in 10 additional tributaries.
Only about 3,000 adult lake sturgeon are believed to remain in Lake Michigan, with
approximately 1,400 spawning age adults in lower Green Bay. In western Lake
Michigan, former spawning populations have been extirpated from 12 of 20 tributaries. In
an additional 5 western Lake Michigan tributaries lake sturgeon persist only as very
small remnant runs, with no more than 25-50 annual spawners, well below minimum
population viability. There are small spawning populations in the Peshtigo River and the
Menominee River. The only significant lake sturgeon population left in the Lake Michigan
area is in Lake Winnebago, with about 20,000 adult spawners in the entire system. In
eastern Lake Michigan, former lake sturgeon spawning populations have been
extirpated from 2 of 7 tributaries as well as from Wolf Lake. In an additional 5 eastern
Lake Michigan tributaries lake sturgeon persist only as small remnant runs, with no more
than 20-100 annual spawners. There are no remaining large populations of lake
sturgeon in eastern Lake Michigan.

In Lake Superior, lake sturgeon have been extirpated from 7 of 9 former spawning
tributaries on the U.S. side. Small, self-sustaining populations now occur only in the
Sturgeon River and its tributary Otter River, and the Bad River and its tributary White
River. Lake sturgeon have since been restocked in the St. Louis and Ontonagon rivers
but there has been limited evidence of spawning and the population sizes are extremely
small or unknown. On the Canadian side of Lake Superior, former lake sturgeon
spawning populations have been extirpated from 7 of 15 tributaries. Remaining
populations in 8 Canadian tributaries are all small, with unknown population sizes.

Lake sturgeon populations in Lake Huron, Lake Erie, Lake Ontario and the St. Lawrence
River appear to comprise a larger population that is geographically widespread. Lake
sturgeon were incredibly abundant historically in Lakes Huron, Erie and Ontario, but
stocks were decimated by overfishing. In Lake Huron, they remain in 9 of 15 U.S.
tributaries with former spawning populations; 5 of those are well below minimum viable
population levels, and 4 populations are considered stable. In Lake Erie, at least 6
former lake sturgeon spawning populations in tributaries on the U.S. side have been
extirpated and the upper Niagara River has a small remnant population; the only robust
population is in the Huron-Erie corridor, with spawning in the Detroit River, Lake St. Clair
and the St. Clair River. In Lake Ontario, all of the former lake sturgeon spawning
populations in tributaries on the U.S. side have either remnant spawning populations or
are extirpated; small populations remain in the Black, Genesee, lower Niagara and
Oswego rivers and in Oneida Lake. In the U.S. waters of the St. Lawrence River basin,
lake sturgeon remain relatively common in a few areas (notably upper Lake St. Francis),
however most former populations in the St. Lawrence River and its tributaries are
remnant or extirpated.

In the upper Mississippi River basin, lake sturgeon went from being extremely plentiful
historically to rare throughout the basin, with small populations now remaining in 10


                                             4
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 6 of 221 PageID #:19



tributaries. In the Missouri River basin, formerly abundant lake sturgeon populations
declined drastically and were nearly extirpated by the early 1900s. Natural reproduction
is either non-existent in Missouri or survival of young is not sufficient to increase
population numbers, and lake sturgeon are now very rare in Missouri. In the Ohio River
basin, lake sturgeon were formerly abundant throughout the Ohio River and many of its
major tributaries, but populations were greatly reduced by 1950 and have suffered
massive declines since the 1950s. Lake sturgeon are now nearly extirpated from the
Ohio River and all of its major tributaries in Ohio, Kentucky, Indiana, Pennsylvania, West
Virginia and Tennessee. Former lake sturgeon populations have been extirpated from
the Allegheny, Cumberland, Ohio, Scioto, Tennessee and Wabash rivers. Only one
small naturally reproducing population of lake sturgeon remains in the entire Ohio River
basin, in the East Fork of the White River tributary of the Wabash River in southern
Indiana. In the Arkansas-White River basin, very little is known about historical
abundance of lake sturgeon. There have been two modern accounts of lake sturgeon in
the White River, but the species is assumed to be essentially extirpated from Arkansas.
In the lower Mississippi River basin, there is little historical information about lake
sturgeon and no recent records. Stocking of hatchery lake sturgeon has occurred in the
lower Mississippi River in Louisiana.

Only 6 lake sturgeon populations remain which have more than 1,000 adult fish; the
Lake Winnebago system tributary to Lake Michigan (Lake Winnebago, Fox River, Wolf
River and Lake Poygan); Black Lake/Black River in the Cheboygan River system,
tributary to Lake Huron; the Huron-Erie corridor (Detroit River, Lake St. Clair and St.
Clair River), tributary to Lake Erie; the Oswego River system tributary to Lake Ontario;
Rainy River/Lake of the Woods in Northwestern Minnesota; and Yellow River/Yellow
Lake, Wisconsin, in the upper Mississippi River basin.

Some important recovery measures are being implemented for lake sturgeon in some
rivers, such as propagation and reintroduction into former habitats, dam removal or fish
passage construction, and improved stream flows below dams. However, the legacy of
overfishing and habitat destruction remains. Recovery efforts have not reached many
areas, and many former spawning rivers are permanently blocked by dams. It will take
many decades of effective habitat and harvest protections to rebuild viable lake sturgeon
populations. The vast majority of former lake sturgeon spawning habitats are still
inaccessible and many existing populations are isolated or fragmented. Lake sturgeon
still face numerous threats from dams and hydroelectric facilities, pollution and
contaminants, recreational fishing, poaching, invasive species, climate change, and
habitat fragmentation.

The Center is petitioning for threatened status for all lake sturgeon in the United States,
or alternatively for identification and listing of imperiled distinct population segments of
lake sturgeon in the U.S. as endangered or threatened.




                                              5
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 7 of 221 PageID #:20



Table of Contents

Notice of Petition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Executive Summary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

NATURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
Description. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Taxonomy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Population Structure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
Distribution. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
Habitat. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
Movement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
Feeding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
Reproduction and Growth. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
Natural Mortality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .24

STATUS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
Historic and Current Distribution and Abundance. . . . . . . . . . . . . . . . . . . . . . . . . . 25
Great Lakes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
       Lake Superior. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
       Lake Michigan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30
       Lake Huron. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
       Lake Erie. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
       Lake Ontario. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
St. Lawrence River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
Northwestern Minnesota. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73
Mississippi River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
       Upper Mississippi River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
       Missouri River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 85
       Ohio River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .87
       Arkansas-White River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91
       Lower Mississippi River Basin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 92
Alabama/Georgia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
Canada. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .96
Population Trends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100

CRITERIA FOR ENDANGERED SPECIES ACT LISTING. . . . . . . . . . . . . . . . . . . . .106
Imperiled U.S. Populations of Lake Sturgeon Qualify As “Species” Under the
ESA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 106
Lake Sturgeon Populations Are Endangered or Threatened Under the ESA. . . . 111
Present or Threatened Destruction, Modification, or Curtailment of Habitat
or Range. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .111
Dams and Hydroelectric Facilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 111
Pollution and Contaminants. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 121
Dredging and Channelization. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 129
Overutilization for Commercial, Recreational, Scientific, or Educational
Purposes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .130
Legacy of Overfishing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 130
Current Commercial Fisheries. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 131
Current Recreational Fishing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 132
International Trade and Poaching. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .132


                                                                 6
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 8 of 221 PageID #:21



Disease and Predation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .133
Inadequacy of Existing Regulatory Mechanisms. . . . . . . . . . . . . . . . . . . . . . . . . . 133
      International Protections. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133
      Federal Protections. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 135
      Tribal Protections. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .145
      State Protections. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 146
Other Natural or Anthropogenic Factors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 160
      Invasive Species. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .160
      Climate Change. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .162
      Habitat Fragmentation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 166
      Vulnerable Life History Characteristics. . . . . . . . . . . . . . . . . . . . . . . . . . . . 167
      Lack of Population Viability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .168
      Compromised Genetic Integrity. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 169

CRITICAL HABITAT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 171

BIBLIOGRAPHY OF LITERATURE CITED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .172




                                                          7
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 9 of 221 PageID #:22



NATURAL HISTORY

The lake sturgeon (Acipenser fulvescens) is an endemic North American fish species,
historically distributed across the eastern and central United States and Canada. Lake
sturgeon range from the Canadian waters of the Hudson Bay in Saskatchewan and
Manitoba, east to the St. Lawrence River estuary, and from the Great Lakes and
Mississippi River basins, to isolated populations farther south in the Tennessee River
and Ohio River drainages.

Lake sturgeon are large, long-lived, and late-maturing. They can grow to over 8 feet
long, weigh up to 300 pounds and attain ages of up to 100 years. Lake sturgeon have no
scales but are covered by five rows of bony scutes on the back and sides.

Lake sturgeon prefer large shallow lakes and rivers and near shore habitats. They feed
by using their protruding mouth to suction up bottom dwelling organisms such as
crayfish and other crustaceans as well as insect larvae. Lake sturgeon are
potamodromous (migrating in fresh water to spawn, typically from lake to stream), with
high site fidelity.

Lake sturgeon have a low reproductive rate and may not begin to spawn until they reach
maturity at 15-25 years old. Male lake sturgeon reach sexual maturity at 15-20 years of
age, at which point they spawn on average every other year. Females mature at about
20-25 years of age, but spawn on average only every three to four years. These
reproductive characteristics reduce the rate of recovery of lake sturgeon populations that
are overfished.

Description

Sturgeons in general have a prehistoric appearance due to their large size, shark-like
tails, and armored covering of bony plates. Sturgeons possess skeletons that are more
cartilage than bone, have heavy, sandpaper-like skin, and are protected by rows of bony
plates (called scutes) rather than scales. Underneath their flattened snouts are sensory
barbels and a toothless “vacuum cleaner” mouth capable of siphoning up food.

Adult lake sturgeon are among the largest of North American freshwater fishes. Adult
males generally measure between 100 and 185 cm long (3 to 6 feet) and weigh 11 to 30
kg (24 to 66 pounds), while the larger adult females range between 130 to 215 cm long
(4 to 7 feet) and generally weigh from 25 to 100 kg (55 to 220 pounds) (Peterson et al.
2007). The largest documented lake sturgeon specimen, taken from Lake Michigan in
1943, measured 241 cm (nearly 8 feet) and weighed 141 kg (310 pounds) (Van Oosten
1956; Peterson et al. 2007).

The physical appearance of lake sturgeon is similar to that of most other sturgeon
species. Lake sturgeon possess a torpedo-shaped, scaleless body that is protected by
five lateral rows of scutes. The snout is pointed and features a protusible ventral mouth,
which is used to suck prey into the mouth like a vacuum. Prey items are detected using
four sensory barbels on the snout. Unlike other Acipenser species, the barbels of the
lake sturgeon are situated closer to the tip of the snout than the origin of the mouth
(Peterson et al. 2007). Lake sturgeon have a heterocercal tail, a large air bladder, and a
single, large dorsal fin. The lake sturgeon’s vertebrae are cartilaginous and lack a
centrum, and the notochord extends into the tail (Scott and Crossman 1973).


                                            8
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 10 of 221 PageID #:23




                 Basic morphology of adult lake sturgeon (from Peterson et al. 2007)




                   Ventral view of lake sturgeon head (from Peterson et al. 2007)

Lake sturgeon have five widely separated rows of scutes on the body. The dorsal row of
scutes numbers 9 to 17, the two lateral rows have 29 to 42 scutes each, and the two
ventral rows have 7 to 12 scutes each. The dorsal fin rays number 35 to 45, and the anal
fin rays number 25 to 30 (Vladykov and Greeley 1963; Scott and Crossman 1973;
Peterson et al. 2007). Body armoring is extensive on juveniles but decreases with age,
with the scutes themselves being almost completely resorbed in adulthood. This
contrasts with most anadromous sturgeons, which retain ossified scutes that grow
throughout their life cycle (Peterson et al. 2007).

Lake sturgeon are generally dark brown or dark gray dorsally, with a similar but slightly
lighter coloration on the lateral surfaces. The underside of lake sturgeon is typically white
or cream-colored.

In juveniles smaller than 30 cm, two large black splotches are typically present across
the dorsum and sides, which are not present in juveniles larger than 60 cm. In juveniles,
black speckling on the upper surfaces of the body is common and often persists into
early adulthood (Peterson et al. 2007). Juveniles have a series of bony plates in five
rows (Scott and Crossman 1973).




                                                 9
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 11 of 221 PageID #:24




         Basic morphology and coloration of juvenile lake sturgeon (from Peterson et al. 2007)




                                Juvenile lake sturgeon (USFWS photo)

Taxonomy

Sturgeon are modern relicts of the ancient group of bony fishes, having remained
relatively unchanged from when they first appeared 200 million years ago.
Taxonomically, they belong to the infraclass Chondrostei, along with paddlefishes,
numerous fossil fishes, and the ancestors of all other bony fishes. Sturgeons themselves
are not ancestral to modern bony fishes but are a highly specialized and successful
offshoot of the ancestral chondrosteans, retaining ancestral features such as a
heteroceral tail, similar fin and jaw structure, and spiracle (breathing orifice).

The earliest members of the sturgeon group are thought to have evolved in the Lower
Jurassic period, approximately 200 million years ago. However, the oldest fossils of the
group date back to the Upper Cretaceous (Bemis et al. 1997). Most taxonomists
currently agree that Acipenseriformes is a monophyletic group derived from the
palaeonisciform fishes, a paraphyletic assemblage of early ray-finned fishes (Bemis et
al. 1997).

The sturgeon family (Acipenseridae) is recognized as containing 27 species, distributed
among four genera (Peterson et al. 2007). Acipenser is the largest of the genera within
the family Acipenseridae and contains 17 species (Bemis and Kynard 1997). The
common characteristics shared by members of the Acipenser genus are: a small,
downward-projecting transverse mouth; a long, flattened snout that is either conical or
narrow; a set of 4 cylindrical or fimbrated barbels; palatoquadratum connecting the
symplecticum; stylohyale articulating with the posterior section of the symplecticuml
linear arrangement of the palatoquadratum and the upper part of the maxillae; and




                                                  10
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 12 of 221 PageID #:25



clustered basihyalia positioned along the median line of the rostrum (Antoniu-Murgoci
1936a, 1936b, 1942; Peterson et al. 2007).

Five Acipenser species are native to North America. Of those, Acipenser fulvescens is
the only species that completes its full life cycle in freshwater (Peterson et al. 2007).
Although the lake sturgeon has always been placed within the genus Acipenser, it has
undergone taxonomic changes – see the table below. Through the 19th and 20th
centuries, at least 17 different names were assigned to the species and its various
populations across the Great Lakes, St. Lawrence River and Central U.S. (Scott and
Crossman 1973). By the 1950s, taxonomists had determined that these populations
were in fact all part of a single species (Peterson et al. 2007). In accordance with the
rules of scientific classification, the original species name (Acipenser fulvescens) was
accepted as the official name for the species, which was first described by Constantine
S. Rafinesque in 1817 (Peterson et al. 2007).

                        Synonym                                   Reference
                 Acipenser rubicundus                            LeSueur 1818
                 Acipenser rupertianus                  Richardson and Richardson 1836
                    Acipenser laevis                             Agassiz 1850
                 Acipenser carbonarius                           Agassiz 1850
                 Acipenser rhynchaeus                            Agassiz 1850
                  Acipenser maculosus                        LeSueur Günther 1870
                  Acipenser athracinus                           Duméril 1870
                 Acipenser megalaspis                            Duméril 1870
                    Acipenser lamarii                            Duméril 1870
                   Acipenser atelaspis                           Duméril 1870
                   Acipenser rosarium                            Duméril 1870
                   Acipenser kirtlandi                           Duméril 1870
                    Acipenser buffalo                            Duméril 1870
                    Acipenser sturio                           Eigenmann 1895
            Acipenser fulvescens obtusirostris                  Roussow 1955
            Acipenser fulvescens acuitirostris                  Roussow 1955

                 Previous synonyms for Acipenser fulvescens (from Galarowicz 2003)

Other common names for lake sturgeon have included freshwater sturgeon, Great Lakes
sturgeon, Ohio sturgeon, rock sturgeon, rock fish, rubber nose, black sturgeon, dogface
sturgeon, stone sturgeon, red sturgeon, ruddy sturgeon, common sturgeon, shell back
sturgeon, bony sturgeon and smoothback (Galarowicz 2003).

Population Structure

Initial investigations into lake sturgeon genetic diversity and population structure
primarily utilized mitochondrial DNA analysis and revealed very low levels of variation
within and among populations (e.g. Guenette et al. 1993; Ferguson et al. 1993; Krieger
et al. 2000; Scribner 2002). However the application of more polymorphic nuclear
markers (microsatellites) has identified fine-scale structure within and among lake
sturgeon populations in the Great Lakes basin and Hudson Bay. Studies indicate that
there are genetic differences among lake sturgeon populations within the Great Lakes,
and that genetic differentiation may even occur among larger watersheds (Ferguson et
al. 1993; Fortin et al. 1993; Ferguson and Duckworth 1997; Robinson and Ferguson
2001; McQuown et al. 2003; Welsh and McClain 2004; DeHaan et al. 2006; Welsh et al.
2008).




                                                 11
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 13 of 221 PageID #:26



Canada has designated endangered, threatened or special concern status for all of
Canada’s lake sturgeon populations. The Committee on the Status of Endangered
Wildlife in Canada (COSEWIC) determined that lake sturgeon populations occurring in
different major drainages appear invariably to be genetically distinct from each other
(COSEWIC 2006). Based on published genetic studies and separation of populations by
biogeographically distinct ecozones, COSEWIC (2006) determined there are at least
eight distinct populations or “designatable units” of lake sturgeon in Canada, with many
more populations undoubtedly present. However, Canada’s criteria for designatable
units requires “deep historical divergence,” a different standard than the criteria for
“distinct population segments” under the U.S. Endangered Species Act. Regardless,
Canada recognizes designatable units of lake sturgeon in: 1) Western Hudson Bay, 2)
Saskatchewan River, 3) Nelson River, 4) Red-Assiniboine Rivers-Lake Winnipeg, 5)
Winnipeg River-English River, 6) Lake of the Woods-Rainy River, 7) Southern Hudson
Bay-James Bay, and 8) Great Lakes-Upper St. Lawrence.




   Lake sturgeon regional populations (“Designatable Units”) recognized by Canada, based on genetic
                      distinction and biogeographic zones (from COSEWIC 2006)
                                       DU1 - Western Hudson Bay
                                       DU2 - Saskatchewan River
                                           DU3 - Nelson River
                               DU4 - Red-Assiniboine rivers-Lake Winnipeg
                                   DU5 - Winnipeg River-English River
                                  DU6 - Lake of the Woods-Rainy River
                                 DU7 - Southern Hudson Bay-James Bay
                                 DU8 - Great Lakes-Upper St. Lawrence



                                                 12
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 14 of 221 PageID #:27




McQuown et al. (2003) used microsatellites to study samples from across the range of
the current lake sturgeon distribution, but sampled a very small number of populations.
McQuown et al. (2003) used differences in allele frequencies between regional stocks to
sort populations in three distinct groups: Hudson Bay drainage, upper Great Lakes
drainage, and lower Great Lakes–St. Lawrence River.

Scribner et al. (2004) found that lake sturgeon populations in western Lake Michigan
(Menominee, Peshtigo, Oconto, lower Fox, and Wolf rivers, all tributaries to Green Bay)
were genetically more similar to each other than to populations in eastern Lake Michigan
(Manistee and Muskegon rivers), which, in turn were more similar to each other than to
populations in Lake Huron tributaries.

DeHaan et al. (2006) used microsatellite data from eight disomic loci to assess genetic
structure among 10 lake sturgeon populations in the Great Lakes basin and several of its
tributaries; they detected evidence of significant substructure. More genetic variance
was partitioned within individual lakes than among them. DeHaan et al. (2006) was able
to assign these populations to three distinct assemblages, somewhat similar to those
found by McQuown et al. (2003): Lake Superior drainages; western Lake Michigan; and
eastern Lake Michigan and the eastern Great Lakes.

Drauch et al. (2008) observed significant levels of genetic divergence among lake
sturgeon in the Ohio River basin, with large differences at both nuclear and
mitochondrial markers between sturgeon in the White River in Indiana and sturgeon from
7 other sampled populations, suggesting that some degree of subdivision exists in the
basin. Drauch et al. (2008) suggested that the White River lake sturgeon population is a
genetically unique remnant stock that most likely survived mass extirpations in the Ohio
River system. Drauch et al. (2008) also found that the Chippewa River lake sturgeon
population (in the upper Mississippi River basin) is significantly differentiated from those
in the White River at both microsatellite and mitochondrial loci, suggesting some amount
of evolutionary independence between these populations.

Welsh et al. (2008) sampled sturgeon from 27 locations throughout the Great Lakes and
found that lake sturgeon populations in the Great Lakes basin harbor substantial genetic
diversity and that the majority of lake sturgeon populations are genetically distinct from
each other (Welsh et al. 2008). Welsh et al. (2008) also concluded that lake sturgeon
populations in Lake Superior are significantly different from those in the other Great
Lakes. Welsh et al. (2010) defined six distinct genetic stocking units of lake sturgeon
across the Great Lakes basin to be used for reintroduction efforts: northern Lake
Superior, southern Lake Superior, northern Lake Huron, Green Bay, central Great Lakes
(lower state of Michigan, Lake St. Clair, and the Niagara region) and the St. Lawrence
area.

Homola et al. (2010) found a relatively high level of genetic divergence among lake
sturgeon populations in tributaries of Lake Superior (Sturgeon River, Michigan and Bad
River, Wisconsin) and Lake Michigan (Lake Winnebago system). Homola et al. (2012)
identified 6 genetically differentiated spawning populations of lake sturgeon in Lake
Michigan - in the Fox, Menominee, Oconto–Peshtigo, Kalamazoo, Manistee and
Muskegon rivers.




                                            13
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 15 of 221 PageID #:28



Lake Superior Population Structure

DeHaan et al. (2006) detected evidence of significant substructure and a distinct genetic
assemblage for lake sturgeon in Lake Superior drainages. Further genetic analysis by
Welsh et al. (2008) provided evidence that lake sturgeon in Lake Superior and its
tributaries may form a distinct population segment, differentiated from other Great Lakes
lake sturgeon populations. Welsh et al. (2010) defined six genetic stocking units of lake
sturgeon across the Great Lakes basin to be used for reintroduction efforts, including
separate genetic assemblages for northern Lake Superior tributaries in Canada and
southern Lake Superior tributaries in the U.S. Canada recognizes 8 genetically and
geographically distinct populations of lake sturgeon in Canada, including a distinct sub-
unit in the Canadian waters and tributaries of northern Lake Superior (COSEWIC 2006).

Lake Michigan Population Structure

Evidence for potentially distinct population segments of lake sturgeon in the Lake
Michigan basin comes from genetic analyses by Scribner et al. (2004), DeHaan et al.
(2006), Homola et al. (2010), Welsh et al. (2010) and Homola et al. (2012). DeHaan et
al. (2006) detected evidence of significant substructure and distinct genetic assemblages
for lake sturgeon populations in western Lake Michigan and eastern Lake Michigan.
Scribner et al. (2004) found that lake sturgeon populations in western Lake Michigan
tributaries to Green Bay (Menominee, Peshtigo, Oconto, Fox, and Wolf rivers) were
genetically more similar to each other than to populations in eastern Lake Michigan
(Manistee and Muskegon rivers), which in turn were more similar to each other than to
populations in Lake Huron tributaries. Homola et al. (2010) found a relatively high level
of genetic divergence among lake sturgeon populations in Wisconsin tributaries to Lake
Superior (Sturgeon River and Bad River) and populations in the Lake Winnebago river
system, a western tributary of Lake Michigan. Welsh et al. (2010) defined six genetic
stocking units of lake sturgeon across the Great Lakes basin to be used for
reintroduction efforts, including separate genetic assemblages for Green Bay tributaries
in western Lake Michigan and a population in the central Great Lakes, which included
the lower state of Michigan, as well as Lake St. Clair and the Niagara region. Homola et
al. (2012) identified 6 genetically differentiated spawning populations of lake sturgeon in
rivers tributary to Lake Michigan, in the Fox, Menominee, Oconto–Peshtigo, Kalamazoo,
Manistee and Muskegon rivers. Although Homola et al. (2012) found high straying rates
between river systems, the genetic data suggest that either individual sturgeon that stray
are reproductively unsuccessful or that contemporary straying rates are not reflective of
historical rates of gene flow. However, it is difficult to identify a distinct Lake Michigan
population because lake sturgeon in western Lake Michigan are fairly similar to sturgeon
in Lake Ontario/St. Clair, likely due to a postglacial re-colonization artifact (Welsh et al.
2008); and lake sturgeon in eastern Lake Michigan are fairly similar to sturgeon in Lake
Huron (DeHaan et al. 2006; Welsh et al. 2010).

Lake Huron Population Structure

Scribner et al. (2004) concluded that lake sturgeon populations in Lake Huron tributaries
were genetically differentiated from populations in tributaries of Lake Michigan, but the
only Lake Huron samples studied were from Black Lake, St. Clair River and Lake St.
Clair. Welsh et al. (2010) defined six genetic stocking units of lake sturgeon across the
Great Lakes basin to be used for reintroduction efforts, including a separate genetic
assemblage for northern Lake Huron. Canada recognizes 8 genetically and


                                             14
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 16 of 221 PageID #:29



geographically distinct populations of lake sturgeon in Canada, and groups populations
in Lake Huron with those in the other Great Lakes and St. Lawrence River basin
(COSEWIC 2006). Because there is only one significant remaining lake sturgeon
population in U.S. tributaries to Lake Huron (in Black Lake, in the Cheboygan River
system), it is difficult to reach any conclusions about Lake Huron population structure.

Lake Erie Population Structure

McQuown et al. (2003) grouped samples of non-spawning lake sturgeon from Lake Erie
and the Niagara River with populations from the St. Lawrence River basin, distinct from
populations in Lake Michigan or Hudson Bay. DeHaan et al. (2006) found similar
assemblages, assigning populations in Lake Erie to a larger population containing
eastern Lake Michigan and the eastern Great Lakes. Canada recognizes 8 genetically
and geographically distinct populations of lake sturgeon in Canada, and groups
populations in Lake Erie with those in the other Great Lakes and St. Lawrence River
basin (COSEWIC 2006). Welsh et al. (2008) found that populations in Lake Erie (St.
Clair River and Detroit River) grouped with the rest of the Great Lakes except for Lake
Superior. Welsh et al. (2010) defined six genetic stocking units of lake sturgeon across
the Great Lakes basin to be used for reintroduction efforts, grouping populations in Lake
Erie (St. Clair River and Detroit River) within a central Great Lakes population (lower
state of Michigan, Lake St. Clair, and the Niagara region). Since there are no known
remaining spawning populations in U.S. tributaries of Lake Erie – the only robust
population is in the Huron-Erie corridor (Detroit River, Lake St. Clair and the St. Clair
River, which are all connected waterways) – Lake Erie population structure is unknown.

Lake Ontario Population Structure

McQuown et al. (2003) grouped lake sturgeon populations from Lake Ontario (lower
Niagara River) with populations from the St. Lawrence River basin, distinct from
populations in Lake Michigan or Hudson Bay. DeHaan et al. (2006) found similar
assemblages, assigning populations in Lake Ontario to a larger population containing
eastern Lake Michigan and the eastern Great Lakes. Canada recognizes 8 genetically
and geographically distinct populations of lake sturgeon in Canada, and groups
populations in Lake Ontario with those in the other Great Lakes and St. Lawrence River
basin (COSEWIC 2006). Welsh et al. (2008) found that populations in Lake Ontario
(lower Niagara River and Black River) grouped with the rest of the Great Lakes except
for Lake Superior, but lake sturgeon in Lake Ontario are also fairly similar to sturgeon in
western Lake Michigan (DeHaan et al. 2006; Welsh et al. 2010). Welsh et al. (2010)
defined six genetic stocking units of lake sturgeon across the Great Lakes basin to be
used for reintroduction efforts, grouping populations in Lake Ontario (lower Niagara
River and Black River) within a central Great Lakes population.

St. Lawrence River Population Structure

McQuown et al. (2003) grouped lake sturgeon populations from the St. Lawrence River
basin (St. Lawrence River and Des Prairies River) with the lower Great Lakes. Canada
recognizes 8 genetically and geographically distinct populations of lake sturgeon in
Canada, and groups populations in the St. Lawrence River basin with those in the Great
Lakes (COSEWIC 2006). Welsh et al. (2008) found that populations from the St.
Lawrence River basin (St. Lawrence River, Grasse River and Lake Champlain) grouped
with the rest of the Great Lakes except for Lake Superior. Welsh et al. (2010) defined six


                                            15
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 17 of 221 PageID #:30



genetic stocking units of lake sturgeon across the Great Lakes basin to be used for
reintroduction efforts, identifying a distinct St Lawrence River stocking unit, including
sturgeon sampled from the St. Lawrence, Des Prairies, Black and Grasse rivers and
Lake Champlain.

Northwestern Minnesota Population Structure

Lake sturgeon in the Red River and the Rainy River/Rainy Lake/Lake of the Woods in
northern Minnesota are part of the larger Lake Winnipeg sturgeon population. Canada
recognizes a Red-Assiniboine Rivers/Lake Winnipeg population of lake sturgeon
(COSEWIC 2006).

Upper Mississippi River Population Structure

Drauch and Rhodes (2007) noted that not much was known about the historical genetic
composition of lake sturgeon native to the Mississippi River basin. Drauch et al. (2008)
determined that lake sturgeon from the Chippewa River in the upper Mississippi River
basin are significantly differentiated from those in the White River in the Ohio River
basin. Drauch and Rhodes (2007) noted that out of basin stocking of lake sturgeon
(originating primarily from Lake Winnebago in the Great Lakes drainage) had occurred
for 21 years in the upper Mississippi River. Restoration stocking since the late 1990s has
mostly focused on using appropriately sourced sturgeon propagated from within the
basin.

Missouri River Population Structure

Drauch and Rhodes (2007) noted that not much was known about the historical genetic
composition of lake sturgeon native to the Missouri River. More than a decade of out of
basin stocking of lake sturgeon (originating primarily from Lake Winnebago in the Great
Lakes drainage) occurred in the Missouri River (Drauch and Rhodes 2007).

Ohio River Population Structure

Genetic analysis of the only remaining lake sturgeon population in the Ohio River basin,
in the East Fork of the White River, indicates that it is a genetically unique remnant stock
that survived mass extirpations in the Ohio River system (Drauch et al. 2008). Significant
levels of genetic divergence were observed between White River fish and sturgeon from
all other sampled Midwestern populations (Hudson Bay, Great Lakes Basin, Mississippi
River and Ohio River), and population assignment tests revealed a single putative
migrant in the White River, indicating the population has almost completely maintained
its genetic integrity (Drauch et al. 2008). Drauch et al. (2008) found that lake sturgeon
from the White River in the Ohio River basin are significantly differentiated from those in
the Chippewa River in the upper Mississippi River basin.

Arkansas-White River Population Structure

No information can be located abut the historical genetic composition of lake sturgeon
native to the Arkansas and White rivers.




                                             16
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 18 of 221 PageID #:31



Lower Mississippi River Population Structure

Drauch and Rhodes (2007) noted that not much was known about the historical genetic
composition of lake sturgeon native to the Mississippi River.

Alabama-Georgia Population Structure

A former naturally reproducing lake sturgeon population in the Coosa River basin has
been extirpated; reintroduced lake sturgeon in the Coosa River basin originated from
stocking of sturgeon sourced from the Fox River system in Wisconsin.

Distribution

Historically, lake sturgeon were widely distributed across the eastern and central U.S.
and Canada. Lake sturgeon were found in Canadian waters from Hudson Bay in
Saskatchewan and Manitoba, east to the St. Lawrence River estuary and Lake
Champlain. In U.S. waters they were distributed throughout the Great Lakes and their
tributaries, and the Mississippi River basin, as well as in isolated populations farther
south in the Tennessee River and Ohio River drainages and the Coosa River system in
Alabama and Georgia (Harkness and Dymond 1961; Scott and Crossman 1973; NPSSC
1993; Williamson 2003; Freeman et al. 2005; Peterson et al. 2007). Few freshwater fish
species had a wider geographic range in North America (COSEWIC 2006). Lake
sturgeon remain distributed in three major North American drainages - the Mississippi
River basin, the Great Lakes, and Hudson Bay - but occupy only a fraction of the
waterways they once did (Hesse and Carreiro 1997).




                  Historic distribution of lake sturgeon (from Peterson et al. 2007)




                                                 17
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 19 of 221 PageID #:32



Habitat

Lake sturgeon are potamodromous fish (migrating in fresh water from lake to stream),
with high site fidelity (Swanson et al. 1991; Rusak and Mosindy 1997; Haxton 2003). In
general, lake sturgeon occupy benthic habitats in large freshwater rivers and lakes
(Becker 1983). Although there exist a couple of isolated cases where individual lake
sturgeon have been taken from brackish water in the St. Lawrence River and in the
Moose River near James Bay (Scott and Crossman 1973), and lake sturgeon can
sometimes be found near the mouths of rivers in marine estuaries, as a rule the species
spends its full life cycle in freshwater.

Lake sturgeon have been found over a variety of substrates, including mud, clay, sand,
gravel, and silt, however a scientific consensus on their preferred habitat has not yet
been reached. While one study found that lake sturgeon were typically associated with
silt substrate and infrequently found over gravel or sand substrates (Lane et al. 1996),
another study of lake sturgeon in the St. Lawrence River found that adult lake sturgeon
were most often associated with boulder substrates, followed by silt, cobble, and coarse
sand (Werner 2002). Spawning lake sturgeon can be found over a variety of substrate
types as well, including boulder, cobble, gravel, sand, and clay (Lane et al. 1996), but
spawning generally occurs over clean, rocky substrate with interstitial spaces, usually
below rapids where the water is well oxygenated with upwelling flows (Auer 1996b;
Bruch and Binkowski 2002). Popular spawning habitats for lake sturgeon are the mouths
of large rivers, or below waterfalls, rapids, or dams that prevent further upstream
migration (COSEWIC 2006; Kerr et al. 2011).

Habitats for juvenile lake sturgeon may be different than those of adult sturgeon.
Juvenile lake sturgeon have been associated with sand substrates more often than
adults (Seyler 1997; Benson et al. 2005; Smith and King 2005). Smith and King (2005)
found that yearling and juvenile lake sturgeon were associated significantly with sand
and organic substrate types but not with clay or sand-organic substrate. Seyler (1997)
found young-of-the-year sturgeon over smooth sand and gravel substrates in less than a
meter of water.

Given the discrepancies regarding sturgeon habitat substrates, it is likely that other
factors act on lake sturgeon habitat selection. Water depth is likely a factor, as is water
velocity. Adult lake sturgeon tend to be found at depths of 5-10 meters (COSEWIC
2006). Lane et al. (1996a) found that young-of-the-year sturgeon preferred 2.5 to 5+
meters of water. Juvenile lake sturgeon have been found to prefer low current velocities
(0.32 m/s), possibly due to weaker swimming abilities (Benson et al. 2005).

Another likely determinant of lake sturgeon habitat is the availability of prey at a given
site. Sturgeon are known to feed on benthic organisms, and juvenile sturgeon will remain
in areas where there is moderate prey abundance rather than switching environments
(Haxton 2003). Since many benthic organisms are found in areas characterized by
sandy, clay substrate (Harkness and Dymond 1961; Haxton 2003; COSEWIC 2006;
Peterson et al. 2007), these areas may be more desirable to sturgeon due to the prey
community present.

Baril et al. (2017) used meta-analytical techniques to describe the mean and range of
critical spawning habitat characteristics based on data from 48 sites across all major
watersheds in which lake sturgeon are found. Data were compiled into univariate habitat


                                            18
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 20 of 221 PageID #:33



suitability indices to describe the lake sturgeon spawning niche. Baril et al. (2017) results
indicate that peak spawning suitability occurred at depth-averaged velocities of 0.6 m/s,
depths of 0.55–0.85 m in small rivers (<100 m3/s annual average discharge) and 0.75-
5.25 m in large rivers (>100 m3/s), over cobble substrates (64 – 256 mm) and that
suitable water temperatures decreased with increasing latitude.

Although the majority of their data was retrieved from within the Great Lakes/St.
Lawrence watershed, the Baril et al. (2017) comparison of mean suitability scores for the
parameters of velocity, substrate, small river depth and large river depth for each
watershed shows that the model performs well for all regions within the lake sturgeon
range. This conclusion is further supported by the lack of significant differences across
watersheds for the key habitat variables.

The Baril et al. (2017) study indicated that velocity, small and large river depth, and
substrate size did not differ between watersheds or between published and unpublished
sources of data. Spawning depth was greater in large than in small rivers, but river
magnitude had no effect on velocity, substrate type, or water temperature. Interestingly,
there was a negative correlation between the temperatures at which spawning occurs
and a site’s latitude, suggesting local adaptation of different populations to climatic
conditions.

The Baril et al. (2017) overall findings were that spawning suitability peaked at velocities
of 0.6 m/s, depths between 0.55-0.85 m in small rivers and 0.75–5.25 m in large rivers,
with substrate size class of cobble similar to previous estimates. There was one notable
exception to the results of Threader et al. (1998) for spawning habitat in slow moving
Northern Ontario streams, which stated that sturgeon preferred to spawn in velocities
over 1 m/s. High water velocities have been considered as critical habitat in much of the
literature since (COSEWIC 2006; Pollock et al. 2015), with targets for spawning habitat
restorations being as high as 0.8–1.5 m/s in Québec (Dumont et al. 2011). However, egg
density at spawning sites decreases as current velocity increases from 0.6–1.1 m/s
(LaHaye et al. 1992) and increases from 0.4–0.6 m/s (Johnson et al. 2006). The Baril et
al. (2017) study supports these conclusions, suggesting that spawning habitat suitability
peaks at 0.6 m/s, but can occur across a wide range of velocities.

Movement

Seasonal movements of lake sturgeon are not well known, but they probably move from
shallower to deeper waters in summer to avoid warmer temperatures, returning to
shallows when temperatures decline in winter (COSEWIC 2006). Lake sturgeon undergo
spawning migrations, moving from lakes or large rivers to tributaries for spawning (Fortin
et al. 1993; Rusak and Mosindy 1997; Auer 1999). It is believed that sturgeon imprint to
their natal site (Boiko 1993) and return to these specific sites to spawn (Lyons and
Kempinger 1992). Strong site fidelity is thought to occur, with many spawning lake
sturgeon returning to the same sites year after year although the occasional fish may
wander from lake to lake to spawn (COSEWIC 2006). After spawning sturgeon return
downstream (Auer 1996a) but little is known about post-spawn movement patterns
(Scott and Crossman 1973). It appears that lake sturgeon may home to post-spawning
and overwintering sites (Auer 1996a; Knights et al. 2002).

Spawning migration can exceed distances of 100-200 km (Kempinger 1988; Rusak and
Mosindy 1997; Auer 1999; COSEWIC 2006). After spawning, lake sturgeon typically


                                             19
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 21 of 221 PageID #:34



return to their foraging sites (McKinley et al. 1998). Post-spawning movement up to 280
km from a spawning site has been documented in the Sturgeon River, Lake Superior
(Auer 1999). Lake sturgeon may be capable of extremely long migrations (1,000-1,800
km) but are prevented by natural barriers and human alterations (Auer 1996a). Although
lake sturgeon may reside in the same system throughout the year (Fortin et al. 1993),
daily movements can be quite extensive, up to 6.8 km (Hay-Chmielewski 1987).

Some radio and sonar studies indicate that earlier life stages of lake sturgeon do not
move as far as some of the larger, older individuals (Mosindy and Rusak 1991; Swanson
et al. 1991; Benson et al. 2005; Smith and King 2005).

Recaptures of lake sturgeon in the Great Lakes reveal that some individuals have the
ability to move between lake basins (for example between northern Lake Michigan and
Lake Erie (MSU and MDNR 2015). However, genetic differences between populations
that spawn in different Great Lake tributaries reveal that populations have been
reproductively isolated from one another and that similarly to salmon, lake sturgeon tend
to home to their natal rivers when they reach sexual maturity and spawn(MSU and
MDNR 2015). Individuals that were produced in different rivers do not typically move
randomly over large areas (MSU and MDNR 2015). Genetic data also suggest that lake
sturgeon tend to use open lake waters in close proximity to their natal river - this trend is
particularly evident for younger (pre-reproductive) individuals (MSU and MDNR 2015).

Kessel et al. (2018) investigated the spatial ecology of lake sturgeon within the barrier
free Huron-Erie Corridor, which connects Lake Huron and Lake Erie. Movements of 268
lake sturgeon in the corridor were continuously monitored over 6 years (2011–2016)
across the Great Lakes using acoustic telemetry. Kessel et al. (2018) identified 5 distinct
migration behaviors, including year-round river residency and multiple lake-migrant
behaviors that involved movements between lakes and rivers. Lake sturgeon in the
corridor were found to contain a high level of intraspecific divergent migration, including
partial migration with the existence of residents. Over 85% of individuals were assigned
to migration behaviors as movements were consistently repeated over the study, which
suggested migration behaviors were consistent and persistent in lake sturgeon.
Differential use of specific rivers or lakes by acoustic-tagged lake sturgeon further
subdivided individuals into 14 spatiotemporally segregated subgroups. Contingents
associated with one river (Detroit or St. Clair) were rarely detected in the other river,
which confirmed that lake sturgeon in the Detroit and St. Clair represent two semi-
independent populations that could require separate management consideration for their
conservation. The distribution of migration behaviors did not vary between populations,
sexes, body size or among release locations, which indicated that intrapopulation
variability in migratory behavior is a general feature of the spatial ecology of lake
sturgeon in unfragmented landscapes.

Thayer et al. (2017) found that lake sturgeon show highly restricted over-winter
movement and habitat use. Thayer et al. (2017) monitored over-winter movement of 86
lake sturgeon using a hydro-acoustic receiver array in the South Saskatchewan River,
Canada. Lake Sturgeon showed strong aggregation and sedentary movement over-
winter, demonstrating a temporal bottleneck. Movement was highly restricted during ice-
on periods, with sturgeon seeking deeper, slower pools and having strong aggregation
behavior. Although the sturgeon Thayer et al. (2017) studied had access to 1,100
kilometers of unfragmented riverine habitat, during the overwinter period 23 out of 86
(26%) of tagged lake sturgeon utilized a single, deep pool, representing less than 0.1%


                                             20
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 22 of 221 PageID #:35



of available habitat. The Thayer et al. (2017) study suggests that a substantial
percentage of spawning adults spend the greater part of the year (∼180 days) at specific
overwintering locations, making this habitat potentially more critical to the survival of the
population as a whole than any other habitat.

Feeding

Sturgeons in general are opportunistic predators that eat a variety of prey and switch
foods as prey availability changes (Turner 1966). Sturgeon primarily feed on
invertebrates in the benthic food chain, where most production occurs in large river
systems (Sheehan and Rasmussen 1993). However, occasional pursuit and capture of
active prey contradicts the image of sturgeon as merely sluggish bottom scavengers
(Beamesderfer and Farr 1997). Lake sturgeon are generally not competitive with other
bottom-feeders as they tend to feed in different areas (Scott and Crossman 1973). To
detect prey, lake sturgeon swim along the bottom of lakes or rivers and use their sensory
barbels in contact with the substrate; once prey items are detected, lake sturgeon suck
them in by rapidly extending their protractible mouth, and then food items are strained
while substrate materials are expelled through the mouth or gills (Harkness and Dymond
1961; Peterson et al. 2007).

Diet composition varies among systems depending on prey availability (Magnin and
Harper 1970; McKinley et al. 1993). Lake sturgeon diets commonly include crayfish,
mollusks, dipterans (especially chironomids), snails, ephemeropterans (including
Hexagenia spp.), trichopterans, neuropterans, fish eggs, nematodes, leeches,
amphipods, decapods, zebra mussels, and, rarely, fish (Harkness 1923; Hay-
Chmielewski 1987; Houston 1987; Choudhury et al. 1996; Kempinger 1996; Chiasson et
al. 1997; Beamish et al. 1998; Jackson et al. 2002). Daphnia sp. and Leptadora sp. were
found in diets of adults during the summer in Lake Winnebago, Wisconsin (Choudhury et
al. 1996). Feeding activity occurs throughout the year (Priegel and Wirth 1971) but
ceases during spawning (Houston 1987).

Young-of-year sturgeon prey on small crustaceans, chironomid larvae, trichopterans and
ephemeropterans (especially Baetidae) (Harkness and Dymond 1961; Eddy and
Underhill 1974; Choudbury et al. 1996; Kempinger 1996). Studies performed in the St.
Lawrence River found that lake sturgeon within the smallest size classes (300-650 mm)
demonstrated a prey preference for chironomid and amphipod larvae, with some minor
consumption of caddisfly larvae (Werner 2002; Nilo et al. 2006). Other studies have
shown that juvenile lake sturgeon in this area had a highly diversified diet composed of
at least 75 taxa. The most commonly exploited prey were amphipods, aquatic insect
larvae, mollusks, and oligochaetes. Fish and microcrustaceans were also eaten, but in
much smaller proportions (COSEWIC 2006).

Adult lake sturgeon are physically capable of exploiting a larger forage base and
therefore have a greater range of dietary preference, with increased predation on
mollusks. As Great Lakes sturgeon increase in size, mussels often become a preferred
prey item and may even be foraged to the exclusion of other prey (Werner 2002). In
contrast, Chippewa River sturgeon were found to feed largely on small snails (Becker
1983) and in Lake of the Woods, mayfly larvae and crayfishes composed 70 percent of
food items found in commercially harvested lake sturgeon. Sculpins, sticklebacks, and
other small benthic fish species have also been occasionally reported in lake sturgeon



                                             21
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 23 of 221 PageID #:36



diets, though the extent of their use is unknown (Mosindy and Rusak 1991; COSEWIC
2006).

Reproduction and Growth

Lake sturgeon have long life spans and late maturity (Houston 1987). Female lake
sturgeon can reach sexual maturity between 14 and 33 years of age (typically between
20 to 28 years) and males tend to reach sexual maturity between 8 and 16 years of age,
though it can take up to 22 years (Harkness and Dymond 1961; Priegel and Wirth 1974;
USFWS 2006). Estimations of generation time vary between 26 to 30 years (Fortin et al.
1996; Scott and Crossman 1998) to up to 35 to 54 years (COSEWIC 2006). The latter
has been calculated in consideration of a lifespan of approximately 55 to 80 years and
an estimate of the mean age for the onset of sexual maturity of 16.8 years for males and
25.8 years for females (COSEWIC 2006).

Males and females differ in spawning periodicity. While males spawn every 1 to 3 years
(most commonly every second year), females spawn every 3 to 8 years (Priegel and
Wirth 1977; Lyons and Kempinger 1992; Wallace 1991; Fortin et al. 2002; COSEWIC
2006). An estimated 10 to 20 percent of adult lake sturgeon within a population are
sexually active and spawn during a given season (USFWS 2006).

Lake sturgeon spawning generally occurs from April to early June (Scott and Crossman
1998; Fortin et al. 2002; Forsythe et al. 2011). In the Black River, Michigan, lake
sturgeon spawn in two distinct groups: early spawners (late April and early May), when
the water temperatures are colder and when river flows are generally higher and more
variable due to melting snow and spring rains; and late spawners, later in May and early
June (Forsythe et al. 2011). Sturgeon in the same river reach may be effectively
reproductively isolated due to consistent differences in spawning time (Forsythe et al.
2011). Lake sturgeon spawn in rivers with a water depth of 1.5-3.5 meters and water
current velocity ranging from 0 to greater than 10 m/s (Scott and Crossman 1973; Bruch
and Binkowski 2002; Smith 2003). Spawning occurs over clean, rocky substrate with
interstitial spaces, usually below rapids where the water is well oxygenated with
upwelling flows (Auer 1996b; Bruch and Binkowski 2002). When not in riverine habitats,
lake sturgeon prefer to spawn along lake shorelines with relatively strong currents (>0.15
m/s) and shallow water (Kempinger 1988). In lakes where suitable spawning habitat is
not available, lake sturgeon will spawn over ledges or islands where wave action
produces the level of oxygenation required for the eggs (Houston 1987).

Although spawning activities have been observed during day and night time at a wide
range of temperatures (Bruch and Binkowski 2002), specific spawning activities seem to
be highly dependent on water temperature and can vary widely among years and
systems. Spawning has been noted to occur at water temperatures between 8.3-23.3 ºC
(Kempinger 1988) or 10-18°C (Scott and Grossman 1973; LaHaye et al. 1992; Seyler
1997; COSEWIC 2006), with peak spawning observed at 10-14 ºC (Kempinger 1988) or
11-16°C (LaHaye et al. 1992; Bruch and Binkowski 2002; COSEWIC 2006). Slight
decreases in water temperature (1.5-3.0 ºC) can result in cessation of spawning
(Kempinger 1988). Spawning can occur within two different periods in the same year if
water temperatures fluctuate, although the first period is more intensive (Kempinger
1988; LaHaye et al. 1992; Auer and Baker 2002). Water level and flow also appear to
influence spawning (Auer and Baker 2002).



                                           22
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 24 of 221 PageID #:37



Males appear on spawning sites first (Harkness and Dymond 1961; Priegel and Wirth
1977; Folz and Meyers 1985; Lyons and Kempinger 1992) and cruise the area (Bruch
and Binkowski 2002). Males exhibit porpoising behaviors, and spawning activity begins
after females move to the site (Bruch and Binkowski 2002). During spawning, 1-2 males
are often paired with each female and females lie together in small groups of 2-3
(Harkness and Dymond 1961). Up to 6-8 males have been observed fertilizing the eggs
of one female (Kempinger 1988). While female sturgeon are in spawning condition for
only a brief period of time, they don’t always release all of their eggs in one act. Instead,
many females spawn over multiple days (Harkness and Dymond 1961).

Spawning surveys conducted in Black Lake, Michigan in 2012 and 2013 monitoring 247
and 271, respectively, adult lake sturgeon indicated that females spent between 1 to 23
days on the spawning grounds, with 60% of females spending only one day (LHLSWG
2017). Retention time (the number of days on the spawning grounds) was influenced by
initial arrival date, mean temperature, maximum discharge, and the number of males
with the availability of mates having the largest influence (LHLSWG 2017).

Females may release from 50,000 to more than 1 million eggs that are black in color,
glutinous, adhesive, and approximately 3 mm in diameter (Harkness and Dymond 1961;
Cuerrier 1966; Priegel and Wirth 1971; Becker 1983; Fortin et al. 1992; Fortin et al.
2002; USFWS 2006). Lake sturgeon are “lithophilic spawners” - broadcasting eggs onto
rocks and into crevices on the river bottom. Eggs are scattered, drift downstream, and
adhere to rocks or other objects in the water column and receive no parental care
(Kempinger 1988).

Larvae hatch from 5-18 days after spawning, dependent upon water temperature, and
when eggs are 8-12 mm in size (Kempinger 1988; LaHaye et al. 1992; MSU and MDNR
2015). Typically, eggs that incubate in colder temperatures take longer to hatch than
those incubated in warmer temperatures (MSU and MDNR 2015). Hatching success is
low, typically less than 1% (Kempinger 1988).

As sturgeon hatch, the “free embryo” immediately burrows further into the substrate to
find cover or refuge while utilizing yolk-sac reserves; after their yolk-sac is absorbed,
which usually takes up to 5 to 7 days depending upon temperature, the embryo begins
exogenous feeding which is the onset of the larval period (MSU and MDNR 2015). As
lake sturgeon begin exogenous feeding, they emerge from the substrate as larvae and
disperse downstream to suitable larval rearing areas (MSU and MDNR 2015). Larvae
are negatively buoyant until formation of the swim bladder, about 60 days post-hatch
(COSEWIC 2006). Larval drift occurs at night and begins about 2 weeks after the first
spawning activities (COSEWIC 2006). It is believed that larval lake sturgeon inhabit natal
rivers during this life period until they reach the first year or two of the juvenile period;
mortality for larvae is significant due to the lack of habitat which provides cover for
drifting larvae from predators (MSU and MDNR 2015). In Great Lakes tributaries,
juvenile sturgeon are likely to remain in the lower reaches of natal rivers until the fall,
when they disperse to lake habitats (MSU and MDNR 2015).

The sex ratio in lake sturgeon is approximately 1:1 at birth, but quickly widens after
maturation (Mosindy and Rusak 1991; Fortin et al. 1993). Some studies have found the
ratio to be anywhere between 2:1 females to males by the age of maturation (20-29
years) and 6:1 by the age of 40 (Dumont et al. 1987; Fortin et al. 1993).



                                             23
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 25 of 221 PageID #:38



Lake sturgeon grow rapidly through the first spring and summer of life. During the
juvenile phase individuals develop a bony exterior and become less vulnerable to
predation by most fish predators; mortality during the first winter is fairly high but
thereafter annual probabilities of survival are high (MSU and MDNR 2015). Growth is
characterized by rapid juvenile growth rates, but rates decline when adults become
sexually mature (Harkness and Dymond 1961; Beamesderfer and Farr 1997). Growth
varies among systems and years (Priegel and Wirth 1971; Jackson et al. 2002,) and has
been attributed to a variety of abiotic and biotic factors. In general, size and growth rates
decrease with latitude and water temperature (Fortin et al. 1996; Power and McKinley
1997) but increase in more alkaline and conductive waters (Fortin et al. 1996). No
difference in growth rates has been demonstrated between riverine and lacustrine
habitats (Power and McKinley 1997). Growth also varies with food availability (Houston
1987; Noakes et al. 1999).

Historically, lake sturgeon were thought to have a lifespan of approximately 55 years for
males, and 80-150 years for females (USFWS 2006). Individuals were thought to reach
maturity at a length of at least 1.15 meters and were often found up to or in excess of 2
meters (Haxton 2003). Lake sturgeon can grow to extremely large sizes, for example, an
adult lake sturgeon was captured in 1903 in the Roseau River measuring 3.6 meters and
weighing 204 kilograms. However, most sexually mature sturgeon that are found today
are less than 2 meters in length and less than 36 kg in weight (Dumont et al. 1987; Scott
and Crossman 1998). This smaller size indicates that the lifespan of lake sturgeon may
be shifting in response to new threats or simply that habitat conditions are not allowing
them to reach large size, with potential negative demographic consequences.

Natural Mortality

Common natural predators of lake sturgeon eggs are native crayfish (Orconectes spp.),
mudpuppies (Necturus maculosus), sucker species (Catostomidae), logperch (Percina
caprodes), yellow perch (Perca flavescens) and redhorse (Moxostoma spp.), as well as
adult lake sturgeon (Kempinger 1988; Nichols et al. 2003; Caroffino et al. 2010). During
the egg period, developing lake sturgeon are also vulnerable to non-native predators,
which are discussed in the section on disease and predation below. There are also
microbes and fungi that attack developing sturgeon embryos. Larval lake sturgeon
mortalities can be high (USFWS 2006). Young-of-the-year sturgeon are most likely to be
preyed upon by other fish species, and have been found in the gut contents of walleye
(Sander vitreus) in the lower Abitibi River in Ontario (Seyler 1997). However, natural
mortality due to predation is not likely to be a major factor after the first year of life, as
scutes protect young sturgeon and older fish are protected by their large size (Scott and
Crossman 1973; Houston 1987).

Natural mortality of adult lake sturgeon tends to be low in areas that are not affected by
anthropogenic factors and threats; however there are now few such areas remaining for
lake sturgeon. Adult lake sturgeon are not considered to have any natural predators,
although historically they may have been vulnerable to black bears (Ursus americanus)
while spawning in shallow waters (COSEWIC 2006).




                                             24
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 26 of 221 PageID #:39



STATUS

Historic and Current Distribution and Abundance

       Great Lakes

                Lake Superior




      U.S. tributaries of Lake Superior with former and current lake sturgeon spawning populations

Basin-wide Distribution and Abundance

Lake sturgeon were historically extremely abundant in Lake Superior: Based on harvest
records, Hay-Chmielewski (1997) estimated that there were 57,000 lake sturgeon
weighing more than 50 pounds in Lake Superior in 1840; and Haxton et al. (2014)
estimated that the biomass of lake sturgeon in Lake Superior was 2.13 million pounds in
1885. Lake sturgeon were likely past their peak harvest when commercial harvest
records were first documented for Lake Superior, indicating that the estimate by Haxton
et al. (2014) is below the real unexploited historical standing stock. Lake Superior
sturgeon stocks collapsed in the early 1900s (Auer 2003). Current lake sturgeon
abundance in Lake Superior is just a fraction of historic levels (Hayes and Caroffino



                                                  25
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 27 of 221 PageID #:40



2012). Basic abundance and biological data is unavailable for many stocks in Lake
Superior (Elliott et al. 2008).

At least 22 tributaries of Lake Superior in the U.S. and Canada historically supported
spawning populations of lake sturgeon (Harkness and Dymond 1961; Auer 2003;
Zollweg et al. 2003; Quinlan 2007; Pratt 2008). Former spawning populations in 7 of 9
tributaries (78%) on the U.S. side (the Manitou, St. Louis, Ontonagon, Montreal, Big Iron,
Pigeon and Tahquamenon rivers) have been extirpated (Auer 2003; Zollweg et al. 2003;
Pratt 2008). In the U.S., successful natural reproduction and small, self-sustaining
populations of lake sturgeon now occur only in the Sturgeon River and its tributary Otter
River (estimated 200-400 spawners annually), and the Bad River and its tributary White
River (estimated 250-350 spawners annually). Lake sturgeon have since been restocked
in the St. Louis and Ontonagon rivers but there has been limited evidence of spawning
and the population sizes are extremely small or unknown (Baker 2006; Pratt 2008;
Hayes and Caroffino 2012; Cook 2015).

On the Canadian side of Lake Superior, former lake sturgeon spawning populations
have been extirpated from 7 tributaries (Pigeon, Wolf, Gravel, Prairie, White and
Harmony rivers and Stokely Creek). Remaining populations in 8 Canadian tributaries
(Kamanistikwia, Black Sturgeon, Nipigon, Pic, Michipicoten, Batchawana, Chippewa and
Goulais rivers) are all small, with unknown population sizes (Holey et al. 2000; Auer
2003). A 2001 population estimate for the Kaministiquia River was 188 adult fish for 12
km of river surveyed (Friday and Chase 2006); a 2003-2004 population estimate for the
Black Sturgeon River was 96-103 adult spawning fish (Friday 2006); very low numbers
(9-20 fish) of sturgeon were caught during spring assessment netting on the Goulais
River from 2000-2004 (Chase 2006); and a spring 2002 survey of the Big Pic River and
its tributaries captured only 19 sturgeon (COSEWIC 2006). Kelso and Cullis (1996)
reported that lake sturgeon were extirpated from Nipigon Bay of Lake Superior, however
Welsh has received recent samples of lake sturgeon from Nipigon (A. Welsh, pers.
comm., 2016). Pratt (2008) attempted to re-evaluate many of the extant Canadian
populations and was only able to gather population estimates for the Kaministiquia and
Black Sturgeon rivers, which had much lower numbers of sturgeon than reported by
Auer (2003).

Pigeon River, Minnesota/Ontario

The Pigeon River flows into northwestern Lake Superior, and forms part of the Canada–
United States border between Minnesota and Ontario.

Historically there was a spawning population of lake sturgeon in the Pigeon River, but it
has been extirpated (Holey et al. 2000; Auer 2003). A single adult lake sturgeon was
observed in the Pigeon River in 1964 but there has been no recent evidence of
spawning (Auer 2003; Zollweg at al. 2003).

Manitou River, Minnesota

The Manitou River flows into northwestern Lake Superior.

A former lake sturgeon spawning population in the Manitou River has been extirpated
(Holey et al. 2000; Zollweg et al. 2003).



                                            26
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 28 of 221 PageID #:41



St. Louis River, Minnesota/Wisconsin

The St. Louis River flows through Minnesota and Wisconsin into western Lake Superior.

Lake sturgeon historically had access for spawning in the St. Louis River up to a natural
falls at Jay Cooke Park, 22 km upstream from Lake Superior (Auer 1996a).

Lake sturgeon populations in the St. Louis River declined dramatically in the late 1800s,
and by the early 1900s had been extirpated due to the combined effects of exploitation,
pollution and habitat alteration (Schram et al. 1999; Auer 2003).

Since the lake sturgeon decline, exploitation in Lake Superior has been reduced, water
quality in the St. Louis River has improved, and the upper-estuary spawning habitat has
remained relatively unchanged and is adequate (Schram et al. 1999).

In attempts to reestablish a lake sturgeon population, the Wisconsin Department of
Natural Resources (WDNR) began annual stocking of lake sturgeon fry, fingerlings and
yearlings in the St. Louis River in 1983 (Schram et al. 1999). Stocked fish were the Lake
Winnebago strain from the Wolf River (Schram et al. 1999; Scheidegger 2000; Auer
2003). Between 1983 and 2000, WDNR stocked 16 sturgeon year-classes (Abraham
and Kallak 2008). Because of genetic concerns with the stocking of fish from outside the
Lake Superior basin, the restoration efforts were curtailed for several years; since 1998
stocked sturgeon have been propagated from the Sturgeon River, an intrabasin source
(Scheidegger 2000).

Schram et al. (1999) evaluated these stocking efforts and found that the stocked (non-
spawning) lake sturgeon ranged in Lake Superior from the St. Louis River 145 km east
to the Apostle Islands in Wisconsin and 110 km northeast to Little Marais in Minnesota.
Sturgeon abundance in the St. Louis River estuary and western Lake Superior increased
due to the stocking program and stocked juveniles were regularly captured in fisheries
assessments in the area, but there was no evidence of lake sturgeon spawning in either
the lower or upper St. Louis River (Schram et al. 1999; Zollweg et al. 2003; Welsh 2004;
Pratt 2008).

In 2007, WDNR observed mature sturgeon returning from Lake Superior to historical
spawning grounds in the St. Louis River, but did not observe spawning (Abraham and
Kallak 2008). Since 2011, WDNR, Minnesota DNR and the Fond du Lac Band of Lake
Superior Chippewa have documented a few sturgeon fry and one 24-inch-long juvenile
sturgeon in the lower river, below the Fond du Lac Dam, the first evidence of successful
sturgeon spawning in the St. Louis River since stocking began (Cook 2015).

Bad River, Wisconsin

The Bad River flows into southwestern Lake Superior in northern Wisconsin.

Lake sturgeon historically had access for spawning in the Bad River up to a natural falls
32 km upstream from Lake Superior (Auer 1996a).

The Bad River currently supports a small, self-sustaining lake sturgeon population, but
abundance is reduced from historical levels (Auer 2003). Lake sturgeon taken from the
Bad River have been propagated and returned to the Bad River to augment the


                                           27
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 29 of 221 PageID #:42



population (Auer 2003). Holey et al. (2000) estimated an annual spawning run of about
350 lake sturgeon. Zollweg et al. (2003) estimated an annual spawning population of
about 250 fish. In 2010, the Bad River total adult population size (not the annual
spawning population) was estimated at 666 sturgeon (Schloesser and Quinlan 2010).

White River, Wisconsin

The White River is a tributary of the Bad River in Wisconsin, which joins the Bad River
just above its mouth at Lake Superior.

The White River also currently supports a small, self-sustaining lake sturgeon
population, but abundance is reduced from historical levels (Auer 2003). The genetic
structure of the Bad River and White River spawning populations was found to be similar
to each other, but highly differentiated from all other spawning populations in Lake
Superior (Welsh et al. 2008). Zollweg et al. (2003) estimated an annual spawning run of
only 15 or more fish. In 2010, the White River adult lake sturgeon population size (not
the annual spawning population) was estimated at 178 sturgeon (Schloesser and
Quinlan 2010).

Montreal River, Wisconsin/Michigan

The Montreal River is a southern tributary of Lake Superior in northern Wisconsin and
the Upper Peninsula of Michigan.

Historically, lake sturgeon spawned in the Montreal River (Hay-Chmielewski and Whelan
1997; Holey et al. 2000; Zollweg et al. 2003; Pratt 2008). This population of lake
sturgeon has been extirpated from the Montreal River (Holey et al. 2000; Zollweg et al.
2003; Pratt 2008).

Big Iron River, Michigan

The Big Iron River is a southern tributary of Lake Superior on the Upper Peninsula of
Michigan (Hay-Chmielewski and Whelan 1997).

A former spawning population of lake sturgeon in the Big Iron River has been extirpated
(Hay-Chmielewski and Whelan 1997).

Ontonagon River, Michigan

The Ontonagon River flows into southern Lake Superior on the western Upper Peninsula
of Michigan.

Lake sturgeon were extirpated from the Ontonagon River in the 1800s (Auer 2003;
Zollweg et al. 2003; Pratt 2008). Lake sturgeon access to historic spawning grounds in
the Ontonagon River is blocked by Victoria Dam, 8 km upstream from Lake Superior
(Auer 1996a).

A single adult lake sturgeon was seen in the Ontonagon River in 1994 (Auer 2003), but
several subsequent years of sampling in the mid-1990s failed to capture any lake
sturgeon and the population was assumed to be extirpated (Baker 2006).



                                           28
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 30 of 221 PageID #:43



Lake sturgeon have been reintroduced to the Ontonagon River (Holey et al. 2010),
which was stocked with hatchery fish from 1998-2002 and 2004, including sturgeon from
the nearby Sturgeon River (Auer 2003; Baker 2006). Subsequent sampling in the
Ontonagon River and nearby areas of Lake Superior captured juvenile lake sturgeon of
hatchery origin (Filmore 2003). Surveys from 2001-2005 by Baker (2006) did not find
any adult or larval lake sturgeon, but captured 110 juvenile lake sturgeon (age-0 and
yearling, 14–66 cm TL) in the lower Ontonagon River over soft substrates of sand and
silt, implying potential spawning of stocked fish. Hayes and Caroffino (2012) estimated
the annual spawning population in the Ontonagon River to be less than 25 adults, far
below a minimum viable population size. The Michigan Department of Natural
Resources plans to continue stocking propagated lake sturgeon into the Ontonagon
River until 20 year classes have been added.

Sturgeon River, (Houghton County) Michigan

The Sturgeon River (Houghton County) flows into southern Lake Superior through the
Keweenaw Peninsula at Portage Lake.

Lake sturgeon access to historic spawning grounds in the Sturgeon River is blocked by
Prickett Dam, 69 km upstream from Lake Superior (Auer 1996a). An impassable natural
falls exists 6 km above the dam (Auer 1996a).

The Sturgeon River currently supports a small, self-sustaining lake sturgeon population,
but abundance is reduced from historical levels (Auer 2003). Lake sturgeon spawn in
only two locations in rapids below Prickett Dam (Auer 1996b, 1999). Small numbers of
lake sturgeon were reported in the Sturgeon River from 1970-1980 below Prickett Dam
(Baker 1980). The total lake sturgeon population (not the annual spawning population) in
the Sturgeon River in 1993 was estimated at 375 fish (Hay-Chmielewski and Whelan
1997).

Holey et al. (2000) estimated an annual Sturgeon River spawning run of about 200 lake
sturgeon. Galarowicz (2003) reported a “healthy” lake sturgeon population in the
Sturgeon River. Zollweg et al. (2003) characterized the Sturgeon River lake sturgeon
population as “remnant” with an estimated annual spawning run of about 200 fish. Using
sonar technology, the spawning population was estimated in 2004 at 350-400 lake
sturgeon (Auer 2008). During surveys from 1996-2005, Baker (2006) captured 446 lake
sturgeon (TL 106–178 cm) in the Sturgeon River and confirmed spawning (695 larvae
captured and spawning adults observed). Baker (2006) noted that the population
appears to be self-sustaining. Using mark-recapture analysis, Hayes and Caroffino
(2012) estimated a total population size (not the annual spawning population) of 1,808
lake sturgeon in the Sturgeon River, with a stable population trend.

       Otter River/Otter Lake

A landlocked lake sturgeon population persists in Otter Lake (Baker 1980; Hay-
Chmielewski and Whelan 1997), in the Otter River tributary of the Sturgeon River. Baker
(2006) confirmed spawning in the Otter River tributary, observing lake sturgeon eggs on
river substrate during a visual survey for spawning adults during May 2002.




                                          29
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 31 of 221 PageID #:44



       Pike River

The Pike River converges with the Sturgeon River at Portage Lake.

The Pike River is thought to have a small, remnant population of an unknown number of
lake sturgeon, but it is unknown if there is any spawning (Holey et al. 2000; Zollweg et
al. 2003).

Tahquamenon River, Michigan

The Tahquamenon River flows into southeastern Lake Superior from the eastern end of
the Upper Peninsula of Michigan.

Lake sturgeon formerly spawned in the Tahquamenon River, but this population has
been extirpated (Hay-Chmielewski and Whelan 1997; Holey et al. 2000; Zollweg et al.
2003; Pratt 2008). Baker (2006) located no adult or larval sturgeon during 1996-1999
surveys of the Tahquamenon River.

                Lake Michigan




        Tributaries of Lake Michigan with former and current lake sturgeon spawning populations




                                                  30
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 32 of 221 PageID #:45



Basin-wide Distribution and Abundance

Historically, the largest population of lake sturgeon in the Great Lakes was that of Lake
Michigan, with populations spawning in many of the major tributaries and on some shoal
areas in the lake (Hay-Chmielewski and Whelan 1997). Lake sturgeon were historically
extremely abundant in Lake Michigan, with many early references describing lake
sturgeon as abundant or plentiful (Kinietz 1965; Slade and Auer 1997). Lake sturgeon
were particularly abundant in the shallow productive waters of Green Bay and its
surrounding tributaries (Elliott and Gundermann 2008). While specific numbers were
hard to calculate, many scientists believe that the adult lake sturgeon population in Lake
Michigan was more than 1 million fish in the 1800s (Hay-Chmielewski and Whelan
1997). Hay-Chmielewski (1997) estimated that there were 2,406,000 lake sturgeon over
50 pounds in Lake Michigan in 1825; and that the population declined to an estimated
279,000–977,000 adult sturgeon by 1890.

Based on historic accounts before the 19th century, lake sturgeon populations in and
around the state of Michigan had a biomass in the tens of millions of pounds (Tody
1974). Haxton et al. (2014) estimated that the biomass of lake sturgeon in Lake
Michigan was 18.68 million pounds in 1882. Lake sturgeon were likely past their peak
harvest when commercial harvest records were first documented for Lake Michigan,
indicating that the estimate by Haxton et al. (2014) is below the real unexploited
historical standing stock. Commercial catch records suggest that Lake Michigan may
have supported a lake sturgeon population of up to 11 million fish of all ages, lake-wide
(Hay-Chmielewski and Whelan 1997).

Despite historically abundant populations, lake sturgeon numbers in Lake Michigan
quickly plummeted as commercial fishing of the species increased in the early 1900s.
Lake sturgeon went from being classified as a nuisance fish by early settlers, to a
commercially desirable fish for production of caviar and smoked sturgeon flesh by the
1860s. In 1879 alone, the first year that records were kept and when the population had
already started to decline, 3.8 million pounds of lake sturgeon were harvested from Lake
Michigan (Baldwin et al. 1979). By 1928 the annual commercial harvest in Lake
Michigan had declined to a mere 2,000 pounds (Baldwin et al. 1979). Lake Michigan
populations were estimated in the 1970s to be at most 1% of their former abundance
(Tody 1974). By the 1990s the most optimistic estimate of the lake-wide abundance was
5,000-10,000 fish, well below 1% of the most conservative estimates of historic
abundance (Hay-Chmielewski and Whelan 1997). Today, only about 3,000 adult lake
sturgeon are believed to remain in Lake Michigan (Donofrio and Utrup 2013).
Approximately 1,400 spawning age adults are estimated to remain in lower Green Bay
(Elliott and Gunderman 2008).

In western Lake Michigan, former lake sturgeon spawning populations have been
extirpated from 12 of the 20 tributaries (60%) which supported the species (Sturgeon
River, Whitefish River, Escanaba River, Ford River, Kewaunee River, East Twin River,
West Twin River, Manitowoc River, Sheboygan River, Barr Creek, Milwaukee River and
Root River), as well as from Brevoort Lake. In an additional 5 tributaries (25%) to
western Lake Michigan (Millecoquins River, Manistique River, Indian River/Indian Lake,
Cedar River and Oconto River), lake sturgeon persist only as very small remnant runs,
with no more than 25-50 annual spawners, well below minimum population viability.
There are small spawning populations in the Peshtigo River (which has about 200
spawning sturgeon annually) and the Menominee River (with 500-600 spawners in the


                                            31
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 33 of 221 PageID #:46



lower river and landlocked populations upstream). The only significant population left in
western Lake Michigan is in the Lake Winnebago system, with about 20,000 adult
spawners in the entire system. Welsh et al. (2010) characterized self-sustaining lake
sturgeon populations in the Great Lakes as having a minimum of 750 sexually mature
fish; in western Lake Michigan only Lake Winnebago meets this criteria.

In eastern Lake Michigan, former lake sturgeon spawning populations have been
extirpated from 2 of the 7 tributaries (29%) which supported the species (Galien River
and Boardman River), as well as from Wolf Lake. In an additional 5 tributaries (71%) to
eastern Lake Michigan (St. Joseph, Kalamazoo River, Grand River, Muskegon River and
Manistee River), lake sturgeon persist only as small remnant runs, with no more than 20-
100 annual spawners, well below minimum population viability. There are no remaining
large populations of lake sturgeon in eastern Lake Michigan.

For the entire Lake Michigan, lake sturgeon populations have been extirpated from 14 of
27 former spawning tributaries (52%), and are at dangerously low population numbers in
10 additional tributaries (37%) (see Holey et al. 2000; Welsh 2004; Schneeberger et al.
2005; Caroffino et al. 2007; Elliott 2008; USEPA 2009; Hayes and Caroffino 2012;
Donofrio and Utrup 2013).

Streamside rearing facilities for lake sturgeon have been initiated in 4 tributaries where
the species has been extirpated, on the Milwaukee, Manitowoc, Cedar and Whitefish
rivers (Baker et al. 2008). A streamside rearing facility is also being used to increase the
survival of naturally produced larvae in the Manistee River (Holtgren et al. 2007); a
similar rearing facility is proposed for the Muskegon River. Young sturgeon have been
stocked in the upper Menominee River and fish passage projects are being pursued for
lake sturgeon in the lower Menominee River.

               Western Lake Michigan

Brevoort Lake, Michigan

Brevoort Lake (also known as Brevort Lake) is a lagoon on the northern Michigan
peninsula. This lake formerly had a landlocked population of lake sturgeon (Baker 1980;
Hay-Chmielewski and Whelan 1997).

Millecoquins River, Michigan

The Millecoquins River flows though the Upper Peninsula of Michigan into northwestern
Lake Michigan.

Small numbers of lake sturgeon were reported in the Millecoquins River from 1970-1980
below Millecoquins Lake (Baker 1980). Adult lake sturgeon may periodically spawn in
the lower Millecoquins (Hay-Chmielewski and Whelan 1997). The spawning run is small
and remnant, estimated at less than 10-25 adults annually (Holey et al. 2000; Zollweg et
al. 2003; Hayes and Caroffino 2012), well below minimum population viability. Baker
(2006) surveyed the Millecoquins River from 1997–1999 for adult and larval lake
sturgeon, and only found a single male and female pair observed spawning and
captured in April 1998, with no other reported spawning through 2006.




                                             32
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 34 of 221 PageID #:47



Manistique River, Michigan

The Manistique River rises from the outlet of Manistique Lake (locally called Big
Manistique Lake to distinguish it from the other lakes in the Manistique Lakes system),
and flows 114 km though the Upper Peninsula of Michigan into northern Lake Michigan.

A small remnant population of lake sturgeon remains in the Manistique River, with
presumed spawning runs, but successful spawning has not been documented (Zollweg
et al. 2003) and the population is apparently well below minimum population viability
(Baker 2006). Population estimates of adult lake sturgeon in the Manistique River were:
200 adult fish > 40 inches (Hay-Chmielewski and Whelan 1997); 10s of spawners (Holey
et al. 2000; Zollweg et al. 2003); less than 25 spawners (Auer et al. 2004); less than 10
spawners (Daugherty et al. 2009); and less than 25 adults (Hayes and Caroffino 2012).

Baker (2006) captured only 2 lake sturgeon during gill-net and setline sampling in the
Manistique River mouth below the Manistique Paper Mill Dam from 1996-2000 and
2003-2005. Both fish were ripe males in spawning condition, indicating spawning may
have been taking place below the dam, however no eggs were observed and no larvae
or juvenile fish were captured in the Manistique River. Lake sturgeon were also known to
be present above the dam and it is possible the fish captured below the dam were
produced upstream and moved downstream over the dam; it is also possible that the fish
came from Indian Lake, which is connected to the Manistique River via the Indian River
just upstream of the Manistique Dam.

       Manistique Lake

Baker (1980) noted that a landlocked population of lake sturgeon persisted in Manistique
Lake. There are currently thought to be less than 25 adult fish in Big Manistique Lake,
well below minimum population viability (Hayes and Caroffino 2012; Donofrio et al.
2014).

       Indian River/Indian Lake

Indian Lake feeds into the Indian River, which is a tributary of the Manistique River.

Prior to construction of dams on the Manistique River and the Indian River downstream
from Indian Lake, the Indian Lake population had access to Lake Michigan (Galarowicz
2003). Baker (1980) noted a small landlocked population of lake sturgeon in Indian Lake,
which spawned in the upper reaches of the Indian River. Lake sturgeon in Indian Lake
could move downstream to Lake Michigan but could not return beyond the lower dam on
the Manistique River (Bassett 1981). Bassett (1981) captured ripe male and female lake
sturgeon in Indian River, and Bassett (1991) returned a decade later and captured 15
lake sturgeon during gill-net sampling in Indian Lake, but was unable to calculate a
population estimate because no fish were recaptured.

Zollweg et al. (2003) noted that Indian River/Lake had a remnant lake sturgeon run, but
that it was unknown if there was any spawning. During surveys from 1996–1999 and in
2004, Baker (2006) captured only 6 lake sturgeon (from 104-165 cm TL) in Indian Lake,
and no sturgeon from 1996-1999 in the Indian River. Baker (2006) found lake sturgeon
of sizes indicating that natural reproduction had occurred since Bassett’s 1991 effort, but
no spawning activity had been documented since 1981 and there were no data


                                            33
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 35 of 221 PageID #:48



suggesting the Indian Lake population was reproducing or self-sustaining. Baker (2006)
was unable to document spawning in Indian River by either visual survey or larval drift
netting, and sampling for juvenile lake sturgeon was unsuccessful. Baker (2006)
concluded that the Indian Lake population is small and may be declining. Hayes and
Caroffino (2012) estimated only 60 adult lake sturgeon remain in Indian Lake.

Sturgeon River (Nahma), Delta County, Michigan

The Sturgeon (or Nahma) River in Delta County, Michigan flows through the Upper
Peninsula of Michigan into Big Bay de Noc in Green Bay.

Lake sturgeon formerly spawned in the Sturgeon River (Holey et al. 2000; Galarowicz
2003), but the population has been extirpated (Holey et al. 2000). Baker (2006) sampled
the Sturgeon River in 1996 and from 2003-2005 for adult and larval lake sturgeon, but
was unable to locate any sturgeon.

Whitefish River, Michigan

The Whitefish River also flows through the Upper Peninsula of Michigan into Big Bay de
Noc in Green Bay.

Lake sturgeon formerly spawned in the Whitefish River (Hay-Chmielewski and Whelan
1997; Holey et al. 2000; Galarowicz 2003; Zollweg et al. 2003), but the population has
been extirpated (Holey et al. 2000; Zollweg et al. 2003). Baker (2006) sampled the
Whitefish River in 1996 and from 2003-2005 for adult and larval lake sturgeon, but was
unable to locate any sturgeon.

A streamside rearing facility for lake sturgeon was initiated on the Whitefish River in
2006 (Baker et al. 2008), using Menominee River sturgeon, with the stocking decision
based on genetic data by DeHaan et al. (2006).

Escanaba River, Michigan

The Escanaba River flows through the Upper Peninsula of Michigan into Little Bay de
Noc in Green Bay.

Lake sturgeon formerly spawned in the Escanaba River (Hay-Chmielewski and Whelan
1997; Holey et al. 2000; Zollweg et al. 2003), but the population has been extirpated
(Holey et al. 2000; Zollweg et al. 2003). Baker (2006) sampled the Escanaba River in
1996 and from 2003-2005 for adult lake sturgeon, but was unable to locate any
sturgeon.

Ford River, Michigan

The Ford River is a tributary of Lake Michigan that flows into Green Bay.

Lake sturgeon formerly spawned in the Ford River (Hay-Chmielewski and Whelan 1997).
Baker (2006) sampled the Ford River from 1998-1999 for larval lake sturgeon, but did
not locate any sturgeon. Daugherty et al. (2008) found that the Ford River still contains
high quality potential spawning habitat for lake sturgeon, but lacks suitable staging
habitats for sturgeon adjacent to suitable spawning areas.


                                           34
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 36 of 221 PageID #:49




Cedar River, Michigan

The Cedar River flows into Lake Michigan via Green Bay.

Zollweg et al. (2003) noted that the population status of lake sturgeon in the Cedar River
was unknown. Baker (2006) surveyed the Cedar River in 1997 and again from 2003-
2005 for adult and larval lake sturgeon, but failed to detect any sturgeon. A single tagged
lake sturgeon was recovered at the mouth of the Cedar River in 2005 (Baker 2006).
Hayes and Caroffino (2012) estimated there are less than 25 adult lake sturgeon in the
Cedar River population, far below minimum population viability.

A streamside rearing facility for lake sturgeon was initiated on the Cedar River in 2006
(Baker et al. 2008), using Menominee River sturgeon, with the stocking decision based
on genetic data by DeHaan et al. (2006).

Menominee River, Wisconsin/Michigan

The Menominee River, which forms part of the boundary between Michigan and
Wisconsin, flows into Lake Michigan via Green Bay.

The Menominee River historically supported one of the largest annual spawning runs of
lake sturgeon in Lake Michigan and contained extensive rearing areas for sturgeon; lake
sturgeon were able to migrate up 125 km of river to the base of Sturgeon Falls
(Thuemler 1997; Baker 2006; Donofrio and Utrup 2013). The historic lake sturgeon
population in the Menominee River is estimated to have been 20,000 to 25,000 fish
(Donofrio and Utrup 2013).

There are now 11 hydroelectric dams on the river which prevent lake sturgeon in Lake
Michigan from migrating up the river to get to prime spawning and rearing habitat
(Donofrio and Utrup 2013), including the Menominee, Park Mill, Grand Rapids, White
Rapids and Chalk Hill hydroelectric dams (Coscarelli et al. 2011). Lake sturgeon
currently can only migrate less than 4 km upstream from Lake Michigan, where passage
is blocked by the Upper Scott Paper Company Dam, built in 1924 at the base of a high
gradient stretch of river (Auer 1996a; Thuemler 1997; Donofrio and Utrup 2013).

Two landlocked upstream lake sturgeon populations persist in the Menominee River,
between White Rapids Dam (river km 81) and Grand Rapids Dam (river km 42), and
Grand Rapids Dam to Scott Impoundment (Priegel 1973; Thuemler 1997; WDNR 2012).
These populations are fragmented and isolated from Green Bay and each other by the
dams (Baker 1980; Hayes and Caroffino 2012). Some downstream movement of
sturgeon from these upper river sections into lower sections of the river has been
documented (Elliott and Gunderman 2008), but these fish cannot return upstream
beyond the first dam. Limited habitat availability, water quality issues, and erratic flows
from hydropower dam operations limit the growth of these landlocked populations (Auer
1996a; Donofrio and Utrup 2013). More than 70% of the high-gradient habitat once used
by lake sturgeon in the Menominee River is now impounded (Thuemler and Schnicke
1992). Daugherty et al. (2009) determined that only 6.4 km (10%) of the 64 km of high
quality spawning habitat in various reaches of the Menominee River is available to lake
sturgeon; 90% is blocked by dams and only 3 km (4%) of the river’s age-0 juvenile
habitat is available to lake sturgeon.


                                            35
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 37 of 221 PageID #:50




Priegel (1973) estimated the population of adult lake sturgeon (42 inches and larger)
between White Rapids and Grand Rapids dams to be 185-234 fish from 1969-1970.
Thuemler (1997) estimated a resident summer lake sturgeon population of 457-1,329
fish in 1991. Hay-Chmielewski and Whelan (1997) estimated a total lake sturgeon
population of 7,250 sub-adult and adult fish in all river segments. From 1996–2005
Baker (2006) captured 465 lake sturgeon (from 50–171 cm TL) in the lower Menominee
River, with confirmed spawning and a population that appeared to be self-sustaining.
Zollweg et al. (2003) estimated an annual spawning run of 500 spawners in all river
segments; Elliott and Gunderman (2008) estimated 340 annual spawners in all river
segments. Hayes and Caroffino (2012) estimated a large stable population of 5,272
adult sturgeon in all river segments. It is thought that the current spawning migration in
the lower Menominee River is 500-600 lake sturgeon adults (>50 inches) annually
(Donofrio and Utrup 2013; Donofrio et al. 2014). The current landlocked sturgeon
population above the lower two dams is thought to be about 1,100 adults (Donofrio and
Utrup 2013).

Young sturgeon have been stocked into the upstream river section below Sturgeon Falls
for several years (WDNR 2012). State agencies are pursuing fish passage projects for
lake sturgeon, including through a FERC relicensing process, at the lower two dams on
the Menominee River (GLRI 2010; Donofrio and Utrup 2013; Kampa et al. 2014a). A
bypass will enable downstream-moving sturgeon to get through the upper dam, and an
elevator fish lift at the lower dam will help move lake sturgeon upstream. The long-term
fish passage goal is to provide passage for lake sturgeon at five hydropower dams on
the Menominee River by 2020 (GLRI 2010).

Peshtigo River, Wisconsin

The Peshtigo River flows into Lake Michigan via Green Bay.

Historically, lake sturgeon were known to be distributed throughout the lower 67 km of
the Peshtigo River (Daugherty et al. 2009), and may have migrated as far upstream as
Johnson Falls at river km 96 (FERC 1996). Lake sturgeon access to historic spawning
grounds in the Peshtigo River is blocked by Peshtigo Dam and migrations now are
limited to the 12 km stretch of river above Green Bay and below Peshtigo Dam (Auer
1996a; Elliott and Gunderman 2008). Daugherty et al. (2009) determined that 97% of the
high quality spawning habitat for lake sturgeon in the Peshtigo River is blocked by the
Peshtigo and Potato Rapids dams. Juvenile lake sturgeon in the Peshtigo River
historically had 60 river km or more to use as nursery habitat but now have access to
less than one-third of this amount (Caroffino et al. 2010b).

The annual lake sturgeon spawning population in the lower Peshtigo River is small,
variously estimated at 200 adults (Holey et al. 2000); less than 200 spawners (Zollweg et
al. 2003); 199-577 adults, with a high proportion of younger individuals (Gunderman and
Elliott 2004); 100-200 fish from 1998-2000 (Holey and Trudeau 2005); 200 or more fish
from 2002-2006 (Elliott and Gunderman 2008); and 200 fish (Donofrio et al. 2014). Lake
sturgeon spawning in the lower Peshtigo River is limited to a very small area, with egg
deposition and incubation occurring only in the first 50 m below the Peshtigo Dam
(Caroffino 2009). DeHaan et al. (2006) believed that migration may occur between the
Peshtigo River and the nearby Oconto River, increasing spawning opportunities.
Documented high rates of predation by invasive crayfish and upstream invasion of round


                                            36
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 38 of 221 PageID #:51



goby pose a threat to sturgeon eggs, larvae and age-0 juveniles in the lower river
(Caroffino et al. 2010a).

Oconto River, Wisconsin

The Oconto River flows into Lake Michigan in northeastern Wisconsin via Green Bay.

The Stiles, Lower Oconto Falls, and Upper Oconto Falls hydroelectric dams block
historical lake sturgeon spawning or nursery habitat (Coscarelli et al. 2011). The historic
natural barrier to upstream migration of lake sturgeon in the Oconto River was possibly
Oconto Falls at river km 32 (Elliott and Gunderman 2008). Lake sturgeon access from
Lake Michigan to historic spawning grounds in the Oconto River is now blocked by
Oconto Falls Dam, 6 km upstream from Lake Michigan (Auer 1996a). No lake sturgeon
now exist upstream of Stiles Dam at river km 22 (Elliott and Gunderman 2008).
Daugherty et al. (2009) determined that 89% of the high quality spawning habitat for lake
sturgeon in the Oconto River is blocked by Stiles Dam.

The Oconto River currently has a very small remnant lake sturgeon population (Holey et
al. 2000), thought to be less than 25-50 spawners annually (Zollweg et al. 2003 Elliott
and Gunderman 2008; Donofrio et al. 2014). Only a small proportion of spawning lake
sturgeon in the lower Oconto are more than 20 years old (Gunderman and Elliott 2004).

Lake Winnebago System, Wisconsin

The Winnebago system is a riverine-lake system in east-central Wisconsin. Three
upriver lakes known as the Winnebago Pool Lakes include Lake Winnebago, Lake Butte
des Morts and Lake Poygan. The Winnebago Pool Lakes are at the lower end of a
watershed through which the Wolf and upper Fox rivers flow. Lake Winnebago is drained
by the lower Fox River which flows north into Green Bay in western Lake Michigan, but
the Fox River has to flow through 14 locks and 17 dams before reaching Lake Michigan.

The Winnebago system supports one of the largest remaining self-sustaining stocks of
lake sturgeon, with an estimated spawning population of about 20,000 adult fish in the
entire system (Donofrio et al. 2014). There is no evidence stocking has ever occurred in
this system (Bruch 1999). The spawning and nursery areas for lake sturgeon in the
Winnebago system are the lower 200 km of the Wolf River, along with its tributaries, and
60 km of the upper Fox River (Bruch 1999). Juvenile sturgeon from nursery areas in the
upriver lakes gradually work their way down to Lake Winnebago (Bruch 1999). The
downstream movement of Lake Winnebago sturgeon into the lower Fox River has been
observed (Bruch 1999).

Early concerns about overfishing led to successively stricter sturgeon harvest
regulations, beginning with implementation of minimum size limits in 1903, a ban on all
sturgeon harvest from 1915 through 1931, closing of a set-line fishery in 1952, and
shortening seasons, reducing bag limits, and increasing minimum size limits through the
1990s (Bruch 1999). Tightened fishing regulations led to an increase in the lake
sturgeon population density in the Winnebago system over four decades, with population
estimates of 11,500 sturgeon >102 cm in 1959 (Priegel and Wirth 1975; WDNR 1975);
25,300 sturgeon >114 cm in 1980 (Folz and Meyers 1985); 46,500 sturgeon >114 cm in
1989 (Bruch 1999); and 51,691 adult sturgeon in 1995 (Bruch 1999). However, harvest
trends showed a steady decline in large-sized sturgeon beginning in the early 1970s with


                                            37
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 39 of 221 PageID #:52



a precipitous decline from the mid 1980s, along with declines in the relative numbers of
larger, older fish (Bruch 1999). The nearly complete lack of female fish older than 50
years or males older than 40 years in the population in the 1990s demonstrated an
apparent overexploitation of adult females by fisheries (Bruch 1999).




                   Map of Lake Winnebago system (from Bruch and Binkowski 2002)

       Fox River

The Fox River is the largest tributary to Green Bay. The Upper Fox River flows from
central Wisconsin through Lake Butte des Morts into Lake Winnebago, and the lower
Fox River links Lake Winnebago to Lake Michigan, via Green Bay.

Lake sturgeon were historically abundant in the lower Fox River, but declined in this river
reach in the late 1800s (DeHaan et al. 2006). Daugherty et al. (2009) determined that
84% of the high quality spawning habitat for lake sturgeon in the lower Fox River is
blocked by the Rapide Croche Dam and Lower Kaukauna Dam. De Pere hydroelectric
dam also blocks historical lake sturgeon spawning or nursery habitat (Coscarelli et al.
2011). Lake sturgeon access to historic spawning grounds in the upper Fox River has
been blocked by 14 locks and 17 dams (Auer 1996a).




                                               38
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 40 of 221 PageID #:53



The Fox River currently has a very small reproducing population of lake sturgeon, with
spawning below the lowest dam, as well as in the upper river as far upstream as Lake
Puckaway (Holey et al. 2000; Zollweg et al. 2003; WDNR 2012). Recent spawning
population estimates for the lower Fox River have ranged from 30-100 fish (Zollweg et
al. 2003; Gunderman and Elliott 2004; Holey and Trudeau 2005; Elliott and Gunderman
2008; Daugherty et al. 2009; Donofrio et al. 2014). Gunderman and Elliott (2004) noted
that legacy PCBs and predation by common carp may limit recruitment in this
population. The upper Fox River also has a remnant lake sturgeon population, with an
estimate of 200-300 annual spawners (Zollweg et al. 2003).

Some stocking of lake sturgeon occurred in the upper Fox River at Princeton in 2002
(DTO 2002).

       Wolf River

The Wolf River is a tributary of the Fox River.

Lake sturgeon historically migrated up the Wolf River to spawn at Keshena Falls, which
was blocked by construction of two dams downstream in the late nineteenth and early
twentieth centuries (Runstrom et al. 2002). The Shawano and Balsam Row hydroelectric
dams block historical lake sturgeon spawning or nursery habitat (Coscarelli et al. 2011).
Spawning now occurs upstream to Shawano (WDNR 2012), but lake sturgeon are
extirpated from above Keshena (Zollweg et al. 2013). Becker (1983) noted that the lake
sturgeon was “common” in the lower Wolf River.

The lower Winnebago-Wolf River system currently has a large lake sturgeon population,
estimated at 22,000 fish (Holey et al. 2000; Zollweg et al. 2003).

Lake sturgeon have been stocked since 1994 in lakes on the Menominee Indian
Reservation (Runstrom et al. 2002). Transfer of lake sturgeon from the lower Wolf River
to several reaches of the Wolf River on the reservation (Keshena Falls 10 km upstream
of Balsam Row Dam; Big Eddy Falls 20 km above the dam; and the Dalles 32 km above
the dam) resulted in enough adults present in reservation waters in the spring of 2001
that spawning may have occurred in this reach of river for the first time in over 50 years
(Runstrom et al. 2002).

       Lake Poygan

Preigel and Wirth (1978) estimated a population of 5,202 lake sturgeon over 40 inches in
Lake Poygan (and connected Lake Winneconne) in 1955. This population had declined
to an estimated 3,730 fish by 1957 due to overharvest. Some recovery likely occurred
due to fishing restrictions, since Becker (1983) noted that lake sturgeon were "common"
in Lake Poygan. It has been determined that little intermixing occurs between lake
sturgeon from Lake Winnebago and Lake Poygan (Preigel and Wirth 1978; Lyons and
Kempinger 1992).

Kewaunee River, Wisconsin

The Kewaunee River flows through eastern Wisconsin into western Lake Michigan.




                                            39
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 41 of 221 PageID #:54



A former lake sturgeon spawning population in the Kewaunee River has been extirpated
(Holey et al. 2000; Zollweg et al. 2003).

East/West Twin Rivers, Wisconsin

The East Twin and West Twin rivers flow through eastern Wisconsin into western Lake
Michigan.

Former lake sturgeon spawning populations in the East Twin and West Twin rivers have
been extirpated (Holey et al. 2000; Zollweg et al. 2003).

Manitowoc River, Wisconsin

The Manitowoc River flows through eastern Wisconsin into western Lake Michigan.

A former lake sturgeon spawning population in the Manitowoc River has been extirpated
(Zollweg et al. 2003).

A streamside rearing facility for lake sturgeon was installed in 2006 on the Manitowoc
River (MHTR 2007; Baker et al. 2008), using Lake Winnebago sturgeon, with the
stocking decision based on genetic data by DeHaan et al. (2006). The facility rears lake
sturgeon from Lake Winnebago stock to a size of approximately 6 inches for stocking on
an annual basis in the river (Baker et al. 2008).

Sheboygan River, Wisconsin

The Sheboygan River flows through eastern Wisconsin into western Lake Michigan.

A former lake sturgeon spawning population in the Sheboygan River has been extirpated
(Holey et al. 2000; Zollweg et al. 2003).

Barr Creek, Wisconsin

Barr Creek flows through eastern Wisconsin into western Lake Michigan.

A former lake sturgeon spawning population in Barr Creek has been extirpated (Holey et
al. 2000; Zollweg et al. 2003).

Milwaukee River, Wisconsin

The Milwaukee River drains into western Lake Michigan.

Lake sturgeon spawned in the Milwaukee River in the 1800s, but by 1850 a dam built
about 5 miles upstream from Lake Michigan prevented adult sturgeon from making it
upstream to their spawning grounds (Brunner and Alexander 2013). The former lake
sturgeon spawning population in the Milwaukee River has been extirpated (Holey et al.
2000; Zollweg et al. 2003).

A streamside rearing facility for lake sturgeon was initiated in 2003 on the Milwaukee
River (Baker et al. 2008; Brunner and Alexander 2013), using Lake Winnebago
sturgeon, with the stocking decision based on genetic data by DeHaan et al. (2006). The


                                           40
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 42 of 221 PageID #:55



facility rears lake sturgeon from Lake Winnebago stock to a size of approximately 6
inches for stocking on an annual basis in the Milwaukee River (Baker et al. 2008). The
program has stocked 7,400 fingerling sturgeon into the Milwaukee River (Brunner and
Alexander 2013).

Root River, Wisconsin

The Root River flows through southeastern Wisconsin into western Lake Michigan.

A former lake sturgeon spawning population in the Root River has been extirpated
(Holey et al. 2000; Zollweg et al. 2003).

               Eastern Lake Michigan

Galien River, Michigan

The Galien River is a southeastern tributary of Lake Michigan.

Lake sturgeon used to occur in the Galien River (Hay-Chmielewski and Whelan 1997),
but appear to be extirpated.

St. Joseph River, Michigan/Indiana

The St. Joseph River is an eastern tributary to Lake Michigan that flows through
southwestern Michigan and northeastern Indiana. It is the third largest river basin in
Michigan, with a mainstem 210 miles long and an additional 1,641 miles of tributary
streams (Brown 1944; Wesley and Duffy 1999).

Natural history reports and archaeological investigations in the area confirm that lake
sturgeon were historically present in the St. Joseph River (Holman et al. 1996; Wesley
and Duffy 1999). Ballard (1948) reported that the St. Joseph River was “thick” with lake
sturgeon migrating upstream to spawn. The area around Niles was famous for lake
sturgeon in the mid- to late-1800s, with lake sturgeon up to 300 pounds reported to have
been commonly caught (Ballard 1948; Wesley and Duffy 1999).

Before construction of dams on the St. Joseph River, lake sturgeon had access to
suitable spawning habitat as far up river as Hillsdale County, at river km 286; they are
now limited to spawning in the river immediately below Berrien Springs Dam at river km
37, which blocks upstream migration into historic habitat (Auer 1996a; Wesley and Duffy
1999; Coscarelli et al. 2011). After dam construction, the lake sturgeon population
declined dramatically in the St. Joseph River (Wesley and Duffy 1999).

Small numbers of lake sturgeon were reported in the St. Joseph River from 1970-1980
below Berrien Springs Dam (Baker 1980). A few individual sturgeon were observed
ascending fish ladders in the lower segment of the St. Joseph River in 1994 (Wesley and
Duffy 1999). A lake sturgeon population may possibly survive upstream of the lower dam
on the St. Joseph River (Daugherty and Sutton 2004), where fish would be able to move
downstream to Lake Michigan but not return upstream beyond the first dam.

Adults are thought to periodically spawn in the lower St. Joseph River (Hay-Chmielewski
and Whelan 1997), the only spawning population of lake sturgeon in Indiana from Lake


                                            41
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 43 of 221 PageID #:56



Michigan (GLLSCM 2002; Welsh 2004). The current population status is unknown but is
thought to be small (Holey et al. 2000; Zollweg et al. 2003). The spawning population in
the lower river is estimated to be less than 25 adult lake sturgeon (Hayes and Caroffino
2012; Donofrio et al. 2014).

Kalamazoo River, Michigan

The Kalamazoo River is an eastern tributary to Lake Michigan.

A remnant lake sturgeon population in the Kalamazoo River is of unknown size but is
thought to be small (Holey et al. 2000), with less than 20-42 sturgeon spawning annually
(Daugherty and Sutton 2004; Hayes and Caroffino 2012; Donofrio et al. 2014).

The Allegan hydroelectric dam blocks historical lake sturgeon spawning or nursery
habitat in the Kalamazoo River (Coscarelli et al. 2011).

Grand River, Michigan

The Grand River is an eastern tributary to Lake Michigan.

Lake sturgeon historically had access to spawning habitat in the Grand River up to
Grand Rapids at river km 64 upstream from Lake Michigan (Auer 1996a).

Small numbers of lake sturgeon were reported in the Grand River from 1970-1980 below
the city of Grand Rapids (Baker 1980). A remnant lake sturgeon population is of
unknown size but is thought to be small (Holey et al. 2000; Zollweg et al. 2003), with a
declining population estimated at 103 adults (Hayes and Caroffino 2012) and an annual
spawning run of less than 25 fish (Elliott 2008) or up to 66 fish (Donofrio et al. 2014).

Muskegon River, Michigan

The Muskegon River is an eastern tributary to Lake Michigan.

A major commercial sturgeon fishery was operating out of the Muskegon River by 1885
(Bogue 2000), suggesting that the Muskegon River once supported one of the larger
lake sturgeon populations in eastern Lake Michigan. Severe declines of lake sturgeon
have occurred in the Muskegon River (O’Neal 1997). The construction of Newaygo Dam
in 1900 blocked upstream passage of lake sturgeon to the only high gradient portions of
the Muskegon River with suitable spawning habitat (Peterson and Vecsei 2004).
Although Newaygo Dam was demolished in 1968, upstream migration continues to be
blocked by Croton Dam, 67 km upstream from Lake Michigan (Auer 1996a; Wieten
2013). Both Croton and Hardy hydroelectric dams block historical lake sturgeon
spawning or nursery habitat (Coscarelli et al. 2011). Small numbers of lake sturgeon
were reported in the Muskegon River from 1970-1980 below Croton Dam and also in
Muskegon Lake (Baker 1980).

Currently, the section of river between the former Newaygo Dam and Croton Dam is the
only suitable spawning habitat for lake sturgeon (Scott and Crossman 1983; O’Neal
1997; Wieten 2013). The remnant lake sturgeon population is thought to be small (Holey
et al. 2000), with recent estimates of annual adult spawners at less than 25 fish (Zollweg
et al. 2003); 15-24 fish (Peterson and Vecsei 2004); 39-46 fish (Wieten 2013); 40-60 fish


                                           42
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 44 of 221 PageID #:57



(Meyerson 2013); and 60-100 fish (Donofrio et al. 2014). Wieten (2013) confirmed
reproduction by capture of 16 larval lake sturgeon in 2010 and 2 individuals in 2011.

Harris et al. (2017) estimated that the number of spawners each year was low (probably
<50 individuals in most years) and noted that recovery of this remnant population is
uncertain given the population age structure and low rate of adult recruitment found
during their study. Harris et al. (2017) captured lake sturgeon in Muskegon Lake (which
connects the Muskegon River to Lake Michigan) from 2008–2013 using gill nets and
captured adults with boat electrofishing in the Muskegon River. A total of 268 unique
lake sturgeon were captured and 180 fish were aged using pectoral fin rays,
representing 27 age cohorts and a mean age of 7.6 years.

The Michigan DNR is planning to initiate a streamside sturgeon rearing station on the
Muskegon River, which will collect drifting sturgeon eggs and larvae in the spring, rear
them, and release them back to the river in the fall; with a goal of restoring a minimum
population of 300 adults (Meyerson 2013).

Wolf Lake, Michigan

A former isolated lake sturgeon population in Wolf Lake, Michigan has been extirpated
(Holey et al. 2000).

Manistee River, Michigan

The Manistee River is a tributary to eastern Lake Michigan. Manistee Lake is located 3
km upstream from Lake Michigan and is formed by the confluence of the Big and Little
Manistee rivers.

Lake sturgeon were most likely “very abundant” in the Manistee River prior to European
settlement (Tonello 2004). The Big Manistee River lake sturgeon population is believed
to have historically been one of the largest in the Lake Michigan basin (Hay-Chmielewski
and Whelan 1997; LRBOI 2008).

Tippy Dam, a large hydroelectric facility completed in 1918 and located 45 km upstream
from Lake Michigan, blocks lake sturgeon migration into historic spawning grounds (Auer
1996; Coscarelli et al. 2011), as does Hodenpyl hydroelectric dam (Coscarelli et al.
2011). Small numbers of lake sturgeon were reported in the Manistee River from 1970-
1980 below Tippy Dam (Baker 1980). Lake sturgeon were known to have occurred
historically in the Pine River tributary (Hay-Chmielewski and Whelan 1997).

A small remnant lake sturgeon population inhabits the reach from the mouth of the
Manistee River to Tippy Dam, with the annual spawning population estimated at less
than 50 fish (Holey et al. 2000; Gunderman 2001; Peterson et al. 2002; Lallaman 2003;
Zollweg et al. 2003); or more recently 21-66 fish (Lallaman et al. 2008; Donofrio et al.
2014). Baker (2006) surveyed the Manistee River in 1997 and located only 6 adult
sturgeon (154–180 cm TL). Baker (2006) noted that the Little River Band of Ottawa
Indians confirmed that lake sturgeon larvae were produced in the Manistee River and
that older young of the year fish had also been captured; but because of the small
number of spawning adults there is concern about the long-term viability of the
population. Hayes and Caroffino (2012) thought there is a stable lake sturgeon
population of 400 adult fish (not all of which spawn annually) in the Manistee River.


                                            43
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 45 of 221 PageID #:58




Since 2004, the Little River Band of Ottawa Indians has operated a streamside rearing
facility on the Big Manistee River to increase the survival of naturally produced lake
sturgeon larvae, with stocking of fingerling lake sturgeon raised from larvae collected
and reared in the Big Manistee River (Holtgren et al. 2007; LRBOI 2008). The restoration
target is 750 adult fish (LRBOI 2008).

Grand Traverse Tributaries, Michigan

Lake sturgeon formerly occurred in the Boardman River, Torch Lake and Elk Lake,
tributaries to Grand Traverse Bay in northeastern Lake Michigan (Hay-Chmielewski and
Whelan 1997). Lake sturgeon are now extirpated from the Boardman River (Zollweg et
al. 2003).

Michigan Inland Lakes

Lake sturgeon have been introduced to several inland lakes in Michigan where they
were not native.

A put-and-take lake sturgeon population was created in Otsego Lake through stocking
experiments, to provide sturgeon fishing opportunities regardless of the lake’s sturgeon
population size. Hayes and Caroffino (2012) estimated a small stable population of 100
adult lake sturgeon in Ostego Lake. Ostego Lake was stocked with hatchery lake
sturgeon from the Black River in 2013 (Engle 2013). The lake currently has a population
of unknown size (LHLSWG 2017).

Lake sturgeon populations are declining in other inland lakes (MDNR 2005). Lake
sturgeon formerly occurred in Pere Marquette Lake and Portage Lake, on the eastern
shore of Lake Michigan (Hay-Chmielewski and Whelan 1997).

              Lake Huron

Basin-wide Distribution and Abundance

Lake sturgeon were historically extremely abundant in Lake Huron: Hay-Chmielewski
(1997) estimated that there were 319,000 lake sturgeon over 50 pounds in Lake Huron
in 1840; the population declined to an estimated 170,000-224,000 adult sturgeon by
1885. Haxton et al. (2014) estimated that the biomass of lake sturgeon in Lake Huron
was 16.73 million pounds in 1879.

At least 34 tributaries of Lake Huron in the U.S. and Canada historically supported
spawning populations of lake sturgeon (Zollweg et al. 2003).

There were at least 15 tributaries and lakes on the U.S. side of Lake Huron with former
spawning populations of lake sturgeon. Pratt (2008) identified lake sturgeon populations
in 12 U.S. tributaries of Lake Huron, but Hayes and Caroffino (2012) identified only 9,
with 5 of those well below minimum viable population levels (less than 25 adult lake
sturgeon) and 4 populations considered “stable.” Many former spawning populations in
tributaries on the U.S. side have been extirpated (Au Sable, Cass, Saginaw,
Shiawassee, Thunder Bay, Tittabawassee and Waiska rivers), or are thought to have
very small remnant populations that are near extirpation (Black, Carp, Cheboygan,


                                           44
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 46 of 221 PageID #:59



Indian, Pigeon, Rifle, Sturgeon and St. Marys rivers, and Burt and Mullet lakes). The
exception is the population in Black Lake, which was nearly extirpated but has been
rebuilt as a result of intensive stocking efforts (Chalupnicki et al. 2011). Lake sturgeon
restoration stockings have also occurred in Burt Lake and Mullet Lake. Current lake
surgeon numbers in Lake Huron and its tributaries remain far below historic levels
(USEPA 2009).




       U.S. tributaries of Lake Huron with former and current lake sturgeon spawning populations

In the Canadian portion of Lake Huron, lake sturgeon have been extirpated from 13 of
21 historically known sites (62%), and were still extant at 8 sites (Holey et al. 2000),
though all of the extant populations were considered small (Hay-Chmielewski and
Whelan 1997; Holey et al. 2000; Zollweg et al. 2003; COSEWIC 2006). Successful
reproduction of lake sturgeon was only known at 4 Canadian sites, and unknown for the
rest (COSEWIC 2006). The size of remaining spawning runs was unknown except for
the Mississagi River, where an estimate of the annual spawning run was only on the
order of 150 fish (Holey et al. 2000; COSEWIC 2006). The Lake Huron Lake Sturgeon
Working Group more recently reported that lake sturgeon are still extant in 14 Canadian
rivers tributary to Lake Huron, have been extirpated from 6 Canadian tributaries, and the
status is unknown for 6 more tributaries (LHLSWG 2017).




                                                  45
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 47 of 221 PageID #:60



St. Marys River, Michigan

The St. Marys River is the sole outflow of Lake Superior, draining into Lake Huron.

Archeological evidence from St. Marys Rapids indicates that lake sturgeon were an
important food for native peoples as long as 5,000 years ago (Duffy et al. 1987).
Historically, the St. Marys River was inhabited by spawning lake sturgeon but the
population declined dramatically in the 1900s due to overharvest and habitat alteration
(Hay-Chmielewski and Whelan 1997; Bauman et al. 2011; Gerig et al. 2011).

Kauss (1991) noted that St. Marys Rapids provided spawning habitat for lake sturgeon.
Holey et al. (2000) and Zollweg et al. (2003) noted a small remnant lake sturgeon
population of unknown size in the St. Marys River. However it is unclear if lake sturgeon
are using the St. Marys River system for spawning or if the fish are staging there prior to
traveling up adjacent tributaries to spawn (Elliott et al. 2008). Bauman et al. (2011)
captured 192 unique subadult and adult lake sturgeon in the St. Marys River from 2000
to 2007, and estimated the population size at 505 sub-adult and adult sturgeon, with
approximately 30% being immatures younger than breeding age; the mean age of
sturgeon captured was 20 years (range 7–59 years) and 36 age classes were
represented. It was unclear if this represented a self-sustaining population reproducing
in the river (Bauman et al. 2011).

Gerig et al. (2011) noted that the Soo Locks, Edison Sault hydroelectric canal, and the
St. Marys Rapids compensating works form a barrier that likely limits the movement of
lake sturgeon between the upper and lower St. Marys River. Telemetry monitoring of the
remnant population of lake sturgeon in the St. Marys River since 2000 indicates that lake
sturgeon inhabit a 40 km river reach, representing approximately one-third of the total
area of the St. Marys River; movement was confined to an area between the North
Channel of Sugar Island to the southern end of East Neebish Island, with the majority
centered around the north end of Lake George (Gerig et al. 2011). Within this reach,
lake sturgeon have access to tributary rivers and mainstem areas that would provide
suitable spawning habitat; anecdotal evidence suggested that the East Neebish Island
rapids may be an active lake sturgeon spawning site (Gerig et al. 2011). However,
telemetry results to date had not confirmed spawning of lake sturgeon within the St.
Marys River, although two females with partially mature eggs were tagged in 2007
(Gerig et al. 2011). Hayes and Caroffino (2012) estimated a medium, stable population
of 354 adult sturgeon (not spawners) in the St. Marys River.

Thirty-nine adult lake sturgeon were captured in the lower reaches of the Garden River
tributary to the St Mary’s River, and implanted with acoustic telemetry transmitter tags
(LHLSWG 2017). Receivers in the Garden River recorded 2 sturgeon migrating upriver
to suspected spawning locations, one in spring 2016 and one in spring 2017. Following
the spawn, larval lake sturgeon were captured at four locations along the Garden River;
85 larvae in 2016 and 243 larvae in 2017, confirming that the Garden River is a
spawning tributary for lake sturgeon in the St. Mary’s River system (LHLSWG 2017).

       Waiska River, Michigan

Small numbers of lake sturgeon were reported in the Waiska River tributary of the St.
Marys River from 1970-1980 (Baker 1980).



                                            46
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 48 of 221 PageID #:61



Carp River, Michigan

The Carp River flows through Mackinaw County, Michigan into northwestern Lake
Huron.

Historically, lake sturgeon spawned in the Carp River (Hay-Chmielewski and Whelan
1997; Galarowicz 2008) and suitable spawning habitat still exists (Galarowicz 2008).

Holey et al. (2000) and Zollweg et al. (2003) believed a small, remnant lake sturgeon
population of unknown size persisted in the Carp River, but Baker (2006) surveyed the
Carp River from 1996-1998 for adult and larval lake sturgeon but did not locate any
sturgeon. Baker (2006) noted that adult lake sturgeon were known to be present in the
spring in the Carp River, but with no evidence of spawning or data suggesting that this
population was reproducing or self-sustaining. Hayes and Caroffino (2012) estimated a
small population of less than 25 adult fish in the Carp River, well below minimum
population viability. The run is currently considered to be extant, with occasional
observations of spawning, and the annual spawning run size unknown (LHLSWG 2017).

Cheboygan River System, Michigan

The Cheboygan River flows from Mullet Lake into Lake Huron. The largest tributary of
the Cheboygan is the Black River, which drains Black Lake. The Indian River flows out
of Burt Lake into Mullet Lake. The sturgeon populations of Burt, Mullet and Black lakes
are essentially landlocked, connection with Lake Huron having been blocked by a dam
with a lock on the Cheboygan River in the 1920s (Baker 1980).

       Cheboygan River

There are now 48 dams in the Cheboygan River watershed (Godby et al. 2011). Lake
sturgeon upstream migration and access to historic spawning grounds in the Cheboygan
River is completely blocked by Cheboygan Dam at the mouth of the river (Auer 1996a;
Godby et al. 2011).

Small numbers of remnant lake sturgeon were reported in the Cheboygan River from
1970-1980 below the paper mill dam in Cheboygan (Baker 1980). The Cheboygan River
is thought to have a small lake sturgeon population of unknown size (Holey et al. 2000;
Zollweg et al. 2003; Godby 2011). The run is currently considered to be extant, with the
population size unknown, and occasional observations of adults (LHLSWG 2017).

       Black Lake/Black River

The upper Black River drains into Black Lake, which in turn drains through the lower
Black River into the Cheboygan River.

Black Lake had a “substantial” population of lake sturgeon (Baker 1980). Baker (1980)
estimated a Black Lake population of lake sturgeon of 48.6 inches and larger at 1,666
fish in 1973; 2,478 fish in 1974; and 1,599 fish in 1975. However, legal and illegal
harvest dramatically reduced the Black Lake population, with only 549 lake sturgeon 50
inches and larger remaining by 1999, a 66% decline from the 1975 estimate (Baker and
Borgeson 1999). Capture of juvenile sturgeon provided evidence of recruitment to the
spawning stocks for Black Lake (Baker and Borgeson 1999), but lake sturgeon harvest


                                           47
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 49 of 221 PageID #:62



steadily declined from 1975 to 1999, with average weight and length of harvested lake
sturgeon steadily increasing, indicating recruitment was not sufficient to keep up with
harvest (Baker and Borgeson 1999).

Because of concern over future viability (Smith and Baker 2005), new restrictive harvest
regulations were implemented in 2000 to protect the lake population from extirpation.
Holey et al. (2000) and Zollweg et al. (2003) estimated the Black Lake sturgeon
population only had about 60 remaining spawners. From 2000-2009 the fishery was
regulated by implementing a limited entry fishery that could last 9 days or until a 5-fish
quota was met. The minimum size of lake sturgeon that could be harvested was 36
inches. Harvest during 2000-2009 was at, slightly above, or below the quota of 5 fish
(MDNR 2016b). Regulations were enacted for the upper section of the Upper Black
River to protect spawning lake sturgeon, closing the river to fishing between Kleber Dam
and Red Bridge. In 2010 MDNR determined that an unlimited entry fishery could be
employed in Black Lake. Season length would be 5 days or until the state quota was
met. During the 2011 season anglers harvested 11 lake sturgeon, exceeding the State’s
allocation by 4 fish (MDNR 2016b). In response, MDNR employed safeguards in 2012 to
ensure that lake sturgeon harvest remained at or below the quota. The size limit was
also removed to increase the likelihood of harvest of male and immature lake sturgeon
and to reduce the harvest of mature female lake sturgeon.

In 2010 MDNR and local tribes agreed that the lake sturgeon population was estimated
to exceed 750 mature fish, and a joint fishery was established. The tribes authorized
harvest through a limited permit system. A protective exploitation rate of 1.2% of the
estimated adult population was initially established. Since 2010, total lake sturgeon
harvest in Black Lake by the tribes has ranged from 2-5 fish per year (MDNR 2016b).
Since implementation of the joint fishery, the tribes have annually harvested below the
annual tribal allocation of lake sturgeon regardless of differing methods and seasons
employed among five tribes.

Lake sturgeon stocking began in Black Lake in 1982. Experimental streamside rearing
was begun by MDNR in 2005, and a permanent rearing facility was constructed adjacent
to Kleber Dam in 2009 (MDNR 2016b). A 2013 juvenile lake sturgeon survey in Black
Lake suggested that natural reproduction is limited and unlikely to allow the population to
reach established goals (MDNR 2016b).

By 2012, Hayes and Caroffino (2012) estimated a large, stable population in Black Lake
of 1,125 adult fish. From 2001 through 2015 male and female adult lake sturgeon were
captured and tagged during the spring spawning migration from Black Lake into the
Upper Black River. Pledger et al. (2013) used these data to develop an appropriate
population model for the Black Lake sturgeon population. Because it takes a number of
years for this model to account for all individuals currently in the population (Pledger et
al. 2013), initial apparent increases in abundance are artifacts of the accounting process
used by the model. These annual abundance estimates indicate the sexually mature
portion of the population has been increasing for both males and females, likely due to
the stocking that took place in the 1980s. As of 2016, the model estimates 486 females
and 627 males in the adult population in Black Lake (MDNR 2016b). The Black Lake
sturgeon population is still below historical levels (MDNR 2016b).

The upper Black River, from its confluence with Black Lake to Kleber Dam, was the
principal spawning area for the Black Lake population; sturgeon were also known to run


                                            48
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 50 of 221 PageID #:63



down the lower Black River as far as Alverno Dam during the spawning season (Baker
1980). Lake sturgeon spawning in the Upper Black River is now limited to the lower 11
km of river by Kleber and Tower dams (Baker and Borgeson 1999). It is possible that
prior to the construction of these dams spawning lake sturgeon migrated further
upstream (Baker 2006). Alverno Dam in the lower Black River impounds a high gradient
reach known as Smith Rapids, which historically provided sturgeon spawning habitat
(Hay-Chmielewski et al. 1997). Zollweg et al. (2003) believed that lake sturgeon had
been extirpated from the Black River, but Baker (2006) confirmed spawning in the Black
River. Baker (2006) surveyed the Black River and Black Lake from 1997–2005 for adult
and larval lake sturgeon, and captured 339 sturgeon (75–193 cm TL); as well as 104
larvae during two days of sampling in 1999. Baker and Smith (2005) estimated annual
lake sturgeon spawning runs in the Upper Black River were similar in magnitude to
spawning runs in the Sturgeon River, Michigan (58 to 135 individuals). Baker et al.
(2008) intensively sampled spawning lake sturgeon over 6 consecutive years from 2001-
2006 in the upper Black River; the number of fish sampled annually varied from 101 in
2004 to 234 in 2006. Lake sturgeon spawning has been reported recently in lower Black
River in the area below Alverno Dam (Godby et al. 2011).

The MDNR objectives for Black Lake are to: develop a population of 1,600 to 2,000 adult
lake sturgeon by 2030; achieve a natural recruitment level to sustain this population
level; support a fishery with a maximum exploitation rate appropriate for the classification
status as defined in their Rehabilitation Strategy; and determine habitat limitations of the
Upper Black River and Black Lake by 2025 (MDNR 2016b).

       Mullet Lake

Mullet Lake has its outlet into the Cheboygan River.

Mullet Lake had a smaller population of lake sturgeon than Black Lake (Baker 1980).
Lake sturgeon utilized the Pigeon River as a spawning ground, but the extent of the
spawning run and suitable spawning habitat was unknown (Baker 1980; Hay-
Chmielewski and Whelan 1997). There have also been reports of lake sturgeon
spawning in the Indian River tributary to Mullet Lake (Godby et al. 2011).

Hay-Chmielewski and Whelan (1997) made a population estimate of 300-700 sturgeon
in Mullet Lake. Holey et al. (2000) and Zollweg et al. (2003) noted a small lake sturgeon
population of unknown size in Mullet Lake. A fishing season for lake sturgeon in Mullet
Lake was closed in 2000. A 2010 gillnet survey of Mullet Lake captured 70 lake
sturgeon, most of which were relatively small and of hatchery origin (Baker 2010). From
mark-recapture surveys, Baker (2010) estimated a population of 701 lake sturgeon in
Mullet Lake. Hayes and Caroffino (2012) estimated a small population of less than 25
adult fish, well below minimum population viability.

       Burt Lake

Burt Lake drains into the Indian River and into Mullet Lake.

Sturgeon fishing was ended in Burt Lake in 1974, at which time the population was
believed to be very small (Baker 1980). Sturgeon from Burt Lake may have spawned in
the Sturgeon River tributary, but the extent of the spawning run and suitable spawning
habitat was unknown (Baker 1980). Hay-Chmielewski and Whelan (1997) made a


                                            49
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 51 of 221 PageID #:64



population estimate of 10-100 lake sturgeon in Burt Lake. Holey et al. (2000) and
Zollweg et al. (2003) noted a small lake sturgeon population of unknown size in Burt
Lake. Hatchery lake sturgeon have been stocked in Burt Lake since 2003 (Baker 2011).
A 2011 gillnet survey of Burt Lake captured 108 lake sturgeon, most of which were
relatively small (with a few large adult fish) and of hatchery origin (Baker 2011). From
mark-recapture surveys, Baker (2011) estimated a population of 1,535 lake sturgeon in
Burt Lake, almost entirely small and immature stocked fish. Hayes and Caroffino (2012)
estimated a small, stable population of 100 adult fish.

Thunder Bay River, Michigan

The Thunder Bay River flows into western Lake Huron.

Lake sturgeon formerly spawned in the Thunder Bay River (Hay-Chmielewski and
Whelan 1997) but are now extirpated (Holey et al. 2000; Zollweg et al. 2003; LHLSWG
2017).

Au Sable River, Michigan

The Au Sable River flows into western Lake Huron on the lower peninsula.

Lake sturgeon formerly spawned in the Au Sable River (Hay-Chmielewski and Whelan
1997). Small numbers of lake sturgeon were reported in the Au Sable River from 1970-
1980 below Foote Dam (Baker 1980).

Lake sturgeon were thought to be extirpated from the Au Sable River (Holey et al. 2000;
Zollweg et al. 2003). Hayes and Caroffino (2012) estimated a small population of less
than 25 adult fish, well below minimum population viability. The run is currently
considered to be extant, with the population size unknown, and occasional observations
of adults (LHLSWG 2017).

Rifle River, Michigan

The Rifle River enters Saginaw Bay in western Lake Huron.

Lake sturgeon spawning has been identified in the Rifle River (Elliott et al. 2008), but the
population has been estimated to be only in the tens of individuals (Hay-Chmielewski
and Whelan 1997, Holey et al. 2000). Hayes and Caroffino (2012) estimated a small
population of less than 25 adult fish, well below minimum population viability. The run is
currently considered to be extant, with occasional observations of spawning, and the
annual spawning run size unknown (LHLSWG 2017).

Saginaw River, Michigan

The Saginaw River flows into Saginaw Bay in southwestern Lake Huron in Michigan.
The river is formed by the confluence of the Tittabawassee and Shiawassee rivers
southwest of Saginaw.

Lake sturgeon formerly spawned in the Saginaw River (Hay-Chmielewski and Whelan
1997). Historical anthropology records indicate that lake sturgeon was one of the most
abundant fish species harvested by early aboriginal settlers to the Saginaw Valley, with


                                            50
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 52 of 221 PageID #:65



large stocks migrating up the river to spawn each spring (Fitting et al. 1972; Boase
2007).

Holey et al. (2000) and Zollweg et al. (2003) believed that the Saginaw River had a
remnant lake sturgeon population of unknown size. However, Boase (2007) sampled
reaches of the Saginaw River from 2005 to 2007 using set-lines, bottom trawling and
egg mats, to determine if lake sturgeon were utilizing the river for spawning. Boase
(2007) captured no adult sturgeon nor located any sturgeon eggs. This research
indicates that lake sturgeon are no longer spawning in the Saginaw River watershed,
although sufficient spawning habitat exists below the Dow Dam on the Tittabawassee
River and below the Hamilton Dam on the Flit River (Elliot et al. 2008). Hayes and
Caroffino (2012) estimated that a small population of less than 25 adults remains in the
Saginaw River, well below minimum population viability. The run is currently considered
to be extant, with unknown population size, and occasional observations of adults
(LHLSWG 2017).

The Saginaw River was identified by the Michigan Department of Natural Resources as
having high suitability for rehabilitation or enhancement of lake sturgeon (Hay-
Chmielewski and Whelan 1997). Beginning in 2018, MDNR will begin stocking fall
fingerling lake sturgeon in the Saginaw River watershed; gametes will be collected by in
southern Lake Huron in the Black River to rear 500 lake sturgeon fingerlings each at the
Black River facility and Genoa National Fish Hatchery (LHLSWG 2017). If sufficient
larval fish are collected in the Black River, these will replace the collected gametes.
During each fall between 2018 and 2043, a target of 1,000 lake sturgeon will be stocked
in the Saginaw River system. (LHLSWG 2017).

       Tittabawassee River, Michigan

The Tittabawassee River is a tributary of the Saginaw River in Michigan.

Lake sturgeon formerly spawned in the Tittabawassee River tributary (Hay-Chmielewski
and Whelan 1997).

Anecdotal reports by anglers indicate that adult lake sturgeon are occasionally captured
or spotted in the Tittabawassee River during the spring below Dow Dam (Boase 2007).
However, Boase (2007) sampled reaches of the Tittabawassee River from 2005 to 2007
using set-lines, bottom trawling and egg mats, to determine if lake sturgeon were
utilizing the river for spawning. Boase (2007) captured no adult sturgeon nor located any
sturgeon eggs. A single adult lake sturgeon was incidentally reported in the river directly
below Dow Dam in May 2005, but it is unlikely that spawning took place (Boase 2007).
The population is currently considered to be extant, but of unknown size, with occasional
observations of adults (LHLSWG 2017).

In 2018, MDNR will begin annually stocking 125 fall fingerlings each from the Black
River and Genoa hatcheries into the Tittabawassee River (LHLSWG 2017).

       Shiawassee River, Michigan

The Shiawassee River is a tributary of the Saginaw River in Michigan.




                                            51
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 53 of 221 PageID #:66



Anecdotal reports by anglers indicated that adult lake sturgeon are occasionally
captured or spotted during the spring below the Chesaning Dam on the Shiawassee
River (Boase 2007). However, Boase (2007) sampled reaches of the Shiawassee River
from 2005 to 2007 using set-lines, bottom trawling and egg mats, to determine if lake
sturgeon were utilizing the river for spawning. Boase (2007) captured no adult sturgeon
nor located any sturgeon eggs.

In 2018, MDNR will begin annually stocking 125 fall fingerlings each from the Black
River and Genoa hatcheries into the Shiawassee River (LHLSWG 2017).

       Cass River, Michigan

The Cass River is a tributary of the Shiawassee River in Michigan.

Anecdotal reports by anglers indicated that adult lake sturgeon are occasionally
captured or spotted during the spring below the Frankenmuth Dam on the Cass River
(Boase 2007). However, Boase (2007) sampled reaches of the Cass River from 2005 to
2007 using set-lines, bottom trawling and egg mats, to determine if lake sturgeon were
utilizing the river for spawning. Boase (2007) captured no adult sturgeon nor located any
sturgeon eggs.

In 2018, MDNR will begin annually stocking 125 fall fingerlings each from the Black
River and Genoa hatcheries into the Cass River (LHLSWG 2017).

               Lake Erie

Basin-wide Distribution and Abundance

Lake sturgeon were historically extremely abundant in Lake Erie and its tributaries
(MDNR 1973; Carlson 1995). Hay-Chmielewski and Whelan (1997) estimated that there
were 535,000-580,000 lake sturgeon over 50 pounds in Lake Erie in 1885. Haxton et al.
(2014) estimated that the biomass of lake sturgeon in Lake Erie was 56.03 million
pounds in 1879. The historical commercial lake sturgeon catch in both U.S. and
Canadian waters of Lake Erie was more than 1 million pounds annually from 1879-1906,
with a peak catch of more than 5 million pounds in 1885 (Hartman 1973; Carlson 1995).
The catch plummeted nearly 90% by 1897, declined rapidly to less than 40,000 pounds
annually by 1920, and was down to 1,000 pounds annually by the late 1960s (Hartman
1973; Brousseau 1987; Caswell 2002).

At least 6 former lake sturgeon spawning populations in tributaries on the U.S. side of
Lake Erie have been extirpated (Cuyahoga, Huron, Maumee, Raisin and Sandusky
rivers, and Cattaraugus Creek), and the upper Niagara River is thought to have a very
small remnant population. The only robust population is in the Huron-Erie corridor, with
spawning in the Detroit River, Lake St. Clair and the St. Clair River, which are all
connected waterways (Thomas and Haas 2002; Pratt 2008; Hayes and Caroffino 2012).
Even the relatively large Lake St. Clair population is significantly reduced from historical
numbers. Today there are small numbers of lake sturgeon present in Lake Erie, well
below historical levels (ODNR 2015a).




                                             52
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 54 of 221 PageID #:67




          Tributaries of Lake Erie with former and current lake sturgeon spawning populations

Huron-Erie Corridor

The St. Clair River drains Lake Huron into Lake St. Clair, forming part of the international
boundary between Ontario and Michigan. Lake St. Clair then connects to Lake Erie
through the Detroit River.

The Huron-Erie Corridor supports a robust lake sturgeon population of all age classes.
Spawning populations are known in the St. Clair River, Lake St. Clair and the Detroit
River. The Western basin of Lake Erie, the Detroit River east of Fighting Island, the
North Channel of the St. Clair River and Anchor Bay in Lake St. Clair appear to be
nursery areas for juveniles and foraging areas for adults (Elliott et al. 2008).

       St. Clair River/Lake St. Clair, Michigan

Lake sturgeon were once extremely abundant throughout the St. Clair River (McCormick
1892) and spawned in both the river and Lake St. Clair (Hay-Chmielewski and Whelan
1997). Hay-Chmielewski and Whelan (1997) estimated that there were 112,000 lake
sturgeon over 50 pounds in Lake St. Clair in 1885. Haxton et al. (2014) estimated that
the biomass of lake sturgeon in Lake St. Clair was 7.62 million pounds in 1879. Peak
harvest had likely passed when commercial harvest records were first documented in



                                                  53
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 55 of 221 PageID #:68



Lake St. Clair, indicating that this estimate by Haxton et al. (2014) is below the real
unexploited historical standing stock.

Very little was known about the lake sturgeon population of Lake St. Clair except that a
substantial and largely illegal fishery occurred in the North Channel of the St. Clair River,
a presumed spawning area, for many years (Baker 1980). Lake St. Clair and the St.
Clair River apparently still supported a “significant” population of lake sturgeon in the
early 1980s (Baker 1980).

Holey et al. (2000) and Zollweg et al. (2003) noted a lake sturgeon population of
unknown size in Lake St. Clair and the St. Clair River. Spawning has been identified at
two locations in the St. Clair River (Manny and Kennedy 2002). A mark-recapture
population estimate of 45,506 lake sturgeon of all ages in the St. Clair system by
Thomas and Haas (2002) was tenuous because of low recapture rates and because the
St. Clair system is an open system with emigration and immigration of lake sturgeon
possible from the Detroit River and Lake Erie. The Michigan Department of Natural
Resources estimated that lake surgeon in the entire St. Clair basin including U.S. waters
may be on the order of between 15,000 and 25,000 fish of all ages (COSEWIC 2006).
Tag recapture data in the early 2000s provided an estimate for the Lake St. Clair
component of approximately 5,000 individuals of all ages (COSEWIC 2006); some of
these may be migrants from the Detroit and/or St. Clair rivers.

In 1995, the Ministry of Natural Resources and Forestry began a mark‐recapture study in
the Upper St. Clair River to gain a better understanding of lake sturgeon population
demographics; tagging operations ceased in 2008. Overall, 1,657 lake sturgeon were
marked and it was estimated that the lake sturgeon population was near 30,000
individuals (LHLSWG 2017). Pratt (2008) estimated a population of 20,000 to 40,000
lake sturgeon of all ages in the Lake St. Clair-River St. Clair system. Lake St. Clair
supported a small commercial lake sturgeon fishery on the Ontario side as late as 2008
(Pratt 2008), but this fishery has since been closed (A. Welsh, pers. comm., 2016).
Recovery and telemetry data from a more recent study indicated that approximately
15,000 to 20,000 sturgeon may reside in the North Channel of the St. Clair River and
Lake St. Clair (USEPA 2009). Hayes and Caroffino (2012) noted a large, stable
population and made an estimate of 15,882 adults. In 2012 the U.S. Fish and Wildlife
Service, Ministry of Natural Resources and Forestry, and Purdy Fisheries resurrected
lake sturgeon tagging operations in the Upper St. Clair River to obtain a more precise
estimate of lake sturgeon abundance and to monitor trends in abundance over time;
since 2012, 760 sturgeon have been tagged, with 174 tagged in 2017 (LHLSWG 2017).

       Clinton River, Michigan

Lake sturgeon formerly occurred in the Clinton River, a tributary of Lake St. Clair (Hay-
Chmielewski and Whelan 1997), but this population is now extirpated (A. Welsh, pers.
comm., 2016).

       Detroit River, Michigan

The Detroit River flows through southeastern Michigan, forming the border between
Michigan and Ontario, Canada. The 51 km river is part of the channel connecting lakes
Huron and Erie, and flows between Lake St. Clair and Lake Erie.



                                             54
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 56 of 221 PageID #:69



Historically, the Detroit River supported one of the largest lake sturgeon populations in
the Great Lakes (McCormick 1892; Harkness and Dymond 1961; Caswell et al. 2002;
USEPA 2015). Goodyear et al. (1982) reported the presence of seven historic lake
sturgeon spawning sites in the Detroit River.

From the 1970s to 1999 no lake sturgeon spawning at all was reported in the Detroit
River (USEPA 2015). Holey et al. (2000) and Zollweg et al. (2003) reported that the
Detroit River had a small, remnant population of unknown size. Caswell (2003a, 2003b)
captured 86 lake sturgeon in the Detroit River during 4 years of set line fishing. Caswell
et al. (2002) noted that only 2 of 9 reported historical sturgeon spawning sites in the
Detroit River still retained suitable spawning habitat for lake sturgeon, but underwater
video detected no spawning sturgeon at these sites in 1998 and 1999 (McLain and
Manny 2000). Caswell et al. (2002) found one previously unknown spawning site in 2001
on artificial substrate (a man-made bed of coal cinders), near Zug Island, verified by
recovering sturgeon eggs deposited on collection mats in 2001 (Manny and Kennedy
2002; Caswell et al. 2002). It is suspected that few of the offspring from the Zug Island
spawning site survived, due to chlorine pollution (Manny et al. 2004). Telemetry data
suggested that several other possible spawning sites also may exist, however Caswell et
al. (2002) were not able to verify spawning activity at those sites. Telemetry data by
Caswell et al. (2002) suggest that the Detroit River is widely used by lake sturgeon from
the Lake St. Clair population, but the extent and distribution of spawning activity in the
Detroit River is unknown. No lake sturgeon were found in the Detroit River during 2003
and 2004 gill net, set line and egg mat surveys by the U.S. Fish and Wildlife Service and
U.S. Geological Survey (Manny et al. 2004). The USFWS constructed an artificial
spawning reef for sturgeon within the Detroit River near Fighting Island in 2008 (Hutton
2013).

Hayes and Caroffino (2012) reported that the Detroit River has a large, self-sustaining
and stable lake sturgeon population, estimated at 4,838 adults, based on mark-recapture
analysis by the U.S. Fish and Wildlife Service. Hutton (2013) reported on USWFS
monitoring in the Detroit River since 2003 that produced an estimate of 5,000 individual
lake sturgeon utilizing the Detroit River during the spawning season. It is unclear if these
recent population estimates include fish from Lake St. Clair and the St. Clair River.
Genetic data suggest that the Detroit and St. Clair populations are a single population
(A. Welsh, pers. comm., 2016). However, acoustic migration tagging by Kessel et al.
(2018) indicates that lake sturgeon in the Detroit and St. Clair rivers represent two semi-
independent populations that could require separate management consideration for their
conservation.

Huron River, Michigan

The Huron River is a western tributary of Lake Erie in Michigan.

A former lake sturgeon spawning population in the Huron River is now extirpated (Hay-
Chmielewski and Whelan 1997; Zollweg et al. 2003).

River Raisin, Michigan

The River Raisin flows through southeastern Michigan into western Lake Erie.




                                            55
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 57 of 221 PageID #:70



A former lake sturgeon spawning population in the River Raisin is now extirpated (Hay-
Chmielewski and Whelan 1997; Zollweg et al. 2003).

Maumee River, Ohio/Indiana

The Maumee River flows through from northeastern Indiana and northwestern Ohio into
southwestern Lake Erie.

Lake sturgeon historically migrated as far up the Maumee River system as the Ottawa
River (Carlson 1995). Lake sturgeon access to historic spawning grounds in the
Maumee River is now blocked by Independence Dam, 77 km upstream from Lake Erie
(Auer 1996a).

Lake sturgeon are now extirpated from the Maumee River (Holey et al. 2000; Zollweg et
al. 2003). Survey work conducted in 2005 and 2006 confirmed that no lake sturgeon
spawning is taking place in the Maumee River (Elliott et al. 2008).

Sandusky River, Ohio

The Sandusky River is a tributary of Lake Erie in Ohio.

Sandusky, Ohio was the location of a very large commercial sturgeon smoking operation
beginning in 1860 (In 1872 the fishery reported that 13,880 sturgeon averaging 50
pounds each were smoked), but the sturgeon were brought there from throughout the
Great Lakes (MDNR 1973; Houston 1987).

A former lake sturgeon spawning population in the Sandusky River has been extirpated
(Zollweg et al. 2003).

The Ballville Dam, built in 1913 at river km 29 on the Sandusky River is proposed for
removal (USFWS 2014).

Cuyahoga River, Ohio

The Cuyahoga River is a tributary of Lake Erie in Ohio.

A former lake sturgeon spawning population in the Cuyahoga River has been extirpated
(Auer 1996a). Planning is underway to remove the 8-foot high Brecksville Dam from the
Cuyahoga River.

Cattaraugus Creek, New York

Cattaraugus Creek flows into southeastern Lake Erie.

A former lake sturgeon spawning population in Cattaraugus Creek has been extirpated
(Holey et al. 2000; Zollweg et al. 2003). Cattaraugus Creek has possible spawning
habitat, but no recent lake sturgeon observations (NYSDEC 2017).




                                           56
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 58 of 221 PageID #:71




Lake Erie Outlet/Buffalo River

The Lake Erie outlet in the vicinity of Buffalo is a lake sturgeon spawning and staging
area, which had a historic fishery (NYSDEC 2017). There is potential for sturgeon
spawning in the Buffalo River (NYSDEC 2017). The 2016 population estimate for the
Buffalo Harbor breeding aggregation is 806 fish, with a range of 457 to 1,515 at the 95%
confidence interval (NYSDEC 2017). The sampled population is predominantly male and
less than 30 years old. Few juvenile lake sturgeon are captured from year to year,
making determination of recent recruitment difficult. However, sturgeon as young as 8
years old have recruited to the gill nets used to assess spawning adults in this location
(NYSDEC 2017).

In the Lake Erie basin of New York, lake sturgeon spawning habitat likely occurs along
the shoreline and on reef habitats, as well as the Upper Niagara River and some
tributaries. It is uncertain where spawning is actually occurring, but adult aggregations
are easily sampled in the vicinity of Buffalo during the spring (NYSDEC 2017). NYSDEC
has been monitoring a congregation of young adult lake sturgeon at the head of the
Upper Niagara River at spawning time, and has documented natural reproduction in
Buffalo Harbor. No spawning activity has been observed in New York’s portion of the
lake or tributaries in recent history, so it is difficult to determine whether the fish captured
at Buffalo Harbor were spawned nearby or migrated from other parts of the lake
(NYSDEC 2017).

Upper Niagara River, New York

The Niagara River flows north from Lake Erie and connects into Lake Ontario. The river
is often described as a strait. The upper Niagara River is upstream of Niagara Falls.

During the 1800s, large harvests of lake sturgeon were taken from the Niagara River,
with 14 tonnes taken in 1900 alone (Carlson 1995). Commercial catch records for the
Niagara and St. Lawrence rivers were not usually separated – collectively the catch was
4-10 tonne/year from 1923-1952; Niagara River landings alone were 2.5 tonnes in 1930
(Carlson 1995). The lake sturgeon population in the Niagara River sustained commercial
harvests into the 1940s and 1950s (Carlson 1995). A former sturgeon spawning shoal in
the upper Niagara River in front of Buffalo Harbor was subsequently dredged (Greeley
1929; Carlson 1995), and reports of lake sturgeon in the Niagara River became relatively
rare (Chalupnicki et al. 2011).

Holey et al. (2000) and Zollweg et al. (2003) noted a remnant lake sturgeon population
of unknown size in the upper Niagara River. Some successful spawning activity has
been documented in the Niagara River recently (Welsh 2004; Chalupnicki et al. 2011),
but population numbers are still largely unknown. Carlson (2011) noted lake sturgeon
spawning in the upper Niagara River at Buffalo Harbor. Lake sturgeon spawning areas
have also been identified in Lake Erie 13-19 km offshore over rock crevices near Dunkirk
and at Silver Creek along the eastern Lake Erie shoreline (Carlson 1995). The upper
Niagara River is a known adult sturgeon concentration area (NYSDEC 2017).




                                              57
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 59 of 221 PageID #:72



                Lake Ontario




       U.S. tributaries of Lake Ontario with former and current lake sturgeon spawning populations

Basin-wide Distribution and Abundance

Though once isolated by Niagara Falls, Lake Ontario is now connected to the Great
Lakes via locks in the Welland Canal (Welsh et al. 2008). Historically, lake sturgeon
were abundant in Lake Ontario and its tributaries. Haxton et al. (2014) estimated that the
biomass of lake sturgeon in Lake Ontario was 8.46 million pounds in 1879. Peak harvest
had likely passed when commercial harvest records were first documented in Lake
Ontario, indicating that this estimate by Haxton et al. (2014) is below the real unexploited
historical standing stock. During the 1800s, large quantities of lake sturgeon were
harvested from Lake Ontario (Carlson 1995). The peak commercial harvest of lake
sturgeon in Lake Ontario was more than 225,000 kg in 1890 (COSEWIC 2006). By 1900
the population had crashed due to over-fishing such that the commercial catch was
insignificant (Christie 1973). Lake Ontario sturgeon are no longer a lake-wide resource
(Carlson 1995).

All of the former lake sturgeon spawning populations in tributaries on the U.S. side of
Lake Ontario have either remnant spawning populations or are extirpated, with small
populations known to remain in the Black, Genesee, lower Niagara and Oswego rivers



                                                   58
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 60 of 221 PageID #:73



and in Oneida Lake. In Canadian tributaries of Lake Ontario, lake sturgeon spawning
has only been documented in the Trent River on an infrequent basis (USEPA 2009).

The New York State Department of Environmental Conservation initiated a Lake Ontario
lake sturgeon stocking program in 1995, and stocking has occurred in the Black,
Genesee, Indian, lower Niagara, Oswegatchie, Raquette, Salmon and St. Regis rivers,
and in Black, Cayuga and Oneida lakes (Klindt and Adams 2005; Brooking et al. 2011;
Chalupnicki 2011; Holbrook 2013a).

Lower Niagara River, New York

The Niagara River flows from Lake Erie into Lake Ontario. The lake sturgeon population
in the upper Niagara River is separated by Niagara Falls, and was discussed in the
section on Lake Erie. Lake sturgeon in the lower Niagara River are genetically
indistinguishable from those in the St. Clair River (Welsh et al. 2008).

Lake sturgeon waters downstream of Niagara Falls were without barriers historically, but
these habitats have been fragmented by dams (Carlson 1995). Anecdotal accounts from
the 1940s suggest that the lower Niagara River lake sturgeon population was already
below its historic peak at that time (Hughes et al. 2005).

From 1980 to 1994, there were only two confirmed captures of lake sturgeon in the lower
Niagara River (Carlson 1995). Age analysis of lake sturgeon captured in the lower
Niagara River did indicate some successful reproduction in the mid-1990s (Elliot et al.
2008; USEPA 2009). Holey et al. (2000) and Zollweg et al. (2003) reported a small,
remnant lake sturgeon population of unknown size in the lower Niagara River below
Niagara Falls. The lower Niagara River lake sturgeon population has declined since the
1940s and is probably small relative to its historic abundance (Hughes et al. 2005).

There has been restoration stocking of lake sturgeon in the lower Niagara River, and
successful spawning has been documented on an infrequent basis since the stockings
(Hughes et al. 2005; Elliott et al. 2008). Hughes et al. (2005) captured 67 sturgeon
ranging from 1 to 23 years in age in the lower Niagara River using several capture
methods, but 47 of the 61 fish that were aged (77%) were younger than age 10. Carlson
(2011) noted lake sturgeon spawning in the lower Niagara River at Art Park. Trometer et
al. (2011) began a mark-recapture study in 2010 to estimate the abundance and survival
of lake sturgeon in the lower Niagara River and Niagara Bar at Lake Ontario; larval, egg
and juvenile surveys are also planned. There is lake sturgeon spawning habitat in the
gorge in the lower Niagara River, and Niagara Bar is a known sturgeon congregation
and feeding area (NYSDEC 2017).

Reproduction is likely occurring in the lower Niagara River, with several young adult year
classes documented over time (Biesinger et al. 2014). The USFWS estimated a
population of 7,600 individuals with a range of 5,900 and 9,800 individuals at the 95%
confidence interval (NYSDEC 2017). Age estimates of sampled lake sturgeon show that
92% of sturgeon captured in the lower Niagara River originated from the 1992‐2004 year
classes with little to no recruitment being detected from other years (NYSDEC 2017).
This was inspected for a sampling bias of certain aged fish and was found not
significant. Possible explanations for the failure to detect younger year classes of lake
sturgeon are habitat changes in the sampling area making it less attractive to juvenile
sturgeon, or a lack of appreciable recruitment in recent years.


                                           59
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 61 of 221 PageID #:74




Genesee River, New York

The Genesee River is one of the major tributaries flowing into Lake Ontario. The
Genesee River Falls is an impassable waterfall at river kilometer 10.2, restricting
potential sturgeon habitat to the lower Genesee River from the falls north to Lake
Ontario (Dittman and Zollweg 2004).

There was a “substantial” sturgeon presence and very large "monster" sturgeon (45 to
70 kg) in the lower river historically and congregations of spawning sturgeon were
reported at the falls (Greeley 1927; Black 1944; Clune 1963; Carlson 1995; Dittman and
Zollweg 2004). Lake sturgeon were reported infrequently in the Genesee River in the
early 1990s and 2000s (Carlson 1995; Carlson and Daniels 2004), but there have been
no records of spawning sturgeon in the river since the 1920s (Greeley 1927; Carlson
1995). Holey et al. (2000) and Zollweg et al. (2003) considered the former spawning
population of lake sturgeon to be extirpated.

Stocking of 1,900 hatchery lake sturgeon from St. Lawrence River stock occurred in the
Genesee River in 2003 and 2004 (Dittman and Zollweg 2004; Dittman 2008; Elliott et al.
2008; Chalupnicki et al. 2011; Dittman 2011a), and from 2013-2016 (NYSDEC 2017).
Released juvenile sturgeon were successfully using about 9 km of low-gradient
accessible habitat (Dittman 2008). By 2009, 733 stocked sturgeon had been recaptured
and tagged; the average size was 65.8 cm and 1.6 kg (Dittman 2011a). Fingerling lake
sturgeon from the NYSDEC Oneida Fish Hatchery were stocked into the Genesee River
2013-2016 (Holbrook 2013a; NYSDEC 2017). The lake sturgeon stocked in 2003 and
2004 were estimated to have an overall survival rate of 26%, resulting in a population
estimate of about 494 for those two year classes, and recent stocking is expected to
have a similar survival rate (NYSDEC 2017). Based on that survival rate and the
numbers of stocked fish, the overall population is estimated to be 1,288 sturgeon
ranging in age from 1 to 14, in 6 cohorts as of 2016 (NYSDEC 2017). By 2015, few of
the 2003 and 2004 stocked sturgeon remained resident in the Genesee River (NYSDEC
2017). However, ripe males from those cohorts were captured in spring of 2016 in the
river; the stocked female population in the Genesee River will reach the age of
maturity by 2020 and evidence of successful spawning is not expected until then
(NYSDEC 2017).

Oswego River Watershed, New York

The Oswego River watershed includes the drainages of the Oswego, Oneida, Seneca
and Clyde rivers. The watershed includes a series of Finger Lakes, including Owasco,
Cayuga and Seneca lakes; and Oneida, Onondaga, and Cross lakes (Brooking 2011).
The Oswego River flows across the central lowlands before entering southern Lake
Ontario.

Prior to dam and canal construction in the early 1800s, the falls and rapids in the lower
Oswego River at river km 11-15 may have been a barrier to the upstream movement of
lake sturgeon in the system (Carlson 1995; Brooking et al. 2011). Sturgeon were not
reported from the Oswego River system above Oswego falls prior to canal construction
and were absent from older Native American, Jesuit missionary and explorer accounts
from the region (Brooking et al. 2011). The Falls of Oswego were described by early
explorers as passable downstream only in an unloaded boat and were definitely


                                            60
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 62 of 221 PageID #:75



passable by Atlantic salmon, suggesting there would have been years that lake sturgeon
could have ascended the falls, but whether lake sturgeon reproduced and maintained
populations in upstream areas of the Oswego River system is unknown (Carlson 1995).




      Lake sturgeon management area in the Oswego River watershed (from Brooking et al. 2011)

Locks and canals constructed for navigation before the 1830s could have allowed
sturgeon to bypass the falls (Carlson 1995). Reports of sturgeon in the watershed began
in the mid-19th century and these may have been transitory fish that arrived via canals
(Brooking et al. 2011). Verifiable reports of lake sturgeon were made in several locations
in the watershed between 1900 and 1994 before stocking began, indicating that
sturgeon had at least intermittent access to the Oswego watershed from Lake Ontario
and that this basin was able to provide at least the necessary habitat to support transient
fish (Brooking et al. 2011). Whether or not populations of sturgeon stayed in this part of
the system for their entire life cycle remains obscure (Brooking et al. 2011).

The Erie and Barge canals now extend east-west through the watershed and provide
connections via water channel to adjacent watersheds. There are numerous barriers
such as locks and dams which hamper fish movement throughout the basin.

Lake sturgeon were stocked in the Oswego River watershed from 1995-2004, using fish
from two populations in the St. Lawrence River and from the Des Prairies River in
Quebec (Brooking 2011; Welsh 2011). An overall population estimate for the Oswego
River watershed was made of 2,891 sturgeon between the ages of 1 and 22 years old



                                                61
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 63 of 221 PageID #:76



(NYSDEC 2017). The majority of the sturgeon are 22‐year‐old fish from the 1995
stocking of lake sturgeon originating from Riviére des Prairies, Quebec brood stock
(NYSDEC 2017).

       Oswego River

The mouth of the Oswego River once provided spawning habitat for Lake Ontario lake
sturgeon (Carlson 1995). A 1982 report of lake sturgeon spawning at Varick Dam in the
lower Oswego River was one of only two records of sturgeon seen in the system since
the 1960s, until a few infrequent reports of sightings in the early 1990s (Brooking et al.
2011). Holey et al. (2000) and Zollweg et al. (2003) thought that the former lake sturgeon
population in the lower Oswego River had been extirpated. Brooking (2011) noted that
spawning congregations of lake sturgeon have not been seen recently in the lower
reaches of the Oswego River, though there is still suitable spawning habitat. Lake
sturgeon have been captured in the mouth of the Oswego River below the dam at the
power station (NYSDEC 2017). Potential spawning areas may exist in the lower Oswego
River but need to be investigated (NYSDEC 2017).

Hatchery sturgeon stocked into Oneida and Cayuga lakes have been documented
migrating into the Oswego River (Dittman 2011b). By 2009, the average size of stocked
sturgeon in the Oswego River was 1.3 m and 11.94 kg (Dittman 2011b).

       Oneida Lake/Fish Creek

The earliest record of lake sturgeon in the Oswego River watershed was a large adult
that was documented in Oneida Lake in 1856 (Brooking et al. 2011).

Hatchery-produced juvenile lake sturgeon were stocked into Oneida Lake (8,127 fish)
from 1995-2004 (Chalupnicki et al. 2011; Dittman 2011b). Survival rates of sturgeon
stocked in Oneida Lake have been “substantial” with 40% of fish stocked in 1995
present in 2002 (Brooking et al. 2011). Sturgeon stocked in Oneida Lake have exhibited
extremely high growth rates; those of juvenile and sub-adult fish are higher than any
other sturgeon population found in the literature (Brooking et al. 2011). By 2011, some
male sturgeon stocked in Oneida Lake had reached 4-5 feet in length and were staging
during the spring in potential spawning areas such as Fish Creek (Figura 2011). Oneida
Lake plays a crucial role in the NYSDEC overall lake sturgeon management plan for the
Oswego River watershed because of its large size, favorable habitat, and the apparent
success of previous sturgeon stocking efforts (Brooking et al. 2011). Young sturgeon
spawned by stocked populations were detected recently in Oneida Lake; researchers
have captured wild produced fish from the 2011, 2012, 2014 year classes (NYSDEC
2017). Lake sturgeon spawning is suspected in Fish Creek, due to recent captures of
wild recruit fish (NYSDEC 2017).

       Oneida River

Stocking of lake sturgeon from St. Lawrence River stock has occurred in Oneida Lake
from 1995-2004, and from 2014-2016 (NYSDEC 2017). Outmigration from Oneida Lake
has resulted in sturgeon reports from the Oneida River (Brooking et al. 2011). Lake
sturgeon spawning is suspected at Caughdenoy Dam (NYSDEC 2017).




                                           62
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 64 of 221 PageID #:77



       Seneca River/Cross Lake

There was one report of lake sturgeon in the Seneca River prior to 1900 (Brooking et al.
2011). Lake sturgeon were reported in the Cross Lake portion of the Seneca River in
about 1950-60s (Brooking et al. 2011). Lake sturgeon were reported infrequently in the
Seneca River in the early 1990s (Brooking et al. 2011).

Cross Lake is connected to the Oswego River system and may provide enough of the
resources necessary to support various lake sturgeon life stages (Brooking et al. 2011).
Hatchery sturgeon stocked into Oneida and Cayuga lakes have been documented
migrating into the Seneca River (Dittman 2011b). By 2009, the average size of stocked
sturgeon in the Seneca River was 1.21 m and 9.03 kg (Dittman 2011b). Ripe females
have been captured in the Seneca River since 2013 (NYSDEC 2017). Lake sturgeon
spawning is suspected at artificial spawning beds at Mud Locks in the Montezuma
National Wildlife Refuge (NYSDEC 2017).

       Seneca Lake

Lake sturgeon were reported in Seneca Lake around 1900 (Brooking et al. 2011).

       Cayuga Lake

There was a report of lake sturgeon in Cayuga Lake as early as 1880 (Brooking et al.
2011). The pre-1880s population in Cayuga Lake may have been relict and of low
abundance, with reports from 1889 that more were caught in earlier years; the largest
lake sturgeon caught by angling from Cayuga Lake in the 1880s was 16 kg, suggesting
poor growth conditions or a young-aged population (Brooking et al. 2011). The Cayuga
Lake sturgeon population was presumed to have been an isolated group of adult fish
that migrated over the Oswego Falls and resided in Cayuga Lake for decades (Brooking
et al. 2011). Lake sturgeon were reported from the Cayuga-Seneca Canal, which
connects the Erie Canal to Cayuga Lake and Seneca Lake, in 1908 (Brooking et al.
2011). Lake sturgeon were reported in Cayuga Lake as recently as 1961 (Brooking et al.
2011).

Hatchery-produced juvenile lake sturgeon were stocked into Cayuga Lake (3,782 fish)
sporadically from 1995-2004 (Chalupnicki et al. 2011; Dittman 2011b). Of the Finger
Lakes, NYSDEC lake sturgeon management efforts focus on Cayuga Lake because it is
connected to the canal and river system by the Seneca-Cayuga Canal, and previous
sturgeon stocking has been successful there in the past (Brooking et al. 2011).
Fingerling lake sturgeon from the NYSDEC Oneida Fish Hatchery were stocked into
Cayuga Lake from 2013-2016 (Holbrook 2013a; NYSDEC 2017). Survival of stocked fish
to maturity has been documented through annual fall netting of adults (NYSDEC 2017).
Abundant sea lamprey populations in Cayuga Lake are thought to have hampered
survival of stocked sturgeon, though efforts at sea lamprey control have resumed
(NYSDEC 2017). Fish stocked in 1995 were preparing to spawn for the first time in
Cayuga Lake in 2014 (MacCarald 2014). There has been recent observed spawning
activity (spring 2017) in the Fall Creek tributary (NYSDEC 2017).




                                           63
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 65 of 221 PageID #:78



       Onondaga Lake

Outmigration from Oneida Lake has resulted in sturgeon reports from Onondaga Lake
(Brooking et al. 2011). Onondaga Lake is connected to the Oswego River system and
may provide enough of the resources necessary to support various lake sturgeon life
stages (Brooking et al. 2011).

       Owasco Lake

Lake sturgeon were reported in Owasco Lake in 1986 (Brooking et al. 2011).

Owasco Lake is separated from the Oswego River system by barriers that are likely to
be impassable to sturgeon, and is not considered a target area for lake sturgeon
restoration by the NYSDEC (Brooking et al. 2011).

Salmon River, New York

The Salmon River is a tributary of eastern Lake Ontario. The Salmon River has been
reconnected to the St. Lawrence River by removal of the Fort Covington Dam in 2009
(NYSDEC 2017).

The Salmon River was a historic lake sturgeon spawning habitat (NYSDEC 2017).
Zollweg et al. (2003) thought that lake sturgeon had been extirpated from the Salmon
River mouth. Carlson and Daniels (2004) believed that lake sturgeon probably occurred
in the lower Salmon River, although there were no authenticated records. COSEWIC
(2006) noted that spawning lake sturgeon had been sighted in the Salmon River.

The NYSDEC began stocking fingerling lake sturgeon from the Genoa National Fish
Hatchery in Wisconsin into the Salmon River (Holbrook 2013a). Stocking of lake
sturgeon from St. Lawrence River stock has occurred in the Salmon River from 2012-
2016 (NYSDEC 2017). There is an ongoing Native American sturgeon fishery in the
Salmon River, within the sovereign territory of the St. Regis Mohawk Tribe and the
adjoining Mohawk Council of Akwesasne First Nation lands in Canada (NYSDEC 2017).

Black River, New York

The Black River flows into eastern Lake Ontario.

Historically the Black River was known for its large sturgeon (Klindt and Gordon 2011).
Lake sturgeon spawned up to waterfalls at river km 14 (Carlson 1995). Lake sturgeon
access to historic spawning grounds in the Black River was blocked by construction of a
dam 1.6 km upstream of the river mouth at Dexter (Auer 1996a).

Based on anecdotal and photographic information, a lake sturgeon fishery existed in the
Black River into the 1940s (Klindt and Gordon 2011). Jolliff and Eckert (1971)
documented lake sturgeon spawning near Dexter. A single lake sturgeon was
incidentally caught in the Black River near Watertown (km 13) in 1990, but all earlier
sightings were downstream of the rapids at Dexter (Carlson 1995). By 1995, fishways for
passage of salmonids around the dams at Dexter and Glen Park (km 9.5) apparently
allowed a juvenile lake sturgeon (91 cm) to reach Great Falls under Mill Street (km 14) in
Watertown, the historic barrier to all migratory fish from Lake Ontario (Carlson 1995).


                                           64
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 66 of 221 PageID #:79




Holey et al. (2000) and Zollweg et al. (2003) reported that a small, remnant lake
sturgeon population of unknown size remained in the Black River. Lake sturgeon were
observed in the lower Black River at Dexter in 1995 by NYSDEC fisheries staff, and by
anglers in 2003-2004 (Klindt and Gordon 2011). In May 2005, 11 adult lake sturgeon in
spawning condition were captured in the lower river and a single sturgeon egg was
captured in an egg trap, indicating a spawning event had taken place; and in May 2006,
5 lake sturgeon were netted which could have been pre- or post-spawning fish (Klindt
and Gordon 2011). Klindt and Adams (2005) noted that there had been successful
spawning documented since stockings of lake sturgeon in the Black River. Elliott et al.
(2008) characterized spawning as “suspected” in the Black River. In April 2009, 5 ripe
male sturgeon were captured at Dexter; and in April 2010, 27 lake sturgeon were
captured at Dexter, mostly ripe males (Klindt and Gordon 2011). Carlson (2011) noted
spawning of lake sturgeon in the Black River at Dexter. Lake sturgeon tagged in Oneida
Lake have been recovered in the Black River (NYSDEC 2017). 152 individual lake
sturgeon have been tagged in the Black River by NYSDEC between 2009 and 2016
(NYSDEC 2017).

       St. Lawrence River




   St. Lawrence River and U.S. tributaries with former and current lake sturgeon spawning populations




                                                  65
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 67 of 221 PageID #:80



Basin-wide Distribution and Abundance

A large commercial fishery existed in the St. Lawrence River basin between the mid-
1800s and early 1900s, which dramatically reduced lake sturgeon populations
(COSEWIC 2006). Lake sturgeon catches in the upper St. Lawrence River sustained a
limited commercial lake sturgeon fishery beyond the collapses of the fisheries in the
upstream Great Lakes (Zollweg et al. 2003). The U.S. harvest continued through the
1960s, until declines were recognized and the fishery closed in 1976 (Zollweg et al.
2003). Commercial harvest in Canadian waters of the St. Lawrence began in 1920 and
ended in 2005; Canadian catches remained fairly consistent from 1920 to 1984
(attributable to the productivity of the system and to a relatively low annual harvest that
was focused on sub-adults and smaller adults, and restricted to specific zones), with the
maximum harvest being in 1995, at 245,700 kg (COSEWIC 2006). However, by 1987
the Canadian component of the St. Lawrence population was considered overexploited
(COSEWIC 2006). Despite increasingly stricter Canadian fishing regulations and
recovery efforts the decline in the lake sturgeon population continued in the St.
Lawrence River, probably due to overfishing (COSEWIC 2006), and abundance has still
not recovered from 19th century declines (NYSDEC 2014). There is still a large
commercial lake sturgeon fishery in the Quebec waters of the St. Lawrence.

In the U.S. waters of the St. Lawrence River, lake sturgeon appear to remain relatively
common in a few areas, notably upper Lake St. Francis, between Moses Dam and the
New York State border, and near Waddington, New York. However, most former lake
sturgeon populations in the St. Lawrence River and its tributaries (Grasse, Indian,
Oswegatchie, Raquette and St. Regis rivers and Black Lake) are remnant or extirpated.
Small lake sturgeon spawning populations remain in 3 of 4 Lake Champlain tributaries
that were known historic spawning sites (Lamoille, Missisquoi and Winooski rivers).

Although all 14 historically known Canadian population components in the St. Lawrence
River and tributaries are extant, 12 are considered small and only 2 are large (Holey et
al. 2000). Spawning is known to occur at 6 sites, is probably not occurring at 2 sites, and
is unknown at 6 sites (Holey et al. 2000). Of the known Canadian spawning populations,
4 have spawning runs of <1,000 individuals; the spawning run in the St. Maurice River
has ~1,250 individuals; and the Des Prairies River has ~7,000 individuals (Holey et al.
2000; Fortin et al. 2002). Lac St. Pierre also has a notable spawning population (Elliott et
al. 2008; USEPA 2009).

Lake sturgeon access is inhibited for many of the historical spawning grounds in St.
Lawrence tributaries by small dams; and within the St. Lawrence River by the Moses-
Saunders Dam at Massena, completed in 1958, which blocks movement of lake
sturgeon into the upper river and Lake Ontario (Carlson 1995; Elliott et al. 2008; USEPA
2009). Lake sturgeon populations in the St. Lawrence River watershed have been
isolated and fragmented by the construction of numerous hydroelectric facilities (Pratt
2008).

Lake sturgeon have been stocked into the St. Lawrence River and some of its
tributaries, including the Oswegatchie, Grasse, Raquette and St. Regis rivers and Black
Lake (Elliott et al. 2008; USEPA 2009), but stocking efforts have not been hugely
successful (Heuvel and Edwards 1996; Chalupnicki et al. 2011) and spawning of
stocked fish has only been documented in the Oswegatchie River so far.



                                            66
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 68 of 221 PageID #:81



St. Lawrence River, New York

The St. Lawrence River originates at the outflow of Lake Ontario, connecting the Great
Lakes with the Atlantic Ocean and forming the primary drainage outflow of the Great
Lakes Basin. The upper river, extending from Lake Ontario into Quebec, is freshwater.
Within New York State the river acts as the international boundary between the U.S. and
Canada.

Several lake sturgeon populations once spawned in the St. Lawrence River and its
tributaries (Welsh 2004). Large commercial harvests of lake sturgeon were taken from
the St. Lawrence River in the 1800s, and the river sustained commercial harvests into
the 1940s and 1950s (Carlson 1995).

Two former known spawning areas for lake sturgeon in the St. Lawrence River, the large
rapids at Red Mills and the rapids at Massena, were eliminated by construction of the
Massena Dam in 1958 (Zollweg et al. 2003). Lake sturgeon were “moderately common”
in the St. Lawrence River from the 1930s through the 1950s, uncommon by the 1960s
and rare by the 1970s (Edwards et al. 1989). A small setline fishery for sturgeon
persisted into the early 1960s in the upper St. Lawrence River and the small size of
many of the fish taken suggested that some reproduction was still taking place (Christie
1973). Between 1880 and 1994 reports of lake sturgeon in the St. Lawrence River were
relatively low (Chalupnicki et al. 2011), and only three lake sturgeon catches were
recorded from the 1960s to the mid-1990s (Carlson 1995). Spawning was reported in the
1970s and 1980s in the St. Lawrence River near Morristown (at river km 783), American
Island (km 792) and downstream of Moses Dam (km 701) (Carlson 1995). Spawning or
juveniles were seen in the early 1990s in the St. Lawrence River; the population
downstream of Moses Dam might still spawn in the main river and its tributaries (Carlson
1995).

Lake sturgeon in upper Lake St. Francis, the section of the St. Lawrence River between
Moses Dam (km 701) and the New York State border (km 687), were still “numerous”
and had access to both of the Raquette and St. Regis tributaries (Carlson 1995).
Spawning was documented near Ogdensburg bridge in 1994, and lake sturgeon could
be found in small numbers in the St. Lawrence River at the Oswegatchie River mouth
and at Red Mills (Carlson 1995). Johnson et al. (2006) reported on small numbers of
lake sturgeon observed spawning from 1995-1997 on an artificial spawning bed installed
on the St. Lawrence River near Ogdensburg, New York; the maximum number of
spawners was 9 fish in 1995, 14 fish in 1996, and 8 fish in 1997.

Spawning was documented below the FDR Power Project (Hayes 2000). Holey et al.
(2000) reported that the lake sturgeon population in the upper St. Lawrence River
numbered in the 100s and it was unknown if there was spawning; and that the lower St.
Lawrence River held a small population of unknown size, but with some spawning.
Zollweg et al. (2003) reported that the lake sturgeon population was remnant at
Thousand Islands, with an annual spawning run in the 100s; remnant with unknown
numbers at Lake St. Lawrence; and remnant with unknown numbers at Lake St. Francis.

Today, all the lake sturgeon populations in the St. Lawrence River are now either
extirpated, remnant or have undergone a stocking program or similar effort for
restoration (Pratt 2008). The upper St. Lawrence River population is now considered to
be in a critical conservation state, while the lower St. Lawrence is classified as “cautious”


                                             67
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 69 of 221 PageID #:82



(Pratt 2008). Farrell et al. (2009) documented the absence of suitable sturgeon
spawning sites in the main stem St. Lawrence River above the dam at Massena as well
as a lack of sites where spawning bed enhancement could work. Except for a small
stretch of river near Waddington, reservoir-like conditions above the dam preclude
spawning habitat enhancement as a river-wide solution to population restoration (Farrell
et al. 2009).

Lenz (2011) reported lake sturgeon observed during expected spawning season at two
artificial spawning beds installed just above and just below Iroquois Dam on the St.
Lawrence River, near Waddington, NY. Peak day sturgeon abundance observed at
these locations in 2008 was 116 fish; in 2009 was 395 fish; and in 2010 was 261 fish
(Lenz 2011). Lenz (2011) estimated a peak abundance of 987 sturgeon in 2009 and 653
sturgeon in 2010. Carlson (2011) noted lake sturgeon spawning in the St. Lawrence
River at Massena, Ogdensburg and Iroquois Dam. Klindt and Gordon (2011) collected
124 lake sturgeon in May 2010 at three net sites below the Moses Power Dam.
Upstream of the Massena Dam, Klindt and Gordon (2011) collected only 1 lake sturgeon
in 2010, in the Thousand Islands/Chippewa Bay area, with a CPUE of 0.01 fish/hr; and
only 2 lake sturgeon during 48 net-nights in U.S. waters of the Thousand Islands and
Lake St. Lawrence, in the Coles Creek area, known to have high densities of sturgeon.

Lake sturgeon have been stocked in the St. Lawrence River beginning in 1996
(Chalupnicki et al. 2011), but stocking efforts by the New York State Department of
Environmental Conservation have not been hugely successful (Heuvel and Edwards
1996; Chalupnicki et al. 2011). In 2013, fingerling lake sturgeon from the Genoa National
Fish Hatchery in Wisconsin were stocked by NYSDEC into the St. Lawrence River
(Holbrook 2013a). Stocking from St. Lawrence River stock continued through 2016
(NYSDEC 2017).

Oswegatchie River, New York

The Oswegatchie River is a U.S. tributary of the St. Lawrence River

The Oswegatchie River historically supported lake sturgeon spawning up to a natural
barrier at river km 94 (Carlson 1995), but access to historic spawning grounds is now
blocked by a dam 1.6 km upstream of the river mouth (Auer 1996a). Remnant lake
sturgeon populations in the Oswegatchie River are now partitioned into three reaches
(Carlson 1995). The population in the lower river, from the mouth to the dam at
Ogdensburg (km 0.5), depends on the St. Lawrence River population (Carlson 1995).
Spawning was documented near the mouth of the Oswegatchie River in 1931 (Jolliff and
Eckert 1971). The other two upstream reaches (separated by a dam at Heuvelton, river
km 18, for which fish passage is currently under construction) have had indigenous
populations since about 1920 and provided small but important fisheries through about
1960 (Carlson 1995). Spawning was documented below the dam at Heuvelton in 1931
(Jolliff and Eckert 1971). There were former spawning sites and locations of fisheries at
Elmdale (km 71) and below Natural Dam at river km 94 (Carlson 1995).

There had been only 3 records of lake sturgeon catches in the Oswegatchie River since
the I960s and no sturgeon were located during an extensive field survey in 1991-92
(Carlson 1995). Lake sturgeon were reported infrequently in the Oswegatchie River in
the early 1990s, but abundance was believed to be low (Carlson 1995). Holey et al.
(2000) reported that the Oswegatchie River population was extirpated. Zollweg et al.


                                           68
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 70 of 221 PageID #:83



(2003) reported limited or no spawning at the river mouth, and a remnant and
reintroduced population in the river. Carlson and Daniels (2004) reported that lake
sturgeon had diminished to dangerously low levels in the Oswegatchie River.

Stocking of small and fingerling lake sturgeon into the Oswegatchie River began in 1993
(Chalupnicki et al. 2011; Dittman 2013). Assessments of stocked fish in 1998 and 1999
found some apparently healthy sturgeon staying near the stocking sites and others
migrating far downstream (Schlueter 2000). Ripe males were documented in 2010
downstream of major barriers, including near the stocking site downstream of Heuvelton
dam, and the females from the earliest years of stocking are approaching the standard
age of first reproduction (18-25) for lake sturgeon (Dittman 2013). In 2013, the first wild
offspring from a stocked lake sturgeon was documented in the Oswegatchie River
(Holbrook 2013b). Stocking from St. Lawrence River stock continued through 2016
(NYSDEC 2017). Young sturgeon spawned by stocked populations were detected in the
Oswegatchie River recently (NYSDEC 2017). In 2016, NYSDEC captured 16 suspected
wild reproduced sturgeon from the Oswegatchie River above Heuvelton. Fin rays were
collected from 12 of these juveniles and sectioned for age calculation; the 12 juveniles
were assigned to six year classes between 2002 and 2011 potentially indicating six
years of successful wild reproduction (NYSDEC 2017).

       Indian River/Black Lake, New York

The Indian River is the largest tributary of the Oswegatchie River.

The Indian River and Black Lake on the lower river (river km 20) are accessible to lake
sturgeon from the lower Oswegatchie River downstream of Heuvelton dam (Carlson
1995). Lake sturgeon were caught in Black Lake prior to the 1930s and through the
1950s (Carlson 1995; Zollweg et al. 2003) A lake sturgeon was caught in Indian River at
km 33 in 1989 (Carlson 1995). The population is now thought to be extirpated (Holey et
al. 2000) or remnant (Zollweg et al. 2003).

A lake sturgeon stocking program was begun in Black Lake in 1995 (Carlson 2005;
Chalupnicki et al. 2011; Dittman 2013). A streamside hatchery was built and from 1995-
2004, restoration stockings were conducted in Black Lake (NYSDEC). In 2012, a single
female lake sturgeon with eggs was captured at one of the natural upstream barriers in
the Indian River, 2 km upstream from Black Lake; and the age of first reproduction for
the oldest stocked females has been reached (Dittman 2013).

Grasse River, New York

The Grasse River is a U.S. tributary of the St. Lawrence River that flows northeast from
the foothills of the Adirondack Mountains.

Lake sturgeon access from the St. Lawrence River to historic spawning grounds in the
Grasse River is blocked by Massena Dam, 12 km above the river mouth (Auer 1996a).
There are now both resident and migratory lake sturgeon stocks in the Grasse River
(Carlson 1995). Sturgeon can move from the St. Lawrence River below Moses Dam at
Massena into the lower Grasse River up to the first barrier at Massena at river km 12
(Carlson 1995). Sturgeon may be able to swim over this dam under certain high water
conditions, so the remaining section of the lower river from Massena upstream to the
Madrid Dam at km 34 may also contain both resident and migratory fish (Carlson 1995).


                                            69
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 71 of 221 PageID #:84



The upstream limit of the historic range of lake sturgeon in the Grasse River is uncertain;
there were only minor rapids below a natural barrier at Pyrites (km 68), and a former
dam at Madrid (removed in 1940) allowed sturgeon passage (Carlson 1995). The
Grasse River from Madrid to Pyrites may have had a relict population historically, but
there are no reports of lake sturgeon in the apparently favorable river rapids near Canton
at km 58 (Carlson 1995).

There was a small commercial fishery for lake sturgeon in the Grasse River through the
late 1950s (Carlson 1995). Spawning was reported below the dam at Massena (Jolliff
and Eckert 1971). Spawning or juveniles were seen in the early 1990s in the Grasse
River, with spawning documented at Madrid in 1992 (Carlson 1995).

Today lake sturgeon are relatively rare in the Grasse River (Carlson 1995). The natural
population was thought to be small (Holey et al. 2000), but some recruitment was
occurring and there were more than 20 miles of river available to sustain the resident
population (Zollweg et al. 2003).

The Grasse River population has been reconnected from the St. Lawrence River to the
dam in Madrid by a breach in the weir at Massena (NYSDEC 2017). Some successful
spawning activity has been documented recently in the Grasse River (Trested 2010;
Trested and Isley 2011; Trested et al. 2011; Chalupnicki et al. 2011), with an estimated
population of 739 fish of all ages, from the confluence with Lake St. Francis upstream to
Madrid Dam at km 51 (Trested 2010; Trested and Isley 2011; Trested et al. 2011).
Abundance of lake sturgeon in the Grasse River upstream from Madrid Dam is unknown
(Trested 2010). No lake sturgeon older than 32 years were found in the Grasse River,
with most fish between 3 and 14 years of age (Trested 2010). Trested (2010) estimated
a high annual mortality rate of 16.8%.

Some stocking of lake sturgeon seems to have occurred in the Grasse River (Trested
2010). Stocking occurred in 1993 (NYSDEC 2017).

Raquette River, New York

The Raquette River is a U.S. tributary of the St. Lawrence River.

The Raquette River historically had substantial habitat available to lake sturgeon, but
available sections were noted to remain largely uninhabited (Greeley 1934; Carlson
1995). Lake sturgeon access to possible historic spawning grounds in the Raquette
River is blocked by a dam at Raymondville, 30 km above the river mouth (Auer 1996a).
Carlson (1995) noted that rapids at Raymondville may have been a historic natural
barrier before the dam.

A spawning run of lake sturgeon was documented at Raymondville in 1994, but
documentation of a resident population in the Raquette River is lacking (Carlson 1995).
Holey et al. (2000) and Zollweg et al. (2003) reported on a remnant population with
unknown numbers of fish, and unknown if there was spawning. There is suitable
sturgeon spawning habitat in the lower reaches of the Raquette River (NYSDEC 2014).
The Raquette River has some indication of potential natural reproduction by direct
observation of spawning fish, or capture of fish too young to have been stocked
(NYSDEC 2017).



                                            70
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 72 of 221 PageID #:85



Stocking of lake sturgeon began in the Raquette River in 2004 (Chalupnicki et al. 2011).
Fingerling lake sturgeon from the Genoa National Fish Hatchery in Wisconsin were
stocked by the NYSDEC into the Raquette River in 2013 (Holbrook 2013a). Stocking
from St. Lawrence River stock continued through 2016 (NYSDEC 2017).

St. Regis River, New York

The St. Regis River is a U.S. tributary of the St. Lawrence River.

The St. Regis River historically had substantial habitat available to lake sturgeon up to
Brasher Falls, a natural barrier at river km 32 (Carlson 1995). Construction of
Hogansburg Dam and hydropower station, built 3 km from the river mouth in the 1930s,
blocked lake sturgeon access to historic spawning grounds (Greeley 1934; Carlson
1995; Auer 1996a). Hogansburg dam was removed in 2016, reconnecting the St. Regis
River with the St. Lawrence up to Brasher Falls.

The lower 3 km of the St. Regis River was believed to be a former spawning area, but
there are no records prior to the 1900s to confirm lake sturgeon use of this area
(Hazzard 1931; Carlson 1995). No lake sturgeon were observed from the upper end of
that reach from 1969-1990 (Carlson 1995). Lake sturgeon were reported infrequently in
the early 1990s in the St. Regis River (Carlson 1995). Holey et al. (2000) and Zollweg et
al. (2003) reported a remnant lake sturgeon population in the St. Regis River, with
unknown numbers of fish and unknown if there was spawning.

Lake sturgeon have been stocked in the St. Regis River since 1998 (Carlson and
Daniels 2004; Chalupnicki et al. 2011). Sampling by USGS in 2004 and 2005 captured
121 juvenile sturgeon that represented all the stocked year classes of the 4,977
fingerlings stocked from 1998 to 2004 in the St. Regis River (NYSDEC 2017). Stocked
juvenile sturgeon are successfully using about 32 km of higher-gradient accessible
habitat (Dittman 2008). Fingerling lake sturgeon from the Genoa National Fish Hatchery
in Wisconsin were stocked by NYSDEC into the St. Regis River in 2013 (Holbrook
2013a). Stocking from St. Lawrence River stock continued through 2016 (NYSDEC
2017).

Lake Champlain Basin, New York/Vermont

Lake Champlain is part of the Lakes to Locks Passage which connects to the Erie Canal
via the Champlain Canal. Lake Champlain is connected to the St. Lawrence River via
the Richelieu River in Quebec.

       Lake Champlain

According to local Abenaki, lake sturgeon have long been prized as an important food
resource by the native American settlers along the shores of Lake Champlain (Donelson
et al. 2010). Lake Champlain historically supported a small, but stable, lake sturgeon
population (Moreau and Parrish 1994). Moreau and Parrish (1994) estimated an historic
population of 3,000 adult sturgeon in Lake Champlain, based on fishery data. Large
commercial harvests of lake sturgeon were taken from the lake in the 1800s (Carlson
1995) and into and the early 1900s, taking from 50 to 200 sturgeon annually (Mackenzie
2011). Lake sturgeon were fished with gill nets in Lake Champlain rivers until 1888
(Brainerd and Atherton 1890). Lake sturgeon harvests prior to 1913 averaged over 100


                                            71
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 73 of 221 PageID #:86



fish annually, but declined sharply to less than 15 fish per year in the 1950s and 1960s
(Halnon 1963).The lake sturgeon populations of Lake Champlain were not exploited as
intensely as some of the other sturgeon populations and managed to sustain harvests
into the 1940s and 1950s (Carlson 1995, p. 40). Commercial fishery catches in Lake
Champlain near the Missisquoi River and Grand Isle ranged from 1 to 7 tonne/year from
1900-1950 (Carlson 1995; Marsden and Langdon 2012). Harvest declined rapidly due to
overfishing and habitat loss in the rivers that were used as spawning and nursery
grounds, and the fishery was closed in 1967 (Mackenzie 2011). The population never
recovered (Mackenzie 2011).

The Vermont Department of Fish and Wildlife recorded lake sturgeon sightings or
catches of up to 12 sturgeon annually between 1980 and 1993, but most years sightings
were considerably less (Moreau and Parrish 1994). Lake sturgeon were reported
infrequently in Lake Champlain in the early 1990s (Carlson 1995). Holey et al. (2000)
and Zollweg et al. (2003) reported a remnant lake sturgeon population remained in Lake
Champlain, with unknown numbers of fish and unknown whether there was spawning.
McKenzie (2008) reported the Lake Champlain population has been diminishing. Moreau
et al. (1993), Carlson (2011), and Marsden and Langdon (2012) noted occasional
reports of lake sturgeon within Lake Champlain, with the species thought to spawn in
lake tributaries in Vermont. Mackenzie (2011) documented recent spawning activity in 3
of 4 historic spawning tributaries to Lake Champlain and movement of individual
sturgeon between spawning sites.

       Missisquoi River, Vermont

The Missisquoi River is a tributary of Lake Champlain in Vermont. The river is 74 miles
long in Vermont and contains seven dams.

Historic lake sturgeon spawning grounds were found in the Missisquoi River (Stone
1901; Carlson 1995; Mackenzie 2011). Lake sturgeon formerly spawned at the base of
Highgate Falls, but since the installation of Swanton Dam in the early 1900s, sturgeon
were limited to spawning in rapids in an 8-mile reach below the dam (Moreau and
Parrish 1994; Lyttle 2008). The former sturgeon habitat blocked by Swanton Dam had
300 times more suitable spawning habitat than was available to lake sturgeon below the
dam (Lyttle 2008). Lake sturgeon passage through Swanton Dam on the Missisquoi
River has recently been restored.

Mackenzie (2011) was unable to capture any sturgeon during 2001 and 2003 surveys of
historic spawning sites in the Missisquoi River, however sampling for sturgeon eggs
between 2003 and 2008 resulted in sturgeon eggs collected in 3 of the 4 sampling years
in the Missisquoi River. Mackenzie (2011) also sampled for larval lake sturgeon in the
Missisquoi River in 2008, but was unable to detect any larval sturgeon. Collection of
eggs indicates that lake sturgeon are spawning in the Missisquoi River (Marsden et al.
2010).

       Lamoille River, Vermont

The Lamoille River is a tributary of Lake Champlain in Vermont.

Historically, lake sturgeon spawned in the Lamoille River (Stone 1901; Carlson 1995;
Mackenzie 2011). Spawning was formerly known from the Sturgeon Hole below Woods


                                           72
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 74 of 221 PageID #:87



Falls (Stone 1901; Carter 1904), but since the installation of Peterson Darn in 1948,
potential spawning habitat had been limited to the rapids below the dam (Moreau and
Parrish 1994). Lake sturgeon passage through Peterson Dam has recently been
restored.

Mackenzie (2011) surveyed historic spawning sites in the Lamoille River from 1998 to
2002, and caught very small numbers of sturgeon each year. Mackenzie (2011) also
sampled the Lamoille River for sturgeon eggs and larvae between 2003 and 2008,
successfully collecting eggs in 3 of the 5 sampling years, and collecting larval lake
sturgeon in 2005. Collection of eggs and larvae indicates that lake sturgeon are
spawning in the Lamoille River (Marsden et al. 2010).

       Winooski River, Vermont

The Winooski River is a tributary of Lake Champlain in Vermont.

Historic lake sturgeon spawning grounds were found in the Winooski River (Stone 1901;
Carlson 1995; Mackenzie 2011). Winooski Falls, located 15 km from Lake Champlain,
limited sturgeon spawning migrations on the Winooski River before a dam was installed
(Moreau and Parrish 1994).

Mackenzie (2011) caught very small numbers of lake sturgeon each year during 1998 to
2002 surveys of historic spawning sites in the Winooski River. Mackenzie (2011) also
collected sturgeon eggs in the Winooski River all 5 years during sampling from 2003-
2008, and collected sturgeon larvae during both years of sampling from 2004-2005.
Collection of eggs and larvae indicates that lake sturgeon are spawning in the Winooski
River (Marsden et al. 2010). In 2012 anglers reported catching more than 12 sturgeon in
the Winooski River (VTFW 2016). In May 2015, the Vermont Department of Fish and
Wildlife collected 16 sturgeon in the Winooski River, ranging in length from 48 to 55
inches and weighing between 20 and 40 pounds (VFW).

       Otter Creek, Vermont

Otter Creek is a tributary of Lake Champlain in Vermont.

Historic spawning grounds for lake sturgeon were found in Otter Creek (Stone 1901;
Carlson 1995; Mackenzie 2011). Before the construction of Vergennes Dam on Otter
Creek, located 12.5 km from Lake Champlain, the falls at Vergennes once limited
spawning migrations (Moreau and Parrish 1994).

Mackenzie (2011) sampled for sturgeon eggs in Otter Creek between 2003 and 2008,
and sturgeon larvae in 2005, but was unable to detect any sturgeon eggs or larval
sturgeon.

       Northwestern Minnesota

Basin-wide Distribution and Abundance

In Northwestern Minnesota, formerly abundant populations in the Red River and many of
its tributaries have been largely extirpated. Stocking of lake sturgeon is occurring in the
Red River in Minnesota and in the Assiniboine River in Canada, but it will likely take


                                            73
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 75 of 221 PageID #:88



another decade until reproducing populations are established. In the Rainy River/Lake of
the Woods system, the lake sturgeon population was estimated at 60,000 sturgeon
longer than 40 inches in 2004. Complete population estimates are not available for
Rainy Lake sturgeon, which mix with the lower Seine River population.




   The Red River and tributaries in Northern Minnesota with former and current lake sturgeon spawning
                                               populations

Red River, Minnesota

The Red River flows along the Minnesota/North Dakota border north into Lake Winnipeg
in Manitoba, Canada.

Historical accounts suggest that lake sturgeon were abundant in the Red River basin
until the late 1800s, but by the early to mid-1900s had been largely extirpated by
overexploitation and construction of dams that blocked their migration routes (MNDNR
2002; Aaland et al. 2005). Over 500 dams have been built in the Red River basin since


                                                  74
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 76 of 221 PageID #:89



the late 1800s and most U.S. tributaries that had suitable lake sturgeon spawning habitat
had been blocked by dams by the 1870s (Aaland et al. 2005). Lake sturgeon were
historically found in many Red River tributaries including Red Lake River, Otter Tail
River and Otter Tail Lake, Round Lake, White Earth River and White Earth Lake, Detroit
Lake and the upper Pelican River system, and the Roseau River (MNDNR 2002). In the
early 1800s, juvenile lake sturgeon as well as adults during likely spawning migration
were caught on the Pembrina River tributary at its confluence with the Red River, on the
North Dakota/Minnesota border (Aaland et al. 2005). Historically, the confluence of the
Red Lake River and Clearwater River tributaries of the Red River in Minnesota was
famous for lake sturgeon fishing in the spring, and “great numbers” of lake sturgeon
formerly passed the confluence of the Red River and the Red Lake River tributary in
Grand Forks, South Dakota in the spring (Aaland et al. 2005).

In the Canadian component of the Red-Assiniboine Rivers/Lake Winnipeg sturgeon, very
large populations that formerly occurred in Lake Winnipeg and its tributary rivers were
depleted by commercial exploitation in the early 1900s (COSEWIC 2006). By the early
2000s, there was no evidence of naturally reproducing populations in the major
watersheds of the Assiniboine or Red Rivers, and lake sturgeon were extremely rare in
the Red River from Lake Winnipeg to the American border (COSEWIC 2006). A number
of smaller tributaries to Lake Winnipeg (Pigeon, Bloodvein, Poplar and Berens rivers)
supported lake sturgeon, but spawning females were unlikely to exceed 100 annually in
any component (COSEWIC 2006). Canada designated the Red-Assiniboine Rivers/Lake
Winnipeg population of lake sturgeon as “endangered” in 2006 (COSEWIC 2006).

Although there have been occasional, unconfirmed reports of lake sturgeon being
caught recently in the Red River in Minnesota, there is little chance that this population
could recover on its own (MNDNR 2002). Since 1994, 5 of the 8 dams on the mainstem
of the Red River in the U.S. have been modified to allow sturgeon passage, and another
19 dams have been modified or removed on tributaries (Abraham and Kallak 2008);
there are plans to remove or modify many more dams (MNDNR 2002).

In 2002, the Minnesota Department of Natural Resources (MNDNR) began
implementing a 20-year plan to restore lake sturgeon in the Red River basin (MNDNR
2002). Lake sturgeon fry and fingerlings from the Rainy River (COSEWIC 2006) are
stocked into Red River basin rivers and lakes, with a goal of reestablishing a naturally
reproducing population over the next 20 to 30 years. The MNDNR and the White Earth
Ojibwe Nation have been stocking about 20,000 fingerlings annually into Red River
lakes and tributaries in the U.S.; MNDNR has also stocked an average of over 150,000
fry each year (MNDNR 2002; Aadland et al. 2005; Abraham and Kallak 2008).

Rainy Lake/Rainy River/Lake of the Woods, Minnesota

Rainy Lake is a freshwater lake located on the Minnesota-Ontario border, and part of the
Winnipeg-Nelson drainage system that flows northwards into Hudson Bay. Rainy Lake
consists of three main basins: the North Arm, Redgut Bay, and the South Arm. The
North Arm and Redgut Bay are both located entirely in Canada; the South Arm extends
for 56 km along the border of the United States and Canada. Lake sturgeon in Rainy
Lake have been segregated from upstream Namakan Lake and downstream Lake of the
Woods/Rainy River system sturgeon populations by dams constructed on the outlets of
Rainy and Namakan lakes early in the 20th century (Adams et al. 2006a).



                                            75
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 77 of 221 PageID #:90




                            Rainy Lake map from Adams et al. (2006)

Lake of the Woods and the Rainy River are also part of the Winnipeg-Nelson River
system. Lake of the Woods is situated on the Canada-United States border, where the
state of Minnesota and provinces of Ontario and Manitoba meet. Lake sturgeon are
largely restricted to the southern half of Lake of the Woods, concentrated in the Big
Traverse basin, and the Rainy River. The lake covers about 385,000 ha, two-thirds of
which lies in Canada. The Rainy River enters at the extreme southeast comer of Lake of
the Woods and is the largest tributary to the lake. The river flows approximately 140 km
between Rainy Lake and Lake of the Woods, and is controlled at the outflow from Rainy
Lake by a hydroelectric dam built in 1909. Prior to the dam's construction, a waterfall
provided a natural barrier to upstream fish migration. Major tributaries flowing into the
Rainy River include the Big Fork, Little Fork, Black, and Rapid rivers on the Minnesota
side and the Pinewood, Sturgeon, and La Vallee rivers in Ontario.

Historically, lake sturgeon were abundant in Lake of the Woods and the Rainy River
(MNDNR 2015), and an important cultural and economic resource in the Rainy Lake
area (Adams et al. 2006a), but intense commercial harvest during the late 1800s and
early 1900s decimated the population (MNDNR 2015a). After the cessation of
commercial fisheries, the population in Rainy River, the main spawning area, was unable
to rebound due to water pollution (MNDNR 2015a). After the passage of the Clean
Water Act, the sturgeon population was able to grow. Rusak and Mosindy (1997)
identified two discrete populations of lake sturgeon in this watershed, a "river" population
which consistently inhabited Rainy River during the winter months, and a "lake"
population which spawned later and initiated extensive spring and summer movements.


                                              76
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 78 of 221 PageID #:91



Population estimates of sturgeon longer than 40 inches in the Lake of the Woods-Rainy
River system were made in 1990 (~16,000 fish) and 2004 (~60,000 fish) (Stewig 2005;
MNDNR 2015a).




        Rainy River and the southern half of Lake of the Woods (from Rusak and Mosindy 1997)

Rainy Lake sturgeon stock assessment data are only available for the South Arm; the
other two lake basins (North Arm and Redgut Bay) have not been assessed (COSEWIC
2006). Lake sturgeon abundance in the South Arm may have been increasing by the
early 2000s, but a full age structure had not been re-established and recruitment was
still variable (COSEWIC 2006). The Rainy Lake population mixes with the lower Seine
River population, and discreteness of the spawning components is unknown (COSEWIC
2006). Only one site within Rainy Lake, at Squirrel Falls, has been confirmed as lake
sturgeon spawning habitat, with collection of eggs and telemetry data indicating high
sturgeon utilization of the Squirrel Falls area (Adams et al. 2006a). Kettle Falls in the
U.S., as well as the Pipestone and Rat rivers in Canada may also be potential spawning
grounds, based on seasonal aggregations of adult sturgeon (Adams et al. 2006a).
Movement of lake sturgeon between the Seine River and the South Arm of Rainy Lake
indicates the likelihood of one integrated population on the east end of the South Arm
(Adams et al. 2006a). Adams et al. (2006b) caught 322 individual lake sturgeon in Rainy
Lake from 2002-2004.




                                                77
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 79 of 221 PageID #:92



       Mississippi River Basin




                         The Mississippi River basin with major tributaries

               Upper Mississippi River Basin

Basin-wide Distribution and Abundance

Historically, lake sturgeon were “extremely plentiful” in the upper Mississippi River, but
now are rare throughout the upper Mississippi River basin, with small populations
remaining in the Chippewa, Flambeau, Fox, Kettle, Manitowish, Namekagon, Rock, St.
Croix, Wisconsin and Yellow river tributaries. There are no known recent records from
the Baraboo, Illinois, Minnesota or Snake river tributaries.

Restoration stocking from appropriate in-basin populations has begun in the upper
Mississippi River and the Flambeau, Fox, Manitowish, Namekagon, Salt, Wisconsin and
Yellow river tributaries, but there has been no known reproduction.




                                                78
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 80 of 221 PageID #:93




  Upper Mississippi River and tributary areas with former and current lake sturgeon spawning populations

Upper Mississippi River

Historically, lake sturgeon were extremely plentiful in the upper Mississippi River, with
reports of the species as early as 1673 and 1767 (Carlander 1954; Carlson and Pflieger
1981; Pflieger 1997). Populations declined drastically due to overfishing in the early
1900s (Carlson and Pflieger 1981; Pflieger 1997). Commercial lake sturgeon harvests in
the upper Mississippi River between St. Paul, Minnesota and Cairo, Illinois declined 97%
between 1894 and 1922, dropping from 113,000 kg (249,000 pounds) to 3,000 kg
(Carlander 1954; Knights et al. 2002). At such low levels, these small populations
deteriorated to a harvest of zero by 1931 (Carlander 1954; Ferguson and Duckworth
1997; Knights et al. 2002). In the early days lake sturgeon were taken commercially
mainly for their eggs (Carlander 1954). Lake sturgeon occurred in the upper Mississippi
River up to St. Anthony Falls, Minnesota (Eddy 1945), the only natural major waterfall on
the upper Mississippi River.

Sturgeon migration is now disrupted by a series of low-head navigation dams on the
mainstem of the upper Mississippi River, and high-head dams on tributaries of upper
Mississippi River block historical migrations and isolate groups of sturgeon above and
below these dams (Knights et al. 2002). Lock and Dam 19 at Keokuk, Iowa on the upper
Mississippi, is a nearly complete barrier because of its hydropower function (Wilcox, et
al. 2004).




                                                   79
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 81 of 221 PageID #:94



A large (76”) sturgeon was taken from the upper Mississippi River at Muscatine, Iowa in
1931 (Carlander 1954). There is little information on the current status of lake sturgeon
in the upper Mississippi River, but the species is now considered rare due to historic
overharvest, pollution and dam construction (Becker 1983; Pitlo et al. 1995; Knights et
al. 2002; IADNR 2014). Lake sturgeon were observed in the upper Mississippi River in
Illinois (Nyboer et al. 2006).

Restoration stocking (with lake sturgeon of Wisconsin origin) began in the upper
Mississippi River in 1984; with release sites at Lagrange, Shanks Conservation Area,
and Louisiana, Missouri (MDOC 2007). Stocked lake sturgeon began to be encountered
on the Mississippi River by anglers and biologists from Pool 20 below Keokuk, Iowa
downstream to Chester, Illinois, and in some of the larger tributaries in Missouri,
Nebraska, and Illinois; but as of 2007 there was no known reproduction and populations
were far from self-sustaining (MDOC 2007). In the last decade population increases of
lake sturgeon have been observed, with Buszkiewicz et al. (2016) documenting the first
spawning of lake sturgeon in the upper Mississippi River in Missouri. Recent lake
sturgeon catch data indicate that approximately 11 percent of the stocked Mississippi
River sturgeon population in Missouri are reproductively mature and telemetry data
confirms that the greatest movement by adult lake sturgeon occurs during spring, which
suggests spawning behavior (Buszkiewicz et al. 2016). Buszkiewicz et al. (2016)
documented lake sturgeon embryos and emergent fry larvae below Melvin Price Locks
and Dam 26 in the Upper Mississippi River near St. Louis, Missouri.

Minnesota River, Minnesota

Lake sturgeon were formerly found in the Minnesota River, a tributary of the upper
Mississippi River in Minnesota (Eddy 1945).

Minnesota and South Dakota are reintroducing lake sturgeon to Big Stone Reservoir, at
the upper end of the Minnesota River (J. Lott, pers. comm., 2018).

St. Croix River System, Minnesota/Wisconsin

The St. Croix River is a tributary of the upper Mississippi River and the upper river forms
the border between Minnesota and Wisconsin (Wendel and Frank 2012).

The species was documented in the St. Croix River by Eddy (1945). Becker (1983)
noted that lake sturgeon were formerly “common” in the St. Croix River, occurring up to
the Gordon Dam at river km 249.

The Minnesota Department of Natural Resources tagged 39 lake sturgeon from 1992-
2003 in the St. Croix River (MNDNR 2014a). Although the Wisconsin Department of
Natural Resources listed lake sturgeon as a “common species” in their 2000 report
(WDNR 2000), Wendel and Frank (2012) examined 70 river miles and found that annual
populations of lake sturgeon in the St. Croix River measuring > 21 inches were
estimated to be between 284 and 947 fish/year from 2004-2010. It should be noted that
a substantial portion of the population estimate was comprised of juvenile fish. The
highest estimate was in 2006, and by 2010 the population was down to a mere 530 fish
(Wendel and Frank 2012). These population levels are below the lower limits for a self-
sustaining population (Welsh et al. 2010; Wendel and Frank 2012) and an estimated
survival rate of only 59% does not provide much hope for population recovery (Wendel


                                            80
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 82 of 221 PageID #:95



and Frank 2012). Wendel and Frank (2012) also found that St. Croix River lake sturgeon
were highly catchable, recommending that the lake sturgeon recreational fishery remain
closed to prevent rapid population decline. Lake sturgeon are still present in the 32 km of
the upper St. Croix River from its confluence with the Namekagon River to the Gordon
Dam, but abundance has declined significantly since the 1960s (Kampa et al. 2014a).

Lake sturgeon from Yellow Lake (in the Yellow River tributary of the St. Croix River) are
apparently being raised in a hatchery for stocking in the upper St. Croix River above
Gordon Dam (DTO 2002).

       Snake River, Wisconsin

Lake sturgeon formerly occurred in the Snake River tributary of the St. Croix River in
Minnesota, between McGrath, Minnesota and the confluence with the St. Croix River
(Reedstrom 1964).

       Kettle River, Minnesota

The Kettle River is a tributary of the St. Croix River in eastern Minnesota.

From 1992-2003, the Minnesota Department of Natural Resources tagged 439 lake
sturgeon in the Kettle River (MNDNR 2014a). The Kettle River has a small, year-round,
resident population of lake sturgeon, estimated at 97 fish of all ages (not spawning fish)
in 1994; and 346 fish by 2002 (Borkholder et al. 2002; MNDNR 2014a). Sandstone Dam,
built in 1908 at river km 22, formerly blocked lake sturgeon migration upstream
(Borkholder et al. 2002). Sandstone Dam was removed in 1995, potentially restoring
spawning habitat and reconnecting a historically important tributary on the upper river
(Abraham and Kallak 2008). However, after dam removal, years of accumulated
sediment from behind the dam washed downstream, covering known sturgeon spawning
sites and filling in important deep pool habitats in the river (Abraham and Kallak 2008).
Sampling in 2003 revealed that sturgeon are now migrating upstream of the former dam
site (MNDNR 2014a). Although a recreational lake sturgeon fishery was closed and
Sandstone Dam was removed, Dieterman et al. (2010) found that Kettle River lake
sturgeon are struggling to maintain their numbers, with annual population estimates (not
spawners) ranging from about 130 fish to almost 300 fish, and annual survival estimated
at 80%. The lake sturgeon population in the Kettle River is a resident, year-round
population, and the fish do not seem to migrate downstream into the St. Croix River or
mix with adjacent populations (Borkholder et al. 2002; MNDNR 2014a).

       Namekagon River, Wisconsin

The Namekagon River is a tributary of the St. Croix River in Wisconsin.

Trego Dam, constructed in 1927 at river km 50, blocks lake sturgeon access to upstream
habitat in the Namekagon River (Kampa et al. 2014a, 2014b). Becker (1983) noted that
lake sturgeon were “common” in the Namekagon River below Trego Dam. Lake
sturgeon are still present in the Namekagon River from its confluence with the St. Croix
River to Trego Dam, but abundance has declined significantly since the 1960s (Kampa
et al. 2014a). Recent annual electrofishing catch of lake sturgeon was only 6% of the
catch during the 1960s on a 32 km reach of the Namekagon River, and size structure
showed that recruitment was significantly higher during the 1960s in the Namekagon


                                             81
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 83 of 221 PageID #:96



River (Kampa et al. 2014a). From 2006-2013, 34 lake sturgeon from 6 year classes were
observed or captured upstream of the Trego Dam, ranging from 32 to 112 cm total
length (Kampa et al. 2014b).

The Wisconsin Department of Natural Resources (WDNR) began stocking hatchery-
reared lake sturgeon in the Namekagon River below Trego Dam in 1993 from a
genetically appropriate source above the dam, and protecting stocked fish from harvest
with a closed lake sturgeon fishing season in the Trego Flowage and the Namekagon
River upstream from the flowage (Kampa et al. 2014b). WDNR is considering fish
passage options at the Trego Dam to allow upstream passage of naturally recruited fish
(Kampa et al. 2014b).

       Yellow River/Yellow Lake, Wisconsin

The Yellow River is a tributary of the St. Croix River in Wisconsin. A water control
structure on the Danbury Flowage maintains Yellow Lake, which the Yellow River flows
into.

The lake sturgeon population of Yellow Lake has been isolated from the St. Croix River
population since a dam was built on the Danbury Flowage in the 1930s (Wendell and
Damman 2011).

Wisconsin’s record hook and line caught lake sturgeon (which weighed over 170 lbs)
was caught in 1979 in the Yellow River, drawing angling attention to and decimating this
population over time. In 1986 the population estimate was 288 fish >45 inches (Wendell
and Damman 2011). Johannes (1988) found that the population was nowhere near
recovery, with most fish sampled less than 20 years of age.

By 1995, management was needed to help the population recover and the Wisconsin
Department of Natural Resources stocked 10,000 fry and over 13,000 fingerlings in to
the Yellow River, and similar rearing and stocking efforts continue today (WDNR 2000).
By 2008, the abundance of lake sturgeon >45 inches was estimated to have increased
to 1,628 fish, but biologists warned that this number should not be used in making
management decisions due to concerns with recapture methods (Wendel and Damman
2011). There was a strong base of middle-aged fish, but only 4 sturgeon were found to
be over 40 years old (Wendel and Damman 2011). Further monitoring was recommend
for the population, and maintaining harvest limits, as well as consideration of
reconnecting the Yellow River to the St. Croix River to ensure sustainable genetic
diversity and connect critical habitat (Wendel and Damman 2011).

Chippewa River, Wisconsin

The Chippewa River is a tributary of the upper Mississippi River.

Lake sturgeon were at one time reported as “common” in the Chippewa River (Becker
1983; WDNR 2000).

Lake sturgeon are found in both the East Fork and West Fork of the Chippewa River
(DTO 2002; Galarowicz 2003). Holey et al. (2000) reported that the Chippewa River lake
sturgeon population was thought to be small, with unknown numbers. Seasonal fish



                                           82
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 84 of 221 PageID #:97



passage for lake sturgeon has been established recently at a small hydroelectric facility
on the East Fork of the Chippewa River (Kampa et al. 2014a).

       Flambeau River, Wisconsin

The Flambeau River is one of the major tributaries of the Chippewa River in Wisconsin.

Lake sturgeon were at one time reported as “common” in the Flambeau River (Becker
1983; WDNR 2000). A former major sturgeon spawning site at the confluence of the
Turtle and Flambeau rivers was destroyed in 1926 by construction of a dam on the
Flambeau River that created the Turtle-Flambeau Flowage, a lake impoundment of
approximately 14,000 acres (WNRM 2009).

Lake sturgeon currently occur in both the North Fork and South Fork of the Flambeau
River (DTO 2002; Galarowicz 2003). Though lake sturgeon were still present in 2009 in
the Flowage lake and two sites were identified where adult sturgeon were found
spawning, it was thought that there is no successful natural reproduction in the flowage
and no young fish to rebuild the population (WNRM 2009).There are reports of a “very
healthy” lake sturgeon fishery in the North Fork Flambeau River system, both above and
below Park Falls, with significant fishing pressure each fall (15-30 fish in the 50-55”
range taken annually), and with sturgeon also occasionally taken in the South Fork and
Butternut Lake (DTO 2002).

Since 1993, a restoration stocking program has captured adult lake sturgeon from the
Flambeau River to propagate fingerlings and fry that are restocked into the Flambeau
Flowage system (WNRM 2009).

       Mantowish River, Wisconsin

The Mantowish River is a tributary of the Flambeau River in Wisconsin.

A 1990 survey of the Manitowish River documented a small, remnant lake sturgeon
population (WNRM 2009). All sturgeon captured during that survey were extremely
large, old fish, likely born before the Turtle-Flambeau Flowage was created in 1926
(WNRM 2009). Limited spawning by lake sturgeon has been documented in the
Manitowish River (Scheidegger 2000).

Brood stock of lake sturgeon were collected from the Manitowish River in 1998 and
24,000 fingerlings were stocked back into the river (Scheidegger 2000). Attempts are
also being made to collect and spawn lake sturgeon from the North Fork of the
Flambeau River and stock the fry and fingerlings into the Manitowish River (Scheidegger
2000).

Wisconsin River, Wisconsin

The Wisconsin River is a tributary of the upper Mississippi River in southern Wisconsin.

Historical records of lake sturgeon in the Wisconsin River exist upstream to the Castle
Rock Flowage (river mile 268), in Adams County, Wisconsin (Scheidegger 2000). Lake
sturgeon were formerly “common” in Lake Wisconsin (Becker 1983), a downstream
reservoir on the Wisconsin River created by construction of a dam at Prairie du Sac,


                                            83
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 85 of 221 PageID #:98



Wisconsin. Construction of Lake Wisconsin ended the Fox-Wisconsin Waterway
connection to the Mississippi River. There are now 26 dams on the Wisconsin River,
blocking upstream sturgeon passage. A FERC relicensing process will provide future
fish passage for lake sturgeon past the Prairie du Sac Dam (Kampa et al. 2014a).

Lake sturgeon are now considered uncommon to rare in the lower Wisconsin River and
are probably extirpated from the middle Wisconsin River in Wood, Portage, and
Marathon counties (Becker 1983; WDNR 2000).

A restoration stocking program has begun, with juvenile sturgeon transferred from Lake
Wisconsin to the lower Wisconsin River from 1991-1992; and hatchery-reared fingerlings
from below the Wisconsin Dells Dam re-stocked in the upper Wisconsin River below the
Du Bay Dam from 1997-2002 (DTO 2002). The Wisconsin Department of Natural
Resources began augmenting the Wisconsin River lake sturgeon population with
stockings of juvenile lake sturgeon in 2010 and 2012 (WDNR 2013). Annual sampling of
the Wisconsin River lake sturgeon population since 2006 caught between 40-100
stocked fish each year that range from 20-44 inches (WNMR 2009).

       Baraboo River, Wisconsin

The Baraboo River is a tributary of the Wisconsin River in south-central Wisconsin.

Lake sturgeon historically utilized upper portions of the Baraboo River for spawning,
prior to the placement of dams (WDNR 2013). Lake sturgeon were extirpated from the
Baraboo River tributary (Becker 1983; WDNR 2013).

Removal of 7 dams from the Baraboo River was completed by 2001, which will
potentially allow lake sturgeon to again move into the upper reaches of the Baraboo
River for spawning (WDNR 2013).

Des Moines River, Iowa

The Des Moines River is a tributary of the upper Mississippi River in Iowa.

A lake sturgeon specimen was collected recently from the Des Moines River tributary,
one of the first documented occurrences of this species in Iowa’s interior waters (IADNR
2014).

Maquoketa River, Iowa

The Maquoketa River is a tributary of the upper Mississippi River in Iowa.

A lake sturgeon specimen was collected recently from the Maquoketa River, one the first
documented occurrences of this species in Iowa’s interior waters (IADNR 2014).

Rock River, Illinois

The Rock River is a tributary of the upper Mississippi River in Wisconsin and Illinois

Lake sturgeon were observed recently in the Rock River in Illinois (Nyboer et al. 2006).



                                            84
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 86 of 221 PageID #:99



Salt River, Missouri

The Salt River is a tributary of the upper Mississippi River in eastern Missouri.

Lake sturgeon of Wisconsin origin have been stocked recently into Mark Twain Lake on
the Salt River tributary (MDOC 2007). Lake sturgeon stocked prior to 2002 came from
the Wolf River in Wisconsin, in the Lake Winnebago system (Great Lakes Basin).
Beginning in 2002, the egg source has been the Wisconsin River, a tributary to the
Mississippi River. Future stockings will be from eggs obtained by the Wisconsin
Department of Natural Resources from the Mississippi River basin (MDOC 2007).

Illinois River, Illinois

The Illinois River is a principal tributary of the upper Mississippi River in Illinois.

Lake sturgeon formerly occurred in the Illinois River in Illinois, but were rare by the early
1900s (Nyboer et al. 2006).

                  Missouri River Basin




       Missouri River and tributary areas with former and current lake sturgeon spawning populations




                                                    85
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 87 of 221 PageID #:100



 Basin-wide Distribution and Abundance

 Lake sturgeon were formerly abundant in the Missouri River basin, but populations
 declined drastically in the early 1900s due to overfishing and habitat degradation
 (Carlson and Pflieger 1981; Pflieger 1997). In 1895, 50,000 pounds of lake sturgeon
 were harvested commercially from the Missouri and Mississippi rivers in Missouri
 (MDOC 2007). Lake sturgeon rapidly went from being a species of economic importance
 in 1900 to classified as rare by 1908, and were nearly extirpated from the lower Missouri
 River by the early 1900s (Carlson and Pflieger 1981; Pflieger 1997).

 Though there were infrequent catches of lake sturgeon by commercial fishers from the
 1960s through the early 1980s, the lake sturgeon population in Missouri’s big rivers was
 thought to be extremely low (Pflieger 1997). Natural reproduction was either non-existent
 in Missouri or survival of young was not sufficient to increase population numbers
 (MDOC 2007). Though some sturgeon have been found over the past few decades, lake
 sturgeon are now very rare in Missouri (Carlson and Pflieger 1981; MDOC 2007).
 Gavins Point Dam at river mile 811 in Yankton, South Dakota, is a complete barrier to
 upstream sturgeon migration (Wilcox, et al. 2004).

 Reintroduction of lake sturgeon by the Missouri Department of Conservation began in
 the lower Missouri River in 1984 (Drauch and Rhodes 2007). Stocked lake sturgeon are
 now encountered by anglers and biologists up the Missouri River to the tailwaters of
 Gavins Point Dam (MDOC 2007), but there is no known reproduction and the population
 is far from self-sustaining (MDOC 2007).

 Missouri River, South Dakota/Nebraska/Missouri/Kansas

 The Missouri River is the northwestern-most drainage to the Mississippi River. It flows
 from the Rocky Mountains through Montana, Wyoming, North Dakota, South Dakota,
 Nebraska, northeastern Colorado, northern Kansas, southwestern Iowa and Missouri,
 joining the Mississippi River in St. Louis, Missouri.

 Lake sturgeon were previously found throughout the Missouri River drainage (Johnsgard
 2005). Although lake sturgeon were reported to have historically been uncommon with a
 sporadic or rare distribution in the Missouri River along Nebraska’s eastern border, more
 than 7,100 lbs of lake sturgeon were harvested from the Missouri River in 1894,
 principally around Niobrara, Dakota, Blair, Omaha, Plattsmouth and Nebraska City
 (Steffensen et al. 2014). Between 1962 and 2002, fisheries monitoring by the Nebraska
 Game and Parks Commission only resulted in the capture of 3 sub-adult lake sturgeon
 from the Missouri River, near Brownville in 1971 (Steffensen et al. 2014). A single
 specimen was caught and released from the Missouri River in Kansas in 1988 (Haslouer
 et al. 2005). By the 1990s lake sturgeon were thought to be extirpated from the
 Nebraskan part of the Missouri watershed (Hesse et al. 1993, p. 333; Steffensen et al.
 2014).

 The Missouri Department of Conservation began stocking fingerling lake sturgeon from
 Lake Winnebago into the Missouri River in 1992 (Drauch and Rhodes 2007; MDOC
 2007), with release sites in Cooley Lake, Waverly, Boonville, Mokane, Hermann,
 Washington and New Haven, Missouri (MDOC 2007). MDC has stocked more than
 149,000 hatchery-reared lake sturgeon in the Missouri River at 13 different sites in the
 lower 546 km of the river (Steffensen et al. 2014). Accordingly, 40 juvenile and sub-adult


                                             86
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 88 of 221 PageID #:101



 lake sturgeon, likely of hatchery origin, have been collected by the Nebraska Game and
 Parks Commission since 2003, from the Missouri River along Nebraska’s border: from
 below Gavin's Point Dam; at the mouth of the Big Souix River; and downstream of the
 confluence with the Platte River (Steffensen et al. 2014). Lake sturgeon is the rarest
 sturgeon species sampled from the Missouri River along Nebraska’s border (Steffensen
 et al. 2014).

 Platte River, Nebraska

 The Platte River is a tributary of the Missouri River in Nebraska. Lake sturgeon were
 previously found in the Platte River, (with a record at the mouth of the Platte in 1942;
 Steffensen et al. 2014), but they are now extirpated (Johnsgard 2005).

 Kansas River, Kansas

 The Kansas River flows through northeastern Kansas and is the southwestern-most part
 of the Missouri River drainage.

 Before 1970, lake sturgeon populations in Kansas were reduced by up to 80% (KDWPT
 2015b). The current lake sturgeon population is unknown in the Kansas River, but there
 has been just one recent specimen reported (in 1997) from its lower section (Haslouer et
 al. 2005). Lake sturgeon collected in Kansas most likely are from a propagation and
 stocking effort by the state of Missouri (KDWPT 2015b). A ban on commercial harvest of
 lake sturgeon has existed since 1970.

 Osage River, Missouri

 The Osage River is a tributary of the Missouri River in central Missouri.

 Pflieger (1997) reported that before Bagnell Dam impounded the Osage River in 1931,
 lake sturgeon were often caught in the lower portion of that stream.

                Ohio River Basin

 Basin-wide Distribution and Abundance

 Lake sturgeon were formerly abundant throughout the Ohio River and many of its major
 tributaries, but populations were greatly reduced basin-wide by 1950 and have suffered
 massive declines since the 1950s (McCormick 1892; Trautman 1981; Pearson and
 Krumholz 1984; Drauch et al. 2008). Lake sturgeon are now nearly extirpated from the
 Ohio River and all of its major tributaries in Ohio, Kentucky, Indiana, Pennsylvania, West
 Virginia and Tennessee (Lachner 1956; Pearson and Krumholz 1984; Drauch et al.
 2008). Former lake sturgeon populations have been extirpated from the Allegheny,
 Cumberland, Ohio, Scioto, Tennessee and Wabash rivers.

 Only one small naturally reproducing population of lake sturgeon remains in the entire
 Ohio River basin, in the East Fork of the White River tributary of the Wabash River in
 southern Indiana. Although lake sturgeon once inhabited most of the largest rivers of the
 Ohio River drainage, only a remnant population with very limited range remains in
 portions of the East Fork White River, in primarily Lawrence and Martin counties.



                                             87
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 89 of 221 PageID #:102



 Stocking of hatchery lake sturgeon has begun in the Cumberland and Tennessee Rivers
 in Kentucky and Tennessee (TWRA 2012; KDFWR 2014); unfortunately upper
 Mississippi River lake sturgeon have been stocked in the Cumberland River INDNR
 2012).

 Ohio River

 The Ohio River is the largest tributary of the Mississippi River and flows from western
 Pennsylvania through Ohio, West Virginia, Kentucky and Indiana before its confluence
 with the Wabash River in Indiana and Illinois. The Ohio River basin includes tributaries in
 Tennessee.




        Ohio River and tributary areas with former and current lake sturgeon spawning populations

 Historical records indicate that lake sturgeon were once widely distributed and abundant
 throughout the Ohio River system (Jordan 1878; Lachner 1956; Trautman 1981;
 Pearson and Krumholz 1984; Burr and Warren 1986; Drauch et al. 2008; ODNR 2015b).
 Historical records document the presence of lake sturgeon in the Ohio River from
 western Pennsylvania to its confluence with the Wabash River in Indiana (Jordan 1878;
 Lachner 1956; Trautman 1981). Lake sturgeon were “abundant” and “very common” in
 Ohio in the 1800s (McCormick 1892; Trautman 1981; Pearson and Krumholz 1984), and
 supported a commercial fishery before 1900 (Pearson and Krumholz 1984). Lake
 sturgeon were likely found historically throughout most of Kentucky’s larger rivers, nearly
 all of which are tributaries of the Ohio River (Clay 1975). Burr and Warren (1986)



                                                   88
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 90 of 221 PageID #:103



 reported 8 pre-1950 records of lake sturgeon in Kentucky rivers. Lake sturgeon were
 once a common inhabitant of all the largest rivers in Indiana, including the Ohio River
 (INDNR 2006). Tributary streams were essential spawning areas for lake sturgeon in the
 Ohio River basin (Pearson and Krumholz 1984), and lake sturgeon would make
 spawning runs far up tributaries (ODNR 2015).

 The placement of navigation dams in the Ohio River essentially rendered most of the
 basin’s habitat unsuitable for lake sturgeon (Trautman 1981). Declines of lake sturgeon
 in the Ohio River system were noted as early as the turn of the nineteenth century
 (Trautman 1981). Declines within the Ohio River mainstem have been attributed to the
 river’s impoundment, as well as pollution, habitat destruction, and commercial
 overharvest (Lachner 1956). Lake sturgeon have not been seen in West Virginia since at
 least the 1940s (Cincotta 2004) and are likely extirpated from West Virginia (WVDNR
 2015b). There were a few isolated sightings of lake sturgeon in the Ohio River recorded
 as late as 1969-1971 (Pearson and Krumholz 1984; ODNR 2015b), but between 1970
 and 1984 populations seemed to reach a considerable low and no lake sturgeon were
 reported (Pearson and Krumholz 1984). There were 4 lake sturgeon records from
 Kentucky from 1984-1986, from the lower Ohio River and the Ohio Brush-White Oak
 Creek, lower Ohio-Bay and Highland-Pigeon tributaries, but these were thought to be
 transient fish, not representing permanent lake sturgeon populations (Burr and Warren
 1986). The lake sturgeon has reportedly been observed recently in the lower Ohio River
 in Illinois (Nyboer et al. 2006), but no details were given.

 Allegheny River, New York/Pennsylvania

 The Allegheny River is a principal tributary of the Ohio River in New York and
 Pennsylvania.

 Lake sturgeon were once abundant in the Allegheny River and occurred all the way
 upstream to Warren, Pennsylvania, but were nearly extirpated by the early 1900s
 (Criswell 2014).

 Scioto River, Ohio

 The Scioto River is a tributary of the Ohio River in Ohio.

 Lake sturgeon historically migrated up the Scioto River as far upstream as Columbus,
 Ohio (Carlson 1995).

 Wabash River, Ohio/Indiana/Illinois

 The Wabash River is the largest tributary of the Ohio River, flowing through Ohio,
 Indiana and Illinois.

 Lake sturgeon were formerly common in the Wabash River, but were rare by the early
 1900s (INDNR 2006; Nyboer et al. 2006).

        East Fork White River, Indiana

 The East Fork of the White River is a tributary of the Wabash River in southern Indiana.



                                             89
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 91 of 221 PageID #:104



 Lake sturgeon were formerly common in the White River (INDNR 2006). A small stretch
 of the East Fork of the White River now contains the only remaining lake sturgeon
 population in the entire Ohio River drainage (INDNR 2006; Simon 2006; Drauch et al.
 2008). Adult and juvenile lake sturgeon were found in the East Fork White River in the
 late 1990s and early 2000s, and it was presumed that spawning was most likely
 occurring (Galarowicz 2003).

 In 2005 lake sturgeon spawning (several fish) was documented in the East Fork White
 River for the first time and larval lake sturgeon were collected from the river just below
 the spawning area (INDNR 2006). The only known spawning area in East Fork White
 River is just downstream from Williams Dam, a hydropower structure built in 1913 that is
 a barrier to further upstream movement of lake sturgeon (INDNR 2013). Williams Dam
 was mothballed in 1948 but is now being revived for electrical generation (INDNR 2013).
 Lake sturgeon have been documented spawning below Williams Dam every year since
 2005; nearly 100 individual lake sturgeon have been identified (INDNR 2013).

 A study through Purdue University was completed in 2006 to determine if the genetic
 structure of the East Fork White River lake sturgeon population is unique. Results
 showed these fish to be genetically distinct from other lake sturgeon populations,
 sufficiently different enough from Great Lake populations to warrant conservation as a
 distinct population, and that they do not appear to be contaminated by non-native stocks
 (Drauch et al. 2008). Drauch et al. (2008) concluded that any type of augmentation to
 the East Fork White River population or reintroductions in other parts of the Ohio River
 drainage should only be attempted using East Fork White River lake sturgeon.

 Cumberland River, Kentucky/Tennessee

 The Cumberland River is a tributary of the Ohio River that flows through Kentucky and
 Tennessee.

 Lake sturgeon were once abundant in the Cumberland River, but have since declined
 (Harned and Hackney 1981; Burr and Warren 1986). Burr and Warren (1986) reported
 only one post-1950 record of lake sturgeon in the Cumberland River in Kentucky. The
 last known occurrences of native lake sturgeon in the Cumberland River were recorded
 in 1954 (KDFWR 2014) and 1968 (Harned and Hackney 1981). Two large adult lake
 sturgeon (4.5 feet and 6.5 feet) of unknown origin were captured in 1977 and 1978
 below Codell Hull Dam in the Cumberland River (Harned and Hackney 1981). Other
 accounts of lake sturgeon in the Cumberland River are fairly limited, and the species is
 listed as endangered on the Tennessee Wildlife Resources Agency’s list of endangered
 and threatened fishes (Harned and Hackney 1981).

 The Tennessee Wildlife Resources Agency and Tennessee Aquarium began releasing
 hatchery lake sturgeon into the Cumberland River in 2000 (TWRA 2012). In 2007, the
 Kentucky Department of Fish and Wildlife Resources began stocking lake sturgeon into
 the upper Cumberland River drainage, where the species once occurred (KDFWR
 2014). KDFWR receives fertilized lake sturgeon eggs annually from the Wisconsin
 Department of Natural Resources taken from out of basin, from upper Mississippi River
 basin stock (INDNR 2012; KDFWR 2014). The stocking area includes the upper
 Cumberland River drainage from Wolf Creek Dam (Lake Cumberland) upstream to
 Cumberland Falls; stocked tributaries include the Big South Fork, Rockcastle River, and
 the mouth of the Laurel River (KDFWR 2014). Monitoring of radio-tagged sturgeon


                                            90
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 92 of 221 PageID #:105



 revealed that stocked fish often remained at or returned to stocking sites, displaying high
 site fidelity towards those areas, although 63% found their way into tributaries and 50%
 moved downriver into Lake Cumberland during various times (Herrala 2015).

 Tennessee River, Tennessee/Ohio/Alabama/Mississippi

 The Tennessee River is a tributary of the Ohio River flowing through the Tennessee
 Valley in Tennessee, Ohio, Alabama and Mississippi.

 Lake sturgeon were formerly abundant in the Tennessee River, but have since declined
 (Harned and Hackney 1981; Burr and Warren 1986). Lake sturgeon were documented
 historically at two locations in the Tennessee River in Alabama (ADCNR 2015).

 The Tennessee Wildlife Resources Agency and Tennessee Aquarium began stocking
 hatchery lake sturgeon into the upper Tennessee River system in 2000 (TWRA 2012),
 using sturgeon from the Wolf (Great Lakes), Yellow, and Wisconsin Rivers in Wisconsin
 (Saidak 2015). Monitoring of reintroduced lake sturgeon with acoustic transmitters from
 2013-2015 documented sturgeon use and dispersal in the upper Tennessee (river miles
 427-632), Clinch (rm 0-5), Hiwassee (rm 5-501.9), Holston (rm 0-52.2), and French
 Broad rivers (rm 0-32.3); as well as aggregations in Fort Loudoun Reservoir and smaller
 numbers in Watts Bar and Chickamauga Reservoirs (Saidak 2015).

        French Broad River, Tennessee

 The French Broad River is tributary of the Tennessee River in Tennessee.

 Releases of hatchery lake sturgeon into the French Broad River began in 2013 (Benson
 2013).

                Arkansas-White River Basin

 The Arkansas-White River basin includes the Arkansas and White Rivers, and drains
 southeastern Colorado, northern Oklahoma, southern Kansas and northwestern
 Arkansas, flowing into the lower Mississippi River.

 Very little is known about lake sturgeon within Arkansas (Buchanan et al. 1993).

 White River, Arkansas

 Prior to 1988 only three records for lake sturgeon existed in Arkansas (Robison and
 Buchanan 1988; Buchanan et al. 1993). There have been two modern accounts of lake
 sturgeon in the White River: a female taken in May 1989 by a commercial fisherman in
 Desha County, Arkansas; and a live lake sturgeon discovered in April 1992 at a fish
 market in Brasfield, Arkansas, which was released alive back in to the White River after
 identification (Buchanan et al. 1993). Subsequently, Buchanan et al. (1993)
 recommended that lake sturgeon be categorized as endangered due to its rarity within
 the state. Despite these sightings, the species is assumed to be essentially extirpated
 from Arkansas (NatureServe 2003) and has a state designation in Arkansas as a
 species of special concern (AGFC 2013).




                                             91
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 93 of 221 PageID #:106




                                   Arkansas and White Rivers



                Lower Mississippi River Basin

 Basin-wide Distribution and Abundance

 The lower Mississippi River basin, downstream of the confluence of the Mississippi River
 and the Ohio River, at Cairo, Illinois, includes the lower Mississippi River and tributaries
 in Louisiana, Mississippi, Arkansas, Missouri and Tennessee. There is little historical
 information on lake sturgeon in the lower Mississippi River basin, and no recent records.
 Stocking of hatchery lake sturgeon has occurred in Louisiana.

 Lower Mississippi River

 There are two historical records of lake sturgeon from the lower Mississippi River
 (Crump and Robison 2000), and it is known that lake sturgeon formerly occurred in the
 lower Mississippi River in Tennessee (TWRA 2012).

 Beginning in 1984, the Missouri Department of Conservation began stocking fingerling
 lake sturgeon from Lake Winnebago into the lower Mississippi River in Louisiana
 (Drauch and Rhodes 2007).




                                              92
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 94 of 221 PageID #:107




          Lower Mississippi River basin areas with historical and recent lake sturgeon locations

 Ouachita River Basin, Arkansas

        Caddo River, Arkansas

 A very large (9 feet, 10 inches) lake sturgeon was taken in 1945 from the Caddo River, a
 tributary of the Ouachita River, in Arkansas (Crump and Robison 2000). Lake DeGray
 Dam on the Caddo River was constructed downstream from this site from 1963-1972.

        Little Missouri River, Arkansas

 Another large (6 feet, 6 inches) lake sturgeon was taken in 1956 from the Little Missouri
 River, a tributary of the Ouachita River (Crump and Robison 2000).

        Alabama-Georgia

 Basin-wide Distribution and Abundance

 Former lake sturgeon populations in the southern United States were decimated during
 the late 1800s and early 1900s by overfishing, pollution and dam construction (Rochard
 et al. 1990; Birstein 1993; Peterson et al. 2007). Lake sturgeon were extirpated from the
 Coosa River and its tributaries by the 1960s or 1970s (GDNR 2013). Small numbers of
 stocked sturgeon of Wisconsin origin are surviving in the Coosa River and its Etowah,
 Coosawattee and Oostanaula tributaries, but there are no fish of reproductive age.


                                                   93
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 95 of 221 PageID #:108




         Alabama and Georgia rivers with former and current lake sturgeon spawning populations

 Coosa River, Alabama/Georgia

 The Coosa River flows through Georgia and Alabama, and is a tributary of the Alabama
 River, which flows into the Gulf of Mexico near Mobile, Alabama. The river is about 280
 miles long and is one of Alabama's most developed rivers, with most of the river now
 impounded by 7 hydroelectric dams.

 A lake sturgeon population historically occurred in the upper Coosa River system
 (Freeman et al. 2005), and sturgeon were known to spawn formerly at two locations in
 the Coosa River (ADCNR 2015).

 In the mid-1900s, a remnant isolated, but naturally reproducing population of lake
 sturgeon was identified in the Coosa River (Smith-Vaniz 1968; Dahlberg and Scott 1971;
 Bezold and Peterson 2008; Peterson and Bezold 2008). Lake sturgeon were caught in
 the Coosa River by anglers from the 1930s to the 1970s (Freeman et al. 2005). Anglers
 reported good harvests of lake sturgeon into the early 1960s but the population was
 extirpated by the 1970s, likely due to overharvest and degraded water quality (Peterson
 and Bezold 2008; GDNR 2013). Despite improvement in water quality following passage
 of the Clean Water Act, an absence of recent sightings led to the presumption by the
 Georgia Department of Natural Resources (GDNR) that lake sturgeon were extirpated
 from the Alabama and Coosa River system (Freeman et al. 2005; ANHP 2012; GDNR
 2013). GDNR biologists reviewed 40 years of general fish sampling data from the area,
 consulted with citizens and staff of other agencies, and sampled specifically for sturgeon



                                                  94
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 96 of 221 PageID #:109



 using a variety of methods, and found no substantiated evidence that lake sturgeon
 remained in the Coosa system after the middle 1960s (GDNR 2013).

 In 2002 the GDNR initiated a 20-year lake sturgeon reintroduction program (Bezold and
 Peterson 2008; Peterson and Bezold 2008), intended to reestablish a self-sustaining
 population in the Coosa River basin. The reintroduction program used sturgeon eggs
 from the Fox River (Lake Winnebago system) in Wisconsin (Beisser 2007; Bezold and
 Peterson 2008). Since 2002, the GDNR has released more than 140,000 sturgeon
 fingerlings in the Coosa River basin (GDNR 2015b). Lake sturgeon are also being
 stocked in the Etowah, Coosawattee and Oostanaula tributaries because these were the
 last reported locations to contain lake sturgeon (GDNR 2013). The reintroduction effort
 has established a small population of juvenile lake sturgeon in the Coosa River, but only
 about 2.5% of initially stocked fish survived (Peterson and Bezold 2008). Using mark-
 recapture surveys, Bezold and Peterson (2008) estimated the abundance of stocked
 juvenile lake sturgeon in the Coosa River in 2006 to be 789 fish. Recaptured sturgeon
 from 2002-2004 releases have had higher than expected survival (GDNR 2013).
 Stocked lake sturgeon have been captured recently in Lake Weiss (on the Coosa River
 in Alabama) and in the upper Coosa River in Alabama (ADCNR 2015). Study results
 indicated that stocked lake sturgeon are utilizing the Coosa River from Rome, Georgia,
 downstream into and throughout Lake Weiss and Neely Henry and Logan Martin
 reservoirs in Alabama (GDNR 2013).

        Etowah River, Georgia

 The Etowah River is an upper tributary of the Coosa River in Georgia.

 Historically, lake sturgeon occurred in the Etowah River tributary (GDNR 2014). Lake
 sturgeon were reportedly caught by anglers in the Etowah River from the 1930s to the
 1970s (Freeman et al. 2005).

 Lake sturgeon are being stocked by the GDNR into the Etowah River at numerous sites
 up-and downstream of Lake Allatoona, and stocked lake sturgeon are now utilizing the
 lower Etowah River (GDNR 2013, 2014).

        Oostanaula River, Georgia

 The Oostanaula River is an upper tributary of the Coosa River in Georgia.

 Historically, lake sturgeon occurred in the Oostanaula River (GDNR 2014). There was a
 single record of a lake sturgeon from 1980 in a periodically flooded pond adjacent to the
 Oostanaula River (Freeman et al. 2005).

 Lake sturgeon are being stocked by the GDNR into the Oostanaula River, and stocked
 fish are now utilizing the lower Oostanaula River (GDNR 2013, 2014).

        Coosawattee River, Georgia

 Lake sturgeon are being stocked by the GDNR into the Coosawattee River, one of the
 last reported locations to contain lake sturgeon (GDNR 2013).




                                            95
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 97 of 221 PageID #:110



        Canada

 The distribution of lake sturgeon in Canada includes rivers of Hudson Bay, the Great
 Lakes, and inland lakes and rivers of Alberta, Saskatchewan, Manitoba, Ontario and
 Quebec (COSEWIC 2006). In the northern part of their Canadian distribution, lake
 sturgeon range from the Churchill River on the west side of Hudson Bay in the
 northwest, to the La Grande River on the east side of Hudson Bay in the northeast
 (Harkness and Dymond 1961; Scott and Crossman 1998). In the southern part of its
 Canadian distribution, the species ranges from the South Saskatchewan River in
 western Alberta (McLeod et al. 1999) to the St. Lawrence River at Saint-Roch-des-
 Aulnaies, about 125 km downstream from Québec City, in the east (Scott and Crossman
 1998). Lake sturgeon are also present in the lower sections of the larger rivers draining
 into the St. Lawrence River west of salt water influence (e.g. the L’Assomption,
 Richelieu, Saint-François, Saint-Maurice, Batiscan, and Chaudière rivers) (COSEWIC
 2006). Lake sturgeon co-occur with Atlantic sturgeon in the upper part of the St.
 Lawrence River, from Lake Saint-Pierre to the limits of fresh water (COSEWIC 2006).

 As discussed above, Canada (COSEWIC 2006) recognizes 8 distinct regional
 populations of lake sturgeon in Canadian waters, based on genetic distinctions and
 biogeographic zones: Western Hudson Bay; Saskatchewan River; Nelson River;
 Red/Assiniboine Rivers-Lake Winnipeg; Winnipeg River-English River; Lake of the
 Woods-Rainy River; Southern Hudson Bay-James Bay; and Great Lakes-Upper St.
 Lawrence.

 Western Hudson Bay Population

 Historic fishery information indicates a lake sturgeon decline in Western Hudson Bay of
 over 90% between the 1920s and 1940s, with no evidence of subsequent substantial
 increase. Life history traits of harvested lake sturgeon in the 2000s are consistent with a
 population that has been subject to severe overexploitation and has not recovered, and
 records of mature individuals were almost non-existent by the early 2000s. The only
 available population estimate, for part of one watershed (Churchill River) in Western
 Hudson Bay, estimated between 1,300 and 2,300 adults, but this estimate is likely
 biased upward. Historically, overfishing was probably the primary threat for Western
 Hudson Bay sturgeon populations; more recently, dams are probably the most important
 threat. (See: Skaptason 1926; SERM 1996; MacLean and Nelson 2005; COSEWIC
 2006).

 The Committee on the Status of Endangered Wildlife in Canada designated Western
 Hudson Bay populations of lake sturgeon as “endangered” in 2006 (COSEWIC 2006).

 Saskatchewan River Population

 All estimates of lake sturgeon population status in the Saskatchewan River suggest
 major reductions from the 1920s to the 1960s and 1970s, but these declines are difficult
 to quantify. Since the 1970s, there has been a further decline of as much as 80% in the
 Saskatchewan River population. Seventy-six of 111 historic lake sturgeon sites (68%) in
 Saskatchewan and Alberta have been lost. There was an 80% decline reported in the
 Cumberland House area from 1960-2001; and a 50% decline from 1998 to 2003 was
 reported in the lower Saskatchewan River from Cumberland House to The Pas in
 Manitoba. Current density estimates from a variety of sources are consistently very low,


                                             96
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 98 of 221 PageID #:111



 and estimates of the numbers of breeding females in various river branches do not
 exceed a few dozen spawners annually. The information on age and size composition of
 components of this population are also consistently indicative of a population that has
 been affected by heavy exploitation and habitat disruptions for a long period, although
 recruitment to the populations is still occurring. (See: Skaptason 1926; Moodie 1965;
 Houston 1987; Wallace 1991; Nelson and Paetz 1992; Findlay 1995; Findlay et al. 1995;
 Seylor 1997a, 1997b; Wallace and Leroux 1999; Bretecher and MacDonell 2001; ASRD
 2002; North/South Consultants 2002; Smith 2003; COSEWIC 2006).

 The Committee on the Status of Endangered Wildlife in Canada designated
 Saskatchewan River populations of lake sturgeon as “endangered” in 2006 (COSEWIC
 2006).

 Nelson River Population

 Historic commercial fishery data indicated large but unquantified declines in abundance
 of the Nelson River lake sturgeon population since the first quarter of the 1900s. For the
 period since population estimates have become available for components of this
 population, estimates of the largest component declined 80-90% from the early 1960s to
 the late 1990s, and have declined further thereafter. A lake sturgeon fishery at Sipiwesk
 Lake exhibited an 80-90% decline in landings from 1987-2000; groups of only 5-6
 spawning fish were observed in the Landing River in 1990 compared to hundreds
 observed several decades ago. Historically, overfishing probably was the primary threat
 for these populations; more recently, dams are probably the most important threat.
 Dams in the Nelson River system have fragmented the population into largely isolated
 components, some of which appear to have been extirpated. All sturgeon populations
 that have been studied show few spawners annually, few eggs and larvae, a low
 proportion of mature sturgeon in samples, and a small maximum size of the mature
 sturgeon that are found. (See: Sunde 1961; Sopuck 1987; Choudhury and Dick 1993;
 Horne and Baker 1993; MDNR 1994; MacDonnell 1995; MacDonnell 1997; Macdonald
 1998; Macdonnell 1998; Barth and MacDonnell 1999; Barth 2005; Barth and Ambrose
 2006; COSEWIC 2006).

 The Committee on the Status of Endangered Wildlife in Canada designated Nelson
 River populations of lake sturgeon as “endangered” in 2006 (COSEWIC 2006).

 Red-Assiniboine Rivers/Lake Winnipeg Population

 Very large populations of lake sturgeon must have once existed in Lake Winnipeg, but
 these populations were depleted by commercial exploitation in the first decades of the
 1900s; historic sizes of population components in rivers in the range of Red-Assiniboine
 Rivers/Lake Winnipeg are poorly known, but all are known to be depleted. There was no
 firm evidence of naturally reproducing populations in the major watersheds of the
 Assiniboine or Red Rivers in the early 2000s, although there had been minimal angling
 catches each year. A number of smaller rivers draining into Lake Winnipeg continued to
 support lake sturgeon in the early 2000s, but the little evidence available suggested that
 numbers of spawning females were unlikely to exceed 100 annually in any component.
 Stocking had been undertaken in the major rivers of Red-Assiniboine Rivers/Lake
 Winnipeg since 1996, but survival rates appeared to be low, and it would be at least one
 or two more decades before lake sturgeon stocked in these rivers could establish
 reproducing populations if they were to survive. The virtual disappearance of lake


                                             97
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 99 of 221 PageID #:112



 sturgeon from the Red-Assiniboine River and Lake Winnipeg was primarily the result of
 overfishing, although dams probably also affect remnant populations. (See: Lysack
 1986; Dick 2004; Graveline and MacDonnell 2005; COSEWIC 2006)

 The Committee on the Status of Endangered Wildlife in Canada designated the Red-
 Assiniboine Rivers/Lake Winnipeg population of lake sturgeon as “endangered” in 2006
 (COSEWIC 2006).

 Winnipeg River/English River Population

 Winnipeg River/English River populations of lake sturgeon were large enough to
 produce commercial catches of over 35,000 kg in the 1930s, but these catches were
 unsustainable and the populations were unable to support catches of less than a third
 that size by the 1950s. Although commercial fisheries were closed since the 1970s, lake
 sturgeon were uncommon to rare by the early 2000s at sites that historically were major
 spawning beds, and lake sturgeon rarely were taken in angling and subsistence catches.
 A single mark-recapture estimate was available for a major portion of the population in
 the Winnipeg River/English River in the late 1990s, and it suggested it was unlikely that
 the mature population exceeded 660 fish, of which less than half were female, and only
 a portion of these would spawn each year. Limited recent data show that lake sturgeon
 populations are declining in the Winnipeg River above Seven Sisters Dam, and
 essentially have disappeared below the dam. Historically, overexploitation probably was
 the primary threat for these populations; now dams and poaching probably are the most
 important threats. (See: Harris et al. 2000; COSEWIC 2006)

 The Committee on the Status of Endangered Wildlife in Canada designated Winnipeg
 River/English River populations of lake sturgeon as “endangered” in 2006 (COSEWIC
 2006).

 Lake of the Woods/Rainy River Population

 Lake sturgeon in the Lake of the Woods/Rainy River population were reduced by
 commercial fishing in the 1800s, but there has been substantial rebuilding of many stock
 components, particularly in recent decades. A total population estimate is not available,
 but estimates of the Rainy River/Lake component of the Lake of the Woods component
 exceeds 50,000 lake sturgeon greater than 1 m, and exploitation rates appear
 sustainable. Some population components still have an age composition skewed
 towards younger fish, but in most components where estimates are available, the
 proportion of mature fish is either stable or increasing. Although dams have not impeded
 access to important stretches of suitable habitat, dams do restrict immigration from the
 adjacent Winnipeg River. (See: Macins 1972; Mosindy and Rusak 1991; McLeod 1999;
 Stewig 2005; COSEWIC 2006)

 The Committee on the Status of Endangered Wildlife in Canada designated Lake of the
 Woods/Rainy River populations of lake sturgeon as “special concern” in 2006
 (COSEWIC 2006).

 Southern Hudson Bay/James Bay Population

 Although there are limited population data available for lake sturgeon populations in
 Southern Hudson Bay/James Bay (in Manitoba, Ontario and Quebec), there have been


                                            98
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 100 of 221 PageID #:113



 declines in sturgeon habitat and possibly abundance for some population components
 related to fishing and the multitude of dams. Lake sturgeon population components in a
 number of watersheds through northeastern Manitoba, northern Ontario, and
 northwestern Quebec appear healthy, but generally are poorly quantified, and in a few
 watersheds, different reports of population status are inconsistent. Some components in
 Quebec and Ontario have been fragmented by hydroelectric dams; whereas
 hydroelectric developments have created the potential for connection between other
 watersheds supporting lake sturgeon, increased hydroelectric development in some
 areas are causes for concern for Southern Hudson Bay/James Bay lake sturgeon. Many
 northern drainages have not been subjected to commercial fisheries, and where
 commercial fisheries have occurred, all but three small fisheries have been closed due
 to unsustainable harvesting in the past. Increased fishing access to relatively
 unimpacted sturgeon populations is a concern. (See: Nowak and Jessop 1987;
 Ecologistics 1988; Fortin et al. 1992; Sheenan and McKinley 1992; INAC 1993; Seyler et
 al. 1996, 1997a,b,c; Ferguson and Duckworth 1997; Hydro-Québec 2001; Bernatchez
 and Saint-Laurent 2004; Hydro-Québec 2004a,b; MRNF 2005; COSEWIC 2006)

 The Committee on the Status of Endangered Wildlife in Canada designated Southern
 Hudson Bay/James Bay populations of lake sturgeon as “special concern” in 2006
 (COSEWIC 2006).

 Great Lakes/Upper St. Lawrence Population

 Shortly after Canadian waters of the Great Lakes were opened to commercial sturgeon
 fishing in 1879, populations of lake sturgeon throughout the Great Lakes and in the
 surrounding water bodies in Canada and the U.S. declined to less than 1% of their
 former numbers. A variety of trends are seen in lake sturgeon population components in
 the Canadian portion of the Great Lakes. A very large commercial fishery for lake
 sturgeon existed in the Great Lakes between the mid-1800s and early 1900s, during
 which time sturgeon populations were reduced to a small fraction of their original size.
 Throughout the Great Lakes, lake sturgeon abundances are certainly much lower than
 they were historically, but self-sustaining population units are present in all the Great
 Lakes and many tributaries. As of the early 2000s, lake sturgeon populations were
 extant at 63 sites in the Great Lakes and St. Lawrence basin; however, successful
 spawning was documented from only 20 sites and was unknown for the rest. Spawning
 run size estimates were available for only 17 of these sites, and populations at only 4 of
 these sites were considered to have a spawning run greater than 500 adults. As many
 as 20 spawning populations in the Great Lakes may have been lost, but other
 populations were showing signs of modest recovery.

 Most commercial fisheries in the Great Lakes have been closed or greatly reduced for
 many decades, and usually recreational catches are tightly restricted as well. Many
 spawning components remain in the Great Lakes and their tributaries, and some
 monitoring programs suggest that abundances are increasing. However, age
 composition of essentially all population components tend to lack older fish, numbers of
 spawners are often low each year, and many traditional spawning sites are not used.
 Lake sturgeon populations appear to be declining in parts of the Ottawa River, and
 disappearing from many of its tributaries due to dams. Despite recovery efforts there has
 been a recent decline in the population in the St. Lawrence River, probably due to
 overfishing. The direct and indirect effects of dams, chemical control of sea lamprey,
 contaminants and invasive species currently threaten Great Lakes/Upper St. Lawrence


                                             99
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 101 of 221 PageID #:114



 sturgeon populations. (See: Small 1883; Prince 1905; Dymond 1939; Toner 1943;
 Harkness and Dymond 1961; Christie 1973; Dumont et al. 1987; Fortin et al. 1992; La
 Haye et al. 1992; Fortin et al. 1993; Carlson 1995; Kelso and Cullis 1996; Mohr 1996-
 2000; Hay-Chmielewski and Whelan 1997; McMurtry et al. 1997; Nilo et al. 1997; Seyler
 1997a,b; Johnson et al. 1998; OMNR and GQFP 1999; Dumont et al. 2000a,b; Holey et
 al. 2000; Faucher and Abbott 2001; Alliance Environnement et al. 2002; Environnement
 Illimité 2002; Fortin et al. 2002; Haxton 2002; Dumas et al. 2003; Paradis and Malo
 2003; Fleury and Desrochers 2004; Garceau and Bilodeau 2004; Mingelbier et al. 2004,
 2005a,b; Dumont et al. 2005; MRNF 2005; Quinlan 2005; Dumont et al. 2006; Friday
 2006; Friday and Chase 2006; Haxton 2006; Trencia and Collin 2006; COSEWIC 2006)

 The Committee on the Status of Endangered Wildlife in Canada designated Great
 Lakes/Upper St. Lawrence populations of lake sturgeon as “threatened” in 2006
 (COSEWIC 2006).

 Population Trends

 Range-wide

 Lake sturgeon populations are estimated to have declined by 90 percent across their
 range (Williamson 2003; NatureServe 2003). Lake sturgeon are extirpated from 5 of the
 20 U.S. states where they historically occurred, are endangered or critically imperiled in
 11 states, and imperiled or vulnerable in 4 more; nowhere is the species listed as
 “apparently secure” or “secure” (NatureServe 2003). Lake sturgeon are recognized by
 the American Fisheries Society as “threatened” in North America.

 Lake sturgeon were listed by the IUCN as “Vulnerable” from 1986 to 1996. In 2004, the
 IUCN down-listed lake sturgeon to “Least Concern” with an increasing population trend.
 However, the Mississippi and Missouri basin subpopulations remain in the threatened
 categories, listed as Vulnerable (IUCN 2004).

 Great Lakes

 More than half (at least 38) of former lake sturgeon spawning populations in U.S.
 tributaries of the Great Lakes have been extirpated. Lake sturgeon abundance is now
 less than 1% of historical numbers throughout the Great Lakes (Hay-Chmielewski and
 Whelan 1997; MSU and MDNR 2015). Most surviving populations in the Great Lakes
 have small annual spawning runs of fewer than 200 fish (MSU and MDNR 2015).

 Lake Superior

 Lake sturgeon went from being extremely abundant historically in Lake Superior
 (estimates of 57,000 adult sturgeon over 50 pounds in 1840, and a biomass of 2.13
 million pounds in 1885) to collapse of the population in the early 1900s (Hay-
 Chmielewski 1997; Auer 2003; Haxton et al. 2014). Current abundance in Lake Superior
 is a fraction of historic levels (Hayes and Caroffino 2012). Former spawning populations
 were extirpated from 7 of 9 (78%) tributaries (the Manitou, St. Louis, Ontonagon,
 Montreal, Big Iron, Pigeon and Tahquamenon rivers) on the U.S. side of Lake Superior
 (Auer 2003; Zollweg et al. 2003; Pratt 2008). Only 3 of 22 (14%) former spawning
 populations are extant in all Lake Superior tributaries in Canada and the U.S. (Harkness
 and Dymond 1961; Auer 2003; Zollweg et al. 2003; Quinlan 2007; Pratt 2008). On the


                                            100
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 102 of 221 PageID #:115



 Canadian side of Lake Superior, former spawning populations have been extirpated from
 7 tributaries (Pigeon, Wolf, Gravel, Prairie, White and Harmony rivers and Stokely
 Creek). Remaining populations in 8 Canadian tributaries (Kamanistiquia, Black
 Sturgeon, Nipigon, Pic, Michipicoten, Batchawana, Chippewa and Goulais rivers) are all
 small or have unknown population sizes (Kelso and Cullis 1996; Holey et al. 2000; Auer
 2003; Chase 2006; COSEWIC 2006; Friday 2006; Friday and Chase 2006; Pratt 2008).

 Successful natural reproduction and small, self-sustaining populations now occur only in
 the Sturgeon River and its tributary Otter River (estimated 200-400 spawners annually),
 and the Bad River and its tributary White River (estimated 250-350 spawners annually).
 Restoration stocking in the St. Louis and Ontonagon rivers has not yet established
 reproducing populations (Baker 2006; Pratt 2008; Hayes and Caroffino 2012; Cook
 2015).

 Lake Michigan

 Lake sturgeon went from being incredibly abundant historically in Lake Michigan
 (estimates of up to 11 million sturgeon of all ages, 2.4 million adult sturgeon over 50
 pounds in 1825, and a biomass of 18.68 million pounds in 1882) to collapse of the
 population in the early 1900s (Kinietz 1965; Tody 1974; Baldwin et al. 1979; Hay-
 Chmielewski and Whelan 1997; Slade and Auer 1997; Haxton et al. 2014). The most
 optimistic estimate of lake-wide abundance in the 1990s was 5,000-10,000 fish, well
 below 1% of the most conservative estimates of historic abundance (Hay-Chmielewski
 and Whelan 1997). Today, only about 3,000 adult lake sturgeon are believed to remain
 in Lake Michigan (Donofrio and Utrup 2013). Populations have been extirpated from 14
 of 27 (52%) former spawning tributaries in Lake Michigan and are at dangerously low
 numbers in 10 additional tributaries (Holey et al. 2000; Welsh 2004; Schneeberger et al.
 2005; Caroffino et al. 2007; Elliott 2008; USEPA 2009; Hayes and Caroffino 2012;
 Donofrio and Utrup 2013).

 In western Lake Michigan, former spawning populations were extirpated from 12 of 20
 (60%) tributaries (Sturgeon River, Whitefish River, Escanaba River, Ford River,
 Kewaunee River, East Twin River, West Twin River, Manitowoc River, Sheboygan River,
 Barr Creek, Milwaukee River and Root River), as well as from Brevoort Lake. Small
 remnant runs remain in 5 tributaries to western Lake Michigan (Millecoquins River,
 Manistique River, Indian River/Indian Lake, Cedar River and Oconto River), with no
 more than 25-50 annual spawners, well below minimum population viability. Only 3
 significant populations remain in western Lake Michigan: in the Peshtigo River (~200
 annual spawners); Menominee River (500-600 spawners in the lower river and
 landlocked populations upstream); and the large population in Lake Winnebago
 (~20,000 spawners in the entire system).

 In eastern Lake Michigan, former spawning populations were extirpated from 2 of 7
 (29%) tributaries (Galien River and Boardman River), as well as from Wolf Lake. Small
 remnant runs remain in 5 tributaries (St. Joseph, Kalamazoo River, Grand River,
 Muskegon River and Manistee River), with no more than 20-100 annual spawners, well
 below minimum population viability. There are no remaining large populations in eastern
 Lake Michigan.




                                           101
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 103 of 221 PageID #:116



 Restoration stocking and streamside rearing facilities in the Milwaukee, Manitowoc,
 Manistee, Cedar and Whitefish rivers have not yet established reproducing populations
 (Holtgren et al. 2007; Baker et al. 2008).

 Lake Huron

 Lake sturgeon went from being extremely abundant historically in Lake Huron (estimates
 of 319,000 adult sturgeon over 50 pounds in 1840, and a biomass of 16.73 million
 pounds in 1879) to collapse of the population in the early 1900s (Hay-Chmielewski 1997;
 Haxton et al. 2014). Current abundance in Lake Huron and its tributaries remains far
 below historic levels (EPA 2009). Former spawning populations have been extirpated
 from 7 of 16 (44%) tributaries on the U.S. side (Au Sable, Cass, Saginaw, Shiawassee,
 Thunder Bay, Tittabawassee and Waiska rivers); most remaining populations (Black,
 Carp, Cheboygan, Indian, Pigeon, Rifle, Sturgeon and St. Marys rivers, and Burt and
 Mullet lakes) are well below minimum viable levels or near extirpation; and only 4
 populations are considered stable (Zollweg et al. 2003; Pratt 2008; Hayes and Caroffino
 2012). The single exception is in Black Lake, where the population was nearly extirpated
 but has been rebuilt as a result of intensive stocking efforts (Chalupnicki et al. 2011).
 Restoration stocking has also occurred in Burt Lake and Mullet Lake. In the Canadian
 portion of Lake Huron, lake sturgeon have been extirpated from 13 of 21 (62%) historical
 spawning tributaries (Holey et al. 2000); all 8 remaining populations are considered
 small (Hay-Chmielewski and Whelan 1997; Holey et al. 2000; Zollweg et al. 2003;
 COSEWIC 2006), with successful reproduction only known at 4 Canadian sites
 (COSEWIC 2006).

 Lake Erie

 Lake sturgeon went from being extremely abundant historically in Lake Erie and its
 tributaries (estimates of 535,000-580,000 adult sturgeon over 50 pounds in 1885, and a
 biomass of 56.03 million pounds in 1879) to rapid decline by 1897 and collapse by the
 early 1900s (Hartman 1973; MDNR 1973; Brousseau 1987; Carlson 1995; Hay-
 Chmielewski and Whelan 1997; Caswell 2002; Haxton et al. 2014). Current numbers in
 Lake Erie are well below historical levels (ODNR 2015a). At least 6 former spawning
 populations in U.S. tributaries of Lake Erie have been extirpated (Cuyahoga, Huron,
 Maumee, Raisin and Sandusky rivers, and Cattaraugus Creek) and the upper Niagara
 River has a very small remnant population; the only robust population is in the Huron-
 Erie corridor, with spawning in the Detroit River, Lake St. Clair and the St. Clair River
 (Thomas and Haas 2002; Pratt 2008; Hayes and Caroffino 2012). Even the relatively
 large Lake St. Clair population is significantly reduced from historical numbers.

 Lake Ontario

 Lake sturgeon went from being abundant historically in Lake Ontario and its tributaries
 (estimated biomass of 8.46 million pounds in 1879) to a population crash by 1900
 (Christie 1973; Carlson 1995; COSEWIC 2006; Haxton et al. 2014). All of the former
 spawning populations in U.S. tributaries of Lake Ontario are extirpated or have only
 remnant runs, with small populations remaining only in the Black, Genesee, lower
 Niagara and Oswego rivers and in Oneida Lake. In Canadian tributaries of Lake Ontario,
 spawning has only been documented in the Trent River on an infrequent basis (USEPA
 2009). Restoration stocking in the Black, Genesee, Indian, lower Niagara, Oswegatchie,
 Raquette, Salmon and St. Regis rivers, and in Black, Cayuga and Oneida lakes (Klindt


                                            102
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 104 of 221 PageID #:117



 and Adams 2005; Brooking et al. 2011; Chalupnicki 2011; Holbrook 2013a) has not yet
 established reproducing populations.

 St. Lawrence River Basin

 Historical lake sturgeon populations in the St. Lawrence River basin were dramatically
 reduced by commercial fishing from the mid-1800s to the early 1900s (COSEWIC 2006).
 Commercial catches in U.S. waters of the upper St. Lawrence River declined in the
 1960s and the fishery was closed in 1976 (Zollweg et al. 2003); in Canadian waters the
 population was considered overexploited by 1987 (COSEWIC 2006). The St. Lawrence
 River population has continued to decline (COSEWIC 2006) and abundance has still not
 recovered from historical overfishing (NYSDEC 2014). Though lake sturgeon appear to
 remain relatively common in a few areas, most former lake sturgeon populations in U.S.
 waters of the St. Lawrence River and its tributaries (Grasse, Indian, Oswegatchie,
 Raquette and St. Regis rivers and Black Lake) are remnant or extirpated, with small
 spawning populations remaining in 3 of 4 (75%) Lake Champlain tributaries (Lamoille,
 Missisquoi and Winooski rivers). Although all 14 historically known Canadian population
 components in the St. Lawrence River and tributaries are extant, 12 are considered
 small and only 2 are large (Holey et al. 2000). Spawning is known to occur at 6
 Canadian sites, is probably not occurring at 2 sites, and is unknown at 6 sites (Holey et
 al. 2000). Lake sturgeon stocking in the St. Lawrence River and tributaries (the
 Oswegatchie, Grasse, Raquette and St. Regis rivers and Black Lake) has not been
 hugely successful and spawning of stocked fish has only been documented in the
 Oswegatchie River (Heuvel and Edwards 1996; Elliott et al. 2008; USEPA 2009;
 Chalupnicki et al. 2011).

 Northwestern Minnesota

 In Northwestern Minnesota, formerly abundant lake sturgeon populations in the Red
 River and many of its tributaries have been largely extirpated. By the early 2000s, there
 was no evidence of naturally reproducing populations in the major watersheds of the
 Red River in Canada, and lake sturgeon were extremely rare in the Red River from Lake
 Winnipeg to the American border (COSEWIC 2006). Restoration stocking of lake
 sturgeon is occurring in the Red River in Minnesota, but reproducing populations have
 not yet been established. There are still relatively large numbers of lake sturgeon in the
 Lake of the Woods-Rainy River system and unknown numbers in Rainy Lake.

 Mississippi River Basin

 Naturally reproducing lake sturgeon have been essentially extirpated from most of the
 Mississippi River basin, with the exception of small populations that remain in tributaries
 of the upper Mississippi River (Chippewa, Flambeau, Kettle, Manitowish, Namekagon,
 Rock, St. Croix, Wisconsin and Yellow rivers); and the East Fork of the White River
 tributary in the Ohio River basin.

 Upper Mississippi River

 Lake sturgeon went from being extremely plentiful historically in the upper Mississippi
 River basin to rare. Small populations remain in the Chippewa, Flambeau, Kettle,
 Manitowish, Namekagon, Rock, St. Croix, Wisconsin and Yellow river tributaries. Former
 populations were extirpated from the Baraboo, Illinois, Minnesota and Snake river


                                             103
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 105 of 221 PageID #:118



 tributaries. Restoration stocking from in-basin populations has begun in the upper
 Mississippi River and the Flambeau, Fox, Manitowish, Namekagon, Salt, Wisconsin and
 Yellow river tributaries, but reproducing populations have not yet been established.

 Missouri River

 Formerly abundant lake sturgeon populations in the Missouri River basin declined
 drastically in the early 1900s (Carlson and Pflieger 1981; Pflieger 1997; MDOC 2007).
 Lake sturgeon rapidly went from being a species of economic importance in 1900 to
 classified as rare by 1908, and were nearly extirpated from the lower Missouri River by
 the early 1900s (Carlson and Pflieger 1981; Pflieger 1997). Lake sturgeon are now very
 rare in the Missouri River basin (Carlson and Pflieger 1981; Pflieger, 1997; MDOC
 2007). Restoration stocking in the lower Missouri River has yet to result in reproduction
 and the population is far from self-sustaining (Drauch and Rhodes 2007; MDOC 2007).

 Ohio River

 Lake sturgeon were formerly abundant throughout the Ohio River and many of its major
 tributaries, but populations were greatly reduced basin-wide by 1950 and have suffered
 massive declines since the 1950s (McCormick 1892; Trautman 1981; Pearson and
 Krumholz 1984; Drauch et al. 2008). Lake sturgeon are now nearly extirpated from the
 Ohio River and all of its major tributaries in Ohio, Kentucky, Indiana, Pennsylvania, West
 Virginia and Tennessee (Lachner 1956; Pearson and Krumholz 1984; Drauch et al.
 2008). Former lake sturgeon populations have been extirpated from the Allegheny,
 Cumberland, Ohio, Scioto, Tennessee and Wabash rivers. Only one small naturally
 reproducing population of lake sturgeon remains in the entire Ohio River basin, in the
 East Fork of the White River tributary of the Wabash River in southern Indiana.
 Restoration stocking in the Cumberland and Tennessee Rivers in Kentucky and
 Tennessee has not yet established reproducing populations (TWRA 2012; KDFWR
 2014).

 Arkansas-White River

 Lake sturgeon are assumed to be essentially extirpated from the Arkansas River, though
 there were sightings in 1989 and 1992 of individual sturgeon in the White River (Robison
 and Buchanan 1988; Buchanan et al. 1993).

 Lower Mississippi River

 There is not much historical information on lake sturgeon in the lower Mississippi River
 basin, but the species was known to occur in the lower Mississippi River in Tennessee
 (Crump and Robison 2000; TWRA 2012). There are no recent records in the lower
 Mississippi River. Stocking of hatchery sturgeon from out of the basin (Lake Winnebago)
 has occurred in Louisiana (Drauch and Rhodes 2007).

 Alabama/Georgia

 Former lake sturgeon populations in the southern United States were decimated during
 the late 1800s and early 1900s (Rochard et al. 1990; Birstein 1993; Peterson et al.
 2007). Lake sturgeon were extirpated from the Coosa River and its tributaries by the
 1960s or 1970s (GDNR 2013). Small numbers of stocked sturgeon of Wisconsin origin


                                            104
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 106 of 221 PageID #:119



 are surviving in the Coosa River and its tributaries the Etowah, Coosawattee and
 Oostanaula rivers, but there are no fish of reproductive age.

 Canada

 As discussed above, Canada considers 5 lake sturgeon populations (Western Hudson
 Bay, Saskatchewan River, Nelson River, Red-Assiniboine Rivers/Lake Winnipeg, and
 Winnipeg River/English River) to be endangered; 1 population (Great Lakes/Upper St.
 Lawrence) to be threatened; and 2 populations (Lake of the Woods/Rainy River and
 Southern Hudson Bay/James Bay) to be of “special concern” (COSEWIC 2006).




                                           105
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 107 of 221 PageID #:120



 CRITERIA FOR ENDANGERED SPECIES ACT LISTING

 Under the Endangered Species Act, 16 U.S.C. § 1533(a)(1), the USFWS is required to
 list a species for protection if it is in danger of extinction or threatened by possible
 extinction in all or a significant portion of its range. In making such a determination, the
 USFWS must analyze the species’ status in light of five statutory listing factors (16
 U.S.C. § 1533(a)(1)(A)-(E); 50 C.F.R. § 424.11(c)(1) - (5)):

 (A) the present or threatened destruction, modification, or curtailment of its habitat or
 range;

 (B) overutilization for commercial, recreational, scientific, or educational purposes;

 (C) disease and/or predation;

 (D) the inadequacy of existing regulatory mechanisms;

 (E) other natural or manmade factors affecting its continued existence.

 A species is “endangered” if it is “in danger of extinction throughout all or a significant
 portion of its range” due to one or more of the five listing factors. 16 U.S.C. § 1531(6). A
 species is “threatened” if it is “likely to become an endangered species within the
 foreseeable future throughout all or a significant portion of its range.” 16 U.S.C. §
 1531(20).

 Imperiled U.S. Populations of Lake Sturgeon Qualify As “Species” Under the ESA

 The Endangered Species Act provides for the listing of all species warranting the
 protections afforded by the Act. The term “species” is defined broadly under the Act to
 include “any subspecies of fish or wildlife or plants and any distinct population segment
 of any species of vertebrate fish or wildlife which interbreeds when mature.” 16 U.S.C.
 §1532 (16). A distinct population segment of a vertebrate species can be protected as a
 “species” under the Endangered Species Act even though it has not formally been
 described as a separate “species” or “subspecies” in the scientific literature. A species
 may be composed of several distinct population segments, some or all of which warrant
 listing under the Endangered Species Act. The taxonomic data discussed in this petition
 indicates that there may be distinct population segments of lake sturgeon in the United
 States that warrant protection under the Act.

 Under the USFWS’s “Policy Regarding the Recognition of Distinct Vertebrate Population
 Segments under the Endangered Species Act” (Fed. Reg. 61: 4721), three elements are
 considered in a decision regarding the status of a possible distinct population segment
 as endangered or threatened under the Act:
 1) Discreteness of the population segment in relation to the remainder of the species to
 which it belongs;
 2) The significance of the population segment to the species to which it belongs; and
 3) The population segment’s conservation status in relation to the Act’s standards for
 listing.

 For a population segment of a vertebrate species to be considered discrete, it must
 satisfy either of the following conditions:


                                              106
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 108 of 221 PageID #:121



 1) It is markedly separated from other populations of the same taxon as a consequence
 of physical, physiological, ecological, or behavioral factors (quantitative measures of
 genetic or morphological discontinuity may provide evidence of this separation); or
 2) It is delimited by international governmental boundaries within which differences in
 control of exploitation, management of habitat, conservation status, or regulatory
 mechanisms exist that are significant in light of section 4(a)(1)(D) of the Act. (Fed. Reg.
 61: 4725).

 According to the Service’s distinct population segment policy (Fed. Reg. 61: 4725), once
 a population is established as discrete, its biological and ecological significance should
 then be considered. This consideration may include, but is not limited to, the following:
 1) Persistence of the discrete population segment in an ecological setting unusual or
 unique to this taxon;
 2) Evidence that loss of the discrete population would result in a significant gap in the
 range of a taxon;
 3) Evidence that the discrete population segment represents the only surviving natural
 occurrence of a taxon that may be more abundant elsewhere as an introduced
 population outside its historical range; and
 4) Evidence that the discrete population segment differs markedly from other populations
 of the species in its genetic characteristics.

 Lake Superior Sturgeon Are Discrete and Significant

 Lake sturgeon in Lake Superior and its tributaries are discrete because they are
 physically separated from all other lake sturgeon populations, including those sturgeon
 in the rest of the Great Lakes. The St. Marys River is the sole outflow of Lake Superior,
 draining into Lake Huron. There are rapids in the upper St. Marys River's at the Lake
 Superior end with a steep gradient and a 25-foot height difference between Lakes
 Superior and Huron. The Soo Locks were built to enable ships to bypass the rapids, but
 these locks, the Edison Sault hydroelectric canal, and the St. Marys Rapids
 compensating works form a migration barrier that limits movement of lake sturgeon
 between the upper and lower St. Marys River (Gerig et al. 2011), separating Lake
 Superior sturgeon from Lake Huron sturgeon and the rest of the Great Lakes. Although
 flows are diverted from the Okogi River in the Hudson Bay drainage into Lake Nipigon in
 the Nipigon River tributary of Lake Superior, there is no connection between these
 drainages through which lake sturgeon can migrate. Based on the studies discussed
 above (DeHaan et al. 2006; COSEWIC 2006; Welsh et al. 2008; Welsh et al. 2010), lake
 sturgeon in Lake Superior and its tributaries differ markedly in their genetic
 characteristics from other populations of lake sturgeon. They also inhabit the largest of
 the Great Lakes and the largest body of fresh water on earth. Collectively, these factors
 make Lake Superior lake sturgeon ecologically significant. Lake Superior lake sturgeon
 qualify as a distinct population segment under USFWS policy.

 Western Lake Michigan Sturgeon May Be Discrete and Significant

 Lake sturgeon in western Lake Michigan are discrete because they are reproductively
 isolated from lake sturgeon populations in the rest of the Great Lakes. Although lake
 sturgeon in Lake Michigan and its tributaries have connection through the Straits of
 Mackinac to sturgeon in Lake Huron (which in turn is connected to Lake Erie through the
 St. Clair River, Lake St. Clair and the Detroit River), sturgeon in western Lake Michigan
 do not appear to interbreed with those in Lake Huron or Lake Erie, even though genetic


                                             107
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 109 of 221 PageID #:122



 differentiation between populations in these three lakes is low. Scribner et al. (2004)
 found that lake sturgeon populations in Lake Michigan tributaries differ genetically from
 populations in Lake Huron tributaries, but not many populations were included in the
 analysis. Lake sturgeon in eastern Lake Michigan have fairly low levels of genetic
 distinction between them and sturgeon in the lower Great Lakes (Welsh et al. 2010).

 Evidence for distinct genetic assemblages and an argument for a discrete and significant
 lake sturgeon population in western Lake Michigan comes from Scribner et al. (2004),
 who found that lake sturgeon populations in western Lake Michigan tributaries to Green
 Bay (Menominee, Peshtigo, Oconto, Fox, and Wolf rivers) were genetically more similar
 to each other than to populations in eastern Lake Michigan (Manistee and Muskegon
 rivers). Homola et al. (2012) identified 6 genetically differentiated spawning populations
 of lake sturgeon in rivers tributary to Lake Michigan, in the Fox, Menominee, Oconto–
 Peshtigo, Kalamazoo, Manistee and Muskegon rivers. Significantly, although Homola et
 al. (2012) found high straying rates of lake sturgeon between the different Lake Michigan
 river systems, the genetic data suggest that either individual sturgeon that stray are
 reproductively unsuccessful or that contemporary straying rates are not reflective of
 historical rates of gene flow.

 Northwestern Minnesota Sturgeon Are Discrete and Significant

 Lake sturgeon in the Red River basin in Northwestern Minnesota are discrete because
 of their isolated geographic location, the long-standing presence of numerous dams that
 have been barriers to migration for more than 100 years, and the lack of other large
 spawning populations within the Lake Winnipeg basin. Lake Winnipeg drains northward
 into the Nelson River and forms part of the Hudson Bay watershed, distinct from the
 Great Lakes. Lake sturgeon in the upper Red River and its tributaries in Northwestern
 Minnesota are extremely unlikely to have any interchange with any other lake sturgeon
 populations. More than 500 dams have been built in the Red River basin since the late
 1800s, blocking lake sturgeon in Lake Winnipeg from access to most U.S. tributaries by
 the 1870s (Aaland et al. 2005). By the early 2000s there was no evidence of naturally
 reproducing sturgeon populations in the major watersheds of the Assiniboine or Red
 Rivers, and lake sturgeon were extremely rare in the Canadian portion of the Red River
 from Lake Winnipeg to the American border (COSEWIC 2006). A number of smaller
 tributaries to Lake Winnipeg in Canada (Pigeon, Bloodvein, Poplar and Berens rivers)
 supported lake sturgeon, but spawning females were unlikely to exceed 100 annually in
 any component (COSEWIC 2006), and these fish would have no way to interact with
 sturgeon in the upper Red River basin.

 Lake sturgeon in Rainy Lake/Rainy River/Lake of the Woods in Northwestern Minnesota
 are also discrete because of their isolated geographic location and the influence of
 dams. Lake of the Woods-Rainy River sturgeon are genetically distinct from fish from the
 Winnipeg River, even though this system ultimately drains into the Winnipeg River
 (COSEWIC 2006). Falls and dams along the Winnipeg River, particularly the Norman
 Dam located at the mouth of the river, impede passage of sturgeon from Lake of the
 Woods and prevent upstream movement. Although it is unlikely that the pre-dam rapids
 at Norman prevented movement of lake sturgeon, falls lower down on the system
 probably did (COSEWIC 2006). There are no genetic data available for lake sturgeon
 upstream of the Rainy River in Rainy Lake.




                                            108
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 110 of 221 PageID #:123



 Lake sturgeon in the Red River basin and Rainy Lake/Rainy River/Lake of the Woods in
 Northwestern Minnesota are also discrete because their watersheds are bisected by the
 Canada-U.S. international boundary, with differences in control of exploitation and
 conservation status on either side of the border. The province of Manitoba allows only
 catch-and-release angling for lake sturgeon (MDNR 2012), whereas Minnesota allows
 anglers, with certain conditions, to harvest one lake sturgeon per year from Minnesota-
 Canada border waters (MNDNR 2016b). The lake sturgeon is designated only as a
 “species of concern” in Minnesota (MNDNR 2016a), which does not provide any formal
 or substantive protections, whereas Canada designated the Red-Assiniboine
 Rivers/Lake Winnipeg population of lake sturgeon as “endangered” and the Lake of the
 Woods-Rainy River population as “special concern” in 2006 (COSEWIC 2006). Based
 on an analysis of genetic studies and aquatic ecozones, Canada identified “designatable
 units” or distinct population segments of lake sturgeon in Red-Assiniboine Rivers/Lake
 Winnipeg and Lake of the Woods-Rainy River, which differ markedly from all other
 populations (COSEWIC 2006). The Red-Assiniboine Rivers/Lake Winnipeg unit includes
 lake sturgeon in Lake Winnipeg, the Red River basin, the Assiniboine River and all
 eastern tributary rivers to Lake Winnipeg except for the Winnipeg River; the Lake of the
 Woods-Rainy River unit includes lake sturgeon in all Rainy River and Lake of the Woods
 tributaries upstream of Kenora (COSEWIC 2006). The USFWS should determine
 whether lake sturgeon in the Red River basin and Rainy Lake/Rainy River/Lake of the
 Woods in Northwestern Minnesota qualify as one or more distinct population segments
 under USFWS policy.

 Upper Mississippi River Sturgeon Are Discrete and Significant

 Lake sturgeon in the upper Mississippi River basin are discrete because they are
 geographically isolated from all other lake sturgeon populations. The only remaining
 naturally spawning populations of lake sturgeon in the upper Mississippi River basin are
 in tributaries in Minnesota, Wisconsin and Illinois, far from any other viable lake sturgeon
 populations in the entire Mississippi River watershed. The other nearby lake sturgeon
 population of any significance is one small population far up a tributary in the Ohio River
 sub-basin; there are very few remaining lake sturgeon in the middle or lower reaches of
 the Mississippi river downstream of the Ohio River confluence, and very few sturgeon in
 the Missouri River sub-basin. Additionally, numerous dams on the Mississippi River and
 its upper tributaries block any of these sturgeon from interacting, as sturgeon are
 isolated above and below these dams. Although very little is known about the historical
 genetic composition of lake sturgeon native to the Mississippi River basin (Drauch and
 Rhodes 2007), a genetic study has shown that lake sturgeon from the upper Mississippi
 River basin diverge significantly from lake sturgeon in Hudson Bay and the Great Lakes;
 more importantly they are also significantly differentiated from those in the Ohio River
 sub-basin (Drauch et al. 2008). This supports the presumption that lake sturgeon
 populations occurring in different major drainages appear invariably to be genetically
 distinct from each other (COSEWIC 2006). Lake sturgeon in the upper Mississippi River
 basin are significant because loss of this population would essentially eliminate viable,
 naturally occurring populations from the entire Mississippi River basin, and would result
 in a significant gap in the range of the lake sturgeon. Viable naturally reproducing lake
 sturgeon populations only occur in the St. Croix, Chippewa, and Wisconsin river systems
 in the upper Mississippi River basin – aside from a very distant and small isolated
 population in the East Fork of the White River in the Ohio River sub-basin, there are no
 other significant, self-sustaining, naturally occurring lake sturgeon populations in the



                                             109
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 111 of 221 PageID #:124



 entire Mississippi River basin. Upper Mississippi River basin lake sturgeon qualify as a
 distinct population segment under USFWS policy.

 Missouri River Sturgeon Are Discrete and Significant

 The few indigenous lake sturgeon remaining in the Missouri River basin are discrete
 because they are geographically isolated from all other lake sturgeon populations, even
 within the Mississippi River basin. They are far from naturally spawning populations in
 the upper Mississippi River basin and from a small population in a tributary in the Ohio
 River sub-basin, and are blocked by dams from interacting with other sturgeon in the
 Mississippi River drainage. The study by Drauch et al. (2008) showing that lake sturgeon
 in other major sub-basins of the Mississippi River (upper Mississippi River and Ohio
 River) are genetically distinct suggests that there may also be evolutionary
 independence for naturally occurring lake sturgeon from the Missouri River basin.
 Stocking of lake sturgeon is occurring the Missouri River, using fish from out of the basin
 (Lake Winnebago). The Missouri River is the longest river in North America and the
 drainage basin comprises more than half a million square miles – the loss of lake
 sturgeon from the basin would be ecologically significant and result in a significant gap in
 the range of the species. Missouri River basin lake sturgeon qualify as a distinct
 population segment under USFWS policy.

 Ohio River Sturgeon Are Discrete and Significant

 Lake sturgeon in the Ohio River basin are discrete because they are geographically
 isolated from all other lake sturgeon populations. The only remaining naturally spawning
 populations of lake sturgeon in the Ohio River basin are in the East Fork of the White
 River, a tributary of the Wabash River in southern Indiana, far from any other viable lake
 sturgeon populations in the entire Mississippi River watershed. A genetic study has
 shown that lake sturgeon from the Ohio River sub-basin diverge significantly from lake
 sturgeon in Hudson Bay and the Great Lakes; more importantly they are also
 significantly differentiated from those in the upper Mississippi River basin (Drauch et al.
 2008). Lake sturgeon in the East Fork of the White River are significant because loss of
 this population would essentially eliminate viable, naturally occurring populations from
 the entire Ohio River basin. Ohio River basin lake sturgeon qualify as a distinct
 population segment under USFWS policy.

 Arkansas-White River Sturgeon Are Discrete and Significant

 Very little is known about lake sturgeon within Arkansas and there have been only a
 handful of recent sightings of lake sturgeon in the White River (Buchanan et al. 1993).
 The state of Arkansas has designated lake sturgeon as a species of special concern due
 to its rarity (AGFC 2013). If there are still naturally occurring populations of lake sturgeon
 in the Arkansas-White River basin, they would be discrete because they are
 geographically isolated from all other lake sturgeon populations. The study by Drauch et
 al. (2008) showing that lake sturgeon in other major sub-basins of the Mississippi River
 (upper Mississippi River and Ohio River) are genetically distinct suggests that there may
 also be evolutionary independence for any naturally occurring lake sturgeon from the
 Arkansas-White River basin. If the species still persists, any Arkansas-White River basin
 lake sturgeon would qualify as a distinct population segment under USFWS policy.




                                              110
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 112 of 221 PageID #:125



 Lower Mississippi River Sturgeon Are Discrete and Significant

 There is little historical information on lake sturgeon in the lower Mississippi River basin,
 and there have been no recent records. Lake sturgeon were known to have formerly
 occurred in the lower Mississippi River in Tennessee, as well as the Caddo River and
 Little Missouri River tributaries of the Ouachita River in Arkansas. Stocking of lake
 sturgeon is occurring in the lower Mississippi River in Louisiana, using fish from out of
 the basin (Lake Winnebago). If there are still naturally occurring populations of lake
 sturgeon in the lower Mississippi River basin, they would be discrete because they are
 geographically isolated from all other lake sturgeon populations. The study by Drauch et
 al. (2008) showing that lake sturgeon in other major sub-basins of the Mississippi River
 (upper Mississippi River and Ohio River) are genetically distinct suggests that there may
 also be evolutionary independence for any naturally occurring lake sturgeon from the
 lower Mississippi River basin. If the species still persists, any lower Mississippi River
 basin lake sturgeon would qualify as a distinct population segment under USFWS policy.

 The conservation status and threats to these lake sturgeon populations in relation to the
 5 listing factors are discussed in detail below.

 U.S. Lake Sturgeon Populations Are Endangered or Threatened Under the ESA

 The USFWS is required to determine, based solely on the best scientific and commercial
 data available, whether a species or distinct population segment is endangered or
 threatened because of any of the following factors: (1) the present or threatened
 destruction, modification, or curtailment of its habitat or range; (2) overutilization for
 commercial, recreational, scientific, or educational purposes; (3) disease or predation;
 (4) the inadequacy of existing regulatory mechanisms; or (5) other natural or manmade
 factors affecting its continued existence. 16 U.S.C. §1533(a)(1) and 1533(b).

 As discussed below, this petition will demonstrate that all of these factors except disease
 and predation have played a role in bringing the U.S. populations of lake sturgeon to
 their current perilous condition. This petition demonstrates that potentially distinct
 populations of the lake sturgeon are in danger of extinction or threatened by possible
 extinction; and that the entire species of lake sturgeon is threatened by possible
 extinction. U.S. populations of lake sturgeon warrant protection as endangered or
 threatened under the Endangered Species Act due to impacts from dams and
 hydroelectric facilities, pollution and contaminants, dredging and channelization,
 historical legacy of overfishing, poaching, invasive species, climate change, habitat
 fragmentation, vulnerable life history characteristics, lack of population viability, and
 compromised genetic integrity.

 Present or Threatened Destruction, Modification, or Curtailment of Habitat or
 Range

        Dams and Hydroelectric Facilities

 Of all the current threats to lake sturgeon and their habitat, impacts from dams are one
 of the most significant (Pratt 2008, p. 28). Dam construction has often preceded declines
 in local sturgeon populations (Granado-Lorencia 1991; Zhong and Power 1996; Jager
 2006a). Dams and hydroelectric facilities harm lake sturgeon and are a threat to
 imperiled lake sturgeon populations in a numbers of ways: they block lake sturgeon


                                             111
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 113 of 221 PageID #:126



 migration to suitable spawning, nursery and foraging habitat; cause loss of spawning
 and nursery habitat; alter water flows during critical sturgeon life stages; alter thermal
 regimes in rivers; fragment and isolate sturgeon populations; entrain sturgeon; alter
 predator/prey relationships; and deplete sturgeon food sources. Dams and hydroelectric
 facilities are known to block lake sturgeon migration routes to historic spawning grounds,
 degrade critical downstream habitats, cause habitat fragmentation, and separate life
 stages of sturgeon (COSEWIC 2006, p. 4; Harkness and Dymond 1961; Priegel and
 Wirth 1971; Auer 1996a; Wilson and McKinley 2004, Peterson et al. 2007, p. 59; Kerr et
 al. 2011, pp.4-8). Regulated flow regimes caused by dams and hydroelectric facilities
 are one of the most serious and continuing threats to ecological sustainability of rivers
 (Bunn and Arthington 2002, p. 492). Besides acting as a physical barrier, dams alter
 patterns of nutrient transport, ecological structure, and water temperature, flow and
 chemistry (MacDonell 1995; Bednarek 2001; Threader et al. 2005; Haxton and Findlay
 2009; Mora et al. 2009), which can affect opportunities for lake sturgeon spawning and
 recruitment (Jager et al. 2001).

                Migration Barriers

 Construction of dams creates barriers to lake sturgeon migration (Auer 1996a, p. 155),
 effectively eliminating significant areas of spawning habitat for lake sturgeon in many
 river systems (Hay-Chmielewski and Whelan 1997, p. 31). Barriers deny use of
 spawning habitat by preventing upstream movement and by burying high-gradient
 habitat under impoundments (Hay-Chmielewski and Whelan 1997, p. 31). Hydroelectric
 developments harm sturgeon by maintaining impediments or barriers preventing access
 to upstream spawning or foraging sites (Ferguson and Duckworth 1997, p.303; Haxton
 2002; Knights et al. 2002; Friday 2005; Daugherty et al. 2008). Hydropower and pulp
 and paper mill dams, many of which were built in the early 1800s, continue to block
 many major lake sturgeon spawning migration routes in the Great Lakes (Auer 1996a,
 pp. 155,157). The movements of most remaining lake sturgeon populations in the United
 States are severely restricted by dams, hydroelectric facilities or navigation locks (Folz
 and Meyers 1985; Thuemler 1985; Hay-Chmielewski 1987; Mosindy 1987). For
 example, most of Michigan’s larger rivers are impounded, including 90% of larger Great
 Lakes tributaries, and usually the first barrier is located on the first high gradient reach
 inland from the Great Lakes (Hay-Chmielewski and Whelan 1997, p. 31). Loss of
 potamodromous habitat to impoundments in Michigan has been significant - the average
 remaining available un-impounded potamodromous habitat in large rivers averages 26
 river miles per river with only 0.9 miles of high gradient water (Hay-Chmielewski and
 Whelan 1997, p. 31). Construction of hydroelectric dams and other barriers to migration
 were responsible for huge declines in lake sturgeon abundance throughout the 1930s in
 Lake Superior (Auer 2003, p. 4). Barriers to migration can also affect the genetic integrity
 of sturgeon populations, which may result in a population being less able to withstand
 future environmental stresses (Ferguson and Duckworth 1997, pp. 303-304; Rieman and
 Allandorf 2001).

                Habitat Loss

 Construction of dams causes a loss of sturgeon spawning and nursery habitat by
 inundation or by blocking access (Auer 1996). Because of dams, many historic spawning
 grounds are now either inaccessible or unusable; without adequate spawning habitat in
 which to continue the reproductive cycle, all other preserved sturgeon habitats serve
 little purpose (Houston 1987, p. 183).


                                             112
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 114 of 221 PageID #:127




               Population Fragmentation

 Natural barriers, such as fast flowing rapids or small waterfalls, may not fragment lake
 sturgeon habitat or population connectivity (Welsh and McLeod, 2010), however artificial
 barriers such as hydroelectric developments or water diversions have resulted in
 severely fragmented habitats, isolated populations, and altered spawning behavior
 (Paragamian et al. 2001; Haxton, 2002; Daugherty et al. 2008a, 2008b). Barriers to
 sturgeon migration also prevent the use of optimal habitats for each lake sturgeon life
 stage (Hay-Chmielewski and Whelan 1997, p. 31). Extensive damming has immediate
 impacts on lake sturgeon, as it reduces potential range sizes and fragments existing
 populations (Ferguson and Duckworth 1997; Cooke et al. 2002; Dadswell 2006). Auer
 (1996) estimated that lake sturgeon may require 250 to 300 km of unimpeded river-lake
 habitat as a minimum home range size to complete their life cycle, without which
 populations may become vulnerable to extirpation when habitat is severely impacted or
 unreachable (Harkness and Dymond 1961; Baker and Borgeson 1999). The effects of
 habitat fragmentation can be delayed, as lake sturgeon populations occupying
 impounded sections of rivers have lesser abundance and slower growth rates compared
 to populations residing in unimpeded stretches of rivers (Haxton, 2002, 2003a; Haxton
 and Findlay 2008). Fragmentation of lake sturgeon populations by dams is known to
 erode the genetic diversity in fish populations (Ferguson and Duckworth 1997, pp. 303-
 304; Rieman and Allandorf 2001). Isolation of sturgeon populations also makes them
 vulnerable to extinction (Jager et al. 2001), as confined stocks are at greater risk of
 extirpation from disease, impacts of pollution or natural catastrophic events (Auer 1999,
 p. 291).

               Flow Alteration

 Construction and operation of dams obviously changes the natural flow patterns of
 rivers, often to the detriment of lake sturgeon (Auer 1996). Hydroelectric dams and
 developments harm lake sturgeon by reducing or altering spring flows (Zhong and
 Power 1996a; Haxton 2002), reducing spawning success and recruitment (Ferguson and
 Duckworth 1997, p.303; Caroffino et al. 2010), altering thermal regimes (Zhong and
 Power 1996a; Paragamian et al. 2001; Horne et al. 2004; Kappenman et al. 2009) and
 reducing water quality (Zhong and Power 1999).

 Reservoir management and manipulation of river flows can have a significant impact on
 lake sturgeon adults, juveniles and eggs (Pratt 2008, p. 28). Changes in the annual
 hydrologic profile can affect the cues used to trigger spawning in lake sturgeon
 (Harkness and Dymond 1961; Auer 1994). Low water levels, variable water
 temperatures and low oxygen concentrations can negatively affect sturgeon spawning
 and success of embryo survival.

 Hydro-peaking is the practice by which hydropower companies hold back water during
 off-peak hours and release more water during peak hours to maximize profit. The
 “peaking” operation regime at hydroelectric facilities has been attributed to lowered
 biological diversity downstream (Cushman 1985). This practice can be devastating to
 lake sturgeon eggs since, in many documented cases, sturgeon release their eggs
 during high flows at peak hours and eggs can consequently dry-up at low flow during off-
 peak hours (USFWS 2016b). Peaking can also reduce or eliminate night time water
 flows, impacting the downstream drift of larval lake sturgeon and impairing larval


                                           113
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 115 of 221 PageID #:128



 recruitment (Haxton and Findlay 2009). Rapid flow decreases may also result in
 stranding fish on gravel bars or off-channel habitats (Bunn and Arthington 2002, p. 495).
 Sturgeon may be attracted to pools at the base of dams and similar features, trapping
 them there when water levels rapidly subside (Young and Love 1971; Brousseau and
 Goodchild 1989; Friday 2004). Flow manipulation caused by dams and hydroelectric
 facilities is known to affect all life stages of sturgeon, but it most adversely affects age-0
 sturgeon and sturgeon eggs (Pratt 2008, p. 28), which limit many recovery efforts.

 Other impacts of peaking operation include: flushing of riverine reaches with flood flows
 during peak power periods; reducing the algal and aquatic plant life which are important
 food for aquatic insects and provide fish nursery areas, by dewatering riverine habitat;
 reducing fish growth and survival by reducing available habitat; changing the benthic
 invertebrate community to smaller and less useful fish foods; and causing downstream
 erosion and sedimentation which destroys fish habitat and can disrupt fish migratory
 patterns (MDNR 1994).

 Multiple studies have documented significant negative impacts from peaking operations
 that destabilize daily flow patterns on riverine systems, including reductions in river
 productivity and recruitment failure in stream fishes (Cushman 1985; Gislason 1985;
 Nelson 1986; Bain and Finn 1988). Instream flow studies by the Michigan Department of
 Natural Resources on hydropower projects in Michigan support these studies,
 documenting habitat losses up to 99% for non-mobile life stages and species (i.e.
 spawning, incubating eggs, fry and benthos) and between 40-70% for mobile life stages
 and species (i.e. juvenile and adult fish) for projects proposing full peaking operation
 (MDNR 1994).

 Conversely, studies document a significant change in behavior and population
 characteristics in the spawning run of lake sturgeon when a project was converted to
 run-of-river, including: increase in the average size of lake sturgeon; increase in
 spawning readiness; decrease in the amount of time spawning fish remain in the river
 (thus decreasing their exposure to adverse conditions and poaching); and increase in
 the overall size of the spawning run (Auer 1987, 1988, 1989, 1990). Changing
 hydroelectric dam operations from peaking mode (which causes large daily fluctuations
 in river flows) to run-of-the-river (which more closely mimic natural flows) improves
 conditions for lake sturgeon spawning below dams (Auer 1996b, pp.69-76).

 Lake sturgeon migrate in order to optimize reproductive success (McKeown 1984).
 Consistent water flows that maintain water depth during spawning season give larger
 fish (meaning more females) easier access to the spawning rapids, which should
 increase egg production and spawning success. River flow regimes under peaking are
 contrary to these needs. Regulated river flows may also inhibit post-spawning rapid
 downstream movement of sturgeon, which may be necessary to avoid stranding,
 exposure to direct sunlight, and predators as spring river flows decline, and to find food
 and rest; this may also be an adaptation that removes feeding adults from areas where
 eggs and newly-hatched young are concentrated (Auer 1999, p. 291). Since food and
 protective cover are not found on spawning grounds, adults may gain some advantage
 by minimizing their time there.

 Even with run-of-the-river projects, reservoirs alter water quality, and aquatic life below
 dams is different from un-impounded reaches (MDNR 1994). Projects that divert water
 around river reaches or from one river basin to another dewater the bypassed river


                                              114
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 116 of 221 PageID #:129



 reaches and change the natural flow pattern of the bypassed river reach, causing: direct
 loss of aquatic habitat by drying up large sections of rivers; disruptive changes in fish
 behavior which waste energy, altered migratory patterns and curtailed reproductive
 activities; negative benthic organism community composition changes; loss of key high
 gradient habitat areas; and decreased overall productivity of the system (MDNR 1994).

                Changes to River Ecology

 Natural river flow regimes are important for maintaining healthy and productive river
 communities (Noakes et al. 1999). Construction of dams changes river community
 structure and ecology (R.L.&L. 1992; Auer 1996). Dam operations can affect food
 availability, nutrient status, and predator/prey relationships for sturgeon (Noakes et al.
 1999). Dams have been shown to alter the abundance, composition, and diversity of
 benthic macroinvertebrates, an important food source for lake sturgeon (Fisher and
 LaVoy 1972; Troelstrup and Hergenrader 1990; Weisberg and Burton 1993; McKinley et
 al. 1993; Snyder and Minshall 2005). Macroinvertebrate communities are typically
 species-poor in regulated river reaches below hydroelectric facilities (Munn and Brusven
 1991; Bunn and Arthington 2002, p. 495). Dam outflows can warm a river during winter
 and cool it during summer, resulting in the seasonal temperature requirements of many
 invertebrates not being met and large-scale macro-invertebrate depletion, which is
 common downstream of dams (Lehmkuhl 1972). Since invertebrates are an important
 food source for lake sturgeon, low prey densities make foraging difficult and can have
 detrimental effects on the growth rates of sturgeon (Chiasson et al.1997). Changes in
 flow and sediment distribution also alter macrobenthos abundance (Trotzky and Gregory
 1974) and have detrimental effects on the growth and reproduction of lake sturgeon
 (Chiasson et al. 1997). Altered aquatic systems also develop a new array of prey,
 predators and competitors (Beamesderfer and Farr 1997).

                Entrainment

 Hydroelectric developments harm sturgeon by entrainment and subsequent turbine
 mortality (Seylor 1997a, 1997b; Hay-Chmielewski and Whelan 1997, p. 34). Fish are
 directly impacted by turbines, and in some cases spillways (MDNR 1994). Dam turbine
 mortalities can have a significant impact on lake sturgeon adults, juveniles and eggs
 (Pratt 2008, p. 28). Fish entrainment and turbine mortality has always been a problem
 and an issue of concern at hydroelectric power plants throughout the Midwest (USFWS
 2016b). Numerous studies conducted at hydropower dams in Wisconsin have shown
 that thousands of fish are entrained annually and that many of these fish are killed by the
 turbines (USFWS 2016b). Studies on anadromous fish from both the Pacific and Atlantic
 coasts show mortalities of between 5-90% at each facility (Eicher et al. 1987). Several
 dozen studies conducted in Michigan provided entrainment and mortality estimates for
 hydroelectric facilities: a mean project entrainment range of 60 to 4,566 fish; mean
 project mortality of 3 to 48%; and a range of 1,363 to 351,887 fish lost per project per
 year (MDNR 1994). The Michigan Department of Natural Resources found no
 relationships between project characteristics and entrainment, and significant unit to unit
 variation in numbers and species entrained, so there is no way to predict entrainment
 (MDNR 1994).




                                            115
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 117 of 221 PageID #:130



               Water Quality

 Hydroelectric facilities impact aquatic resources by changing the water quality
 characteristics of river systems. The major problem areas are: low dissolved oxygen
 from dam releases, which usually occurs in stratified reservoirs with deep hydro intakes;
 temperature changes from the ponds acting as heat sinks; changes in groundwater
 inputs to the river system which also change the temperature of the system; mobilization
 of contaminants which can occur in stratified lakes; and changes in nutrients and the
 type and amount of entrained plankton (MDNR 1994). Impounded water bodies resulting
 from dams can lead to contamination, since the flooding of naturalized terrestrial areas
 and the further decomposition of organic matter causes increased production of methyl-
 mercury, a well-known environmental toxicant, which contaminates nearby fish
 populations and those located downstream (Stokes and Wren 1987; Grondin et al. 1995;
 Zhong and Power 1996b).

 Great Lakes Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 There are more than 7,000 dams on tributaries of the Great Lakes, only 36% of which
 are fully passable for fish (Januchowski-Hartley et al. 2013, p. 4). In the state of
 Michigan alone there were 103 hydroelectric facilities operating as of 1994, impacting 49
 river systems (including almost every major river system in Michigan), and preventing
 anadromous fish movement into at least 2,063 miles of mainstem rivers, dewatering 57
 river miles, directly impounding 623 river miles and impacting habitat in 733 river miles
 through their operations (MDNR 1994, p. 1).

 Lake Superior Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 In the Ontonagon River, Victoria Dam blocks lake sturgeon access to historic spawning
 grounds, 8 km upstream from Lake Superior (Auer 1996a). Rapid water temperature
 changes (up to 10° C changes in 10 minutes) detrimental to lake sturgeon have been
 documented at the Bond Falls hydroelectric project on the Ontonagon River (MDNR
 1994).

 In the Sturgeon River, Prickett Dam blocks lake sturgeon access to historic spawning
 grounds, 69 km upstream from Lake Superior (Auer 1996a). Significant deviations from
 water quality temperature standards have been documented for the Prickett Project on
 the Sturgeon River (MDNR 1994).

 Western Lake Michigan Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 The lake sturgeon population in Indian Lake was landlocked and had access from Lake
 Michigan blocked by construction of dams on the Manistique River and Indian River
 downstream from Indian Lake (Baker 1980; Galarowicz 2003). Lake sturgeon in Indian
 Lake, which spawn in the upper reaches of the Indian River, could move downstream to
 Lake Michigan but could not return beyond the lower dam on the Manistique River
 (Bassett 1981).

 In the Menominee River there are now 11 hydroelectric dams which prevent lake
 sturgeon in Lake Michigan from migrating up the river to get to prime spawning and
 rearing habitat (Donofrio and Utrup 2013), including the Menominee, Park Mill, Grand
 Rapids, White Rapids and Chalk Hill hydroelectric dams (Coscarelli et al. 2011). Lake


                                           116
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 118 of 221 PageID #:131



 sturgeon currently can only migrate less than 4 km upstream in the Menominee River
 from Lake Michigan, where passage is blocked by the Upper Scott Paper Company
 Dam, built in 1924 at the base of a high gradient stretch of river (Auer 1996a; Thuemler
 1997; Donofrio and Utrup 2013). More than 70% of the high-gradient habitat once used
 by lake sturgeon in the Menominee River is now impounded (Thuemler and Schnicke
 1992). Daugherty et al. (2009) determined that only 6.4 km (10%) of the 64 km of high
 quality spawning habitat in various reaches of the Menominee River is available to lake
 sturgeon; 90% is blocked by dams and only 3 km (4%) of the river’s age-0 juvenile
 habitat is available to lake sturgeon.

 In the Peshtigo River, lake sturgeon access to historic spawning grounds is blocked by
 Peshtigo Dam and migrations now are limited to the 12 km stretch of river above Green
 Bay and below Peshtigo Dam (Auer 1996a; Elliott and Gunderman 2008). Daugherty et
 al. (2009) determined that 97% of the high quality spawning habitat for lake sturgeon in
 the Peshtigo River is blocked by the Peshtigo and Potato Rapids dams. Juvenile lake
 sturgeon in the Peshtigo River historically had 60 river km or more to use as nursery
 habitat but now have access to less than one-third of this amount (Caroffino et al.
 2010b).

 In the Oconto River, lake sturgeon access from Lake Michigan to historic spawning
 grounds is blocked by Oconto Falls Dam, 6 km upstream from Lake Michigan (Auer
 1996a). No lake sturgeon now exist upstream of Stiles Dam at river km 22 (Elliott and
 Gunderman 2008). Daugherty et al. (2009) determined that 89% of the high quality
 spawning habitat for lake sturgeon in the Oconto River is blocked by Stiles Dam.

 In the Fox River, Daugherty et al. (2009) determined that 84% of the high quality
 spawning habitat for lake sturgeon in the lower river is blocked by the Rapide Croche
 Dam and Lower Kaukauna Dam. De Pere hydroelectric dam also blocks historical lake
 sturgeon spawning or nursery habitat (Coscarelli et al. 2011). Lake sturgeon access to
 historic spawning grounds in the upper Fox River has been blocked by 14 locks and 17
 dams (Auer 1996a).

 In the Wolf River, lake sturgeon historically migrated upstream to spawn at Keshena
 Falls, which was blocked by construction of two dams downstream in the late nineteenth
 and early twentieth centuries (Runstrom et al. 2002). The Shawano and Balsam Row
 hydroelectric dams block historical lake sturgeon spawning and nursery habitat
 (Coscarelli et al. 2011). Spawning now occurs upstream to Shawano (WDNR 2012), but
 lake sturgeon are extirpated from above Keshena (Zollweg et al. 2013). Rapid flow
 decreases have been documented on the Wolf River from dam operation, which
 desiccated lake sturgeon embryos after they were dislodged from the river substrate and
 exposed to the air (Kempinger 1988).

 Lake sturgeon spawned in the Milwaukee River in the 1800s, but by 1850 a dam built
 about 5 miles upstream from Lake Michigan prevented adult sturgeon from making it
 upstream to their spawning grounds (Brunner and Alexander 2013).

 On the Escanaba River, significant deviations from water quality temperature standards
 have been documented for the Boney Falls hydroelectric project (MDNR 1994).




                                            117
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 119 of 221 PageID #:132



 Eastern Lake Michigan Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 When Niles Dam was built on the St. Joseph River in 1868, migrating lake sturgeon
 could no longer move upstream; trapped and valuable to the local economy, sturgeon
 numbers began to plummet after just ten years (Wesley and Duffy 1999, p. 55). There
 are now 190 dams in the St. Joseph River watershed, 17 of which are on the mainstem;
 as a result sturgeon are cut off from 155 river miles of former spawning habitat (Wesley
 and Duffy 1999, p. 55). Before construction of dams on the St. Joseph River, lake
 sturgeon had access to suitable spawning habitat as far upstream as Hillsdale County at
 river km 286; they are now limited to spawning immediately below Berrien Springs Dam
 at river km 37, which blocks upstream migration into historic habitat (Auer 1996a;
 Wesley and Duffy 1999; Coscarelli et al. 2011).

 In the Kalamazoo River the Allegan hydroelectric dam blocks historical lake sturgeon
 spawning and nursery habitat (Coscarelli et al. 2011).

 Construction of Newaygo Dam in the Muskegon River in 1900 blocked upstream
 passage of lake sturgeon to the only high gradient portions of the Muskegon River with
 suitable spawning habitat (Peterson and Vecsei 2004). Although Newaygo Dam was
 demolished in 1968, sturgeon migration continues to be blocked by Croton Dam, 67 km
 upstream from Lake Michigan (Auer 1996a; Wieten 2013). Both Croton and Hardy
 hydroelectric dams block historical lake sturgeon spawning and nursery habitat
 (Coscarelli et al. 2011).

 In the Manistee River Tippy Dam, a large hydroelectric facility completed in 1918 and
 located 45 km upstream from Lake Michigan, blocks lake sturgeon migration into historic
 spawning grounds (Auer 1996; Coscarelli et al. 2011), as does Hodenpyl hydroelectric
 dam (Coscarelli et al. 2011). Data from hydroelectric dam projects on the Manistee River
 have demonstrated violations of the state water quality standard for dissolved oxygen
 (MDNR 1994). Significant deviations from temperature standards have been
 documented for the Tippy Dam Project on the Manistee River (MDNR 1994).

 Northwestern Minnesota Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 In the Red River, the mainstem of the river has 9 dams, and a staggering number - more
 than 500 dams - have been constructed on tributaries in the U.S. portion of the basin
 (Aaland et al. 2005, p. 296). Most U.S. tributaries of the Red River that have suitable
 lake sturgeon spawning habitat had been blocked by dams by the 1870s (Aaland et al.
 2005, p. 298). The St. Andrews Dam in Canada (which has a fish ladder inadequate to
 pass lake sturgeon) prevents Lake Winnipeg sturgeon from reaching any remaining
 rapids and spawning areas in the Red River basin; and the Red River Floodway Control
 Structure in Manitoba may also be a barrier to upstream sturgeon movement (Aaland et
 al. 2005, pp. 298-299).

 Since 1994, the Minnesota Department of Natural Resources and other agencies have
 begun efforts to remove or modify dams within the Red River basin to restore sturgeon
 passage (Aaland et al. 2005, p. 299; Abraham and Kallak 2008, p. 13). Five of the 8 U.S.
 dams on the mainstem of the Red River have been modified for sturgeon passage and
 19 dams have been modified or removed on tributaries (Abraham and Kallak 2008, p.
 13). Removal of the Buffalo State Park Dam from the Buffalo River and the failure of the
 Hieberg Dam on the Wild Rice River have restored sturgeon access to high quality


                                           118
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 120 of 221 PageID #:133



 spawning habitat (Aaland et al. 2005, p. 308). Hieberg Dam was subsequently modified
 to restore sturgeon passage into the upper reaches of the Wild Rice River and White
 Earth Lake (Abraham and Kallak 2008, pp. 9-10, 13). There are plans to modify or
 remove 20 more dams in the Red River basin to provide passage for sturgeon (Abraham
 and Kallak 2008, p. 14). On the Red Lake River, removal of the Crookston Dam and
 conversion of the East Grand Forks Dam to rapids are planned (Aaland et al. 2005, p.
 308).

 However, the success of lake sturgeon recovery in the entire basin depends upon
 addressing the barrier created by St. Andrew’s Dam at Lockport, to connect the Red
 River to Lake Winnipeg and provide year-round sturgeon passage (Aaland et al. 2005, p.
 308). Also, the Red River basin faces threats of additional dam construction, such as a
 20-foot dam proposed on the Wild Rice River tributary (Aaland et al. 2005, pp. 307-308).

 Rainy River is controlled at its outflow from Rainy Lake by a hydroelectric dam built in
 1909. Lake sturgeon in Rainy Lake have been segregated from upstream Namakan
 Lake and downstream Lake of the Woods/Rainy River system sturgeon populations by
 dams constructed on the outlets of Rainy and Namakan lakes early in the 20th century
 (Adams et al. 2006a).

 Upper Mississippi River Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 In the Mississippi River basin, dams without locks completely block sturgeon passage
 and are known to be severely impeding lake sturgeon recovery (Runstrom and St. Pierre
 2004). The Upper Mississippi River has 37 locks and dams on it (USACE 2012). Lake
 sturgeon migration is disrupted by a series of low-head navigation dams on the
 mainstem of the upper Mississippi River, and high-head dams on tributaries of upper
 Mississippi River block historical migrations and isolate groups of sturgeons above and
 below these dams (Knights et al. 2002). Lock and Dam 19 at Keokuk, Iowa on the upper
 Mississippi, is a nearly complete barrier to lake sturgeon because of its hydropower
 function (Wilcox, et al. 2004). Since 2011, 11 hydroelectric projects have been proposed
 on the upper Mississippi River, at existing Army Corps of Engineers facilities; and 5 new
 hydropower projects have been proposed to FERC (FERC 2016).

 In the Kettle River, Sandstone Dam was built in 1908 at river km 22, and blocks lake
 sturgeon migration upstream (Borkholder et al. 2002).

 In the Namekagon River, Trego Dam was constructed in 1927 at river km 50, and blocks
 lake sturgeon access to upstream habitat (Kampa et al. 2014a, b).

 The lake sturgeon population of Yellow Lake has been isolated from the St. Croix River
 population since a dam was built on the Danbury Flowage in the 1930s (Wendell and
 Damman 2011).

 A former major sturgeon spawning site at the confluence of the Turtle and Flambeau
 rivers was destroyed in 1926 by construction of a dam on the Flambeau River that
 created the Turtle-Flambeau Flowage, a lake impoundment of approximately 14,000
 acres (WNRM 2009).

 In the Wisconsin River, construction of Lake Wisconsin ended the Fox-Wisconsin
 Waterway connection to the Mississippi River. There are now 26 dams on the Wisconsin


                                            119
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 121 of 221 PageID #:134



 River, blocking upstream lake sturgeon passage. Knights et al. (2002, p. 520) found that
 the hydroelectric dam at Prairie du Sac marked the boundary for upstream sturgeon
 movement in the Wisconsin River, and was partially isolating populations that were
 historically allowed to mix and previously formed a single population. Construction of fish
 passage facilities at Prairie du Sac have been delayed because of concerns that
 invasive fish species would move past the dam into the Wisconsin River and Great
 Lakes (FERC 2016).

 In the Illinois River, 2 hydroelectric projects have been proposed at existing Army Corps
 of Engineers facilities since 2011 (FERC 2016).

 In the Fox River, 2 hydroelectric projects have been proposed at existing Army Corps of
 Engineers facilities, and 1 new hydropower project has been proposed to FERC (FERC
 2016).

 In the Baraboo River, placement of dams has blocked lake sturgeon access to
 historically utilized reaches in the upper portions of the river (WDNR 2013).

 Missouri River Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 In the Osage River, construction of Bagnell Dam in 1931 impounded lower portions of
 the river where lake sturgeon were formerly often caught (Pflieger 1997).

 Ohio River Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 The placement of navigation dams in the Ohio River essentially rendered most of the
 entire basin’s habitat unsuitable for lake sturgeon (Trautman 1981).

 In the East Fork White River, the Williams Dam hydropower structure built in 1913
 blocks upstream movement of lake sturgeon to more than 1,500 stream miles (INDNR
 2013). Williams Dam was mothballed in 1948 but is now being revived for electrical
 generation (INDNR 2013). A license for a 4 megawatt project at Williams Dam was filed
 with FERC in 2012 and a 50-year license was issued by FERC in 2014 (FERC 2016).
 Despite the fact that the East Fork White River has Indiana’s only known riverine
 population of lake sturgeon, the U.S. Fish and Wildlife Service did not exert its authority
 during the FERC process to push for fish passage at the dam, so dam removal or fish
 passage were not considered in the FERC process. The dam will be operated as run of
 the river The only FERC mitigation measures for sturgeon for the new dam consist of
 “restoring” existing sturgeon habitat immediately downstream of the dam to pre-
 construction conditions, refraining from conducting in-water construction during the
 sturgeon spawning period, developing plans for reservoir drawdown and refill, water
 quality monitoring, and spillway flows, and installing trash racks aimed at preventing
 sturgeon entrainment (FERC 2016). Federal agencies missed the chance to expand
 habitat for the only naturally reproducing population of lake sturgeon remaining in the
 entire Ohio River basin.

 Since 2011, 10 hydroelectric projects have been proposed on the Ohio River, at existing
 Army Corps of Engineers dams, locks and reservoirs, and 2 new hydroelectric projects
 have been proposed to FERC (FERC 2016). Seven hydroelectric projects have been
 proposed since 2011 on the Allegheny River, at existing Army Corps of Engineers
 facilities (FERC 2016).


                                             120
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 122 of 221 PageID #:135




 Arkansas-White River Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 Since 2011, 10 hydroelectric projects have been proposed on the Arkansas River, at
 existing Army Corps of Engineers dams, locks and reservoirs (FERC 2016).

 Lower Mississippi River Sturgeon Are Threatened by Dams and Hydroelectric Facilities

 In the Caddo River tributary of the Ouachita River in Arkansas, Lake DeGray Dam was
 constructed from 1963-1972, just downstream from where a very large (9 feet, 10
 inches) lake sturgeon was taken in 1945 (Crump and Robison 2000).

 Since 2011, 3 hydroelectric projects have been proposed on the Ouachita River, at
 existing Army Corps of Engineers dams, locks and reservoirs, and 1 proposal to
 increase water withdrawal capacity at an existing project was submitted to FERC (FERC
 2016).

 An emerging threat to lake sturgeon habitat in the lower Mississippi River is the
 proliferation of hydrokinetic projects. In-stream hydrokinetic energy projects generate
 electricity from the horizontal flow of water in rivers, waterways and canals, using in-
 stream turbines that are submerged, floating or tethered to existing structures like bridge
 abutments or other in-water infrastructure (USFWS 2015). Energy-generating
 mechanisms may be placed as individual units or in arrays - some are placed
 downstream from existing hydropower projects. Since 2011, there have been 55
 hydrokinetic projects proposed for the Lower Mississippi River, mostly in Louisiana, but
 also in Arkansas, Tennessee, Mississippi, Kentucky and Missouri (FERC 2016). None of
 the applications for these hydrokinetic projects mention or address potential impacts to
 lake sturgeon, however the Department of Interior comments on almost all of the FERC
 applications raise concerns about adverse effects to fish and wildlife resources and
 threatened/endangered species, and deleterious changes to water quantity and quality
 (FERC 2016). The U.S. Fish and Wildlife Service notes multiple concerns with
 hydrokinetic turbines: they may impact fish behavior, altering migration or other
 movement; anchoring of underwater structures could impact benthic habitat, including
 fish foraging habitat; underwater noise and vibration could affect fish; entrainment (being
 sucked into the turbines) or impingement (pinned against a structure) of fish is possible;
 large scale projects have the potential to alter in-stream hydraulics, sediment transport
 and deposition, and other river characteristics, with impacts on habitat quality and
 quantity both upstream and downstream of the project (USFWS 2015).

        Pollution and Contaminants

 Freshwater pollution is a rampant problem in the United States despite the existence of
 the Clean Water Act. The U.S. Environmental Protection Agency concluded that 53
 percent of the nation’s rivers and streams and 67 percent of lakes, ponds, and reservoirs
 assessed remain too polluted for fishing (Inglis et al. 2014, p. 10). Toxic discharges from
 industrial facilities are responsible for polluting over 17,000 miles of rivers and 210,000
 acres of lakes, ponds, and estuaries nationwide (Inglis et al. 2014). In 2012, 206 million
 pounds of toxic chemicals were dumped into American waterways by industrial facilities
 (Inglis et al. 2014, p. 4).




                                            121
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 123 of 221 PageID #:136




           Industrial discharges of toxic chemicals by watershed region (from Inglis et al. 2014)

 Pollutants and contamination from a variety of sources has been suggested as a cause
 for decline in lake sturgeon (Harkness and Dymond 1961; Mongeau et al. 1982;
 Rousseaux et al. 1995; COSEWIC 2006, p. 64). Contaminants enter lake sturgeon
 waterways through agricultural runoff and industrial pollution. Some of the most polluted
 watersheds in the country are where lake sturgeon formerly occurred or currently reside.

 Juvenile sturgeon are known to be sensitive to chemical pollutants (Peake 1999) and
 sturgeon eggs and embryos are particularly sensitive to pollutants, with some heavy
 metals known to be toxic at very minute concentrations (Detlaff et al. 1993).
 Contaminants that sturgeon acquire through the food chain could interfere with
 successful reproduction (USFWS 1995), as has been documented with the Kootenai
 River white sturgeon population (Georgi 1993).

                Persistent Bioaccumulative and Toxic Chemicals

 Because of their benthic feeding strategy coupled with high body fat and their longevity,
 lake sturgeon are vulnerable to bioaccumulation of toxic pollutants (USFWS 1995;
 Beamesderfer and Farr 1997; WDNR 2008, p.4). Bioaccumulation is when a substance
 occurs at higher concentrations as it moves up a biological food chain. Toxic
 bioaccumulates such as DDT, PCBs, mercury, dioxins and furans enter waterways from
 hazard waste sites, paper recycling plants, and other industrial facilities and accumulate
 in fish tissue at concentrations thousands of times higher than the water. These toxic
 substances are especially troubling for lake sturgeon because concentrations are


                                                   122
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 124 of 221 PageID #:137



 highest in sediments at the bottom of a lake or river where sturgeon feed (WDNR 2008,
 p. 4).

 While the presence of persistent bioaccumulative and toxic chemicals has significantly
 decreased over the last four decades after many of them were banned and polluting
 industries were regulated, these toxics still remain a problem in the Great Lakes basin.
 The USEPA has identified 43 areas of concern for water quality in the Great Lakes basin
 due to a high amount of environmental degradation from pollutants, and persistent
 bioaccumulative and toxic chemicals are the main water quality issues for many of these
 areas (CUSCGLWC 2014).




  Areas of water quality concern in the Great Lakes (from the Canada-United States Collaboration for Great
                                            Lakes Water Quality)

 Toxic bioaccumulates are known to produce acute lesions, retard growth and impair
 reproduction of aquatic life in general (Williamson 2003, p. 33). Although few studies
 have examined the impacts of persistent bioaccumulative and toxic chemicals
 specifically on lake sturgeon (Candrl et al. 2012, p. 1), there is information on impacts to
 other sturgeon species. Deformities and ulcerations thought to be caused by water
 pollution have been observed in Atlantic sturgeon (Acipenser oxyrinchus oxyrinchus)
 populations in North Carolina (Moser and Ross 1995; Williamson 2003, p. 33). Studies
 on shortnose sturgeon (Acipenser brevirostrum) in South Carolina found that dioxins and
 furans can adversely affect the development of sturgeon fry (Williamson 2003, p. 33).




                                                   123
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 125 of 221 PageID #:138



 Polychlorinated biphenyls (PCBs) are perhaps the most infamous and long-lasting of
 bioaccumulative toxics (Inglis et al. 2014, p. 10), and they have been linked to the
 decline of lake sturgeon in several rivers (Wesley and Duffy 1999, p. 47,56; Auer 2003,
 p. 14; Gunderman and Elliott 2004, p. 32; COSEWIC 2006, p. 64; WDNR 2008, p. 4).
 Although PCBs were banned in the 1970s, they are still leaching into the environment
 from old waste sites and contaminated sediments (Candrl et al. 2012, p. 1; Inglis et al.
 2014, p. 11). Bioaccumulation of PCBs may reduce sturgeon survival (Emmett et al.
 1991). PCB concentrations of 3-7 ppm in other fish species have been shown to
 increase egg and larvae mortality (Hansen et al. 1974; Hogan and Brauhn 1975; Herbold
 and Moyle 1989, p. 54).

 Sturgeons and other long-lived benthivores are particularly susceptible to increases in
 mercury concentrations (Headon and Pope 1990), since heavy metals and similar
 contaminants accumulate in their fatty tissues. Studies on white sturgeon (Acipenser
 transmontanus) have shown that mercury accumulation has a negative effect on their
 reproduction (Feist et al. 2005; Webb et al. 2006). Juvenile green sturgeon (Acipenser
 medirostris) and white sturgeon that were exposed to dietary methylmercury in lab
 experiments had significantly higher mortality and lower growth rates (Lee et al. 2011).




    Mercury emissions from coal-fired power plants in the Great Lakes states (from Stamper et al. 2012)

 When mercury emissions settle onto land and into water, microorganisms convert it into
 the highly toxic and bioaccumulatory form of methylmercury (Stamper et al. 2012). Dam
 impoundments increase production of methylmercury and contaminate nearby fish



                                                   124
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 126 of 221 PageID #:139



 populations and those located downstream, by flooding terrestrial areas and causing
 decomposition of organic matter (Stokes and Wren 1987; Grondin et al. 1995; Zhong
 and Power 1996b). Mercury is also deposited into lake sturgeon habitats by coal-fired
 power plants. Aquatic species in the Great Lakes region are especially at risk since this
 area is a net sink for mercury, meaning that more mercury gets into the lakes than what
 comes out of them through re-emission or draining into the ocean (Stamper et al. 2012).
 There are more than 144 coal-fired power plants in the eight states that surround the
 Great Lakes, and they emit more than 13,000 pounds of mercury into the air every year
 (Stamper et al. 2012). Almost all fish that could be caught for consumption in the Great
 Lakes have dietary advisories due to the high concentrations of mercury in their meat
 (Stamper et al. 2012, p. 3).

 Lake sturgeon in Michigan have shown toxic loading of mercury in the Menominee River
 and Millecoquin Lake, and lake sturgeon from Green Bay and the Menominee River
 exceed recommended level for PCBs (Hay-Chmielewski and Whelan 1997, p. 39).

 High concentrations of zinc and copper are thought to inhibit reproductive success for
 white sturgeon (Acipenser transmontanus) and jeopardize survival of sturgeon eggs and
 larvae (Partridge 1983; Apperson 1992).

               Lampricides

 The sea lamprey (Petromyzon marinus) is an invasive species that was accidentally
 introduced into the Great Lakes in the early 20th century through shipping canals. The
 species is considered a pest and represents a threat to the Great Lakes and other areas
 where it is now found as it is a non-native component of the ecosystem and is known to
 parasitize and feed on large native fish. While sea lampreys can negatively impact local
 fish populations through predation, chemicals used for lamprey population control can
 also have damaging effects (Pratt 2009 p. 28).

 Lake sturgeon have been shown to be more sensitive to lampricide exposure than
 rainbow trout, northern pike, or muskellunge (Johnson et al 2010, p. 20), and smaller
 lake sturgeon are particularly sensitive (Johnson et al. 1999; Boogaard et al. 2003;
 Williams 2009; Kerr et al 2011). The toxicity of lampricides is affected by the pH of the
 water so that changes to water bodies that result in decreasing pH, such as any sort of
 acidity-building contamination, will increase the toxicity of lampricide to lake sturgeon
 (Johnson et al 2012 p. 20). Sakamoto et al. (2016) demonstrated neurophysiological and
 behavioral changes, including changes in olfactory capabilities of young-of-the-year lake
 sturgeon, from the lampricide TFM, commonly used to control sea lamprey in the Great
 Lakes. At ecologically relevant concentrations of TFM, lake sturgeon had reduced
 olfactory response to food cues and reduced consumption of food. The commonality of
 habitats between sturgeon and lamprey ammocoetes suggests that there may be effects
 at the ecosystem level in streams that undergo lamprey control treatments.

 Marsden and Langdon (2012) found that in Lake Champlain, ongoing chemical
 treatments for sea lamprey control posed risks for lake sturgeon.

 Recommended changes to sea lamprey treatment policies (Hay-Chmielewski and
 Whelan 1997, p. 35), including using concentrations of TFM that are fatal to sea lamprey
 but not to lake sturgeon, and scheduling treatments to avoid spawning migrations,
 incubation times, and larval drift period of lake sturgeon, have mostly been implemented


                                            125
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 127 of 221 PageID #:140



 and should ensure that chemical treatments will not adversely affect lake sturgeon
 rehabilitation.

               Pulp and Paper Industry

 Pollution from the pulp and paper industry has long impacted lake sturgeon populations
 (Houston 1987, p. 177; Moreau 1994, p. 25; O’Neal 1997, p. 49-50; Williamson 2003, p.
 48; Gunderman and Elliott 2004, p. 33; COSEWIC 2006, p. 64). Chemical effluent and
 wood fiber discharged from pulp and paper mills smothered lake sturgeon eggs and food
 sources while also poisoning their habitat by releasing toxic sulphite waste (Harkness
 and Dymond 1961; Mosindy 1987; Moreau 1994, p. 25-26; COSEWIC 2006, p. 64) and
 dioxins, which are unwanted byproducts of pulp and paper processes that use chlorine
 (O’Neal 1997, p. 49-50).

 Numerous watersheds in the lake sturgeon range were degraded by pollution produced
 by pulp and paper mills. In the 1950s, nearly all fish in the Lake of Two Mountains in
 Quebec were killed off due to chronic oxygen depletion that resulted from waste disposal
 by the pulp and paper industry (Le Sauteur 1967; Mongeau and Masse 1976). A pulp
 mill on the Oconto River in Wisconsin had an immediate impact on fish populations
 when it began operation in the 1890s; fish kills occurred periodically through the late
 1970s, and by 1975, the Oconto River had become the single largest source of ammonia
 nitrogen on the Wisconsin side of Lake Michigan (Rost et al. 1989; Gunderman and
 Elliott 2004, p. 33). Muskegon Lake in Michigan once served as the dumping grounds for
 pulp and paper mills.

 The U.S. and Canada have been working jointly to address legacy effects of industrial
 waste in the Great Lakes, in 1987 targeting 43 "areas of concern" for future clean up; 26
 of these located in the U.S. However, between 1987 and 2010, the EPA was able to
 clean up and remove only one site from this list. The Great Lakes Restoration Initiative
 was launched in 2010, allocating $700 million to clean up remaining waste sites. Four
 more sites have since been cleaned up, but the Trump administration budget slashes
 funding for core Great Lakes restoration programs, including reducing the Great Lakes
 Restoration Initiative from $300 million to $30 million.

 As of 1996, at least 10 pulp and paper mills that that produce virgin pulp and paper from
 wood discharged their effluent into the Great Lakes or their tributaries, 4 of them in
 Canada and 6 in the United State (Commoner et al. 1996). Waterborne and airborne
 dioxin from the mill bleaching process makes its way into the Great Lakes (Commoner et
 al. 1996). Paper mills are increasingly replacing some or all of the elemental chlorine
 used for bleaching with chlorine dioxide, which forms much less dioxin and other
 chlorinated organic compounds, but despite industry claims still produces
 environmentally significant amounts of dioxin (Commoner et al. 1996). As of 2000, 14
 paper mills in Michigan were working to minimize use of elemental chlorine, and reduce
 emissions and discharge of mercury, nonylphenol ethoxylates in effluent, and hazardous
 materials and wastes such as solvents, phosphorus, zinc and aluminum (MPPEC &
 MDEQ 2000). Paper mills in New York within the Great Lakes watershed currently list
 Polycyclic Aromatic Compounds, Polychlorinated Biphenyls, mercury and
 Benzoperylene as emissions (Park 2017).

 As discussed above in the section on in pollution and contaminants, toxic
 bioaccumulates such as mercury and dioxins which enter sturgeon waterways


                                            126
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 128 of 221 PageID #:141



 accumulate in fish tissue at concentrations thousands of times higher than the water,
 and are of particular concern for lake sturgeon because concentrations are highest in
 sediments at the bottom of lakes or rivers where sturgeon feed (WDNR 2008, p. 4).
 Studies on shortnose sturgeon (Acipenser brevirostrum) in South Carolina found that
 dioxins can adversely affect the development of sturgeon fry (Williamson 2003, p. 33).

                Crude Oil Transport

 The recent boom in transport of large volumes of oil by railway has resulted in several
 catastrophic rail accidents that have spilled hundreds of thousands of gallons of crude oil
 into our nation’s waterways - this poses a significant risk to lake sturgeon rivers and
 habitats. Federal regulatory agencies have allowed a dangerous increase in oil-train
 traffic, including puncture-prone tank cars that move millions of gallons of explosive oil,
 with little to no environmental review and a complete lack of adequate response plans
 for spilled oil (CBD 2015). Significant numbers of oil trains pass directly over and
 adjacent to the Mississippi River and its tributaries, the Great Lakes including Lake
 Superior and Lake Michigan, and many rivers throughout the Midwest.

 Rail shipments of oil have rapidly increased in the Midwest, fueled by the oil boom in the
 North Dakota Bakken fields, with trains transporting roughly 72 percent of the
 approximately 1 million barrels of Bakken produced per day; most of these oil trains pass
 through Minnesota into Wisconsin, traveling along the Mississippi River before turning
 toward East Coast oil refineries (CBD 2015). From 30 to 48 dedicated oil trains per week
 carry Bakken crude into Wisconsin from Minnesota, traveling along the Lake Michigan
 coast and the Mississippi River (CBD 2015). Gulf Coast refineries are being targeted for
 a rapid expansion of crude-by-rail activity to transport the western Canadian heavy crude
 being extracted from the Alberta tar sands; these heavy tar sands, if spilled in a train
 derailment, could pollute hundreds of miles of the Mississippi River and other Gulf Coast
 streams (CBD 2015).

 The Line 5 Oil Pipeline in Michigan moves 23 million gallons of synthetic crude oil and
 natural gas liquids per day along the bottomlands of the Straits of Mackinac, a series of
 narrow waterways between Michigan's Lower and Upper Peninsulas connecting Lake
 Michigan and Lake Huron. This aging pipeline, built in 1953, is operated by Enbridge,
 the company responsible for one of the largest inland oil spills in North American history:
 during a 2010 Enbridge pipeline rupture, previously known cracks formed into a 6 foot
 gash which spilled over 840,000 gallons of oil into the Kalamazoo River in 2010 (Schnurr
 2017). Enbridge has been responsible for more than 800 oil spills in the United States
 since 2000 (Schnurr 2017).

 The Line 5 Oil Pipeline is missing protective coating in numerous places along the
 underwater section of pipeline, and for much of the history of the pipeline, sections were
 not properly supported on the Lake Michigan lakebed, where it is subject to strong
 currents (NWF 2017). Land-based sections of the Line 5 pipeline have leaked at least 29
 times since 1968, spilling over 1 million gallons of oil (NWF 2017). The pipeline has been
 operating without an adequate spill response plan, as required by the Clean Water Act
 (NWF 2017). A 2016 University of Michigan study estimated that a “worst-case
 discharge” from Line 5 would jeopardize more than 1,000 km of Lake Huron-Michigan
 shoreline and specific islands (Schwab 2016).




                                            127
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 129 of 221 PageID #:142



 A Wisconsin refinery recently proposed to ship heavy Canadian crude oil across the
 Great Lakes in tanker ships. The Calumet Specialty Products project would have built a
 crude oil loading dock on Lake Superior that would have filled ships with heavy crude oil
 from Canada and North Dakota. The Coast Guard said it was not prepared to clean-up a
 spill of heavy crude in deep lake waters. In 2015 Michigan senators introduced federal
 legislation to ban shipping crude oil by vessel on the Great Lakes and add the basin to a
 "high risk" regulatory category with greater safety thresholds for oil pipelines. This
 legislation was never enacted. The Calumet project was dropped in 2015 after
 widespread opposition, but fluctuating crude oil prices may spur future proposals for
 shipping crude oil on the Great Lakes.

 Sturgeon and their prey base are susceptible to the toxic and deadly effects of spilled oil.
 Oil spills could smother critical spawning and nursery habitat for lake sturgeon and affect
 development and survival of sturgeon eggs. Several life-history characteristics of lake
 sturgeon (i.e., long lifespan, extended residence in river habitats, benthic predator)
 predispose the species to long-term and repeated exposure to environmental
 contamination and potential bioaccumulation of toxicants. Heavy oils that settle on river
 bottoms are later incorporated into the food web as they are consumed by benthic
 feeders like sturgeon or the macroinvertebrates they feed on.

                Agricultural Contaminants

 Contaminants from agriculture are thought to be a threat to lake sturgeon populations
 (Pratt 2009, p. 28). Contamination and nutrient loading caused by fertilizers associated
 with agriculture have been shown to have an adverse impact on sturgeon populations
 (Pflieger 1975; Graham 1981; Mosindy 1987; NatureServe 2004; COSEWIC 2006, p.
 65). Fertilizers may disrupt the olfactory feeding behaviors of lake sturgeon (Hay-
 Chmielewski and Whelan 1997). As land use and development increase and farm
 equipment industrializes, contamination levels are also expected to rise. Farmers now
 use 35 times as much fertilizer as they did a half-century ago (COSEWIC 2006), and the
 management practices of fertilizers, such as autumn application, broadcasting on the
 surface rather that injecting in the soil, and conservation tillage, have changed in a way
 that increases contaminant runoff (PNAS 2013, p. 6449). Due to the large amounts of
 phosphorous and nitrogen present in most fertilizers, this contamination is expected to
 significantly contribute to the nutrient loading of many water bodies (DFO 1992;
 COSEWIC 2006, p. 65). Eutrophication, caused by excessive nutrients in water bodies
 which cause dense growth of plant life and death of animal life from lack of oxygen, is a
 well-documented problem throughout the lake sturgeon’s range, especially in the Great
 Lakes where severe algal blooms have created vast dead zones (Houston 1987; Heuvel
 and Edwards 1996; Madenjian et al. 2002; Bronte et al. 2003; COSEWIC 2006; Marsden
 and Langdon 2011; PNAS 2013).

 Domestic livestock production also impacts water chemistry, when manure and waste
 products from feedlots that are in close proximity to streams and manure that is spread
 on fields over ice in winter enter waterways and contaminate lake sturgeon habitat with
 additional phosphorous, nitrogen and even antibiotics (DFO 1992; COSEWIC 2006).

                Mining

 In Michigan, mining has caused localized water quality and quantity problems in some
 lake sturgeon drainages, due to excessive inflows of fine sediment and sand,


                                             128
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 130 of 221 PageID #:143



 disturbance of substrate and sediment transport, inflows of heavy metals, and water
 diversions for mine processing (Hay-Chmielewski and Whelan 1997, p. 37).

 A century of iron ore and taconite mining in northeastern Minnesota has also contributed
 to mercury, sulfate, and other pollution concerns in the St. Louis River.

        Dredging and Channelization

 Originally used to facilitate commercial shipping and improve navigation, dredging and
 channelization of rivers has resulted in the destruction and alteration of numerous
 sturgeon habitats (Pratt 2009, p. 28). For example, in the Missouri River watershed
 federal engineers removed snags, constructed dams and reinforced channels on the
 river in the 1830s, which altered the hydrologic regime (Hesse et al. 1993, p. 327).

 Dredging and channelization not only directly alter and destroy lake sturgeon habitat,
 they also change the erosion and sedimentation processes of rivers and may lead to the
 direct mortality of some sturgeon when vessel traffic increases (Runstrom and St. Pierre
 2004). Changes caused in erosion and sedimentation processes can greatly affect the
 viability of lake sturgeon populations, as a lack of available, high-quality habitat has been
 shown to contribute to limited or failed recruitment in sturgeon (Khoroshko 1972; Parsley
 et al. 1993; Williot et al. 1997; Paragamian et al. 2001; Jager et al. 2002; Draugherty et
 al 2008, p. 6). Increased erosion and sedimentation can degrade sturgeon spawning and
 nursery habitats (Runstrom and St. Pierre 2004) and may smother many benthic
 organisms, including larval sturgeon (Kerr et al. 2011, p. 11).

 Dredgeate material excavated during dredging can cover important sturgeon habitats
 with sediment (Hatten and Parsley 2009; COSEWIC 2006 p. 65) and may also lead to
 the direct mortality of different sturgeon life stages, by burying individuals or causing
 their gills to clog (COSEWIC 2006 p. 65). Kock et al. (2006) showed that increased
 sediment at a white sturgeon spawning site in the Kootenai River of Idaho resulted in the
 delayed hatching, reduced size, and reduced survival of young sturgeon. McAdam et al.
 (2005) demonstrated that sedimentation of critical habitat for white sturgeon in the
 Nechaka River of British Columbia caused a reduction in sturgeon recruitment.

 Dredging and channelization impacts have been particularly severe in the Midwest and
 the tributaries of Lake Erie, the Prairies, and the Rainy River in northern Ohio (Mosindy
 1987), where they have led to increased sedimentation, habitat loss and degradation
 (NatureServe 2004; COSEWIC 2006, p. 65). Since the late 18th century, portions of the
 St. Marys River have been dredged and blasted (Kauss 1991), and since 1900 the
 Detroit River has suffered a similar fate (Manny et al. 2006; Kerr et al. 2011). Dredging
 and channelization have resulted in the destruction of a great portion of lake sturgeon
 habitat in both the St. Lawrence River and connecting waterways of the Great Lakes
 (Edwards et al. 1989; MNR 2009). Dredging destroyed a former lake sturgeon spawning
 shoal in the Niagara River (Carlson 1995). In the lower St. Lawrence River, where
 dredging is performed annually to maintain navigation channels, the process has a
 continual impact on sturgeon populations. Harbor construction at river mouths in the
 mid-1800s caused declines of lake sturgeon in tributaries to Lake Superior (Auer 2003,
 p. 3). Significant dredging and straightening of streams occurred in the U.S. portion of
 the Red River basin from the late 1800s to the 1950s, eliminating thousands of
 kilometers of tributary streams (Aaland et al. 2005, p. 297).



                                             129
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 131 of 221 PageID #:144



 Hondorp et al. (2017) found that channelization of large rivers for navigation and flood
 control has altered hydrology and bathymetry, and demonstrated an association
 between channelization and the path use of migrating lake sturgeon, which could
 increase vulnerability of fish to ship strikes in commercial navigation channels. Hondorp
 et al. (2017) quantified and compared lake sturgeon selection for navigation channels
 versus alternative pathways in two multi-channel rivers differentially affected by
 channelization, but free of barriers to sturgeon movement. Acoustic telemetry was used
 to quantify lake sturgeon movements. Under the assumption that lake sturgeon navigate
 by following primary flow paths, lake sturgeon in the more-channelized lower Detroit
 River were expected to choose navigation channels over alternative pathways and to
 exhibit greater selection for navigation channels than conspecifics in the less-
 channelized lower St. Clair River. Acoustic-tagged lake sturgeon in the more-
 channelized lower Detroit River indeed selected the higher-flow and deeper navigation
 channels over alternative migration pathways, whereas in the less-channelized lower St.
 Clair River, sturgeon primarily used pathways alternative to navigation channels. Lake
 sturgeon selection for navigation channels as migratory pathways also was significantly
 higher in the more-channelized lower Detroit River than in the less-channelized lower St.
 Clair River. Hondorp et al. (2017) speculated that use of navigation channels over
 alternative pathways would increase the spatial overlap of commercial vessels and
 migrating lake sturgeon, potentially enhancing their vulnerability to ship strikes.

 Overutilization for Commercial, Recreational, Scientific, or Educational Purposes

 The late maturation and longevity of lake sturgeon makes populations highly vulnerable
 to fishery exploitation (Hay-Chmielewski and Whelan 1997, p.28).

        Legacy of Overfishing

 Commercial fishing has undoubtedly been the most significant factor in historic lake
 sturgeon declines (COSEWIC 2006, p. 62). The history of the devastation of lake
 sturgeon in the Great Lakes is illustrative of the pattern for every lake sturgeon
 population that has been impacted by exploitation - high initial yield followed by a
 sudden and permanent decline to low or non-existent levels (Harkness and Dymond
 1961; MDNR 1973; Brousseau 1987; Houston 1987, p. 175; NatureServe 2004; Pratt
 2009, p. 28).

 Lake sturgeon were once one of the most abundant and widely distributed endemic fish
 species in the Great Lakes (Hay-Chmielewski and Whelan 1997; Auer 1999; Peterson
 2007). In the early-1800s they were so abundant they were considered a nuisance
 species by most commercial fisheries, as they fouled or filled their nets while targeting
 other species ((Stone and Vincent 1900; Harkness and Dymond 1961; Hay-Chmielewski
 and Whelan 1997). Historical accounts depict lake sturgeon piled like cordwood to be
 used as fertilizer or as fuel in steamships, or disposed of on beaches to spoil (Stone and
 Vincent 1900; Harkness and Dymond 1961; Smith 1968). However by 1860 the
 commercial value of lake sturgeon was recognized and fisheries began targeting and
 harvesting them in massive quantities for fertilizer, isinglass, biofuel, smoked sturgeon
 meat and caviar (Stone and Vincent 1900; Houston 1987, p. 183; Hay-Chmielewski and
 Whelan 1997; Harkness 1988; Williamson 2003). Before the turn of the 20th century, one
 fishery in Sandusky, Ohio was bringing in more than one million kg of sturgeon annually
 from the Great Lakes (Houston 1987, p. 182).



                                            130
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 132 of 221 PageID #:145



 Forty years of largely unregulated harvest in the late 1800s led to rapid collapse of lake
 sturgeon stocks throughout the Great Lakes (Harkness and Dymond 1961; Baldwin et al.
 1979; Hay-Chmielewski and Whelan 1997; Auer 1999; Baker and Borgeson 1999). Lake
 sturgeon catches in Lake Erie and Lake Huron suffered declines of 80% and 56%
 respectively, over the course of 10 years (1885-1895). The Lake of the Woods sturgeon
 fishery experienced a 90% decline over seven years (1893-1900). By 1910 the species
 was considered commercially insignificant in all of the Great Lakes (Baldwin et al. 1979;
 Smith 1979; Trautman 1981). This led to heavy regulations in the 1920s followed by the
 closure of most American commercial fisheries by 1980 (Baldwin et al. 1979; Auer 2003;
 Peterson et al. 2007). Despite widespread fishing restriction measures, the majority of
 lake sturgeon populations have still not rebounded in the Great Lakes.

 While sturgeon harvesting was at its peak, some scientists recommended investigating
 lake sturgeon biology in order to develop regulatory mechanisms before populations
 became overexploited (Houston 1987, p. 183). Unfortunately, lake sturgeon populations
 experienced such dramatic declines that this information was never fully determined.
 The high pressure placed on lake sturgeon by commercial fishing was exacerbated by
 the species’ slow-growing, late-maturing, and intermittent spawning characteristics
 (Houston 1987, p. 183; COSEWIC 2006, p. 62). For example in Lake Ontario, lake
 sturgeon populations were considered to be in decline as early as the 1840s (Whillans
 1979), and from the 1920s on fisheries averaged just 2-3% of 1880s production levels
 (Harkness and Dymond 1961; Houston 1987, p. 175). Lake sturgeon populations in Lake
 Superior still have not fully recovered from early declines caused by incidental bycatch
 by the commercial fishing industry during the mid-1800s, expanded harvest in the early
 1900s, and continued harvest through the 1930s (Auer 2003, pp. 3-4).

 Ricker (1975) concluded that an annual harvest rate of 5% or more on a lake sturgeon
 population consisting of 12 to 15 age groups or more may eventually cause a major
 reduction in total biomass and in relative biomass of older individuals. The effects
 become more pronounced as the number of age classes in a population increases.
 One way to judge the impact of fishing is to examine age structure and consider how
 many opportunities an adult sturgeon would have to spawn. This is particularly critical for
 sturgeon species, given that strong year classes occur infrequently and adults may only
 spawn every 3-5 years.

 While lake sturgeon declines in the Great Lakes have slowed or stopped with the
 termination of large commercial fishing operations, none of the sturgeon populations
 have recovered to historic abundance and some populations have even become
 extirpated (NatureServe 2004).

        Current Commercial Fisheries

 Because lake sturgeon are classified as threatened or endangered by many states
 within the species’ historic range, the legal trade in lake sturgeon or their products is
 more restricted than that of many other North American Acipenseriformes. Commercial
 catch of lake sturgeon is now prohibited in all U.S. waters (Williamson 2003, p. 75).

 Legal trade in lake sturgeon flesh and caviar is allowed in Michigan, Minnesota, New
 York and Ohio, and trade in live lake sturgeon is permitted in all of these states except
 for Ohio (Bruch 1999; Williamson 2003, p. 170). As of 2000, Michigan reported a likely
 market for smoked sturgeon and caviar within the state, but had no data on its size;


                                            131
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 133 of 221 PageID #:146



 Minnesota trade in lake sturgeon was believed to have diminished because of lack of
 viable eggs available from commercial sources (Williamson 2003, pp. 169-170).

        Current Recreational Fishing

 Michigan, Minnesota and Wisconsin continue to allow limited sport catches of lake
 sturgeon, and is discussed below starting on page 145 in the section on state
 protections. Sport fishing is of concern where lake sturgeon populations are small or the
 limits are not adequately protective.

 Commercial harvest of lake sturgeon in Minnesota was closed in the 1930s, but sport
 harvest continues in Minnesota-Canada border waters (MNDNR 2018). Minnesota has
 had to continue to tighten restrictions for the Minnesota-Canada border fishery since
 2000 in response to increasingly heavy fishing pressure and evidence that catch levels
 were not compatible with sustainable lake sturgeon populations (Welsh 2004, p. 318).
 Minnesota continued to allow sport harvest of lake sturgeon in the Assiniboine and Red
 River basins in northern Minnesota through 2006, where there was no recent evidence
 of naturally reproducing populations (COSEWIC 2006). Minnesota now requires catch
 and release for lake sturgeon in the Red River of the North; anglers can still take one
 lake sturgeon per year in Rainy River, Rainy Lake, and Lake of the Woods (MNDNR
 2018).

 Kentucky, Michigan, Minnesota and Wisconsin also allow some catch and release of
 lake sturgeon. There is not good information on the potential impacts to lake sturgeon
 from catch and release fishing.

 Many states (Alabama, Illinois, Indiana, Iowa, Kansas, Missouri, Nebraska and
 Wisconsin) allow sport harvest of other species of sturgeon, often in waters where lake
 sturgeon occur. This leads to the potential for angler misidentification and inadvertent
 harvest of lake sturgeon. This is a known problem; for example, the Illinois Department
 of Natural Resources acknowledges that lake sturgeon is the most likely Illinois
 endangered or threatened species of fish to be inadvertently taken by sport fishing
 (ILDNR 2016, p. 5).

        International Trade and Poaching

 International Trade

 The decline and mismanagement of Caspian Sea sturgeon, which in the past have
 produced the vast majority of the caviar in international trade, is cause for concern over
 the potential for increased demand for North American caviar in domestic and
 international markets (Williamson 2003, p. 2). Should the Caspian Sea sturgeon fishery
 collapse, the global demand for caviar is far above what North American fisheries and
 commercial aquaculture operations are currently producing (Williamson 2003, p. 2). The
 volume of the international caviar trade raises questions about the extent to which North
 American sturgeon and paddlefish populations might be able to serve as substitutes for
 Caspian Sea caviar (Williamson 2003, pp. 145-148). An increasing demand for North
 American sturgeon roe for the caviar trade is concerning because it has been reported
 that lake sturgeon roe produces the finest caviar of any North American species
 (Williamson 2003, p. 75). Law enforcement authorities are beginning to detect caviar



                                            132
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 134 of 221 PageID #:147



 from North American species mislabeled and sold fraudulently as Caspian Sea product
 (Williamson 2003, p. 18).

 Poaching

 Illegal harvest of lake sturgeon potentially poses substantial harm to small populations
 that concentrate in rivers during spawning (Hay-Chmielewski and Whelan 1997, p.30).
 Enough financial incentives exist to promote poaching of lake sturgeon. One study by
 Runstrom and St. Pierre (2004) found that despite the fact that lake sturgeon harvest
 from the Mississippi River was prohibited, caviar collection was still rampant. COSEWIC
 (2006, p. 62) estimated that several thousand lake sturgeon are likely sold illegally each
 year due to the high value of sturgeon roe and meat. There have been accounts of
 illegal trade of lake sturgeon in the northern reaches of the Mississippi River basin and in
 the Great Lakes, with known illegal poaching activity in Michigan’s St. Clair River, the
 Black River upstream from Black Lake, and the Sturgeon River in Baraga County,
 Michigan; and in Minnesota (Williamson 2003, p. 179). Poaching was documented to be
 a problem on the St. Clair, Detroit, Indian and Black rivers in Michigan (Hay-Chmielewski
 and Whelan 1997, p.30). Incidental/illegal harvest of lake sturgeon during spawning
 continues to be a problem in Michigan (MDNR 2015). Poaching of lake sturgeon
 continues to be a problem on the Manistee River in Michigan (Barber 2016). Increased
 attention by law enforcement and volunteer ‘watch’ groups has reduced poaching (Hay-
 Chmielewski and Whelan 1997, p.30).

 Disease and Predation

 Lake sturgeon are parasitized by trematodes, nematodes, acanthocephalans, cestodes
 and coelenterates (Harkness and Dymond 1961; Choudhury and Dick 1993; Choudhury
 et al. 1996; COSEWIC 2006). Choudhury and Dick (1993) recovered 19 species of
 parasites from lake sturgeon in major waterways of central Canada. Helminth parasites
 are closely correlated with the lake sturgeon’s diet, and have been known to weaken
 their host individuals (Choudhury and Dick 1993).

 Lake sturgeon populations are negatively impacted by predation from invasive and
 introduced fish, including parasitic lampreys such as sea lamprey (Petromyzon marinus)
 and silver lamprey (Ichthyomyzon unicuspis), round goby (Neogobius melanostomus)
 and common carp (Cyprius carpio). Rusty crayfish (Orconectes rusticus) also prey on
 lake sturgeon eggs and are potential predators of larval lake sturgeon. See the
 discussion on invasive species on page 159 below.

 Inadequacy of Existing Regulatory Mechanisms

         International Protections

 CITES

 The Convention on International Trade in Endangered Species of Wild Fauna and
 Flora (CITES) is an international treaty that provides the international legal framework for
 controls on international trade in threatened and endangered wildlife and wildlife
 products (Williamson 2003, p. 14). Protection for species at risk is provided under the
 Convention’s Appendices, which describe the status of the species and determine what
 species may be used in international commercial trade. The most endangered species


                                             133
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 135 of 221 PageID #:148



 are listed in Appendix I, which includes all species threatened with extinction that are or
 may be affected by trade; commercial trade is not permitted for these species, and other
 trade for purposes such as scientific research is strictly controlled through import and
 export permits. Appendix II species are those that are not rare or endangered at present
 but could become so if trade is not regulated; international trade in such species requires
 the issuance of a CITES export permit by the exporting country. Appendix III species are
 not endangered but are subject to regulation within the listing nation for the purposes of
 preventing or restricting exploitation and promoting the cooperation of other parties in
 the control of trade. Appendix III requires the issuance of an export permit by the listing
 country, or a Certificate of Origin from all other parties. The lake sturgeon was listed
 under Appendix II of CITES from 1986 to 1996 as a “vulnerable” species (St. Pierre and
 Runstrom 2004).

 One of the weaknesses of CITES is that any party to the treaty may unilaterally state
 that it will not abide by the provisions of the Convention relating to trade in a particular
 species listed in the Appendices, with restrictions on when such a reservation may be
 entered for Appendix I or II species (Williamson 2003, p. 15). While protection under
 CITES could help prevent commercial exploitation of lake sturgeon for export, the CITES
 listing did not address habitat loss and degradation or many of the other threats facing
 lake sturgeon.

 During the period of Appendix II listing, the lake sturgeon was considered a species in
 which trade must be regulated to avoid overutilization. No legal commercial trade of U.S.
 lake sturgeon is allowed, so any U.S. commercial trade in the species originated from
 the Canadian fisheries (Williamson 2003, pp. 155, 167, 169). According to 1978-1984
 CITES data, exports of lake sturgeon were restricted to meat exported from Canada to
 the U.S., with an average 6,416 kg/year exported during this 7-year period (CITES 2000,
 p.14). For 1998, the most important international trade in wild specimens of lake
 sturgeon was still represented by meat; exports from Canada to the U.S. totaled 18,170
 kg; this volume was the largest quantity of sturgeon meat trade reported in 1998 CITES
 Annual Reports for all Acipenseriformes (CITES 2000, p.14). A total of 1,120 live
 specimens (probably juvenile fish) were exported from the U.S. to Taiwan, and 9
 specimens from a pre-Convention stock (probably adults to be used as broodstock in
 captive breeding facilities) were exported from the U.S. to Germany and the Russian
 Federation (CITES 2000, p.14).

 The lake sturgeon was delisted from CITES in 2004 and designated as a species of
 “least concern” (St. Pierre and Runstrom 2004), so the species is no longer protected
 under CITES.

 COSEWIC and Bi-National Efforts

 The Committee on the Status of Endangered Wildlife in Canada (COSEWIC), comprised
 of Canadian federal, provincial, and territorial governments, as well as nongovernmental
 representatives, provides a scientifically based evaluation of the national status of
 Canadian species, subspecies, and separate populations suspected of being at risk.
 While COSEWIC designations have no legal standing, they are well respected
 (Williamson 2003, p. 14).

 The lake sturgeon is not protected as a federally threatened or endangered species in
 Canada (Williamson 2003, p. 124). The species is protected and managed in Canada


                                             134
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 136 of 221 PageID #:149



 under the Federal Fisheries Act in each province of occurrence. Regulations differ
 between provinces and are revised annually. Throughout its range in Canada, the lake
 sturgeon commercial, recreational and First Nations fisheries have been subject to
 special regulation.

 There have been attempts to coordinate an overall joint strategy for sturgeon
 management and conservation in the United States and Canada, through the National
 Paddlefish and Sturgeon Steering Committee. There are also established inter-
 jurisdictional and international bodies and agreements covering certain geographic
 regions and the species that fall within them, such as the Atlantic States Marine
 Fisheries Commission and Great Lakes Fisheries Commission. However, due to the
 number of species involved, their varying status and needs, and the sheer number of
 political and bureaucratic entities involved, it has been difficult to coordinate any
 centralized management authority or strategy (Williamson 2003, p. 16).

        Federal Protections

 The lake sturgeon is not currently protected under the federal Endangered Species Act.
 While several existing federal laws and regulations are aimed at protecting aquatic
 resources, these laws do not provide sufficient protection for individual imperiled
 species. Existing federal regulatory mechanisms that could potentially provide protection
 for the lake sturgeon include consideration under the National Environmental Policy Act
 or the Clean Water Act, co-occurrence with other aquatic species protected by the
 Endangered Species Act, and the FERC relicensing process.

 National Environmental Policy Act

 The National Environmental Policy Act (NEPA) requires federal agencies to consider the
 effects of management actions on the environment. NEPA also requires federal
 agencies to fully and publicly disclose the potential environmental impacts of all
 proposed projects. Actions taken by federal agencies (such as the Army Corps of
 Engineers, Department of the Interior, Federal Energy Regulatory Commission, Bureau
 of Reclamation, and Environmental Protection Agency) with the potential to impact lake
 sturgeon or lake sturgeon habitat are subject to the NEPA process. The NEPA process
 requires these agencies to describe a proposed action, consider alternatives, identify
 and disclose potential environmental impacts of each alternative, and involve the public
 in the decision-making process. The public can provide input on what issues should be
 addressed in an Environmental Impact Statement and can comment on the findings in
 an agency's NEPA documents. Lead agencies are required to take into consideration all
 public comments received in regard to NEPA documents during the comment period.
 However, NEPA does not explicitly prohibit federal agencies from choosing alternatives
 that may negatively affect imperiled species. Even if lake sturgeon or their habitat are
 present in a federal agency’s project area, NEPA does not prohibit these agencies from
 choosing project alternatives that could negatively affect individual sturgeon, sturgeon
 populations or potential sturgeon habitat.

 Clean Water Act

 The Clean Water Act (CWA) exists to establish the basic structure for regulating the
 discharge of pollutants into U.S. waters, and for regulating quality standards of U.S.
 surface waters. Under the CWA, the U.S. Environmental Protection Agency (EPA)


                                            135
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 137 of 221 PageID #:150



 implements pollution control programs and sets wastewater standards for industry and
 water quality standards for all contaminants in surface waters. The CWA also provides
 federal funding to restore habitat, clean up toxic pollutants and reduce run-off from farms
 and cities.

 Implementation of the CWA in the 1970s was credited with improving water quality in
 many lake sturgeon habitats and increasing lake sturgeon spawning success, for
 example in Rainy River, Minnesota (Kallock 2008; MNDNR 2014b).

 However, by the time the CWA was passed, much of the damage to former lake
 sturgeon populations had already been done, and while the CWA may regulate pollutant
 discharge, it does not restrict all potential contaminants. The CWA has little impact on
 other threats that are preventing lake sturgeon populations from recovering, such as
 presence of dams and barriers, overfishing, and the impacts of urbanization.

 Under Section 404 of the CWA, discharge of pollutants into waters of the U.S. is
 prohibited absent a permit from the U.S. Army Corps of Engineers. Theoretically the
 CWA should provide some protection for stream and lake habitats used by lake
 sturgeon. However, implementation of the CWA, and the Section 404 program in
 particular, has fallen far short of Congress’s intent to protect water quality (e.g., see
 Morriss et al. 2001). The EPA is also underfunded for addressing widespread pollution
 problems; and the Trump’s administration’s proposed EPA budget cuts the agency by 31
 percent from $8.2 billion to $5.7 billion, and eliminates a program to protect the Great
 Lakes.

 The CWA does not address the leading cause of pollution today, “nonpoint” source
 pollution. Many pollution standards for industries are out of date, and new pollutant
 sources from pesticides and pharmaceuticals are constantly emerging. Also, much of the
 aging infrastructure for industries which attempted to address pollution during the early
 years of the CWA is in need of upgrades.

 De facto evidence that the Clean Water Act alone cannot protect lake sturgeon and their
 habitat is that other aquatic species which somewhat overlap with the range and habitat
 of the lake sturgeon have not been adequately protected by the CWA. For example in
 the Midwest, many imperiled freshwater mussels have had to be protected under the
 federal Endangered Species Act as endangered despite decades of CWA protections,
 such as the northern riffleshell (Epioblasma torulosa rangiana) and clubshell
 (Pleurobema clava) listed in 1993, and the rayed bean (Villosa fabalis) and snuffbox
 (Epioblasma triquetra) listed in 2012.

 Co-Occurrence with Other ESA Species

 Lake sturgeon could benefit in some areas from co-occurrence with other freshwater
 aquatic species already protected under the federal Endangered Species Act. One
 example is the pallid sturgeon (Scaphirhynchus albus), federally listed as endangered.
 The pallid sturgeon’s range overlaps with lake sturgeon in the Mississippi River
 downstream of its confluence with the Missouri River, the Ohio River below Dam #53,
 and portions of the Missouri River (USFWS 1990). Populations of shovelnose sturgeon
 (Scaphirhynchus platorynchus) where they overlap with pallid sturgeon in the Missouri
 and Mississippi River basins are also listed as threatened due to their similarity of
 appearance and difficulty in differentiating these two sturgeon species in the wild


                                            136
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 138 of 221 PageID #:151



 (USFWS 2010). Conservation plans in the Mississippi River often include provisions for
 pallid and shovelnose sturgeon, such as increased regulations on water quality, river
 usage, and dams and water diversions.

 Several freshwater mussels that are federally listed as endangered overlap with portions
 of lake sturgeon habitat. The northern riffleshell (Epioblasma torulosa rangiana) overlaps
 with lake sturgeon only in the upper 2 miles of the Detroit River, Michigan (USFWS
 1993). The clubshell (Pleurobema clava) does not overlap with any current lake sturgeon
 populations (USFWS 1993). Both the clubshell and the northern riffleshell have been
 reintroduced to the upper Tennessee River in northwestern Alabama, where lake
 sturgeon occur, but these mussel populations are designated as experimental, non-
 essential populations with minimal formal protections (USFWS 2001). The pink mucket
 (Lampsilis orbiculata) overlaps with lake sturgeon in the Tennessee, Cumberland, Clinch
 and French Broad rivers in Tennessee; in the lower Ohio River; and in the White River,
 Arkansas, where there may not be any remaining lake sturgeon (USFWS 1985;
 Cummings and Cordeiro 2012). Very small numbers of the rayed bean (Villosa fabalis)
 overlap with lake sturgeon in the Black River, Michigan, and the lower St Joseph River in
 Michigan and Indiana (USFWS 2012). The snuffbox (Epioblasma triquetra) overlaps with
 lake sturgeon in the Tennessee River, Alabama; Grand River, Michigan; Clinch River,
 Tennessee; Mississippi and St. Croix rivers, Minnesota; and the St. Croix and Wolf
 rivers, Wisconsin (USFWS 2012). The Higgins pearlymussel (Lampsilis higginsii)
 overlaps with lake sturgeon in the upper Mississippi River basin, the St. Croix River and
 the Wisconsin River (USFWS 2003).

 The overlap of pallid sturgeon and listed freshwater mussels with lake sturgeon habitat
 represents only a small portion of the known range of lake sturgeon. Despite the fact that
 these species inhabit some of the same river reaches, protection by proxy can only go
 so far. For instance, pallid sturgeon are most often associated with sandy and fine
 bottom substrates while adult lake sturgeon have been found over a wide variety of
 substrates, including boulders and gravel. Additionally, while pallid sturgeon have been
 documented near the tips of wing-dikes, utilizing side channels, and in inundated
 floodplains associated with dam discharges (USFWS 2014a, p. 7), lake sturgeon tend
 more towards deeper, undeveloped areas (COSEWIC 2006, p. 21). While restoration
 efforts directed at pallid sturgeon may preserve certain conditions necessary for lake
 sturgeon, other essential habitats may be largely overlooked by pallid sturgeon
 conservation plans.

 Usually, adult lake sturgeon are found in water with a depth of ten or more meters and
 generally only venture to shallower water for spawning purposes (COSEWIC 2006, p.
 29). Neither the pallid sturgeon nor the listed freshwater mussels account for protection
 of this deeper habitat. Freshwater mussels also tend to be found in shallow water and
 often prefer mud, gravel or sand (USFWS 1997). Similarly to the lake sturgeon,
 freshwater mussel populations are highly susceptible to impacts and habitat loss and
 degradation from dams and reservoirs, which have historically flooded their habitats.
 While federal protection for freshwater mussels may help deter some new dam
 development on rivers, it will not ensure that sufficient lake sturgeon habitat is protected
 and restored.




                                             137
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 139 of 221 PageID #:152



 Habitat Conservation Plans

 There are no Endangered Species Act agreements or plans, such as Habitat
 Conservation Plans, Safe Harbor Agreements or Candidate Conservation Agreements,
 in either the Great Lakes-Big Rivers, Southeast or Northeast regions that cover the lake
 sturgeon as a non-listed species (USFWS 2016a).

 FERC Relicensing

 The Federal Energy Regulatory Commission (FERC) authorizes the construction,
 operation and maintenance of non-federal hydropower projects and reconsiders licenses
 under the Federal Power Act (FPA) every 30 to 50 years. Section 10(j) of the FPA allows
 the U.S. Fish and Wildlife Service (USFWS) to conduct environmental reviews and to
 make recommendations during relicensing that have the potential to add conditions and
 mitigations that can benefit native fish such as lake sturgeon. The major issues
 addressed in comments by the USFWS during FERC relicensing that relate to lake
 sturgeon include protecting fish from being entrained into dam turbines or impinged on
 trash racks, providing upstream and downstream fish passage past dams, providing
 adequate base flows downstream from projects, reducing impoundment fluctuations, and
 providing flows in dewatered reaches.

 Under the Fish and Wildlife Coordination Act (FWCA), FERC is supposed to give fish
 and wildlife resources "equal consideration" with hydropower and other purposes of
 water resource development, and incorporate the recommendations of federal and state
 fish and wildlife agencies. Measures suggested by USFWS to mitigate for project
 impacts to fish and wildlife resources and to provide protection and enhancement - or an
 equivalent level of protection - must be accepted by FERC and incorporated into the
 license unless FERC determines that the recommendations are inconsistent with the
 FPA or other applicable law. Section 18 of the FPA gives the Service mandatory
 conditioning authority to prescribe upstream or downstream fish passage; these
 prescriptions must be incorporated into the license by FERC.

 However, state and federal wildlife agency recommendations for fish passage and
 protection measures can be rejected by FERC if they make a determination that there is
 not substantial evidence of need – this has resulted in FERC refusing to require fish
 passage or deferring fish passage for projects which clearly block lake sturgeon
 migration.

 FERC is the federal arbiter of conflicts between federal and state fishery agencies and
 hydropower developers, who often resist mitigation and compensation measures
 because they can be expensive and result in reduced power generation. Historically,
 FERC has failed to adequately protect anadromous fish during licensing and relicensing;
 given inadequate consideration to fish and wildlife issues in its licensing decisions; been
 reluctant to impose license conditions for protection of fish and wildlife; and favored
 hydroelectric development over conservation of fish and wildlife (Bodi and Erdheim
 1986). Bodi and Erdheim (1986) detailed FERC’s poor track record in complying with
 statutory standards for protecting anadromous fish, issuing exemptions for small
 hydropower projects and preliminary permits, deferring consideration of the effects of
 projects on fish and need for fishways until after it has approved projects, avoiding
 comprehensive planning for river basins, and inadequately consulting with fish and
 wildlife agencies.


                                            138
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 140 of 221 PageID #:153




 FERC relicensing often involves negotiations between the USFWS, dam owners, states,
 other federal agencies such as the Army Corps of Engineers, and stakeholders, that can
 take very long – sometimes decades – to complete. Negotiated settlements that balance
 the needs of fish with other competing uses, such as power generation and recreation,
 often result in minimal gains for lake sturgeon. Additionally, as discussed below, FERC
 continues to license and re-license new or continuing hydropower and dam projects on
 lake sturgeon rivers with minimal or no provisions for lake sturgeon.

 The fact that FERC licenses come up for review so infrequently (every 30 to 50 years)
 means that for most rivers with FERC hydroelectric projects that impact lake sturgeon,
 there will be no opportunity to address dam impacts through the FERC process in the
 near future. Very few FERC dams that impact lake sturgeon are coming up for review
 soon. For example, in New York state, where there are more FERC projects
 commencing relicensing activities by 2020 than in any other state, only 22% (42 of 190
 operating or proposed FERC projects, encompassing over 240 hydroelectric
 developments) will be reviewed soon (USFWS 2016c). There are 231 active FERC
 projects (seeking new licenses, renewal of licenses or new dam projects) in the Midwest
 region and 324 active FERC projects in the Northeast region (FERC 2016). As
 discussed below by region, there are very few current FERC relicensing projects in
 rivers with lake sturgeon that could benefit lake sturgeon or their habitat, and there are
 many proposed new FERC hydropower projects that could add more negative impacts
 to lake sturgeon populations.

 Northwestern Minnesota FERC

 There do not appear to be any current FERC relicensing projects that could benefit lake
 sturgeon in the Red River basin or Rainy Lake/Rainy River in Northwestern Minnesota
 (FERC 2016).

 Lake Superior FERC

 Current FERC projects being reviewed for relicensing on rivers with lake sturgeon in the
 Lake Superior basin include: the St. Louis River Hydroelectric Project; the Saxon Falls
 Project and Superior Falls Project in the Montreal River; the Bond Falls Hydroelectric
 Project in the Ontonagon River; and the Sturgeon Hydroelectric Project in the Sturgeon
 River (FERC 2016). Neither the St. Louis River nor the Montreal River projects involve
 any benefits to lake sturgeon or their habitat. The Sturgeon River project is a dam
 decommissioning plan that was approved in 2001. A negotiated settlement in the
 Ontonagon River project resulted in Victoria Dam and Power Plant operations being
 changed from a peaking power facility to a run-of-river operation during sturgeon
 spawning season (Fedora 2007).

 Western Lake Michigan FERC

 FERC relicensing projects in the Menominee River and the Fox River have benefits for
 lake sturgeon in western Michigan.

 In the Menominee River, there are five hydroelectric dams that are within the historic
 spawning range for lake sturgeon - several of these dams, including the Menominee
 Dam and White Rapids Dam, located between Menominee, MI and Marinette, WI,


                                            139
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 141 of 221 PageID #:154



 currently block upstream movement of lake sturgeon (USFWS 2016b). State agencies
 are pursuing fish passage projects for lake sturgeon through the FERC relicensing
 process (GLRI 2010; Donofrio and Utrup 2013; Kampa et al. 2014a). New 30-year
 licenses issued by FERC mandated development of upstream and downstream fish
 passage conceptual plans for the White Rapids and Chalk Hill Hydropower Projects
 (USFWS 2016b). A Menominee Fish Passage Partnership comprised of state and
 federal agencies, nonprofit conservation organizations and a private energy company
 developed conceptual plans for fish passage at these lower two dams on the
 Menominee River. Completion of fish passage at these two dams would make an
 additional 32 acres of spawning habitat available to Green Bay lake sturgeon and open
 up 1,398 acres of juvenile sturgeon habitat (USFWS 2016b). Approval and construction
 of the fish passage projects are years away and the agencies are still seeking funding
 for construction of a bypass, fish lift, and other facilities to allow lake sturgeon to move
 past the dams (USFWS 2016b). The long-term fish passage goal is to provide passage
 for lake sturgeon at all five hydropower dams on the Menominee River by 2020 (GLRI
 2010). As part of relicensing negotiations with FERC for the Grand Rapids Hydro Project
 on the Menominee River, the Wisconsin Public Service Corporation agreed to a modified
 flow plan that ended hydro-peaking and changed Grand Rapids Dam to run-of-river to
 improve lake sturgeon spawning habitat in the tailwater below the powerhouse and in a
 bypass channel. This project took over 15 years to implement and restored only a single
 mile of lake sturgeon spawning habitat in the bypass channel (USFWS 2016b).

 Water level management within the Wolf River-Lake Winnebago-Fox River drainage
 basin is a highly regulated process that requires the U.S. Army Corps of Engineers to
 balance fish needs with user interests such as hydropower generation, pleasure boating,
 fishing, emergent plant restoration, and flood control. The conflict between these uses
 and users frequently results in the only lake sturgeon spawning grounds in the Lower
 Fox River frequently becoming dewatered during the egg incubation and larval
 development period, reducing survival of incubating eggs and larvae (USFWS 2016b). In
 the Fox River, a condition of a new FERC license for De Pere Dam was collection of flow
 data resulting from operational modifications, development of an operational plan to
 protect lake sturgeon which spawn below the dam, and a sturgeon “protection plan”
 which specifies a minimum water elevation in the pool above the dam and directs
 adequate water flow over target spawning habitat from April 15 to June 15 (USFWS
 2016b).

 Two new hydroelectric projects have been proposed for the Fox River, the Menasha-
 Neenah Hydroelectric Project and the Menasha-Neenah Water Power Project. These
 projects were given a preliminary permit in 2012 (FERC 2016).

 Eastern Lake Michigan FERC

 In eastern tributaries of Lake Michigan with lake sturgeon, some dams have been
 removed through FERC processes, with several new proposed hydroelectric projects or
 relicensing efforts are underway that may have negative impacts on lake sturgeon.

 In the Boardman River, Traverse City Light and Power decided through a FERC process
 to modify and remove four dams. The Brown Bridge Dam removal was completed in
 2013; removal of Boardman Dam and Sabin Dam and modification of Union Street Dam
 is currently planned for 2018 (USFWS 2016b).



                                             140
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 142 of 221 PageID #:155



 On the St. Joseph River, relicensing is being sought for the Sturgis Dam Hydroelectric
 Project (major) and a license was issued in 2005 for the Three Rivers Hydroelectric
 Project (FERC 2016).

 On the Kalamazoo River, an environmental assessment was prepared in 2009 under the
 FERC process for the proposed relicensing of the Calkins Bridge Hydroelectric Project.
 Lake sturgeon spawning occurs in the Kalamazoo River downstream of the project, with
 low levels of success and the dam blocks sturgeon access to historical spawning habitat
 in the Kalamazoo River upstream of the project. Although the Michigan DNR
 recommended provisions for future fish passage, the USFWS did not reserve its
 authority under Section 18 of the FPA to prescribe fishways at the project. The only
 recommended provisions for lake sturgeon were adding cobble substrate to 750 linear
 feet of the river downstream of the dam to enhance spawning habitat (FERC 2016). In
 2013, FERC issued a preliminary permit for a new 13-foot high hydroelectric dam on the
 Kalamazoo River, the Ceresco Hydroelectric Project (FERC 2016). In 2005 FERC
 issued a relicense for the existing City of Marshall Hydroelectric Project on the
 Kalamazoo River. The Michigan DNR had requested provisions for downstream fish
 passage and fish protection measures to reduce entrainment of fish (it is unclear
 whether this included sturgeon), which FERC rejected due to insufficient evidence of
 need; in 2004, the USFWS reserved its authority to prescribe fishways for the project
 (FERC 2016).

 New York FERC

 Much of the current and near-term activity regarding FERC relicensing that could have
 an impact on lake sturgeon is in New York. There are over 190 operating or proposed
 FERC projects in New York, encompassing over 240 hydroelectric developments
 (USFWS 2016c). From 2015 through 2020, 47 projects encompassing 62 hydroelectric
 developments (located on 29 different rivers in 9 watersheds) will commence relicensing
 activities, more than any other state in the U.S (USFWS 2016c). FERC relicensing of
 projects in the Oswegatchie, Grasse, St. Regis, St. Lawrence, Raquette and Oswego
 rivers could benefit lake sturgeon. Some of the specific New York FERC relicensing
 projects likely to benefit lake sturgeon include:

 In the Oswegatchie River, 3 FERC projects encompassing 8 developments received
 new 40-year licenses in 2012. Settlements were reached with Brookfield Renewable
 Power (6-development Oswegatchie River Project), Hampshire Paper (Emeryville), and
 Dunn Paper (Natural Dam) to incorporate fish protection from fish entrainment and
 downstream and upstream fish passage for lake sturgeon at each site, wherever they
 are feasible. A fishway is being completed at the Eel Weir development by Brookfield,
 with a similar fish passage facility to be constructed at Heuvelton in 2017. Base flows
 have been negotiated, all bypassed reaches are receiving adequate flows, and
 impoundment fluctuations have been reduced. When implemented, these passage
 facilities will open up about 60 miles of the Oswegatchie River and allow lake sturgeon to
 move between currently isolated river reaches (Patch 2011). Despite these
 improvements, lake sturgeon from the St. Lawrence River will still be blocked from
 entering the Oswegatchie River by a dam at Ogdensburg. This hydroelectric facility was
 licensed in 1987, so will not be relicensed until 2027, although the U.S. Fish and Wildlife
 Service and NYSDEC are exploring the possibility of reopening the license to require
 fish passage.



                                            141
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 143 of 221 PageID #:156



 In the Grasse River, a new dam proposal in Massena was recently withdrawn. This
 project would also have served as an ice control structure to facilitate PCB remediation.
 The dam would have been the first lake sturgeon migration blockage on the Grasse
 River, which is currently open for about 35 miles to Madrid. The project would have
 restricted migration of sturgeon and flooded spawning areas. With the project being
 withdrawn, the river should remain open for the foreseeable future.

 In the St. Regis River, another hydroelectric project owned by Brookfield Power at
 Hogansburg near the mouth of the river underwent relicensing. The license expired in
 2015. This was a very small project in disrepair producing very little power. A settlement
 agreement resulted in Brookfield surrendering its license and agreeing to
 decommissioning and dam removal (USFWS 2016c). Under the agreement, the St.
 Regis Mohawk Tribe became a co-licensee with Brookfield and would remove the dam
 with funding provided by Brookfield (USFWS 2016c). The dam was removed in 2016,
 reestablishing the St Regis River’s connection with the St. Lawrence River.

 In the St. Lawrence River, the St. Lawrence-FDR Power Project is the second largest
 FERC project in New York relicensed to date (912 MW). Major issues were water level
 fluctuations, fish entrainment, and lost spawning habitat for lake sturgeon during the
 original project construction in the 1950s. The U.S. Fish and Wildlife Service
 recommended some habitat improvement mitigations for lake sturgeon (USFWS 2016c).

 In the Raquette River, a settlement agreement was reached in 1998 and new licenses
 were issued in 2002 for 4 projects encompassing 13 powerhouses and a water supply
 reservoir (158 MW). Year-round flows have been restored to more than 10 miles of
 previously dewatered reaches, water level fluctuations have been greatly reduced, and
 12 of the 13 dams now have downstream fish movement structures and protection from
 fish entrainment (USFWS 2016c).

 In the Oswego River, a settlement was reached for 5 relatively small projects (~25 MW)
 that provides fish protection and downstream passage at all sites, as well as base flows,
 flows in three bypassed reaches, and reduced impoundment fluctuations (USFWS
 2016c).

 Lake Champlain FERC

 In the Missisquoi River, Swanton Dam restricts sturgeon migration to the lower 8 miles of
 the river. However, the dam is not currently used for electric generation, so there is no
 FERC nexus. There are five additional dams on the Missisquoi River and its tributaries
 above the Swanton Dam that are currently used to generate hydroelectric power. The
 Swanton and other dams prevent the recruitment of gravels and cobble to spawning
 sites (VDFW 2016). The two dams immediately upstream from Swanton, Highgate Falls
 and Sheldon Springs, have at times altered river flows during the sturgeon spawning
 period, resulting in unnatural flow patterns that can impact sturgeon spawning success
 (VDFW 2016). In 1999, Sheldon Vermont Hydro Company entered into a voluntary
 agreement to operate its Sheldon Springs hydropower project in a run-of-river mode
 during April and May to improve habitat conditions for spawning lake sturgeon in
 reaches of the Missisquoi River downstream of Highgate Falls. In 1999, the Vermont
 Agency of Natural Resources submitted a letter to the Village of Swanton, owner of the
 project, to request that it extend the run-of-river period through June 15 to further protect
 lake sturgeon egg incubation and fry emergence; this request was denied, as was a


                                             142
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 144 of 221 PageID #:157



 similar request made in 2006 (VDFW 2016). Daily peaking at any hydropower facility in
 the watershed often cascades through downstream facilities and can impact spawning
 success; hydropeaking has been documented with daily flow fluctuations well in excess
 of 1,000 cfs (VDFW 2016).

 In the Lamoille River, upstream sturgeon migration is blocked by Peterson Dam. Eight
 dams have been built on the main stem of the Lamoille River and 7 are used for
 hydroelectric generation. Spawning success for lake sturgeon can be negatively affected
 by peaking operations at these dams during the spawning season, which can extend into
 early June (VDFW 2016).

 In the Winooski River, lake sturgeon spawning migration was limited to the lower 9 miles
 of river by the Winooski Falls even before the existing dam was built on the falls (VDFW
 2016). There is no estimate of available spawning habitat in the river today but the dam
 built at the falls may not have reduced the quantity of spawning or nursery habitat
 available in the Winooski River (VDFW 2016). There are 15 hydroelectric dams
 operating in the watershed, some of which can impact sturgeon spawning success by
 altering the natural flow regime during the spring spawning season (VDFW 2016).

 In Otter Creek, lake sturgeon spawning migration was limited to the lower 7.5 miles of
 the river by the falls in Vergennes. A hydroelectric dam was constructed at these falls;
 while the dam may not be an obstruction to migration, Otter Creek was dredged from the
 falls to Lake Champlain to create a channel 8 feet deep and 100 feet wide (VDFW
 2016). This dredging project, which was completed in 1900, likely removed most of the
 suitable spawning substrate for lake sturgeon from the river (VDFW 2016). The dam at
 the falls prevents recruitment of suitable spawning substrate to the base of the falls
 (VDFW 2016). Flow regulation in the watershed could also impact the success of
 sturgeon spawning (VDFW 2016).

 Upper Mississippi River FERC

 In the Upper Mississippi River, 11 hydropower projects were proposed to FERC since
 2011 for which the USFWS formally commented expressing concerns about impacts to
 fish; despite this, FERC issued preliminary applications for all 11 of these projects
 without any discussion or evaluation of impacts to lake sturgeon (FERC 2016).

 In the Wisconsin River, there are now 26 dams blocking upstream sturgeon passage. A
 FERC relicensing process for the Prairie du Sac Hydroelectric Dam in the Wisconsin
 River resulted in installation in 2009 of fish protection structures to minimize fish
 entrainment and mortality (USFWS 2016b), and will provide future fish passage for lake
 sturgeon past the dam (Kampa et al. 2014a). There are several recent applications for
 relicense (Grandmother Falls Hydroelectric Project and Mosinee Hydroelectric Project)
 and new licenses for dams on the Wisconsin River, including Rhinelander Hydroelectric
 Project, Stevens Point Hydroelectric Project, Biron Hydroelectric Project, and a major
 new license issued for the Alexander Hydroelectric Project in 2005 (FERC 2016).

 In the Yellow River, a relicense for the Danbury Hydroelectric Project on the Yellow
 River was issued in 2006 (FERC 2016).

 In the Chippewa River, a relicense for the Winter Hydroelectric Project on the East Fork
 Chippewa River was issued in 2005 (FERC 2016).


                                            143
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 145 of 221 PageID #:158




 In the Flambeau River, a license for the Flambeau Hydroelectric Project was issued in
 2004 (FERC 2016).

 In the Des Moines River, pending FERC projects include the Ottumwa Hydroelectric
 Project (an environmental assessment was done in 2007), and a preliminary permit was
 given for the Saylorville Dam Water Power Project in 2013 (FERC 2016). Despite Iowa
 DNR formal comments requesting fish studies for the Saylorville Dam project, FERC
 issued a preliminary permit without requiring any fish studies and with no discussion of
 potential impacts to lake sturgeon (FERC 2016).

 In the Maquoketa River, an application was submitted in 2012 for the Delhi Milldam
 Water Power Project at the existing Delhi Dam on the South Fork Maquoketa River
 (FERC 2016); there was no discussion of impacts to lake sturgeon.

 In the Illinois River, preliminary permits were recently issued for the La Grange
 Hydroelectric Water Power at the existing La Grange Dam, and for the Peoria Dam
 Project (FERC 2016).

 Missouri River FERC

 The Osage River has 2 reservoirs and 3 dams; Lock and Dam #1 has been non-
 functional since 1951 but could still be a barrier to lake sturgeon migration; Bagnell Dam
 forms Lake of the Ozarks and this dam and hydroelectric facility altered flow regimes in
 the Osage River far downstream from the dam and caused fish mortality at the dam
 (USFWS 2016b). Flows in the lower Osage River are extremely variable because of
 hydroelectric peak power generation from Bagnell Dam, some 80 miles upstream. It is
 likely that at least seasonally, or more frequently at certain flows, the dam is a barrier to
 fish, including lake sturgeon (USFWS 2016b). In 2007 FERC amended the dam license
 and required improved stream flows and increased minimum flow in the 80 miles of the
 lower Osage River (USFWS 2016b). Fish protection will also be improved, including the
 addition of a barrier net that reduces or prevents fish mortality due to turbine or dam
 operation (USFWS 2016b).

 In the Platte River, a preliminary permit was recently issued for the Chatfield Lake
 Hydroelectric Project (FERC 2016).

 In the Kansas River, a license was issued in 2010 for the Bowersock Mills and Power
 Company (FERC 2016).

 Ohio River FERC

 For 2 hydropower projects proposed to FERC since 2011 in the Ohio River, the USFWS
 formally commented expressing concerns about impacts to fish (Olmsted Lock & Dam
 Project and Dashields Lock and Dam Project); despite this, FERC issued preliminary
 applications for these projects without any discussion or evaluation of impacts to lake
 sturgeon (FERC 2016).




                                             144
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 146 of 221 PageID #:159



 Arkansas-White River FERC

 Of the 10 hydropower projects proposed to FERC since 2011 in the Arkansas River, the
 USFWS formally commented expressing concerns about impacts to fish for 5 of the
 projects; despite this, FERC issued preliminary applications for these 5 projects without
 any discussion or evaluation of impacts to lake sturgeon (FERC 2016).

 Lower Mississippi River FERC

 In the lower Mississippi River there have been 55 in-stream hydrokinetic energy projects
 proposed to FERC since 2011 (FERC 2016). Despite USFWS concerns and comments
 to FERC on potential impacts to fish behavior, migration, benthic habitat, foraging
 habitat, entrainment or impingement, alteration of in-stream hydraulics, sediment
 transport, and habitat quality (USFWS 2015; FERC 2016), none of the applications for
 these hydrokinetic projects mention or address potential impacts to lake sturgeon (FERC
 2016).

        Tribal Protections

 In the Great Lakes, several sovereign tribes have jurisdiction over and manage lake
 sturgeon waters. Tribal management of lake sturgeon primarily occurs in Minnesota,
 Michigan and Wisconsin (Welsh 2004, p. 323). Restrictions on harvest in these tribal
 areas vary and can often differ from the regulations of the corresponding state. State
 regulations regarding the conservation of endangered species can only usurp tribes’
 rights to hunting and fishing if certain criteria are satisfied (District of Oregon 1988).

 Coordination of management strategies and policies between states and tribes, though
 voluntary, can be highly productive. An example of successful coordination is between
 the state of Wisconsin, the Menominee Tribe, and the federal government. This
 coordination resulted in the re-establishment of lake sturgeon on reservation lands
 through stocking and translocation of nearby lake sturgeon (Runstrom et al. 2002). By
 bringing together the different parties, lake sturgeon were able to spawn again on
 reservation lands for the first time in 50 years.

 Tribes that are managing and conducting restoration projects for lake sturgeon include:
 Bay Mills Indian Community, Grand Traverse Band of Ottawa and Chippewa Indians,
 Gun Lake Tribe, Little River Band of Ottawa Indians, Little Traverse Bay Bands of
 Odawa Indians, and Sault Ste. Marie Tribe of Chippewa Indians in Michigan; Fond du
 Lac Band of Lake Superior Chippewa, and White Earth Nation in Minnesota; Mohawk
 Council of Akwesasne, and St. Regis Mohawk Tribe in New York; Bad River Tribe, Great
 Lakes Indian Fish and Wildlife Commission, Menominee Indian Tribe of Wisconsin, and
 Red Cliff Band of Lake Superior Chippewa in Wisconsin; and Rainy River First Nations
 on the Red River.

 Were the lake sturgeon to be federally listed under the Endangered Species Act,
 coordination between the tribes and the federal government would be required and not
 voluntary. A secretarial order released in 1997 entitled “American Indian Tribal Rights,
 Federal–Tribal Trust Responsibilities, and the Endangered Species Act” requires
 consultations between the federal government and tribal governments regarding the
 management of tribal trust resources outside tribal territories. This order was designed to
 integrate the rights of tribes and the implementation of the Endangered Species Act


                                              145
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 147 of 221 PageID #:160



 (Wilkinson 1997). Given the significant restoration efforts and proactive management of
 lake sturgeon by many tribes, tribal management of lake sturgeon should continue if lake
 sturgeon are listed under the Endangered Species Act.

 After Endangered Species Act listing, federal funding could be made available to tribes
 for research and management through the Tribal Landowner Incentive Program and the
 Tribal Wildlife Grant Program. For example, the latter awarded over $250,000 in 2004 to
 several Great Lakes tribes for lake sturgeon research and rehabilitation (USFWS 2004).

        State Protections

 State mechanisms that could potentially provide protection for lake sturgeon include:
 listing as a state endangered or threatened species; state harvest regulations which
 protect sufficient stocks of mature lake sturgeon of breeding age; artificial propagation
 and reintroduction of lake sturgeon to former habitats; and dam removal, ecosystem
 restoration, and habitat enhancement projects in rivers and lakes formerly or currently
 used by lake sturgeon.

 Relying upon state-level protections for the lake sturgeon could lead to numerous
 inconsistencies since different states list the species at different levels of protection and
 designate differing harvest regulations and conservation strategies. These
 inconsistencies are particularly problematic with migratory species such as the lake
 sturgeon since they utilize different habitats throughout their life and may utilize areas
 under distinct jurisdictions. Sport fishing is allowed for lake sturgeon in many of the state
 boundary water areas that sturgeon inhabit, meaning that migrating sturgeon from
 smaller, less secure populations traveling through boundary waters are vulnerable to
 harvest.

 Many of the states where the lake sturgeon is listed and endangered or threatened offer
 little or no definition of take. In most cases, significant habitat modification or degradation
 is not recognized as a form of take (Welsh 2004; p. 325) and habitat condition is rarely a
 factor in state listing decisions. Not every state in the lake sturgeon’s range has a
 reintroduction program in place nor do all states conduct outreach for lake sturgeon
 conservation.

 State-level regulations for lake sturgeon populations are listed below, in alphabetic order
 according to state.

 State Listings and Fishing Regulations

        Alabama

 Though original runs of lake sturgeon have been extirpated from Alabama, the state lists
 the species as “protected” (ADCNR 2015b). Under Alabama state law, as a non-game
 species lake sturgeon cannot be legally killed, taken, captured, possessed, sold or
 traded without a scientific collection permit or written permit from the Alabama
 Department of Conservation and Natural Resources (ADCNR 2018). In 2012 Alabama
 held its second annual nongame symposium and designated lake sturgeon as
 “Extirpated/Priority 1” - a species of the highest conservation priority. In 2015 ADCNR
 updated its Wildlife Action Plan (ADCNR 2015b), listing the lake sturgeon as state



                                              146
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 148 of 221 PageID #:161



 protected but considered extirpated. The 2015 Wildlife Action Plan did not specify any
 conservation actions for lake sturgeon.

        Arkansas

 Though largely believed to be extirpated, the lake sturgeon is listed as a “species of
 special concern” by Arkansas (AGFC 2013). This listing does not provide protection or
 regulatory status. Arkansas approved a Wildlife Action Plan in 2007 to monitor, research
 and protect the needs of wildlife not addressed by funding available for game species or
 endangered species (Anderson 2006). The plan identifies the “species of greatest
 conservation need” for Arkansas, which includes lake sturgeon. The list prioritizes
 Arkansas species by conservation concern and priority actions for funding and
 implementation – but the lake sturgeon received a ranking of 30 out of 100, and there
 are 132 other Arkansas wildlife species ranked of higher conservation concern in the
 plan. The White River, a significant lake sturgeon habitat, was also given a low ranking
 for conservation priority in the plan.

 Arkansas fishing regulations do not expressly prohibit fishing for or take of lake sturgeon
 (AGFC 2016, 2018), but a permit is required for collection or handling of any species of
 special concern, including lake sturgeon. Shovelnose sturgeon over 21” are eligible for
 sport harvest in Arkansas (except in the Mississippi River between the levees, where
 they are catch-and-release), including in the White River (AGFC 2016, 2018), leading to
 the potential for angler misidentification and inadvertent harvest of lake sturgeon.

        Georgia

 Although original stocks of lake sturgeon have been extirpated from Georgia, the
 species was thought to be listed as a “species of concern” in the state (Williamson 2003,
 pp. 17-18), however the Georgia Department of Natural Resources does not provide any
 information on the protected status of the lake sturgeon other than to mention that it is a
 primary conservation focus (GADNR 2014, p. 178-179),

 No sturgeon species may be taken in freshwater or saltwater in Georgia, and fishing for
 lake sturgeon is specifically prohibited in the Coosa River and its tributaries; any
 sturgeon caught accidentally must be released unharmed as soon as possible after
 capture (GDNR 2015, 2018).

        Illinois

 The lake sturgeon was first given threatened status in 1981 and since 1994 has been
 listed as a state endangered species in Illinois (Nyboer et al. 2006; IESPB 2015). “Take”
 of lake sturgeon for any purpose is prohibited, but it is unclear from Illinois statute or
 regulations whether habitat modification is defined as take (Welsh 2004, p. 320). The
 Illinois Department of Natural Resources can issue permits for possession, purchase, or
 disposition of an endangered species for scientific, educational, zoological/botanical or
 hobbyist purposes (IDNR 2014). The lake sturgeon is identified as a critical species in
 the state’s 2012 wildlife action plan (ILDNR 2012).

 Illinois allows commercial fishing of shovelnose sturgeon with no size or take limit
 (ILDNR 2018), which is cause for concern over potential bycatch of lake sturgeon. The
 Illinois Department of Natural Resources acknowledges that lake sturgeon is the most


                                            147
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 149 of 221 PageID #:162



 likely Illinois endangered or threatened species of fish to be taken by sport fishing
 (ILDNR 2016, p. 5: ILDNR 2018, p. 6); accidental sport catches of lake sturgeon are
 supposed to be released immediately.

        Indiana

 The lake sturgeon is listed as a state endangered species in Indiana; it is illegal to take
 or possess the species (Welsh 2004, p. 320; INDNR 2016, 2018). Indiana defines take
 as “harassing, hunting, capturing, or killing, or attempting to do those actions.” As of
 2004, a state management plan had not been developed for lake sturgeon in Indiana
 (Welsh 2004, p. 320).

 The Indiana Department of Natural Resources implemented new hook restrictions in
 2016 on the East Fork of the White River near Williams Dam to protect the last
 remaining spawning lake sturgeon population and attempt to reduce snagging of adult
 lake sturgeon by anglers. Of continued concern is that shovelnose sturgeon are eligible
 for sport harvest in Indiana with a 25” minimum size and no daily bag limit (INDNR 2016,
 2018), creating the potential for angler misidentification and inadvertent harvest of lake
 sturgeon.

        Iowa

 The lake sturgeon is a state listed endangered species in Iowa (IADNR 2015), and no
 take, possession, transport, import, export, processing, sale or shipment of endangered
 species is allowed (IADNR 2018). Lake sturgeon are viewed as critically imperiled
 according to the Iowa Wildlife Action Plan (IADNR 2012).

 There is no open season for lake sturgeon in Iowa, precluding any commercial or sport
 fishing (IADNR 2014). Pallid sturgeon are also protected in Iowa as an endangered
 species, and both lake and pallid sturgeon are supposed to be released immediately if
 caught. However, harvest of shovelnose sturgeon is allowed in all Iowa waters except
 the Big Sioux River, with a 10-fish daily bag limit; except for the Missouri River where
 there is 20-fish possession limit (IADNR 2016, 2018), creating the potential for angler
 misidentification and inadvertent harvest of lake sturgeon.

        Kansas

 The lake sturgeon was petitioned for endangered status within the state of Kansas in
 2009, but the Kansas Department of Wildlife, Parks, and Tourism declined to list the
 species, instead designating it as a “species in need of conservation” (KDWPT 2009).
 The KDWPT 2018 fishing regulations (KDWPT 2018a) claim that the lake sturgeon is
 “considered endangered in Kansas” but that is not the case; the KDWPT list of Kansas
 Threatened and Endangered Species Statewide does not list it as either threatened or
 endangered (KDWPT 2018b).

 Regardless, no fishing or take is allowed for lake sturgeon; incidentally caught lake
 sturgeon are not considered unlawfully taken if immediately released (KDWPT 2015).

 Kansas allows sport fishing for shovelnose sturgeon but not for pallid sturgeon, which
 are listed as endangered in Kansas; the fishing regulations summary by the Kansas



                                             148
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 150 of 221 PageID #:163



 Department of Wildlife, Parks, and Tourism includes descriptions to help anglers
 distinguish between sturgeon species (KDWPT 2016, 2018a).

        Kentucky

 Although the lake sturgeon is considered “critically imperiled” in Kentucky (KDFWR
 2014) and the Kentucky State Nature Preserves Commission (KSNPC 2010) recognizes
 the species is endangered, it has no formal designation as a protected species in
 Kentucky (Williamson 2003; Welsh 2004).

 Since the beginning of the state’s lake sturgeon reintroduction program in 2007, the
 Kentucky Department of Fish and Wildlife Resources received numerous reports of
 anglers catching and retaining lake sturgeon (KDFWR 2014). To prevent lake sturgeon
 harvest, the KDFWR enacted a regulation (301 KAR 1:201) that makes it illegal to keep
 any lake sturgeon caught while recreationally fishing; however the Kentucky fishing
 regulations still allow catch and release of lake sturgeon, including in Lake Cumberland
 (KDFWR 2016, 2018). Public outreach and information on monitoring and enforcement
 seem to be lacking and there is no information on potential impacts to lake sturgeon
 from catch and release.

        Michigan

 The lake sturgeon is listed as a threatened species in the state of Michigan (Welsh 2004,
 p. 320). However, Michigan threatened species do not receive the same protection as
 state-listed endangered species. While take of endangered species is prohibited, take of
 threatened species is allowed if the Michigan Department of Natural Resources believes
 that controlled harvest will not detrimentally affect the abundance of the species.

 As discussed above, there are many examples throughout history of legal harvest of
 lake sturgeon at levels previously thought to be adequately protective that have later
 been shown to be unsustainable. In Michigan itself for example, prior to 1999 most of the
 state was open to sport catch of lake sturgeon with a minimum size limit of 50 inches
 and an annual catch of one fish per angler; in 1999 Michigan significantly changed the
 sport fishing regulations to reduce mortality of lake sturgeon and allow for an increased
 rate of population recovery (Williamson 2003, pp. 129-130). Michigan subsequently
 restricted sport fishing of lake sturgeon to only five areas (Williamson 2003, pp. 129-
 130). The Great Lakes Lake Sturgeon Coordination Meeting cautioned in 2002 that
 where sturgeon reintroduction efforts are occurring in Michigan, further harvest
 regulations will likely be needed (Welsh 2004, p. 320).

 Michigan has developed a lake sturgeon rehabilitation strategy (Hay-Chmielewski and
 Whelan 1997) that outlines research needs, evaluates present and potential habitat,
 establishes population goals, and presents management recommendations. The MDNR
 has set recovery objectives for Black Lake: develop a population of 1,600 to 2,000 adult
 lake sturgeon by 2030; achieve a natural recruitment level to sustain this population
 level; support a fishery with a maximum exploitation rate appropriate for the classification
 status as defined in the Rehabilitation Strategy; and determine habitat limitations of the
 Upper Black River and Black Lake by 2025 (MDNR 2016).

 Michigan updated its Wildlife Action Plan in 2015 (MDNR 2015). Under the plan,
 restoration of lake sturgeon is a priority in the state’s large rivers, and has a goal to


                                              149
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 151 of 221 PageID #:164



 maintain self-sustaining lake sturgeon populations that allow for a recreational fishery
 throughout the St. Clair–Detroit River system. Conservation actions in the plan include:
 implementing Michigan’s Lake Sturgeon Rehabilitation Strategy (Hay-Chmielewski and
 Whelan 1997; Hayes and Caroffino 2012); installing spawning reefs for lake sturgeon in
 the Kalamazoo River and St. Clair–Detroit River system; policing known spawning areas
 and continuing and expanding the lake sturgeon guarding program to protect spawning
 adults from poaching; and using modified sea lamprey abatement treatment protocols
 where documented natural reproduction of lake sturgeon occurs (MDNR 2015).

 Michigan currently allows harvest of 1 lake sturgeon per year per angler where harvest is
 allowed, which includes: Lake St. Clair and the St. Clair River; Otsego Lake; Black Lake;
 and all Michigan-Wisconsin boundary waters (MDNR 2017).1 For the Menominee River
 (from Grand Rapids Dam downstream to the end of the breakwalls in Green Bay) there
 is no lake sturgeon harvest allowed, catch-and-release sturgeon fishing only. Michigan
 allows catch-and-release fishing of lake sturgeon on all other Great Lakes and
 connecting waters (except Lake St. Clair and the St. Clair River) and all inland waters
 from July 16 through November 30 (MDNR 2017). Spearing for lake sturgeon is
 prohibited, except in Black Lake during the limited winter season (MDNR 2017).

 Most of the lake sturgeon populations that can be legally fished for sport harvest in
 Michigan seem to have relatively stable populations. The population estimates for lake
 sturgeon in the entire St. Clair basin are between 15,000-40,000 fish of all ages
 (COSEWIC 2006; Pratt 2008; USEPA 2009) or 15,882 adults (Hayes and Caroffino
 2012). The Menominee River sturgeon population is estimated to contain 5,272 adults in
 three river segments that are separated by dams, and thought to be stable (Hayes and
 Caroffino 2012). The Black Lake population was nearly extirpated (down to 60 spawners
 by 2000) by legal and illegal harvest but has been rebuilt as a result of harvest
 regulations implemented in 2000, a streamside hatchery, and intensive stocking efforts
 (Chalupnicki et al. 2011); the Black Lake population is now considered stable with an
 estimate of 1,125 adult fish (Hayes and Caroffino 2012). The put-and-take lake sturgeon
 fishery in Otsego Lake was created through stocking experiments to provide sturgeon
 fishing opportunities regardless of the lake’s sturgeon population size; the current
 estimate is a small, stable population of 100 adults (Hayes and Caroffino 2012).

 There is no information on potential impacts to lake sturgeon from catch and release
 fishing in other waters of Michigan.

          Minnesota

 The lake sturgeon is designated as “species of concern” in Minnesota (MNDNR 2018),
 which does not provide any formal or substantive protections.

 The commercial harvest of lake sturgeon in Minnesota was closed in the 1930s. In
 Minnesota, sport anglers can harvest one lake sturgeon 45-50” or over 75" per year from
 Minnesota-Canada border waters; the harvest season is open April 24-May 7 and July 1-

 1
  Lake St. Clair and St. Clair River harvest season is July 16 through September 30, with a size limit of 42-
 50 inches; catch and release season is October 1 through November 30. Ostego Lake harvest season is
 July 16 through March 15, with a size limit of 50 inches minimum. Black Lake Harvest season (spearing and
 hook-and-line) runs during specific hours the first Saturday in February through the following Wednesday, or
 until the harvest quota has been reached; there is no size limit. Boundary Waters harvest season is the first
 Saturday in September through September 30, with a 60” minimum size.


                                                     150
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 152 of 221 PageID #:165



 September 30 (MNDNR 2018). Minnesota allows unlimited catch-and-release of lake
 sturgeon in Canada-Minnesota border waters from October 1 to April 23 and May 8 to
 15; and in the Red River year round except from April 15 to June 15 (MNDNR 2018).
 Minnesota also allows unlimited catch-and-release of lake and shovelnose sturgeon in
 inland waters (including in Lake Superior and the St. Louis River), with the catch-and-
 release season only closed from April 15 to June 15 (MNDNR 2018).

 As discussed above, there are many examples throughout history of legal harvest of
 lake sturgeon at levels previously thought to be adequately protective that have later
 been shown to be unsustainable. In Minnesota itself for example, restrictions for the
 Minnesota-Canada border fishery began to tighten in 2000 in response to increasingly
 heavy fishing pressure: the fishing season was closed from May 15–June 30 to protect
 spawning runs and there was a minimum legal size limit of 45 inches; in 2002 the fishing
 season was closed from May 1–June 30 with a legal size slot limit of 45–55 inches
 (Williamson 2003, pp. 130-131). In 2003, the Minnesota Department of Natural
 Resources stated that changes to existing regulations were being proposed (MNDNR
 2003) due to evidence that lake sturgeon populations within Minnesota may not be
 sustainable with current catch levels continued (Welsh 2004, p. 318). Minnesota allowed
 sport harvest of lake sturgeon in the Assiniboine and Red River basins in northern
 Minnesota until 2006, where there was no recent evidence of naturally reproducing
 populations (COSEWIC 2006). Only catch-and-release of lake sturgeon is now allowed
 in the Red River in Minnesota (MNDNR 2018).

        Mississippi

 The lake sturgeon is not classified as endangered or threatened in Mississippi
 (Williamson 2003, pp. 17-18).

 All commercial and sport fishing for lake sturgeon is closed (Williamson 2003, pp. 17-
 18); and harvest and possession of all sturgeon species is prohibited in all Mississippi
 waters (MWFP 2015, 2017).

        Missouri

 The lake sturgeon is a state listed endangered species in Missouri (Williamson 2003, pp.
 17-18). Management goals within the state include protection from fishing, reestablishing
 self-sustaining populations, habitat improvement, river management, and artificial
 propagation; while meeting these goals would undoubtedly help sturgeon recovery, it is
 unknown when and how steps will be implemented to achieve them (MODNR 2013, p.
 27).

 Lake sturgeon are on the ‘do not harvest” list in Missouri (MDOC 2016, 2018). In 2010
 the Missouri Department of Conservation terminated commercial harvest of shovelnose
 sturgeon and shovelnose-pallid sturgeon hybrids where they commonly coexist with
 pallid sturgeon in Missouri, to protect federally endangered pallid sturgeon populations.
 However the year-round sport fishing season for shovelnose sturgeon continues in
 Missouri, with a daily limit of 10 sturgeon, 30” maximum length (MDOC 2016, 2018). The
 continued sport fishery for shovelnose sturgeon creates the potential for angler
 misidentification and inadvertent harvest of lake sturgeon.




                                            151
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 153 of 221 PageID #:166



        Nebraska

 In Nebraska, the lake sturgeon is a state threatened species; fishing for lake sturgeon is
 prohibited and they are illegal to possess (NGPC 2013, 2015). The Nebraska Natural
 Legacy Project lists lake sturgeon as a “Tier 1 At-Risk Species” (NGPC 2014).

 Nebraska allows sport harvest of shovelnose sturgeon (except on the Missouri River
 upstream from the mouth of the Big Sioux River), with a bag limit of 10 sturgeon and a
 possession limit of 20 (NGPC 2016). Nebraska is doing outreach within the state to
 minimize confusion between sturgeon species; the Nebraska Game and Parks
 Commission cites an incident where anglers thought they had caught the largest
 shovelnose sturgeon on record, when in fact they had caught a federally and state
 endangered pallid sturgeon (NGPC 2012).

        New York

 Lake sturgeon are listed as a threatened species under New York’s Environmental
 Conservation Law (Williamson 2003; Welsh 2004). Unlike many other states, New
 York’s Environmental Conservation Law (New York Consolidated Law Service ECL §11-
 0535) includes “habitat interference” under the state’s definition of “take” for endangered
 and threatened species. This could discourage habitat destruction and preserve critical
 spawning areas for the lake sturgeon.

 A New York state recovery plan was first developed in 1994 and revised in 2000 and
 2005 (Carlson et al. 2002; Carlson 2005). The initial recovery goal was to establish five
 lake sturgeon populations in individual waters. This was later expanded to maintain
 populations in five waters and restore populations in three other areas (Carlson 2000).
 The recovery plan focused on increasing current populations through harvest restrictions
 and habitat enhancement in state waters, as well as re-establishment of lake sturgeon
 stocks in several locations. New York released an updated recovery plan in 2018
 (NYSDEC 2018). The revised recovery plan defines Management Units across New
 York: Lake Erie, Western Lake Ontario, Central New York, Eastern Lake Ontario, Upper
 St. Lawrence River, Lower St. Lawrence River, and Lake Champlain. The recovery plan
 goal is self‐sustaining populations of lake sturgeon in each management unit of at least
 750 spawning adults across all spawning aggregations and detection of at least three
 years of wild reproduction in a five‐year period (NYSDEC 2018). The NYSDEC stocking
 program is seeking to enhance the genetic diversity of stocked sturgeon populations;
 and spawning habitat enhancement is taking place at several locations in the St.
 Lawrence River and the Seneca River (NYSDEC 2018). NYSDEC seeks to gather
 enough evidence of recovery of lake sturgeon to initiate removal from the list of
 threatened species in New York no later than 2024 (NYSDEC 2018).

 Fishing for or possession of lake sturgeon (as well as Atlantic and shortnose sturgeon) is
 prohibited in New York, including catch and release (NYSDEC 2017).

        North Carolina

 The lake sturgeon is listed by North Carolina as a “special concern species” (NCWRC
 2014). It is unlawful to take or possess any species of special concern, including
 sturgeon, from the inland waters of North Carolina (NCWRC 2017). There is no open
 fishing season for lake sturgeon within North Carolina and any sturgeon caught must be


                                            152
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 154 of 221 PageID #:167



 immediately released (NCWRC 2017). Very little information is available on lake
 sturgeon management within North Carolina.

        North Dakota

 The lake sturgeon is not a listed species in North Dakota (NDGFD 2012).

 Although lake sturgeon is considered a game fish (as are pallid and shovelnose
 sturgeon), all sturgeon fishing was closed in North Dakota in 1990 (NDGFD 2016). It is
 illegal to take, possess or transport lake sturgeon in North Dakota, and any incidentally
 caught lake sturgeon must be immediately released back into the water from which they
 were caught (NDGFD 2016).

        Ohio

 The state of Ohio has listed the lake sturgeon as an endangered species (Williamson
 2003; Welsh 2004), but no active lake sturgeon management had been initiated in the
 state as of 2004 (Welsh 2004, p. 320). Possession and take of lake sturgeon is
 prohibited in Ohio, and sturgeon must be returned unharmed to the water immediately if
 caught (ODNR 2015b, 2018).

        Pennsylvania

 The lake sturgeon is listed as an endangered species in the state of Pennsylvania
 (Williamson 2003; Welsh 2004; PFBC 2015). Pennsylvania had no recovery plans or
 active management of lake sturgeon as of 2004 (Welsh 2004, p. 320).

 There is no fishing season for sturgeon in Pennsylvania, and catching, taking, killing,
 possessing, importing, exporting, selling or purchasing of any sturgeon species is
 prohibited (PFBC 2018).

        South Dakota

 The lake sturgeon is not classified as endangered or threatened in South Dakota (Welsh
 2004), but commercial and sport fishing is closed year-round on all sturgeon species in
 South Dakota and no sturgeon can be harvested (SDGFP 2018).

        Tennessee

 The lake sturgeon is listed as an endangered species in Tennessee (TWRA 2012). No
 harvest of any sturgeon species is allowed in Tennessee; all sturgeon must be released
 if incidentally caught (TWRA 2018).

        Vermont

 The lake sturgeon is listed as an endangered species in the state of Vermont and is
 considered a “greatest need species” by the Vermont Fish and Wildlife Department
 (VTFW 2005, p. 3-6). Vermont released a Lake Champlain lake sturgeon recovery plan
 in 2016, with a restoration goal of 2,000 mature adult sturgeon in the lake or 750 mature
 adults for each population spawning in the Missisquoi, Lamoille, and Winooski rivers



                                            153
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 155 of 221 PageID #:168



 (VTFW 2016). Anglers may not target lake sturgeon and must release them unharmed if
 caught (VTFW 2018).

        West Virginia

 West Virginia does not have a state endangered species act, and thus the lake sturgeon
 is not listed within West Virginia (Welsh 2004; WVDNR 2012). The lake sturgeon has not
 been recorded in West Virginia since at least the 1940s (Cincotta 2004) and is likely
 extirpated from the state (WVDNR 2015). There is no fishing for lake sturgeon in West
 Virginia and any sturgeon caught must be returned to the water immediately (WVDNR
 2018).

        Wisconsin

 Lake sturgeon have no formal protection in Wisconsin but are on an unofficial state
 watch list (Welsh 2004, p. 318). Because they are not a state listed species, lake
 sturgeon in Wisconsin are not subject to the state’s restrictions on take.

 The state of Wisconsin has developed a lake sturgeon management plan (Scheidegger
 2000) which contains research, management objectives and recommendations. The
 plan includes goals for population densities, priorities for rehabilitation locations, and
 recommendations for habitat enhancement. As of 2002, the state of Wisconsin was also
 conducting status assessments on spawning lake sturgeon populations in the rivers and
 shorelines of Lake Michigan and Lake Superior (GLLSCM 2002). The state has begun
 reintroduction programs on the Menominee River, Lake Winnebago, and the St. Louis
 River (GLLSCM 2002) and restoration of spawning habitat has also taken place in the
 Lake Winnebago-Wolf River system (Bruch 1999).

 Wisconsin allows annual sport harvest of 1 lake sturgeon over 60” per angler in all inland
 waters open to lake sturgeon hook-and-line angling (Chippewa River, Flambeau River,
 Wisconsin River, Butternut Lake, Yellow chain of lakes, Wisconsin-Michigan boundary
 waters, and Wisconsin-Minnesota boundary waters including the St. Croix River,
 Mississippi River, and St. Louis River), from the first Saturday in September through
 September 30 (WDNR 2018). Wisconsin also has unlimited lake sturgeon catch-and-
 release seasons in the Mississippi River upstream of Red Wing Dam (June 16 to March
 1), Mississippi River downstream of Red Wing Dam (June 16 to April 14), St. Croix River
 from Prescott to Gordon Flowage (June 16 to March 1), St. Louis and Nemadji rivers
 (June 16 to April 14), and the St. Croix River - Wisconsin/Minnesota boundary water
 (from October 1 to October 15) (WDNR 2018).

 Other than in the Flambeau River, where there is a healthy sturgeon population,
 continued sport fishing of lake sturgeon in these rivers is cause for concern: as
 discussed above, the sturgeon population is small in the Chippewa River; sturgeon are
 uncommon to rare in the Wisconsin River; the formerly depleted population in Yellow
 Lake is being rebuilt through stocking, but lacks older fish; the population is below self-
 sustaining levels in the St. Croix River; sturgeon are rare in the upper Mississippi River;
 and restocking in the St. Louis River has only just recently resulted in spawning. A year-
 round open season on lake sturgeon is allowed in Lake Superior in Wisconsin waters
 (WDNR 2015b), which is also concerning since so many of the sturgeon populations in
 Lake Superior tributaries are small and depleted.



                                             154
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 156 of 221 PageID #:169



 There is no lake sturgeon fishing allowed in all other Wisconsin inland waters, the
 Mississippi River boundary waters, Lake Michigan or the major tributaries to Green Bay
 and Lake Michigan (the Peshtigo, Oconto, and Milwaukee rivers), or the St. Croix River
 upstream from the St. Croix Falls Dam (WDNR 2015b). A former sturgeon fishing
 season in the Menominee River was discontinued after it was found that lake sturgeon
 were still being overexploited in two out of three river sections despite regulations in
 place (Thuemler 1997).

 The Winnebago system (Lake Winnebago and the Upriver Lakes - Butte des Morts,
 Winneconne and Poygan), which hosts a large population of lake sturgeon, is closed to
 hook-and-line fishing but there is a short sturgeon spear fishery open from February 13
 to February 28, or until any pre-set harvest caps are reached (WDNR 2015b). The
 Wisconsin Department of Natural Resources can end spearing as soon as any quota is
 reached and there are strict regulations on all other parts of this process, from the size
 that the ice fishing hole can be to the size of the sturgeon, to the time fishing can begin.
 In 2016 the lake sturgeon caps for the Winnebago spear fishing season were 430
 juvenile females, 950 adult females and 1,220 males; the actual 2016 total harvest was
 much smaller at 703 sturgeon (396 from Lake Winnebago and 307 from the Upriver
 Lakes).

 Wisconsin allows year-round harvest of shovelnose sturgeon on the lower Wisconsin
 River (from the Prairie du Sac Dam downstream to the confluence with the Mississippi),
 and on the Mississippi River below the Red Wing Dam (WDNR 2018). This creates the
 potential for angler misidentification and inadvertent harvest of lake sturgeon.

 State Mitigation and Enhancement Measures

 Several states have initiated mitigation and enhancement measures and projects to
 benefit lake sturgeon, including: fish stocking, fish passage projects, dam modification or
 removal, upstream passage through navigation locks, changing the timing of water-
 related activities, downstream guidance or diversion, recommending changes in
 operation of hydroelectric facilities, spawning bed creation and enhancement, and water
 quality improvements.

 There is some concern about restoration efforts using out of basin sturgeon for stocking
 programs. Drauch and Rhodes (2007) cautioned that lake sturgeon from Lake
 Winnebago, Wisconsin, which were initially widely used for reintroductions across North
 America, could potentially homogenize the overall lake sturgeon metapopulation. Welsh
 et al. (2010) identified appropriate genetic stocking units of lake sturgeon to be used for
 Great Lakes reintroduction efforts: Most of the more recent reintroduction and stocking
 programs by states have stocked fish acquired or raised from the same basin, or utilized
 streamside rearing facilities to grow fish from sturgeon eggs collected from within the
 same watershed. In some cases where natural lake sturgeon populations have been
 extirpated from an entire basin, such as in Alabama and Georgia, it may be appropriate
 to use out of basin sturgeon for reintroductions.

 Lake Superior

 In the St. Louis River, a 2009 Minnesota Department of Natural Resources project
 improved roughly 800 feet of suitable lake sturgeon spawning habitat below the Fond du
 Lac Dam, 34 km upriver from Lake Superior (Abraham and Kallak 2008, p. 13). MNDNR


                                             155
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 157 of 221 PageID #:170



 began annual stocking of lake sturgeon fry, fingerlings and yearlings in the St. Louis
 River in 1983. Initial stocking was with fish from outside the Lake Superior basin and
 restoration efforts were curtailed for several years due to concerns about use of these
 fish; since 1998, stocked sturgeon have been propagated from the Sturgeon River, an
 intrabasin source (Scheidegger 2000). Through 2008 there was no evidence of stocked
 lake sturgeon spawning in either the lower or upper St. Louis River (Schram et al. 1999;
 Zollweg et al. 2003; Welsh 2004; Pratt 2008; Abraham and Kallak 2008), but beginning
 in 2011 was the first evidence of successful lake sturgeon spawning in the St. Louis
 River since stocking began (Cook 2015).

 In the Bad River, lake sturgeon have been taken from the river to be propagated and
 returned to the Bad River to augment the population (Auer 2003).

 In the Ontonagon River, lake sturgeon have been reintroduced (Holey et al. 2010),
 through stocking with hatchery fish from 1998-2002 and 2004, including sturgeon from
 the nearby Sturgeon River (Auer 2003; Baker 2006). So far there has been no evidence
 of reproduction of stocked fish (Filmore 2003; Baker 2006). The Michigan Department of
 Natural Resources Fisheries Division plans to continue stocking propagated lake
 sturgeon into the Ontonagon River until 20 year classes have been added.

 In the Sturgeon River, a positive change in the spawning characteristics of the lake
 sturgeon population below the Prickett hydroelectric facility was observed after peaking
 flows were changed to near run-of-the-river flows (Auer 1996b, pp.69-76).

 Western Lake Michigan

 Streamside rearing facilities for lake sturgeon have been initiated in four western Lake
 Michigan tributaries where sturgeon have been extirpated - the Milwaukee, Manitowoc,
 Cedar and Whitefish rivers (Baker et al. 2008).

 In the Menominee River, young sturgeon have been stocked into the upstream river
 section below Sturgeon Falls for several years (WDNR 2012). State agencies are
 pursuing fish passage projects for lake sturgeon in the lower Menominee River, including
 through a FERC relicensing process, at the lower two dams (GLRI 2010; Donofrio and
 Utrup 2013; Kampa et al. 2014a). A fish bypass will enable downstream-moving
 sturgeon to get through the upper dam, and an elevator fish lift at the lower dam will help
 move lake sturgeon upstream. The long-term fish passage goal is to provide passage for
 lake sturgeon at five hydropower dams on the Menominee River by 2020 (GLRI 2010).

 In the Wolf River, lake sturgeon have been stocked since 1994 in lakes on the
 Menominee Indian Reservation (Runstrom et al. 2002). Transfer of lake sturgeon from
 the lower Wolf River to several reaches of the Wolf River on the reservation (Keshena
 Falls 10 km upstream of Balsam Row Dam; Big Eddy Falls 20 km above the dam; and
 the Dalles 32 km above the dam) resulted in enough adults present in reservation waters
 in the spring of 2001 that spawning may have occurred in this reach of river for the first
 time in over 50 years (Runstrom et al. 2002).

 Eastern Lake Michigan

 In the Muskegon River, the Michigan Department of Natural Resources is planning to
 initiate a streamside sturgeon rearing station which will collect drifting sturgeon eggs and


                                             156
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 158 of 221 PageID #:171



 larvae in the spring, rear them, and release them back to the river in the fall; with a goal
 of restoring a minimum sturgeon population of 300 adults (Meyerson 2013).

 A streamside rearing facility is being used to increase the survival of naturally produced
 larvae in the Manistee River (Holtgren et al. 2007). In the Big Manistee River, the Little
 River Band of Ottawa Indians (LRBOI) has operated a streamside rearing facility since
 2004, aimed at increasing the survival of naturally produced lake sturgeon larvae, with
 stocking of fingerling lake sturgeon raised from larvae collected and reared in the Big
 Manistee River (Holtgren et al. 2007; LRBOI 2008). The LBROI restoration target is 750
 adult fish (LRBOI 2008).

 Northwestern Minnesota

 Since 1994, 5 of the 8 dams on the mainstem of the Red River in the U.S. have been
 modified to allow sturgeon passage, and another 19 dams have been modified or
 removed on tributaries (Abraham and Kallak 2008); there are plans to remove or modify
 many more dams (MNDNR 2002).

 The Minnesota Department of Natural Resources (MNDNR) first began lake sturgeon
 restoration stocking in 1997, and in 2002 began implementing a 20-year reintroduction
 plan to restore lake sturgeon throughout the Red River basin (MNDNR 2002). Lake
 sturgeon fry and fingerlings from the Rainy River are stocked into Red River basin rivers
 and lakes, with a goal of reestablishing a naturally reproducing population over the next
 20 to 30 years (COSEWIC 2006). Reintroduction is planned for the Buffalo, Otter Tail,
 Red Lake, Roseau, and Wild Rice tributaries, as well as Big Detroit, Round and White
 Earth lakes (Aaland et al. 2005, pp. 307-308). The MNDNR and the White Earth Ojibwe
 Nation have been stocking about 20,000 fingerlings annually into Red River lakes and
 tributaries in the U.S.; MNDNR has also stocked an average of over 150,000 fry each
 year (MNDNR 2002; Aadland et al. 2005; Abraham and Kallak 2008).

 Upper Mississippi River

 In the upper Mississippi River, restoration stocking using lake sturgeon of Wisconsin
 origin began in 1984, with release sites at Lagrange, Shanks Conservation Area, and
 Louisiana, Missouri (MDOC 2007). The lake sturgeon stocked prior to 2002 came from
 the Wolf River in Wisconsin, in the Lake Winnebago system (Great Lakes Basin).
 Beginning in 2002, the egg source has been the Wisconsin River, a tributary to the
 Mississippi River. Future stockings will be from eggs obtained by the Wisconsin
 Department of Natural Resources from the Mississippi River basin (MDOC 2007.
 Stocked lake sturgeon are now encountered on the Mississippi River by anglers and
 biologists from Pool 20 below Keokuk, Iowa downstream to Chester, Illinois, and in some
 of the larger tributaries in Missouri, Nebraska, and Illinois, but there is no known
 reproduction and populations are far from self-sustaining (MDOC 2007).

 In the Kettle River tributary of the St. Croix River, Sandstone Dam was removed in 1995,
 potentially restoring spawning habitat and reconnecting a historically important tributary
 on the upper river (Abraham and Kallak 2008, p. 13). However, years of accumulated
 sediment from behind the dam washed downstream, covering known spawning sites and
 filling in important deep pool habitat river (Abraham and Kallak 2008).




                                             157
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 159 of 221 PageID #:172



 In the Namekagon River tributary of the St. Croix River, the Wisconsin Department of
 Natural Resources (WDNR) began stocking hatchery-reared lake sturgeon (from a
 genetically appropriate source above the dam) below Trego Dam in 1993 and protecting
 stocked fish from harvest with a closed lake sturgeon fishing season in the Trego
 Flowage and the Namekagon River upstream from the flowage (Kampa et al. 2014b).
 The WDNR is considering fish passage options at the Trego Dam to allow upstream
 passage of naturally recruited fish (Kampa et al. 2014b).

 In the Yellow River tributary of the St. Croix River, WDNR stocked 10,000 fry and 13,000
 fingerlings in 1995 and similar rearing and stocking efforts continued through 2000
 (WDNR 2000).

 In the Flambeau River, a restoration stocking program has captured adult lake sturgeon
 from the Flambeau River since 1993 to propagate fingerlings and fry that are restocked
 into the Flambeau Flowage system (WNRM 2009).

 In the Manitowish River, brood stock of lake sturgeon were collected from the river in
 1998 and 24,000 fingerlings were stocked back into the river (Scheidegger 2000).
 Attempts were also being made to collect and spawn lake sturgeon from the North Fork
 of the Flambeau River for stocking of fry and fingerlings into the Manitowish River
 (Scheidegger 2000).

 In the Wisconsin River, a FERC relicensing process will provide future fish passage for
 lake sturgeon past the Prairie du Sac Dam (Kampa et al. 2014a). A restoration stocking
 program was begun from 1991-1992 in the Wisconsin River, with juvenile sturgeon
 transferred from Lake Wisconsin to the lower Wisconsin River; and hatchery-reared
 fingerlings taken from below the Wisconsin Dells Dam re-stocked in the upper Wisconsin
 River below the Du Bay Dam from 1997-2002 (DTO 2002). The WDNR augmented the
 Wisconsin River lake sturgeon population with stockings of juvenile lake sturgeon in
 2010 and 2012 (WDNR 2013).

 In the Baraboo River, removal of 7 dams was completed by 2001, which will potentially
 allow lake sturgeon to move into the upper reaches of the Baraboo River for spawning
 (WDNR 2013).

 In the Salt River, lake sturgeon of Wisconsin origin have been stocked recently into Mark
 Twain Lake (MDOC 2007).

 Missouri River

 Reintroduction of lake sturgeon by the Missouri Department of Conservation first began
 in the lower Missouri River in 1984 (Drauch and Rhodes 2007). Stocking of fingerling
 lake sturgeon from Lake Winnebago has occurred since 1992 (Drauch and Rhodes
 2007; MDOC 2007), with release sites in Cooley Lake, Waverly, Boonville, Mokane,
 Hermann, Washington and New Haven, Missouri (MDOC 2007). Stocked lake sturgeon
 are now encountered by anglers and biologists up the Missouri River to the tailwaters of
 Gavins Point Dam (MDOC 2007), but there is no known reproduction and the population
 is far from self-sustaining (MDOC 2007).




                                           158
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 160 of 221 PageID #:173



 Ohio River

 In the Ohio River basin, stocking of hatchery lake sturgeon has begun in the
 Cumberland and Tennessee Rivers as well as the French Broad River in Kentucky and
 Tennessee (TWRA 2012; KDFWR 2014); but some of the out of basin source
 populations may not be appropriate for restoration.

 Arkansas-White River

 No information could be located regarding fish stocking or lake sturgeon restoration
 projects in the Arkansas-White River.

 Lower Mississippi River

 Beginning in 1984, the Missouri Department of Conservation began stocking fingerling
 lake sturgeon from Lake Winnebago into the lower Mississippi River in Louisiana
 (Drauch and Rhodes 2007).




                                           159
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 161 of 221 PageID #:174



 Other Natural or Anthropogenic Factors

        Invasive Species

 Invasive species can disrupt the food web, alter habitat structure, and introduce new
 diseases for sturgeon (Pratt 2009 p. 28).

 Zebra and Quagga Mussels

 The zebra mussel (Dreissena polymorpha), an invasive freshwater species native to
 lakes of southern Russia, represents a recent threat to lake sturgeon populations and
 recovery programs. Zebra mussels now occur across much of the lake sturgeon’s range
 (Wesley and Duffy 1999, p. 64; McCabe et al. 2006). Despite being part of the diets of
 larger sturgeon, zebra mussels are known to impede the foraging success of younger
 sturgeon, alter habitat selection, and be detrimental to many restocking programs
 (Jackson et al. 2002; McCabe et al. 2006; Criswell 2014). Juvenile lake sturgeon utilize
 sandy and silty habitats, the preferred habitat of zebra mussels, which fill the area with
 shells (McCabe et al. 2006). Zebra mussels are often found on soft sediments and in
 water between 3 and 90m deep (Dermott and Munawar 1993; Coakley et al. 1997;
 Dermott and Kerec 1997) and may block juvenile sturgeon access to preferred
 invertebrate food sources. High concentrations of zebra mussels can prevent juvenile
 sturgeon from recognizing areas as potential foraging grounds (McCabe et al. 2006, p.
 2,5). Smaller sturgeon, which mainly consume amphipods, experience a reduction in
 foraging success in areas where zebra mussels are present. Lake sturgeon foraging
 success on amphipods and isopods was greatly reduced by just 50% zebra mussel
 cover (McCabe et al. 2006, p.6). Beekey et al. (2004b) found that lake sturgeon
 experienced up to 90% reduction in foraging success when zebra mussels were present.

 There is currently no known management solution for zebra mussels in lake sturgeon
 habitat. Their spread has the potential to greatly affect lake sturgeon restoration in the
 Great Lakes, where zebra mussels are currently thriving (Carlson 2000; McCabe et al.
 2006, p. 7). Zebra mussels are now established in Lake Michigan and found in the
 mouth of St. Joseph River (Wesley and Duffy 1999, p. 64). Both zebra and quagga
 mussels have colonized vast areas of the bottom of Lake Erie (Criswell 2014)

 Quagga mussels (Dreissena bugensis) have spread throughout the Great Lakes since
 the 1990s. The presence of Botulism-E toxin has been noted in the stomachs of lake
 sturgeon following the consumption of quagga mussels (Stone and Okoneiwski 2002).

 Climate change is expected to facilitate increases in the populations of zebra and
 quagga mussels in the Great Lakes (Huff and Thomas 2014, p. x-xi).

 Rusty Crayfish

 Rusty crayfish (Orconectes rusticus) is an invasive species and opportunistic feeder that
 has been introduced to the Great Lakes, with negative impacts on lake sturgeon as well
 as populations of macroinvertebrates (Wesley and Duffy 1999 p. 16). Rusty crayfish prey
 on lake sturgeon eggs (Scribner and Baker 2008; Caroffino et al. 2010; MSU and MDNR
 2015) and are potential predators of larval lake sturgeon.




                                             160
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 162 of 221 PageID #:175



 Round Goby

 The round goby (Neogobius melanostomus) is an invasive fish from the Black Sea, likely
 also introduced by ballast water, whose numbers have exploded in Great Lakes
 beginning in the 1990s (Criswell 2014; MSG 2016). Round goby are known to prey on
 lake sturgeon eggs (Kempinger 1988; Nichols et al. 2003; Caroffino et al. 2010; MSU
 and MDNR 2015).

 The presence of Botulism-E toxin has been noted in the stomachs of lake sturgeon
 following the consumption of round gobies (Stone and Okoneiwski 2002). Round gobies
 were the suspected cause of a 2001 botulism outbreak in eastern Lake Erie that killed at
 least 20 lake sturgeon (Criswell 2014). This consumption of infected hosts may explain
 increased lake sturgeon mortality observations from 1999-2009 in Lake Ontario and
 Lake Erie (Chalupnicki et al. 2011).

 Round gobies eat large quantities of zebra mussels, but it is unlikely that gobies alone
 will have a detectable impact on zebra mussel densities (MSG 2016).

 Jacobs et al. (2017) looked at invasive species-induced ecosystem change precipitated
 by Dreissenid mussels (Driessena polymorpha and Driessena bugensis) and round goby
 in the lower Niagara River and nearby Lake Ontario. Jacobs et al. (2017) analyzed fin
 rays from lake sturgeon captured in 1998–2000 and 2010–2012 for stable isotopes to
 assess sturgeon diet, and conducted diet analysis of lake sturgeon captured in 2014 to
 assess the contribution of invasive prey. Jacobs et al. (2017) found that: round goby was
 the most important lake sturgeon prey item (86% by weight) in 2014; round goby have
 very likely become the most important prey item for Niagara River lake sturgeon; and
 that sturgeon are able to access a higher trophic level at a younger age and smaller size
 than prior to the goby invasion. Lake sturgeon in this system may have exploited a
 higher diversity of prey items prior to the round goby invasion, but round goby
 establishment corresponds with increased sturgeon prey fish consumption, and also
 higher somatic growth rates for juvenile and subadult lake sturgeon. Jacobs et al. (2017)
 concluded that round goby establishment in western Lake Ontario changed the feeding
 ecology of lake sturgeon, which may have a positive effect on population growth for
 sturgeon. Jacobs et al. (2017) postulated that round goby acted as an energetic pathway
 through which sturgeon access high biomass accumulated by Dreissenid mussels. Lake
 sturgeon now reach a higher trophic level at a younger age and smaller size than lake
 sturgeon captured prior to the round goby invasion. Shifts in diet to larger, more energy
 dense higher-trophic level prey is generally associated with higher fitness in fishes.

 Jacobs et al. (2017) cautioned that an alternative explanation could be that their results
 reflect a new differential mortality regime, perhaps driven by increased competition for
 invertebrate prey between round goby and non-piscivorous lake sturgeon, a possibility
 that may warrant further investigation. Such a recruitment bottleneck could lead to
 increased growth rates due to reduced intraspecific competition among surviving juvenile
 lake sturgeon, but intraspecific competition is not expected to be strong in this system as
 lake sturgeon abundance appears quite low in both time periods compared to historical
 accounts. Jacobs et al. (2017) recommended that future research efforts should focus
 on whether individual fitness benefits of round goby consumption translate to increased
 sturgeon population growth, or whether these benefits are offset by other factors they did
 not investigate, including increased egg predation by round gobies or negative effects of
 interspecific competition at small lake sturgeon body size.


                                            161
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 163 of 221 PageID #:176




 Sea Lamprey

 The sea lamprey (Petromyzon marinus) is an invasive species that was accidentally
 introduced into the Great Lakes in the early 20th century through shipping canals.
 Lampreys parasitize and feed on large native fish. In the Great Lakes, sea lamprey are
 known to predate mostly on lake trout, salmon, rainbow trout (steelhead), whitefish,
 chubs, burbot, walleye and catfish (GLFC 2000). Sea lamprey also attack and parasitize
 lake sturgeon and are thought to kill smaller lake sturgeon in the Great Lakes (GLFC
 2007).

 Climate change is expected facilitate increases in the populations of sea lampreys in the
 Great Lakes due to warmer waters and longer growing seasons (NWF 2013, p. 16; Huff
 and Thomas 2014).

 Other Invasive Fish

 Introduced common carp (Cyprius carpio) are known to feed on lake sturgeon eggs
 (Kempinger 1988; Nichols et al. 2003; Caroffino et al. 2010).

 Introduced non-native salmonids may prey on drifting lake sturgeon larvae (Auer and
 Baker 2002; Auer et al. 2003).

 Invasive Plants

 Invasive plants such as purple loosestrife (Lythrum salicaria) and Eurasian milfoil
 (Myriophyllum spicatum) are expected to have negative impacts on native fish and the
 populations of macroinvertebrates that support them (Wesley and Duffy 1999, p. 16).

        Climate Change

 Earth’s climate system is rapidly changing, with widespread impacts projected to occur
 on inland aquatic systems. Climate change effects with the greatest significance for
 North American aquatic ecosystems include warming of the atmosphere and oceans,
 reduced snow and ice, and rising sea levels (IPCC 2014). Dramatic changes in
 precipitation patterns have already been observed, with wet regions becoming wetter
 and dry and arid regions becoming drier (Chou et al. 2013). For example, Arctic regions
 have experienced increased precipitation, whereas southern Canada has seen a
 significant decrease in spring snow extent (Dore 2005). Winter precipitation is predicted
 to increase at higher latitudes, and summer precipitation is expected to decrease in the
 southeastern United States (Dore 2005), with variability in precipitation increasing
 throughout the continent. Continental temperatures have progressively warmed,
 particularly at higher latitudes (IPCC 2014; Walsh et al. 2014). This warming has driven
 significant changes in spring snow accumulation and runoff timing in the western United
 States, causing significant hydrologic changes and, in the most extreme cases,
 hydrologic regime shifts (e.g., snowmelt driven to transient rain-on-snow; Mote et al.
 2005; Stewart et al. 2005). Observed trends in snowmelt hydrology in the western United
 States are expected to continue into the future, particularly near the margins of heavy
 snowfall areas (Adam et al. 2009). Moreover, the frequency of extreme climatic events
 (e.g., <10th or >90th percentile daily means in temperature or precipitation within a
 season) is predicted to increase across North America (Saha et al. 2006).


                                           162
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 164 of 221 PageID #:177




 Climate change is already causing a rise in temperatures across the United States and
 an increase in extreme weather events, such as droughts (Parmesan et al. 2000; NSC
 2003; CCSP 2008; Karl et al. 2009). Climate change predictions for terrestrial areas in
 the Northern Hemisphere indicate warmer air temperatures, more intense precipitation
 events, and increased summer continental drying (Cayan et al. 2005; IPCC 2007). In the
 United States, the average surface temperature rose by 1.8°F (1.0°C) between 1901 and
 2016, with the most rapid warming occurring since 1979 (USGCRP 2017). By mid-
 century, the average temperature in the United States is expected to increase by 2.5°F
 (1.4°C) relative to 1976-2005, meaning that record-setting hot years will become
 commonplace during the next few decades (USGCRP 2017). By late century, much
 greater warming is projected, ranging from 2.8 to 7.3°F (1.6 to 4.1°C) under a lower
 emissions scenario and 5.8 to 11.9°F (3.2 to 6.6°C) under a higher emissions scenario
 (USGCRP 2017). Global carbon emissions over the past 15 to 20 years have tracked
 the highest emission scenario used in IPCC climate projections, which is projected to
 lead to devastating impacts (IPCC 2014).

 Climate change has the potential to dramatically impact lake sturgeon. Lake sturgeon
 have evolved in accordance with specific hydrologic regimes and habitat niches. Water
 flow and temperature influence lake sturgeon spawning and recruitment success. Flow
 regimes in lake sturgeon rivers will change with a changing climate, with differences in
 seasonal timing of river flow and temperature likely to have negative impacts on
 sturgeon. Fish such as lake sturgeon that rely on specific temperature conditions for
 success of spawning, juvenile recruitment, and embryo development will be affected by
 increases in ambient temperatures (Ficke et al. 2007, p. 594, 595, 598). Rising water
 temperatures can be expected to greatly decrease the quality and quantity of spawning
 and nursery habitats for lake sturgeon. Climatic variability could also disrupt the timing of
 sturgeon reproduction and the length of optimal fish growth periods as environmental
 cues shift and warming waters affect stream ecological processes and ecosystem
 health. For example, a study of lake sturgeon in the St Lawrence River found that
 climatic and hydrological conditions in June, when larvae drift from the spawning
 grounds and exogenous feeding begins, are critical determinants of year-class strength
 (Nilo et al. 1997).

 Climate change is expected to increase water temperatures, decrease dissolved oxygen,
 and increase toxicity of pollutants in freshwater systems (Ficke et al. 2007, p. 581). The
 temperate regions that lake sturgeon inhabit are expected to experience much larger
 temperature changes than tropical areas (Ficke et al. 2007, p. 594). Increasing
 temperatures in North American streams may result in nearly a 50% decrease in cold
 and cool water fish habitat (Ficke et al. 2007, p. 586). Endemic freshwater fish species
 and those in fragmented habitats will be less able to adapt to changing thermal
 conditions (Ficke et al. 2007, p. 581,603).

 Kaushal et al. (2010) analyzed historical records from 40 sites around the U.S. and
 found that 20 major streams and rivers have shown statistically significant, long-term
 warming of water temperatures, typically correlated with increases in air temperatures
 and urban areas. Kaushal et al. (2010) cautioned that if stream temperatures were to
 continue to increase at current rates, due to global warming and urbanization, this could
 have important effects on eutrophication, ecosystem processes such as biological
 productivity and stream metabolism, contaminant toxicity, and loss of aquatic
 biodiversity.


                                             163
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 165 of 221 PageID #:178




 Lake sturgeon reproductive activities are greatly influenced by the temperature of the
 surrounding environment. Male and female lake sturgeon not only differ in spawning
 periodicity, but also require specific temperature ranges. Climate change and associated
 temperature shifts are expected to create changes in lake sturgeon phenology and have
 the potential to render populations of the species largely nonviable. Recruitment of
 juveniles and embryo growth and development for freshwater fish also depend on water
 temperature (Wang et al 1985; Ficke et al. 2007, p. 595). Wang et al (1985) found that
 lake sturgeon embryos exhibit optimal survival between just 14-17° C with incipient
 mortalities beginning around 20°C. Increased temperatures may also generate hypoxic
 episodes; depleted oxygen will likely reduce embryo growth rates and the overall
 reproductive output of fresh water fish species (Ficke et al. 2007, p. 598).

 Climate change is also expected to alter immunity and parasitism for fresh water fish
 species. Temperature shifts will affect host-parasite dynamics by causing an increase in
 transmission opportunities, leading to an increased parasite load in temperate fishes
 (Ficke et al. 2007, p. 600-601). Changing global temperatures are expected to
 compromise the immunity of fish as well as reduce their immune response in the face of
 other threats such as crowding, high temperatures, or osmotic stress (Ficke et al. 2007,
 p. 601). When paired with high temperatures, the toxicity of common pollutants generally
 increases (Ficke et al. 2007, p. 585).

 Changes in the productivity of water bodies are also anticipated in response to climate
 change. Increases in mean temperatures will increase fish metabolism and decrease
 lake turnover, thereby depleting dissolved oxygen faster and replenishing it less often
 (Ficke et al. 2007, p. 590). Increased temperatures in lakes could result in eutrophication
 since algal growth and nutrient cycling rates are both highly dependent on temperature
 (Ficke et al. 2007, p. 588).

 Lynch et al. (2016) conducted a literature review of the empirically documented effects of
 climate change on North American inland fish populations (e.g., changes to distribution,
 phenology, abundance, growth, recruitment, genetics) and assemblages structure (i.e.,
 species richness, evenness, and composition). Lynch et al. (2016) identified several
 major themes in North American inland fish responses to climate change: shifts in
 species’ spatial distributions and the timing of key behaviors (e.g., migrations,
 spawning); changes to abundance, growth, and recruitment; species interactions are
 often the proximate driver of climate-induced changes in fish population dynamics and
 extirpation; and complex interactions between climate change and other anthropogenic
 stressors (such as altered land use, water pollution, stream and river impoundments and
 flow alterations, invasive species, disease and parasites, and fishing exploitation). Lynch
 et al. (2016) also note that a small number of studies indicate that North American inland
 fishes are already exhibiting genetic change due to climate changes.

 Whitney et al. (2016) described the observed and potential effects of climate change on
 the physiology of freshwater fishes in North America, particularly neuroendocrine,
 cardiorespiratory, immune and reproductive effects. Their key findings were that climate
 change may: result in chronically elevated environmental stressors that challenge the
 neuroendocrine system of some fishes, elevating metabolic costs and decreasing growth
 and survival; expose some fishes to thermal conditions outside of their species- or
 population-specific optimal thermal range for aerobic scope; elicit hyperactive or
 suppressive responses from fish immune systems, both of which may result in


                                            164
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 166 of 221 PageID #:179



 compromised immune function; and influence reproductive timing and investment of
 fishes due to deviations from optimal temperatures and dissolved oxygen, potentially
 reducing reproductive output and success.

 Climate change impacts in the Midwest and Great Lakes region are expected to
 exacerbate a range of risks to the Great Lakes ecosystem, including changes in the
 range and distribution of certain fish species, increased invasive species and harmful
 blooms of algae (Pryor et al. 2014, p. 426). Climate change is expected to cause higher
 water temperatures in the Great Lakes basin, both positive and negative changes in
 precipitation, decreases in riverine runoff, less snowfall and snowpack accumulation,
 higher evapotranspiration, and a reduction in lake levels and connecting channel flows
 (Mortsch and Quinn 1996). These climate and hydrologic changes will affect the quantity
 and quality of wetland and aquatic habitats, alter the frequency and timing of lake
 turnover, and change dissolved oxygen, and alter fish community composition and
 dynamics (Mortsch and Quinn 1996). The Great Lakes are already recording higher
 water temperatures and reduction in ice cover as a result of changes in regional climate
 between 1968 and 2002 - summer surface water temperatures in Lakes Huron
 increased 5.2°F, Lake Ontario 2.7°F, and Lake Superior 4.5°F - these lake surface
 temperatures are projected to rise by as much as 7°F by 2050 and 12.1°F by 2100
 (Pryor et al. 2014, p. 426). Higher temperatures, increases in precipitation, and
 lengthened growing seasons favor production of blue-green and toxic algae that can
 harm fish and water quality, and could heighten the impact of invasive species (Pryor et
 al. 2014, p. 426).

 Annual temperatures in the Great Lakes region are projected to increase 1.4 °C over the
 near-term (2010–2039), by 2-3 °C by midcentury (2040–2069), and by 3-5 °C by end-of-
 century (2070–2099), relative to the historical reference period 1961–1990 (Hayhoe et
 al. 2010). Angel and Kunkel (2010) predicted a wide range of lake-level changes for the
 Great lakes based on various climate change scenarios. Hartmann (1990) predicted
 increased water temperatures and depleted oxygen in the Great Lakes due to climate
 change, with potential lowering of Great Lakes levels that could dramatically affect
 ecosystem production through dependence on the consistent availability of marshes and
 wetlands that serve as breeding and nursery areas for fish and wildlife.

 Warmer air temperatures are likely to lead to increasing water temperatures and
 changes in summer stratification in the Great Lakes and in the inland lakes and streams
 of the region (Kling et al. 2003, p 21). Earlier model studies project that summer surface
 water temperatures in inland lakes will increase by 2 to 12°F (1 to 7°C), but projected
 changes in water temperature could be even greater using more recent climate
 scenarios, especially by 2090 (Kling et al. 2003, p 21). Projections for deep water range
 from a 14°F warming to a counterintuitive 11°F cooling (the response in deep waters
 varies because warming air temperatures can cause a small, deep lake to stratify sooner
 in spring, at a cooler temperature (Kling et al. 2003, p 21). Overall, changes in
 temperature and stratification will affect the fundamental physical, chemical, and
 biological processes in lakes - higher water temperatures, for example, result in lower
 oxygen levels (Kling et al. 2003, p 21).

 In a warming climate, the duration of summer stratification will increase in all the lakes in
 the Great Lakes region. Longer stratification periods and warmer bottom temperatures
 will increase oxygen depletion in the deep waters of the Great Lakes and will lead to
 complete loss of oxygen during the ice-free period in many inland lakes of at least


                                             165
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 167 of 221 PageID #:180



 moderate depth. Anoxia or hypoxia in deep waters will have negative impacts on most of
 the organisms in the lakes. Persistent dead zones can result in massive fish kills and
 damage to fisheries. (Kling et al. 2003, p 23)

 Climate change will have complex impacts on primary productivity in the Great Lakes. It
 could lead to changes in the species composition of algae and in seasonal patterns of
 blooms, shift in the timing of spring algal bloom, shift in dominance in the algal
 community during the growing season from diatoms to inedible blue-green algae,
 potential dominance by inedible, nuisance species of algal productivity, or timing of algal
 production out of synch with the food demands of fish (Kling et al. 2003, pp 24-25). In
 the river and stream ecosystems of the Great Lakes, climate change is expected to
 lower summer water levels and raise stream temperatures (Kling et al. 2003, pp 25-26).

 In Lake Superior, climate change is expected to increase annual average water
 temperatures in the lake by approximately 5 to 7 ºC throughout the 21st century,
 decrease the abundance of cold water fish and increase abundance of warm water fish,
 reduce fish productivity as a result of changes in thermal stratification, lead to declines in
 the population and health of fish dependent upon cold, well-oxygenated water, and
 facilitate increases in the populations of aquatic invasive species such as sea lampreys
 and zebra and quagga mussels (Huff and Thomas 2014, p. x-xi).

 Lyons and Stewart (2014) identify river reaches in Wisconsin where lake sturgeon might
 be vulnerable to warming water temperatures due to climate warming. Although the
 exact temperature tolerances are uncertain, water temperatures above 28–30°C are
 potentially less suitable for this coolwater species. Predictions from 13 downscaled
 global climate models were input to a lotic water temperature model to estimate amounts
 of potential thermally less-suitable habitat at present and for 2046–2065: currently,
 341 km (14.9%) of the known habitat are estimated to regularly exceed 28°C for an
 entire day, but only 6 km (0.3%) to exceed 30°C; in 2046–2065, 685–2164 km (29.9–
 94.5%) are projected to exceed 28°C and 33–1056 km (1.4– 46.1%) to exceed 30°C
 (Lyons and Stewart 2014). Most river-lake networks have cooler segments, large
 tributaries, or lakes that might provide temporary escape from potentially less suitable
 temperatures, but 12 short networks in the Lower Fox and Middle Wisconsin rivers
 totaling 93.6 km are projected to have no potential thermal refugia (Lyons and Stewart
 2014).

        Habitat Fragmentation

 A prominent anthropogenic threat inhibiting recovery of lake sturgeon populations is
 habitat fragmentation (Hay-Chmielewski and Whelan 1997, p. 31; Auer 1999; Peterson
 et al. 2007). Natural barriers, such as fast flowing rapids or small waterfalls, may not
 fragment habitat or population connectivity (Welsh and McLeod, 2010) however artificial
 barriers such as hydroelectric developments or water diversions have resulted in
 severely fragmented habitats, isolated populations, and altered spawning behavior
 (Paragamian et al. 2001; Haxton, 2002; Daugherty et al. 2008a, 2008b). Barriers to
 sturgeon migration prevent the use of optimal habitats for each lake sturgeon life stage
 systems (Hay-Chmielewski and Whelan 1997, p. 31). Extensive damming has
 immediate impacts on lake sturgeon, as it reduces potential range sizes and fragments
 existing populations (Ferguson and Duckworth 1997; Cooke et al. 2002; Dadswell 2006).




                                              166
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 168 of 221 PageID #:181



 This petition discusses such fragmentation and isolation of lake sturgeon populations in
 numerous rivers and watersheds due to dams, such as the Menominee River (Priegel
 1973; Baker 1980; Thuemler 1997; Hayes and Caroffino 2012; WDNR 2012), Niagara
 River downstream of Niagara Falls (Carlson 1995), St. Lawrence River (Pratt 2008),
 Cheboygan River in the Lake Huron watershed (Godby et al. 2011), St. Lawrence River
 watershed (Pratt 2008), Saskatchewan River watershed (McLeod 1999), and the Nelson
 River and components of Southern Hudson Bay/James Bay in Canada (COSEWIC
 2006).

 Auer (1996) estimated that lake sturgeon may require 250 to 300 km of unimpeded river-
 lake habitat as a minimum home range size to complete their life cycle, without which
 populations may become vulnerable to extirpation when habitat is severely impacted or
 unreachable (Harkness and Dymond 1961; Baker and Borgeson 1999). The effects of
 habitat fragmentation can be delayed, as lake sturgeon populations occupying
 impounded sections of rivers have lesser abundance and slower growth rates compared
 to populations residing in unimpeded stretches of rivers (Haxton, 2002, 2003a; Haxton
 and Findlay 2008).

 Lyons and Stewart (2014, p. 1) looked at fragmentation of lake sturgeon populations in
 Wisconsin, where the 2,291 km of large-river habitat occupied by lake sturgeon has
 been fragmented into 48 discrete river-lake networks isolated by impassable dams.
 Lyons and Stewart (2014) found that predicted climate change may make summer river
 habitat less suitable thermally for lake sturgeon, and that habitat fragmentation by dams
 may trap lake sturgeon in “marginal” or “stressful” river reaches and prevent them from
 accessing thermal refugia. Ficke et al. (2007, p. 581,603) found that freshwater fish
 species in fragmented habitats will be less able to adapt to changing thermal conditions.

 Fragmentation of lake sturgeon populations by dams is also known to erode the genetic
 diversity in fish populations (Ferguson and Duckworth 1997, pp. 303-304; Rieman and
 Allandorf 2001). Isolation of sturgeon populations makes them vulnerable to extinction
 (Jager et al. 2001), as confined stocks are at greater risk of extirpation from disease,
 impacts of pollution or natural catastrophic events (Auer 1999, p. 291).

        Vulnerable Life History Characteristics

 Inherent biological characteristics of lake sturgeon such as delayed maturity, longevity,
 and low reproductive output make populations particularly susceptible to decline
 (Haugen 1969; Beamesderfer and Farr 1997). Lake sturgeon life history characteristics
 such as late age at sexual maturity and intermittent spawning combined with historic
 declines and locally extirpated spawning populations makes lake sturgeon rehabilitation
 very difficult (Auer 2003, p. 4). Sturgeons have evolved a strategy of slow growth,
 delayed maturity and periodic spawning that has been successful for millions of years,
 and under natural conditions have overcome predation risks and kept natural mortality
 low after the first year of life (Houston 1987). These traits buffered extremes in
 environmental conditions and contributed to the success of the species. However, in the
 face of intensive overexploitation and habitat loss, these traits have now put them at a
 disadvantage against human-induced mortality and habitat changes, and lake sturgeon
 populations are unable to rebound quickly and may remain depleted for decades
 (Houston 1987). Lake sturgeon also rely upon specific habitats within rivers for spawning
 and require specific habitat characteristics (e.g., appropriate flow and temperature) for



                                            167
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 169 of 221 PageID #:182



 successful spawning and recruitment, attributes which have been blocked, fragmented
 or eliminated from many rivers.

        Lack of Population Viability

 Healthy, self-sustaining lake sturgeon populations have been defined by various
 researchers as those which contain a minimum of 500 to 1,500 breeding individuals
 (Hay-Chmielewski and Whelan 1997; Auer 2003; LRBOI 2008; Welsh et al. 2010).
 These estimates were identified as the minimum number needed to prevent over-harvest
 and maintain genetic diversity within a population. Although one individual based model
 for lake sturgeon (Schueller and Hayes 2011) has argued that local populations can be
 sustainable (only 5% chance of extinction over 250 years) with as few as 80 adults,
 other simulation studies suggest that target population sizes of 1,000 adults and 1,188
 adult females are needed to have respective 95% and 99% probabilities of persistence
 for 40 generations (Velez-Espino and Koops 2009, 2012). Age structure characteristics
 of self-sustaining lake sturgeon populations have been defined based on age class
 representation (20 or more adult year classes) and measureable recruitment of age 0 to
 age 5 fish (Auer 2003). Additional age structure recommendations for healthy lake
 sturgeon populations include; 70-year old females and 40-year old males, and significant
 year classes occurring once every 5 years (Holey et al., 2000).

 Auer (2003, p.1) defined a self-sustaining population of lake sturgeon in Lake Superior
 as one with a minimum of 1,500 mature adults using a common tributary for spawning, a
 roughly equal sex ratio, 20 or more year-classes of adult fish, evidence of annual
 reproduction through collection of viable eggs, and measurable recruitment of age 0-5
 fish. Not a single lake sturgeon population in Lake Superior, either in the U.S. or in
 Canada, currently meets those criteria.

 The assessment of sustainability of lake sturgeon populations should consider effective
 population size (Reiman and Allendorf 2001), not just total numbers; a population whose
 effective population size is too small (< 50) becomes susceptible to inbreeding
 depression. A population must have enough mature individuals to maintain adaptive
 genetic variation, assuming a population with equal sex ratios and equal contribution of
 all adults to the next generation. This has important implications for lake sturgeon, since
 in many populations sex ratios may be unequal, not all individuals breed every year, and
 there may be variance in the age of maturity (Earle 2002). Therefore, effective
 population sizes for lake sturgeon populations may be substantially smaller than total
 population estimates or censuses (COSEWIC 2006). As fisheries population estimates
 have substantial uncertainty and risk of extinction is serious and potentially irreversible,
 precautionary principles suggest adopting the lower 95% confidence limit for a
 population estimate as the basis for status assessment (COSEWIC 2006). This practice
 corresponds to recommended practices in fisheries population dynamics as well
 (Richards and Maguire 1998).

 For lake sturgeon, access to a minimum of 250-300 km (and up to 750-1,000 km) of
 unrestricted habitat, including preferred spawning areas in upper river reaches, lake
 habitat for feeding and wintering needs, and river mouths for juvenile growth, is needed
 to ensure long-term survival of minimum viable populations (Auer 1996a, p. 158).

 Most researchers agree that to maintain a self-sustaining lake sturgeon population, the
 maximum mortality rate should not exceed 5 percent; this is calculated based on the rate


                                             168
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 170 of 221 PageID #:183



 of recruitment in self-sustaining populations, which is approximately 4.7 to 5.4 percent
 (Sunde 1961; Priegel 1973; Priegel and Wirth 1975; Baker 1980).

        Compromised Genetic Integrity

 Active stocking of lake sturgeon is a widely used management tool, originally aimed at
 maintaining population levels for commercial and recreational harvest, but which can
 potentially speed the recovery of lake sturgeon populations by reducing the dependency
 on the slow process of natural recolonization. Stocking programs use eggs, larvae,
 fingerlings, and occasionally adults (translocation). There is some concern about
 restoration efforts using out of basin sturgeon for lake stocking programs, to avoid
 potential negative genetic consequences on both reintroduced and persisting lake
 sturgeon populations. Drauch and Rhodes (2007) cautioned that lake sturgeon from
 Lake Winnebago, Wisconsin, which were initially widely used for reintroductions across
 North America, could potentially homogenize the overall lake sturgeon metapopulation.

 Welsh et al. (2010, pp. 4-8) detailed the genetic risks from stocking, which include
 outbreeding depression and reduced fitness, an inadequate representation of genetic
 diversity in the captive population or the stocked progeny, and/or artificial selection.
 Welsh et al. (2010) noted that the genetic consequences of stocking may not be
 observed readily because of the lake sturgeon’s life history and its relative inaccessibility
 during non-spawning periods. Since most stocking now occurs at locations where
 populations have been extirpated, outbreeding depression is a risk where stocking
 occurs in areas where a native sturgeon population still exists, or from straying of
 stocked individuals that subsequently breed with remnant spawning populations (Welsh
 et al. 2010).

 Many of the more recent reintroduction and stocking programs by states have stocked
 fish acquired or raised from the same basin, or utilized streamside rearing facilities to
 grow fish from sturgeon eggs or larvae collected from within the same watershed.
 Streamside rearing facilities also improve survival by bringing larval fish collected from
 the wild into a culture facility for several months before releasing them back into the wild.

 Welsh et al. (2010, p. 9) identified appropriate genetic stocking units of lake sturgeon to
 be used for Great Lakes reintroduction efforts, and outlined conservation stocking
 principles:
 • The genetic structure and diversity of existing healthy natural populations should be
 preserved.
 • Selection of appropriate donor stocks for reintroduction should be based on their likely
 genetic similarity to neighboring populations.
 • The effective population size of lake sturgeon populations, both wild and hatchery
 produced, should be maximized. Practices such as maximizing the number of parents
 used for each generation and equalizing family contributions help maximize the effective
 population size.
 • Mating practices should preserve the genetic diversity of the donor population so as to
 reduce the potential for inbreeding.
 • Rearing techniques for propagated fish should promote homing so as to minimize the
 likelihood of straying by hatchery fish.
 • Sturgeon that are released into the wild should represent the natural genetic diversity
 of the donor population.



                                             169
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 171 of 221 PageID #:184



 In some cases where natural lake sturgeon populations have been extirpated from an
 entire basin, such as in Alabama and Georgia, it may be appropriate to use out of basin
 sturgeon for reintroductions.




                                           170
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 172 of 221 PageID #:185



 CRITICAL HABITAT

 The Petitioner requests the designation of critical habitat for all U.S. populations of lake
 sturgeon concurrent with listing. The lake sturgeon has already been extirpated from
 many areas in its historic range. Critical habitat should encompass all known and
 potential spawning and rearing areas for endangered or threatened U.S. distinct
 population segments, as well as wintering areas, major feeding areas and known
 migratory routes.




                                              171
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 173 of 221 PageID #:186



 BIBLIOGRAPHY OF LITERATURE CITED

 Aaland, L.P., T.M. Koel, W.G. Franzin, K.W. Steart, and P. Nelson. 2005. Changes in
 the Fish Assemblage Structure of the Red River of the North. American Fisheries
 Society symposium 45: 293-321.

 Abraham, J. and M.A. Kallak. 2008. In Celebration of Sturgeon. Minnesota Conservation
 Volunteer, May-June 2008.

 Adam, J.C., A.F. Hamlet and D.P. Lettenmaier. 2009. Implications of Global Climate
 Change for Snowmelt Hydrology in the Twenty-first Century. Hydrological Processes 23:
 962–982.

 Adams, W.E., Jr., L.W. Kallemeyn and D.W. Willis. 2006a. Lake Sturgeon, Acipenser
 fulvescens, Movements in Rainy Lake, Minnesota and Ontario. Canadian Field Naturalist
 120(1): 71-82.

 Adams, W.E., Jr., L.W. Kallemeyn and D.W. Willis. 2006b. Lake Sturgeon Population
 Characteristics in Rainy Lake, Minnesota and Ontario. J. Appl. Ichthyol. 22 (2006), 97–
 102.

 Alabama Department of Conservation and Natural Resources (ADCNR). 2018.
 Nongame Vertebrates Protected by Alabama Regulations.

 Alabama Department of Conservation and Natural Resources (ADCNR). 2015a. Lake
 Sturgeon Fact Sheet.

 Alabama Department of Conservation and Natural Resources (ADCNR). 2015b.
 Alabama’s Wildlife Action Plan 2015-2025. Division of Wildlife and Freshwater Fisheries.
 September 2015.

 Alabama Natural Heritage Program (ANHP). 2012. Alabama Inventory List. The Rare,
 Threatened, & Endangered Plants & Animals of Alabama.

 Alberta Sustainable Resource Development (ASRD). 2002. The Status of the Lake
 Sturgeon (Acipenser fulvescens) in Alberta. Alberta Sustainable Resource Development,
 Fish and Wildlife Division, and Alberta Conservation Association, Edmonton, Alberta.
 Alberta Wildlife Status Report No. 46. 30 pp.

 Alliance Environnement, GDG Conseil Inc et Daniel Arbour & Associés. 2002.
 Restauration D’habitats Propices à la Reproduction de L’esturgeon Jaune Dans la
 Rivière Saint-François – Secteur de Drummondville. Suivi de l’utilisation des frayères
 aménagées – printemps 2002. Rapport présenté à la Société de la faune et des parcs
 du Québec.. 19 pp. + annexes.

 Anderson, E.R. 1986. Sturgeon: King of Freshwater Fish. The Minnesota Volunteer,
 September-October 1986.

 Anderson, J.E. (Ed). 2006. Arkansas Wildlife Action Plan. Arkansas Game and Fish
 Commission, Little Rock, Arkansas.



                                           172
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 174 of 221 PageID #:187



 Angel, J.R. and K.E. Kunkel. 2010. The Response of Great Lakes Water Levels to
 Future Climate Scenarios With an Emphasis on Lake Michigan-Huron. Journal of Great
 Lakes Research 36 (2010) 51–58.

 Apperson, K.A. 1992. Kootenai River White Sturgeon Investigations and Experimental
 Culture, Annual Report 1992. Prepared for: U.S. Department of Energy, Bonneville
 Power Administration, Division of Fish and Wildlife. Project Number 88-65.

 Arkansas Game and Fish Commission (AGFC). 2013. Arkansas Endangered,
 Threatened, and Species of Special Concern.

 Arkansas Game and Fish Commission (AGFC). 2016. General Fishing Regulations.

 Arkansas Game and Fish Commission (AGFC). 2018. 2017-18 Arkansas Fishing
 Guidebook.

 Auer, N.A. 1987. Evaluation of a Lake Sturgeon Population. Michigan Department of
 Natural Resources, Nongame Wildlife Fund and Living Resources Small Grants
 Program Report. 38 pp.

 Auer, N.A. 1988. Survey of the Sturgeon River, Michigan Lake Sturgeon Population.
 Michigan Department of Natural Resources, Nongame Wildlife Fund and Living
 Resources Small Grants Program Report. 28 pp.

 Auer, N.A. 1989. Addressing Critical Spawning Needs of the Sturgeon River Lake
 Sturgeon. A report to the Upper Peninsula Power Company. 30 pp.

 Auer, N.A. 1990. Lake Sturgeon Studies - Prickett Hydroelectric Project. A report to
 Stone and Webster Engineering Corporation. 40 pp.

 Auer, N.A. 1996a. Importance of Habitat and Migration to Sturgeons with Emphasis on
 Lake Sturgeon. Canadian Journal of Fisheries and Aquatic Sciences 53 (Supplement
 1):152-160.

 Auer, N.A. 1996b. Response of Spawning Lake Sturgeon to Changes in Hydroelectric
 Facility Operation. Transactions of the American Fisheries Society 125: 66-77.

 Auer, N.A. 1999. Population Characteristics and Movements of Lake Sturgeon in the
 Sturgeon River and Lake Superior. Journal of Great Lakes Research, 25(2), 282-293.

 Auer, N.A. (editor). 2003. A Lake Sturgeon Rehabilitation Plan for Lake Superior. Great
 Lakes Fisheries Commission Miscellaneous Publication 2003-02. Ann Arbor, MI.

 Auer, N.A. 2008. Rapid Assessment of Lake Sturgeon Spawning Stocks Using Fixed-
 Location, Split-Beam Sonar Technology. In Boase, J., R. Elliott, H. Quinlan, and B.
 Trometer (editors), Lake Sturgeon (Acipenser fulvescens). Proceedings of the Third
 Great Lakes Lake Sturgeon Coordination Meeting, November 29-30, 2006, Sault Ste.
 Marie, Michigan.

 Auer, N.A. and E.A. Baker. 2008. Streamside Lake Sturgeon Culture for the Ontonagon
 River, Michigan. Revised Final Report.


                                            173
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 175 of 221 PageID #:188




 Bain, M.B. and J.T. Finn. 1988. Streamflow Regulation and Fish Community Structure.
 Ecology 69(2):382-392.

 Baker, E.A. 2006. Lake Sturgeon Distribution and Status in Michigan, 1996-2005.
 Michigan Department of Natural Resources, Fisheries Technical Report 2006-4, Ann
 Arbor, MI.

 Baker, E.A. 2010. 2010 Mullett Lake Lake Sturgeon Survey Summary. Sturgeon for
 Tomorrow Research.

 Baker, E.A. 2011. 2011 Burt Lake Sturgeon Survey. Sturgeon for Tomorrow Research.

 Baker, E.A. and D.J. Borgeson. 1999. Lake Sturgeon Abundance and Harvest in Black
 Lake, Michigan, 1975–99. North American Journal of Fisheries Management 19:1080–
 1088.

 Baker, E., B. Eggold and A. Paquet. 2008. Lake Sturgeon Restoration Using Streamside
 Rearing Facilities on Four Lake Michigan Tributaries. In Boase, J., R. Elliott, H. Quinlan,
 and B. Trometer (editors), Lake Sturgeon (Acipenser fulvescens). Proceedings of the
 Third Great Lakes Lake Sturgeon Coordination Meeting, November 29-30, 2006, Sault
 Ste. Marie, Michigan.

 Baker, J.P. 1980. The Distribution, Ecology, and Management of the Lake Sturgeon
 (Acipenser fulvescens Rafinesque) in Michigan. Michigan Department of Natural
 Resources, Fisheries Division. Fisheries Research Report No. 1883.

 Baldwin, N.S., R.W. Saalfeld, M.A. Ross, and H.J. Buettner. 1979. Commercial Fish
 Production in the Great Lakes 1867-1977. Great Lakes Fishery Commission Technical
 Report 3.

 Barber, S. 2016. Lake Sturgeon Vulnerable to Poaching. Traverse City Record-Eagle
 news article, July 20, 2016

 Baril, A.M., J.T. Buszkiewicz, P.M. Biron, Q.E. Phelps and J.W.A Grant. 2017. Lake
 Sturgeon (Acipenser fulvescens) Spawning Habitat: A Quantitative Review. Canadian
 Journal of Fisheries and Aquatic Sciences, July 21, 2017.

 Barth, C.C. 2005. Lake Sturgeon Investigations in the Keeysak Study Area, 2002.
 Keeyask Project Environmental Studies Program, Report 012-19. North/South
 Consultants Inc., Winnipeg, Manitoba. 115 pp.

 Barth, C.C. and K.M. Ambrose. 2006. Lake Sturgeon Investigations in the Keeysak
 Study Area, 2004. Keeysak Project Environmental Studies Program, Report 04-05.
 North/South Consultants Inc., Winnipeg, Manitoba. 86 pp.

 Barth, C.C. and D.S. MacDonnell. 1999. Lower Nelson River Lake Sturgeon Spawning
 Study Weir River 1998. A Report Prepared for Manitoba Hydro. North/South consultants
 Inc., Winnipeg, Manitoba. 59 pp.




                                            174
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 176 of 221 PageID #:189



 Barth, C.C. and N.J. Mochnacz. 2004. Lake Sturgeon Investigations in the Keeysak
 Study Area, 2004. Keeyask Project Environmental Studies Program, Report 01-14.
 North/South Consultants Inc., Winnipeg, Manitoba. 130 pp.

 Barth, C.C., W.G. Anderson, L.M. Henderson and S.J. Peake. 2011. Home Range Size
 and Seasonal Movement of Juvenile Lake Sturgeon in a Large River in the Hudson Bay
 Drainage Basin, Transactions of the American Fisheries Society, 140:6, 1629-1641.

 Bassett, C. 1981. Management Plan for Lake Sturgeon (Acipenser fulvescens) in the
 Indian River and Indian Lake, Alger and Schoolcraft Counties, Michigan. U.S. Forest
 Service, Manistique, Michigan.

 Bassett, C. 1991. 1991 Lake Sturgeon Survey in Indian Lake. U.S. Forest Service
 unpublished report, Manistique.

 Bauman, J.M., A. Moerke, R. Greil, B. Gerig, E. Baker, and J. Chiotti. 2011. Population
 Status and Demographics of Lake Sturgeon (Acipenser fulvescens) in the St. Marys
 River, from 2000 to 2007. Journal of Great Lakes Research 37(2): 47-53.

 Beamesderfer, R.C. and R.A. Farr. 1997. Alternatives for the Protection and Restoration
 of Sturgeons and Their Habitat. Environmental Biology of Fishes 48: 407-417 (1997).

 Becker, G.C. 1983. Fishes of Wisconsin. University of Wisconsin Press.

 Bednarek, A.T. 2001. Undamming Rivers: A Review of the Ecological Impacts of Dam
 Removal. Environmental Management 27:803-814.

 Beekey, M.A., D.J. McCabe and J.E. Marsden. 2004. Zebra Mussel Colonization of Soft
 Sediments Facilitates Invertebrate Communities. Freshwater Biology 49: 535–545.

 Beisser, G. 2007. Lake Sturgeon Reintroduction to the Coosa River Basin. Georgia
 Department of Natural Resources.

 Biesinger, Z., D. Gorsky, G.R. Jacobs, J.A. Sweka, M.A.H. Webb and M. Talbott. 2014.
 Population Assessment of Lake Sturgeon in the Lower Niagara River. In 2013 Annual
 Report of the Bureau of Fisheries Lake Ontario Unit and St. Lawrence River Unit to the
 Great Lake Fishery Commission’s Lake Ontario Committee. NYSDEC. Albany, NY.

 Benson, T. 2013. Tennessee Aquarium and Partners to Release 1,100 Lake Sturgeon.
 The Chattanoogan newspaper article October 8, 2013.

 Benson, A.C., T.M. Sutton, R.F. Elliott, and T.G. Meronek. 2005. Seasonal Movement
 Patterns and Habitat Preferences of Age-0 Lake Sturgeon in the Lower Peshtigo River,
 Wisconsin. Transactions of the American Fisheries Society 134:1400-1409.

 Bernatchez, L. and R. Saint-Laurent. 2004. Charactérisation Génétique de L’esturgeon
 Jaune et de L’omble Fontaine. Rapport présenté par l’Université Laval à la Société
 d’énergie de la Baie James et à Hydro-Québec. xii + 37 pp + annexes.

 Bezold, J. and D.L. Peterson. 2008. Assessment of Lake Sturgeon Reintroduction in the
 Coosa River System, Georgia-Alabama. American Fisheries Society Symposium 62.


                                           175
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 177 of 221 PageID #:190




 Birstein, V.J., W.E. Bemis and J.R. Waldman. 1997. The Threatened Status of
 Acipenseriform Species: A Summary. Sturgeon Biodiversity and Conservation. Springer
 Netherlands, 1997. 427-435.

 Boase, J. 2007. 2006 Annual Report: Evaluation of Lake Sturgeon Spawning in the
 Saginaw River Watershed (2005-2006). U.S. Fish and Wildlife Service, Fishery
 Resources Office, Alpena, Michigan.

 Boase, J., R. Elliott, H. Quinlan, and B. Trometer. 2008. Lake Sturgeon (Acipenser
 fulvescens). Proceedings of the Third Great Lakes Lake Sturgeon Coordination Meeting,
 November 29-30, 2006, Sault Ste. Marie, Michigan.

 Bodi, F.L. and E. Erdheim. 1986. Swimming Upstream: FERC's Failure to Protect
 Anadromous Fish. Ecology Law Quarterly, Volume 13, Issue 1.

 Bogue, M.B. 2000. Fishing the Great Lakes: An Environmental History. University of
 Wisconsin Press, Madison, Wisconsin.

 Boogaard, M.A., T.D. Bills and D.A. Johnson. 2003. Acute Toxicity of TFM and
 TFM/Niclosamide Mixture to Selected Species of Fish, Including Lake Sturgeon
 (Acipenser fulvescens) and Mudpuppies (Nocturus maculosas), in Laboratory and Field
 Exposures. Journal of Great Lakes Research 29:529-541.

 Borkholder, B.D., S.D. Morse, H.T. Weaver, R.A. Hugill, A.T. Linder, L.M. Shwarzkopf,
 T.E. Perrault, M.J. Zacher and J.A. Frank. 2002. Evidence of a Year-Round Resident
 Population of Lake Sturgeon in the Kettle River, Minnesota, Based on Radiotelemetry
 and Tagging. North American Journal of Fisheries Management 22:888-894.

 Bott, K., G.W. Kornely, M.C. Donofrio, R.F. Elliott, and K.T. Scribner. 2009. Mixed-Stock
 Analysis of Lake Sturgeon in the Menominee River Sport Harvest and Adjoining Waters
 of Lake Michigan. North American Journal of Fisheries Management. 29:1636–164.

 Brainerd, H. and F.H. Atherton. 1890. Biennial Report of the Fish Commissioners of the
 State of Vermont for 1889–1890. Argus and Patriot Book and Job Printing House,
 Montpelier, VT.

 Brander, K.M. 2007. Global Fish Production and Climate Change. Proceedings of the
 National Academy of Sciences vol. 104 no. 50, 19709–19714.

 Bretecher, R.L. and D.S. MacDonnell. 2001. Saskatchewan River Lake Sturgeon
 Habitat Investigation Cumberland House, Saskatchewan to The Pas, Manitoba,
 June 2000. A report prepared for Manitoba Hydro and Saskatchewan River Lake
 Sturgeon Co-management Board. 124 pp.

 Bronte, C.R., M.P. Ebener, D.R. Schreiner, D.S. DeVault, M.M. Petzold, D.A. Jensen, C.
 Richards and S.J. Lozano. 2003. Fish Community Change in Lake Superior, 1970–2000.
 Can. J. Fish. Aquat. Sci. 60: 1552–1574 (2003).




                                            176
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 178 of 221 PageID #:191



 Brooking, T.E. and S. Schleuter. 2011. NY Lake Sturgeon Working Group 2011 Meeting
 Summary. February 28, 2011, Embassy Suites Conference Center, Syracuse, NY. Fish
 Enhancement, Mitigation and Research Fund.

 Brooking, T.E., A.J. VanDeValk and L.G. Rudstam. 2000. Growth, Habitat Use and Diet
 of Re-Introduced Lake Sturgeon in Oneida Lake, NY. Presentation at Lake Sturgeon
 Research Meeting, January 27, 2000, Syracuse, NY.

 Brooking, T., J.R. Jackson, S. Krueger, L. Holst, J. Loukmas, D. Carlson, F. Flack, R.
 Klindt, D. Lemon, D. Dittman, K. McGrath, and E. Scheid. 2011. Lake Sturgeon
 Management Plan for the Oswego River Watershed, New York, 2010-2020. New York
 State DEC, Albany, NY.

 Brousseau, C.S. and G.A. Goodchild. 1989. Fisheries and Yields in the Moose River
 Basin, Ontario. p. 145-158 In D. P. Dodge [ed.]. Proceedings of the International Large
 River Symposium. Canadian Special Publication Fisheries and Aquatic Sciences 106.

 Bruch, R.M. 1999. Management of Lake Sturgeon on the Winnebago System – Long
 Term Impacts of Harvest and Regulations on Population Structure. Journal of Applied
 Ichthyology 15(4-5):142-152.

 Bruch R.M. and F.P. Binkowski. 2002. Spawning Behaviour of Lake Sturgeon (Acipenser
 fulvescens). Journal of Applied Ichthyology 18:570–579

 Brunner, A. and J. Alexander. 2013. Wisconsin Great Lakes Restoration Projects
 Producing Results for People, Communities. Healing Our Waters – Great Lakes
 Coalition. September 2013.

 Buchanan, T.M., H.W. Robison and K. Shirley. 1993. New Distributional Records for
 Arkansas Sturgeons. Proceedings of the Arkansas Academy of Sciences, Vol. 47.

 Buckendorf, R.G. 1992. FERC Interaction with Fish and Wildlife Agencies in Hydropower
 Licensing under the Federal Power Act Section 10(j) Consultation Process. Tulsa Law
 Review, Volume 27, Issue 3 433-452.

 Bunn, S.E. and A.H. Arthington. 2002. Basic Principles and Ecological Consequences of
 Altered Flow Regimes for Aquatic Biodiversity. Environmental Management Vol. 30, No.
 4, pp. 492–507.

 Burr, B.M. and M.L. Warren, Jr. 1986. A Distributional Atlas of Kentucky Fishes. Volume
 Number 4. Kentucky State Nature Preserves Commission Scientific and Technical
 Series.

 Buszkiewicz, J., Q. Phelps, S. Tripp, D. Herzog and J. Scheibe. 2016. Documentation of
 Lake Sturgeon (Acipenser fulvescens Rafinesque, 1817) Recovery and Spawning
 Success from a Restored Population in the Mississippi River, Missouri, USA. J. Appl.
 Ichthyol., 32(6): 1016-1025.

 Cada, G.F. and M.J. Sale. 1993. Status of Fish Passage Facilities at Non-Federal
 Hydropower Projects. Fisheries 18:4-12.



                                           177
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 179 of 221 PageID #:192



 Canada-United States Collaboration for Great Lakes Water Quality (CUSCGLWC).
 2014. Status of Great Lakes Areas of Concern.

 Candrl, J.S., D. Tillitt and M. Baker. 2012. Sturgeon Health Assessment First Annual
 Report.

 Carlander, H.B. 1954. History of Fish and Fishing in the Upper Mississippi River. Upper
 Mississippi River Conservation Committee, Rock Island, Illinois.

 Carlson, D.M. 1995. Lake Sturgeon Waters and Fisheries in New York State. Journal of
 Great Lakes Research 21(1): 35-41.

 Carlson, D.M. 2000. A Recovery Plan for the Lake Sturgeon (Acipenser fulvescens) in
 New York. NY State Department of Environmental Conservation: Albany, NY.

 Carlson, D.M. 2005. The Next Ten Years of Planning for the Management of Lake
 Sturgeon in New York. New York State Department of Environmental Conservation,
 Albany, New York.

 Carlson, D.M. 2011. Overview of NY Lake Sturgeon. New York State Department of
 Environmental Conservation. In Brooking, T.E. and S. Schleuter (editors), NY Lake
 Sturgeon Working Group 2011 Meeting Summary. February 28, 2011, Embassy Suites
 Conference Center, Syracuse, NY. Fish Enhancement, Mitigation and Research Fund.

 Carlson, D.M. and R.A. Daniels. 2004. Status of Fishes in New York: Increases,
 Declines and Homogenization of Watersheds. The American Midland Naturalist,
 152(1):104-139. 2004.

 Caroffino, D.C., T.M. Sutton, R.F. Elliott, and M.D. Donofrio. 2010a. Predation on Early
 Life Stages of Lake Sturgeon in the Peshtigo River, Wisconsin. Transactions of the
 American Fisheries Society 139:1846-1856.

 Caroffino, D.C., T.M. Sutton, R.F. Elliott, and M.C. Donofrio. 2010b. Early Life Stage
 Mortality Rates of Lake Sturgeon in the Peshtigo River, Wisconsin. North American
 Journal of Fisheries Management 30:295-304.

 Caswell, N.M. 2003a. Population Characteristics, Spawning Sites, and Movements of
 Lake Sturgeon (Acipenser fulvescens) in the Detroit River. Central Michigan University,
 Mt. Pleasant, Michigan.

 Caswell, N.M. 2003b. Implantation of Ultrasonic Transmitters and Movements of Adult
 Lake Sturgeon in the Detroit River. 2001 Activities of the Central Great Lakes Binational
 Lake Sturgeon Group. Alpena Fishery Resources Office, U.S. Fish and Wildlife Service,
 Alpena, Michigan.

 Caswell, N.M., D.L. Peterson, B.A. Manny, and G.W. Kennedy. 2002. Spawning by Lake
 Sturgeon (Acipenser fulvescens) in the Detroit River. Journal of Applied Ichthyology 20:
 1-6.




                                            178
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 180 of 221 PageID #:193



 Cayan, D.R., E.P. Maurer, M.D. Dettinger, M. Tyree and K. Hayhoe. 2006. Climate
 Change Scenarios for the California Region. Climatic Change, published online, 26 Jan.
 2008, doi:10.1007/s10584-007-9377-6.

 Center for Biological Diversity (CBD). 2015. Runaway Risks: Oil Trains and the
 Government’s Failure to Protect People, Wildlife and the Environment.

 Chalupnicki, M.A., D.E. Dittman, and D.M. Carlson. 2011. Distribution of Lake Sturgeon
 in New York: 11 Years of Restoration Management. The American Midland Naturalist
 165(2):364-371.

 Chase, M.E. (editor). 2006. Upper Great Lakes Management Unit - Lake Superior
 Program Update 2002-2005. Ontario Ministry of Natural Resources, Thunder Bay,
 Ontario. 121 pp.

 Chessman, B.C. 2013. Do Protected Areas Benefit Freshwater Species? A Broad-Scale
 Assessment for Fish in Australia's Murray–Darling Basin. J. Appl. Ecol. 50, 969–976.

 Chiasson, W. B., D.L.G. Noakes and F.W.H. Beamish. 1997. Habitat, Benthic Prey, and
 Distribution of Juvenile Lake Sturgeon (Acipenser fulvescens) in Northern Ontario
 Rivers. Can. J. Fish. Aquat. Sci. 54: 2866-2871.

 Chiotti, T. 2000. Stocked Sturgeon in Cayuga Lake. Presentation at Lake Sturgeon
 Research Meeting, January 27, 2000, Syracuse, NY.

 Cholwek, G., D. Yule, M. Eitrem, H. Quinlan and T. Doolittle. 2005. Mapping Potential
 Lake Sturgeon Habitat in the Lower Bad River Complex. U.S. Geological Survey, Great
 Lakes Science Center, Lake Superior Biological Station - Ashland, WI.

 Chou, C., J.C.H. Chiang, C.W. Lan, C.H. Chung, Y.C. Liao and C.J. Lee. 2013. Increase
 in the Range Between Wet and Dry Season Precipitation. Nature Geoscience 6(4): 263–
 267.

 Choudhury, A. and T.A. Dick. 1993. Parasites of Lake Sturgeon, Acipenser fulvescens
 (Chondrostei: Acipenseridae), from Central Canada. Journal of Fish Biology 42(4):571-
 584.

 Christie, W.J. 1973. A Review of the Changes in the Fish Species Composition of Lake
 Ontario. Great Lakes Fish. Comm. Tech. Rep. No. 23. 65 pp.

 Cincotta, D. 2004. West Virginia's "Throwbacks. West Virginia Wildlife Magazine.

 Clay, W.M. 1975. The Fishes of Kentucky. Frankfort, Kentucky, Kentucky Department of
 Fish and Wildlife Resources.

 Climate Change Science Program (CCSP). 2008. Weather and Climate Extremes in a
 Changing Climate, Regions of Focus: North America, Hawaii, Caribbean, and U.S.
 Pacific Islands. T.R. Karl, G.A. Meehl, C.D. Miller, S.J. Hassol, A.M. Waple, and W.L.
 Murray (eds.). Washington, DC: Department of Commerce, NOAA’s National Climate
 Data Center.



                                           179
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 181 of 221 PageID #:194



 Coakley J.P., G.R. Brown, S.R. Ioannou and M.N. Charlton. 1997. Colonization Patterns
 and Density of Zebra Mussel Dreissena in Muddy Offshore Sediments of Western Lake
 Erie, Canada. Water, Air, and Soil Pollution 99: 623–632.

 Committee on the Status of Endangered Wildlife in Canada (COSEWIC). 2006.
 COSEWIC Assessment and Update Status Report on the Lake Sturgeon Acipenser
 fulvescens in Canada. Committee on the Status of Endangered Wildlife in Canada,
 Ottawa.

 Commoner, B., M. Cohen, P.W. Bartlett, A. Dickar, H. Eisl, C. Hill and J. Rosenthal.
 1996. Dioxin Fallout in the Great Lakes: Where It Comes From; How to Prevent It; At
 What Cost. In Economically Constructive Conversion of the Sources Contributing to the
 Chemical Pollution of the Great Lakes. Center for the Biology of Natural Systems.

 Convention on International Trade in Endangered Species of wild fauna and flora
 (CITES). 2000. Acipenseriformes. Sixteenth Meeting of the CITES Animals Committee
 Shepherdstown (United States of America) 11-15 December 2000 Implementation of
 Resolution Conf. 8.9 (Rev.).

 Convention on International Trade in Endangered Species of wild fauna and flora
 (CITES). 2015. Appendices I, II and III.

 Cook, S. 2015. Fond du Lac Band adds to sturgeon population on St. Louis River.
 Duluth News-Tribune, July 14, 2015.

 Cooke, D.W. and S.D. Leach. 2004. Implications of a Migration Impediment on
 Shortnose Sturgeon Spawning. North American Journal of Fisheries Management
 24:1460-1468.

 Cooke, D.W., S.D. Leach, and J.J. Isley. 2002. Behavior and Lack of Upstream Passage
 for Shortnose Sturgeon at a Hydroelectric Facility and Navigation Lock Complex.
 American Fisheries Society Symposium 28:101-110.

 Coscarelli, M.A., R.F. Elliott, P.S. Forsythe, and M.E. Holey (editors). 2011. Enhancing
 Lake Sturgeon Passage at Hydroelectric Facilities in the Great Lakes: Results of a
 Workshop Sponsored by the Great Lakes Fishery Trust. Detroit, MI.

 Criswell, R. 2014. Lake Erie’s “Nessie.” Pennsylvania Angler & Boater, pages 32-34.

 Crump, B.G. and H.W. Robison. 2000. A Record of the Lake Sturgeon, Acipenser
 fulvescens Rafinesque, from the Caddo River (Ouachita River Drainage), Arkansas.
 Journal of the Arkansas Academy of Science, Vol.54, 2000.

 Cummings, K. and J. Cordeiro. 2012. Lampsilis abrupta. The IUCN Red List of
 Threatened Species 2012.

 Cushman, R.M. 1985. Review of Ecological Effects of Rapidly Varying Flows
 Downstream from Hydroelectric Facilities. North American Journal of Fisheries
 Management, Vol. 5, Iss. 3A.




                                            180
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 182 of 221 PageID #:195



 Dadswell, M.J. 2006. A Review of the Status of Atlantic Sturgeon in Canada with
 Comparisons to Populations in the United States and Europe. Fisheries 31:218-229.

 Dahlberg, M.D., and D.C. Scott. 1971. The Freshwater Fishes of Georgia. Bulletin of the
 Georgia Academy of Science 29(1):1–64.

 Daugherty, D., T. Sutton and R. Elliott. 2008. Potential for Reintroduction of Lake
 Sturgeon in Five Northern Lake Michigan Tributaries: A Habitat Suitability Perspective.
 Aquatic Conservation: Marine and Freshwater Ecosystems 18:692-702.

 Daugherty, D.J., T.M. Sutton and R.F. Elliott. 2009. Suitability Modeling of Lake
 Sturgeon Habitat in Five Northern Lake Michigan Tributaries: Implications for Population
 Rehabilitation. Restoration Ecology 17(2): 245-257.

 DeHaan, P.I., S. Libants, R.F. Ellott and K.T. Scribner. 2006. Genetic Population
 Structure of Remnant Lake Sturgeon Populations in the Upper Great Lakes Basin.
 Transactions of the American Fisheries Society. 135:1478-1492.

 Dermott, R. and D. Kerec. 1997. Changes to the Deepwater Benthos of Eastern Lake
 Erie Since the Invasion of Dreissena. Canadian Journal of Fisheries and Aquatic
 Sciences 54: 922–930.

 Dermott, R. and M. Munawar. 1993. Invasion of Lake Erie Offshore Sediments by
 Dreissena, and its Ecological Implications. Canadian Journal of Fisheries and Aquatic
 Sciences 50: 2298- 2304.

 Detlaff, T.A., A.S. Ginsburg and O.I. Schmalhausen. 1993. Sturgeon Fishes:
 Developmental Biology and Aquaculture. Springer-Verlag, New York.

 Dick, T.A. 2004. Lake Sturgeon Studies in the Pigeon and Winnipeg Rivers and Biota
 Indicators. Report for Manitoba Hydro. 455 pp.

 Dieterman, D.J., J. Frank, N. Painovich and D.F. Staples. 2010. Lake Sturgeon
 Population Status and Demography in the Kettle River, Minnesota, 1992–2007. North
 Am. J. Fish. Manag. 30: 337–351.

 Discover the Outdoors (DTO). 2002. Wisconsin Lake Sturgeon Update.

 District of Oregon, 1988. United States v. Oregon. F. Supp. 699, 1456, 1458.

 Dittman, D. 2008. Assessment of Lake Sturgeon Habitat in Lake Ontario and St.
 Lawrence River Tributaries. USGS Great Lakes Science Center. In Boase, J., R. Elliott,
 H. Quinlan, and B. Trometer (editors), Lake Sturgeon (Acipenser fulvescens).
 Proceedings of the Third Great Lakes Lake Sturgeon Coordination Meeting, November
 29-30, 2006, Sault Ste. Marie, Michigan.

 Dittman, D. 2011a. Genesee River Lake Sturgeon Experiment. In Brooking, T.E. and S.
 Schleuter (editors), NY Lake Sturgeon Working Group 2011 Meeting Summary.
 February 28, 2011, Embassy Suites Conference Center, Syracuse, NY. Fish
 Enhancement, Mitigation and Research Fund.



                                           181
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 183 of 221 PageID #:196



 Dittman, D. 2011b. Spread of Released Lake Sturgeon: Oswego Basin NY. In Brooking,
 T.E. and S. Schleuter (editors), NY Lake Sturgeon Working Group 2011 Meeting
 Summary. February 28, 2011, Embassy Suites Conference Center, Syracuse, NY. Fish
 Enhancement, Mitigation and Research Fund.

 Dittman, D.E. 2013. Assessment of Native Species Status: Lake Sturgeon in the
 Oswegatchie River and Black Lake, N.Y. U.S. Geological Survey.

 Dittman, D.E. and E.C. Zollweg. 2004. Assessment of Habitat Use by Experimentally
 Stocked Juvenile Lake Sturgeon. Final Report Submitted to: United States
 Environmental Protection Agency - Great Lakes National Program Office.

 Dittman, D., C. Lowie and W. Pearsall. 2000. Lake Sturgeon Restoration Research
 Project in the Genesee River. Presentation at Lake Sturgeon Research Meeting,
 January 27, 2000, Syracuse, NY.

 Donelson, S., N. Costello, C. Brosius and D. Snyder. 2010. Reviving the Lake Sturgeon
 in the Lake Champlain Watershed. 25 March 2010.

 Donofrio, M. and N. Utrup. 2013. Revitalizing the Ancient and Venerable Lake Sturgeon
 Population. Presentation to Restoring the Menominee River Corridor.

 Donofrio, M., K. Scribner, R. Elliott, E. Baker and B. Sloss. 2014. Fidelity of Adult Lake
 Sturgeon to Green Bay Rivers.

 Dore, M.H.I. 2005. Climate Change and Changes in Global Precipitation Patterns: What
 Do We Know? Environment International 31(8): 1167–1181.

 Drauch, A.M. and O.E. Rhodes. 2007. Genetic Evaluation of the Lake Sturgeon
 Reintroduction Program in the Mississippi and Missouri Rivers. North American Journal
 of Fisheries Management 27:434–442.

 Drauch, A.M., B.E. Fisher, E.K. Latch, J.A. Fike and O.E. Rhodes, Jr. 2008. Evaluation
 of a Remnant Lake Sturgeon Population’s Utility as a Source for Reintroductions in the
 Ohio River System. Conserv Genet (2008) 9:1195–1209.

 Duffy, W.G., T.R. Batterson and C.D. McNabb. 1987. The St. Marys River, Michigan: An
 Ecological Profile. U.S. Dept. Inter., Fish Wildl. Serv. Biol. Rep. 85(7.10). Washington,
 D.C., 138 pp.

 Dumas, R., F. Trépanier and M. Simoneau. 2003. Fish Problems and Partnership
 Solutions: The Lake Sturgeon Case in the L’Assomption Watershed. American Fisheries
 Society 133rd Annual Meeting, Québec City, Canada, August 10-14, 2003.

 Dumont, P., R. Fortin, G. Desjardins and M. Bernard. 1987. Biology and Exploitations of
 Lake Sturgeon (Acipenser fulvescens) on the Quebec Waters of the Saint-Laurent River.
 Pp. 57-76 in Olver, C.H. (ed.). Proceedings of a Workshop on the Lake Sturgeon
 (Acipenser fulvescens). Ontario Fisheries Technical Report Series No. 23.

 Dumont, P., J. Leclerc, Y. Mailhot, E. Rochard C. Lemire, H. Massé, H. Gouin, D.
 Bourbeau and D. Dolan. 2000a. Suivi Périodique de L'évolution du Recrutement de


                                             182
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 184 of 221 PageID #:197



 L'esturgeon Jaune en 1999. p. 41-50 in M. Bernard et C. Groleau (eds.) Compte rendu
 du cinquième atelier sur les pêches commerciales, Duchesnay, 18-20 janvier 2000.
 Québec, Société de la faune et des parcs du Québec.

 Dumont, P., Y. Mailhot, R. Dumas and P. Bilodeau. 2000b. Plan de Gestion de
 L’esturgeon Jaune du Fleuve Saint-Laurent. Société de la faune et des parcs du
 Québec. FAPAQ. Directions de l’aménagement de la faune du Centre-du-Québec, de
 Lanaudière, de la Montérégie et de Montréal. 21 pp.

 Dumont, P., J. Leclerc, Y. Mailhot, R. Dumas, J. Brisebois, D. Dolan, D. Bourbeau and
 H. Massé. 2002. Évolution de la Force des Classes D’age de L’esturgeon Jaune du
 Fleuve Saint-Laurent de 1984 à 1998. Pages 29-37 in Compte-Rendu du Septième
 Atelier sur les Pêches Commerciales M. Bernard and C. Groleau (Éds.). Société de la
 faune et des parcs du Québec.

 Dumont, P., J. Leclerc, S. Desloges, P Bilodeau, Y. Mailhot, P. Brodeur, Réjean Dumas,
 M. Mingelbier, R. Verdon, M. La Haye, J. Morin and R. Fortin. 2006. The Biology, Status
 and Management of Lake Sturgeon (Acipenser fulvescens) in the Québec Part of the St.
 Lawrence River: A Summary. Lake Sturgeon Recovery Planning Workshop, February 28
 – March 02 2006, Freshwater Institute, Winnipeg, Manitoba.

 Dumont, P., J. Amours, S. Thibodeau and N. Dubud. 2011. Effects of the Development
 of a Newly Created Spawning Ground in the Des Prairies River (Québec, Canada) on
 the Reproductive Success of Lake Sturgeon (Acipenser fulvescens). J. Appl. Ichthyol.,
 27: 394-404.

 Dymond, J.R. 1939. The Fishes of the Ottawa Region. Contribution to the Royal Ontario
 Museum of Zoology No. 15.

 Dynesius, M. and C. Nilsson. 1994. Fragmentation and Flow Regulation of River
 Systems in the Northern Third of the World. Science 266:753-762.

 Earle, S. 2002. Status of the Lake Sturgeon (Acipenser fulvescens) in Alberta. Alberta
 Sustainable Resource Development.

 Ecclestone, A. 2011. Movement Patterns, Habitat Utilization, and Spawning Habitat of
 Lake Sturgeon (Acipenser fulvescens) in the Pic River, a Northeastern Lake Superior
 Tributary in Ontario, Canada. Master’s Thesis. Trent University. Peterborough, Ontario,
 Canada.

 Ecclestone, A. 2012. Population Characteristics, Habitat Utilization, and Movement
 Patterns of Lake Sturgeon in the White River, Ontario. Anishinabek/Ontario Fisheries
 Resource Centre.

 Ecologistics Limited. 1988. Management Plan for the Lake Sturgeon in the Kenogami
 River. Prepared for the Hearst District of Ministry of Natural Resources, Ontario. 59 pp.

 Eddy, S. and J.C. Underhill. 1974. Northern Fishes. University of Minnesota Press,
 Minneapolis, MN.




                                            183
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 185 of 221 PageID #:198



 Edwards, C.J., P.L. Hudson, W.G. Duffy, S.J. Nepzy, C.D. McNabb, R.C. Haas, C.R.
 Liston, B. Manny, and W.D.N. Busch. 1989. Hydrological, Morphometrical and Biological
 Characteristics of the Connecting Rivers of the International Great Lakes: A Review. p.
 240-264 In D. P. Dodge [ed.]. Proceedings of the International Large River Symposium.
 Canadian Special Publication of Fisheries and Aquatic Sciences 106.

 Egan, D. 2014. Toxic Algae Cocktail Brews in Lake Erie. Milwaukee Journal-Sentinel
 newspaper article, September 13, 2014.

 Eicher, G.J., M.C. Bell, C.J. Campbell, R.E. Craven and M.A. Wert. 1987. Turbine-
 Related Fish Mortality: Review and Evaluation of Studies. Electric Power Research
 Institute Research Report AP-5480.

 Elliott, R.F. 2008. Status and Trends of Lake Sturgeon. In D.F Clapp and W. Horns
 (editors); The State of Lake Michigan in 2005. Great Lakes Fish. Comm. Spec. Pub. 08-
 02. pp. 41-47.

 Elliott, R.F. and B.J. Gunderman, 2008. Assessment of Remnant Lake Sturgeon
 Populations in the Green Bay Basin, 2002-2006. Final Project Report to the Great Lakes
 Fishery Trust.

 Elliott, R., H. Quinlan, J. Boase, and B. Trometer. 2008. State of the Great Lakes 2009.

 Emmett, R.L., S.A. Hinton, S.L. Stone and M.E. Monaco. 1991. Distribution and
 Abundance of Fishes and Invertebrates in West Coast Estuaries, Volume II: Species Life
 Histories Summaries. ELMR Report No. 8. NOS/NOAA Strategic Environmental
 Assessment Division, Rockville, MD, 329 pp.

 Engle, C. 2013. Sturgeon Fry Find Way Into Otsego Lake. Petoskey News newspaper
 article, July 5, 2013.

 Environnement Illimité. 2002. Suivi de la Frayère de L’esturgeon Jaune à la Centrale de
 Beauharnois, Printemps 2002. Étude réalisée pour d’Hydro-Québec, Montréal.

 Etnier, D.A. and W.C. Starnes. 1993. The Fishes of Tennessee. University of Tennessee
 Press, Knoxville, TN.

 Farrell, J.M., R.T. Colesante, D.E. Dittman and J.H. Johnson. 2009. Lake Sturgeon
 Population Enhancement as a Strategy for Improvement of Ecosystem Function and
 Controlling Invasive Species. Submitted to the Fish Enhancement Mitigation and
 Research Fund. Final Report.

 Faucher, R. and M. Abbott. 2001. Restauration D’habitats Propices à la Reproduction de
 L’esturgeon Jaune dans la Rivière Saint-François – Secteur de Drummondville. Bilan
 des travaux – 1999-2001. Rapport présenté à la Société de la faune et des parcs du
 Québec. GDG Conseil Inc et ABBOTT Experts-conseils. 10 pp. + annexes.

 Federal Energy Regulatory Commission (FERC). 2016. FERC Projects.

 Fedora, M.A. 2007. Aquatic Restoration Through Hydropower Licensing, Bond Falls
 Project, Michigan. In M. Furniss, C. Clifton and K. Ronnenberg (editors), Advancing


                                            184
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 186 of 221 PageID #:199



 the Fundamental Sciences: Proceedings of the Forest Service National Earth Sciences
 Conference, San Diego, CA, 18-22 October 2004, PNWGTR-689, Portland, OR: U.S.
 Department of Agriculture, Forest Service, Pacific Northwest Research Station.

 Feist, G.W., M.A.H. Webb, D.T. Gundersen, E.P. Foster, C.B. Shreck, A.G. Maule and
 M.S. Fitzpatrick. 2005. Evidence of Detrimental Effects of Environmental Contaminants
 on Growth and Reproductive Physiology of White Sturgeon in Impounded Areas of the
 Columbia River. Environmental Health Perspectives 113:1675-1682.

 Ferguson, M.M. and G.A. Duckworth. 1997. The Status and Distribution of Lake
 Sturgeon, Acipenser fulvescens, in the Canadian Provinces of Manitoba, Ontario and
 Quebec: a genetic perspective. Environmental Biology of Fishes 48: 299-309.

 Ferguson, M.M., L. Bernatchez, M. Gatt, B.R. Konkele, S. Lee, M.L. Malott and R.S.
 McKinley. 1993. Distribution of Mitochondrial DNA Variation in Lake Sturgeon (Acipenser
 fulvescens) from the Moose River Basin, Ontario, Canada. Journal of Fish Biology 43:
 91-101.

 Ficke, A.D., C.A. Myrick and L.J. Hansen. 2007. Potential Impacts of Global Climate
 Change on Freshwater Fisheries. Rev Fish Biol Fisheries (2007) 17:581–613.

 Fields, R.D., M.D.G. Desjardins, J.M. Hudson, T.W. Kassler, J.B. Ludden, J.V. Tranquilli,
 C.A. Toline and D.P. Philipp. 1997. Genetic Analyses of Fish Species in the Upper
 Midwest. Illinois Natural History Survey. Prepared by the Center for Aquatic Ecology for
 the Minnesota Department of Natural Resources. Aquatic Ecology Technical Report
 97/5.

 Figura, D. 2011. Oneida Lake Sturgeon Finally Coming of Age. The Post-Standard
 newspaper article, May 15, 2011.

 Filmore, K. L. 2003. Habitat Selection and Movement of Stocked Juvenile Lake Sturgeon
 Acipenser fulvescens and Benthic Invertebrate Distribution in the Lower Ontonagon
 River, Michigan. Master’s thesis. Michigan Technological University, Houghton.

 Findlay, C.S., S. Lagarec, J. Houlshan, M. Sawada, R. McGillvery and G. Haas. 1995. A
 Retrospective Assessment of the Risks to Lake Sturgeon (Acipenser fulvescens) in the
 Vicinity of The Pas, Manitoba: Briefing Report. Institute for Research on Environment
 and Economy, University of Ottawa.7 pp.

 Fisher, S.G. and A. LaVoy. 1972. Differences in Littoral Fauna Due to Fluctuating Water
 Levels Below a hydroelectric dam. Journal of the Fisheries Research Board of Canada
 29:1472-1476.

 Fisheries Technical Committee (FTC). 2009. Strategic Plan for Lake Champlain
 Fisheries. Lake Champlain Fish and Wildlife Management Cooperative, USFWS, Essex
 Junction, VT.

 Fitting, J.E., A.L. Allison, D.S. Brose, F.V. Burnett, F.W. Fisher, B. Luxenburg, A.
 McClary, P.F. Murray, J.D. Speth and G.D. Wright. 1972. The Schultz Site at Green
 Point, a Stratified Occupation Area of the Saginaw Valley of Michigan. Memoirs if the
 Museum of Anthropology, University of Michigan Number 4. p 317.


                                           185
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 187 of 221 PageID #:200




 Fleury, C. and D. Desrochers. 2004. Validation de L’efficacité des Passes à Poisson au
 Lieu Historique National du Canal-de-Saint-Ours Saison 2003. Rapport final préparé
 pour Parcs Canada par Milieu Inc, Laprairie, Québec.

 Folz, D.J. and L.S. Meyers. 1985. Management of the Lake Sturgeon, Acipenser
 fulvescens, Population in the Lake Winnebago System, Wisconsin. Pages 135-146 in
 F.P. Binkowski and S.I. Doroshov (editors), North American Sturgeons: Biology and
 Aquaculture Potential.

 Fortin, R., S. Guénette and P. Dumont. 1992. Biologie, Exploitation, Modélisation et
 Gestion des Populations D’esturgeon Jaune (Acipenser fulvescens) dans 14 Réseaux
 de Lacs et de Rivières du Québec. Québec, Ministère du Loisir, de la Chasse et de la
 Pêche, Service de l’aménagement et de l’exploitation de la faune et Service de la faune
 aquatique, Montréal et Québec, xx1 + 231 pp.

 Fortin, R., J. Mongeau, G. Desjardins and P. Dumont. 1993. Movements and Biological
 Statistics of Lake Sturgeon (Acipenser fulvescens) Populations from the St. Lawrence
 and Ottawa River System, Quebec. Canadian Journal of Zoology 71: 638-650.

 Fortin, R., J.D. D’Amours and S. Thibodeau. 2002. Éffets de L’aménagement d’un
 Nouveau Secteur de Frayère sur L’utilisation du Milieu en Période de Fraie et sur le
 Succèss de Reproduction de L’esturgeon Jaune (Acipenser fulvescens) à la Frayère de
 la Rivière des Prairies. Rapport synthèse 1995-1999. Pour l’Unité Hydraulique et
 Environment, Hydro-Québec et la Société de la faune du Québec, Direction de
 l’aménagment de la faune de Montréal, de Laval et de la Montérégie. Département des
 Sciences biologiques, Université du Québec à Montréal.

 Freeman, M.C., E.R. Irwin, N.M. Burkhead, B.J. Freeman and H.L. Bart. 2005. Status
 and Conservation of the Fish Fauna of the Alabama River System. American Fisheries
 Society Symposium 45:557–585, 2005.

 Friday, M.J. 2002. Lake Superior Lake Sturgeon Assessments, 2001-2002 Update.
 Upper Great Lakes Management Unit. Ontario Ministry of Natural Resources. Thunder
 Bay, Ontario. 6 p.

 Friday, M.J. 2004. Population Characteristics of Black Sturgeon River Lake Sturgeon
 (Acipenser fulvescens). Technical Report 2004-01. Upper Great Lakes Management
 Unit. Ontario Ministry of Natural Resources. Thunder Bay, Ontario. 25 p.

 Friday, M. 2005. The Migratory and Reproductive Response of Spawning Lake Sturgeon
 to Controlled Flows Over Kakabeka Falls on the Kaministiquia River, Ontario, 2005.
 Unpublished. Upper Great Lakes Management Unit, Ontario Ministry of Natural
 Resources; Technical Report (05-01).

 Friday M. 2006. Black Sturgeon River Lake Sturgeon (Acipenser fulvescens) Index
 Netting Program 2002-2004. OMNR, Draft Report. 35 pp.

 Friday M. and M. Chase. 2006. Biology and Management of Lake Sturgeon (Acipenser
 fulvescens) in the Kaministiquia River. OMNR, Draft Report. 43 pp.



                                           186
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 188 of 221 PageID #:201



 Galarowicz, T. 2003. Conservation Assessment for Lake Sturgeon (Acipenser
 fulvescens). USDA Forest Service, Eastern Region.

 Garceau, S. and P. Bilodeau. 2004. La Dérive Larvaire de L’esturgeon Jaune (Acipenser
 fulvescens) à la Rivière des Prairies, aux Printemps 2002 et 2003. Ministère des
 Ressources naturelles, de la Faune et des Parcs, Direction de l’aménagement de la
 faune de Montréal, de Laval et de la Montérégie, Longueuil, Rapp. tech. 16-21.

 Gaumnitz, L. and J. Zimmerman. 2001. Honoring the Ancient Ones. Wisconsin Natural
 Resources Magazine. June 2001.

 GDG Conseil Inc. 2001. Réfection de la Centrale de La Gabelle. Programme de
 surveillance et de suivi environnemental. Utilisation par les poissons d’un nouveau
 secteur de fraie aménagé en aval de la centrale de la Gabelle-printemps 2001. Rapport
 présenté à Hydro-Québec, vice-présidence Exploitation des équipements de production.
 Unité Hydraulique et Environnement.

 Georgi, A. 1993. The Status of Kootenai River White Sturgeon. Report prepared for the
 Pacific Northwest Utilities Conference Committee. September 1993. 58 pp.

 Georgia Department of Natural Resources (GDNR). 2013. The Process of Reintroducing
 Lake Sturgeon to the Coosa River Basin.

 Georgia Department of Natural Resources (GDNR). 2014. Statewide Wildlife
 Conservation Themes and Strategies. pp 168-195.

 Georgia Department of Natural Resources (GDNR). 2015. Guide to Fishing the Coosa
 River.

 Georgia Department of Natural Resources (GDNR). 2018. Georgia Sport Fishing
 Regulations.

 Gerig, B., A. Moerke, R. Greil, and S. Koproski. 2011. Movement Patterns and Habitat
 Characteristics of Lake Sturgeon (Acipencer fulvescens) in the St. Marys River,
 Michigan, 2007-2008. Journal of Great lakes Research 37(Suppl. 2):54-60.

 Gislason, J.C. 1985. Aquatic Insect Abundance in a Regulated Stream Under
 Fluctuating and Stable Diel Flow Patterns. North American Journal of Fisheries
 Management 5(1): 39-46.

 Gillies, M. 2010. Spanish River Lake Sturgeon Acipenser fulvescens Spawning
 Assessment 2003, 2005, 2006, 2008, 2009. Anishinabek/Ontario Fisheries Resource
 Centre.

 Godby, N.A., T.C. Wills, T.A. Cwalinski and B. Bury. 2011. Cheboygan River
 Assessment. Michigan Department of Natural Resources Fisheries Division Draft
 Report. Lansing, MI.

 Golder Associates Ltd. 1999. Lake Sturgeon Electrofishing and Spawn Taking in the
 Area of the Bigstone Rapids on the Saskatchewan River Near Cumberland House,



                                           187
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 189 of 221 PageID #:202



 Saskatchewan. A report prepared for SaskPower, Regina, SK by Golder Associates Ltd,
 Saskatoon, SK. Golder File #992-6056. November 1999. 21 pp.

 Golder Associates Ltd. 2011. Recovery Strategy for Lake Sturgeon (Acipenser
 fulvescens) – Northwestern Ontario, Great Lakes-Upper St. Lawrence River and
 Southern Hudson Bay-James Bay Populations in Ontario. Ontario Recovery Strategy
 Series. Prepared for the Ontario Ministry of Natural Resources, Peterborough, Ontario.

 Graham, P. 1981. Status of White Sturgeon in the Kootenai River. Montana Dept. of
 Fish, Wildlife, and Parks. Kalispell, Montana. Jan. 1981. Mimeo, 26p.

 Granado-Lorencio, C. 1991. The Effect of Man on the Fish Fauna of the River
 Guadalquiver, Spain. Fisheries Research 12:91-100.

 Graveline, P. and D.S. MacDonell. 2005. Winnipeg Floodway South Inlet Control
 Structure Fish Passage Study – 2005. A report prepared for Manitoba Water
 Stewardship by North/South Consultants Inc., Winnipeg, MB. 41 pp.

 Great Lakes Fishery Commission (GLFC). 2000. Fact Sheet: Sea Lamprey, a Great
 Lakes Invader.

 Great Lakes Fishery Commission (GLFC). 2007. Parasitism by Sea Lamprey on
 Lake Sturgeon in Lake Superior. Henry Quinlan, USFWS, Tom Pratt and Bill Gardner,
 DFO.

 Great Lakes Fisheries Trust (GLFT). 2003. Great Lakes Lake Sturgeon Coordination
 Meeting, 2002. Basin Overview Presentations of Status and Assessment Activities. Sault
 Ste. Marie, MI.

 Great Lakes Lake Sturgeon Coordination Meeting (GLLSCM). 2002. Basin Overview
 Presentations of Status and Assessment Activities. Presentations by N. Auer, H.
 Quinlan, M. Holtgren, R. Elliott, M. Thomas, E. Zollweg, A. Mathers, D. Carlson, Sault
 Ste, Marie, MI.

 Great Lakes Restoration Initiative (GLRI). 2010. The Story of Lake Michigan Sturgeon:
 The Menominee River.

 Greeley, J.R. 1934. Fishes of the Raquette Watershed. In A Biological Survey of the
 Raquette System, pp. 53-108. New York State Conservation Department, Albany.

 Grondin, A., M. Lucotte, A. Mucci and B. Fortin. 1995. Mercury and Lead Profiles and
 Burdens in Soils of Québec Before and After Flooding. Canadian Journal of Fisheries
 and Aquatic Sciences 52:24932506.

 Gruchy, C.G. and B. Parker. 1980. Acipenser fulvescens Rafinesque, Lake Sturgeon.
 Page 39 in Atlas of North American Freshwater Fishes. Edited by D.S. Lee, C.R. Gilbert,
 C.H. Hocutt, R.E. Jenkins, D.E. McAllister, and J.R. Stauffer Jr. Publication 1980-12
 North Carolina Biological Survey, North Carolina State Museum of Natural History,
 Raleigh, NC.




                                           188
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 190 of 221 PageID #:203



 Guenette, S., R. Fortin, and E. Rassart. 1993. Mitochondrial DNA Variation in Lake
 Sturgeon (Acipenser fulvescens) from the St. Lawrence River and James Bay
 Drainages. Canadian Journal of Fisheries and Aquatic Sciences 50:659-664.

 Guimon and Courchene vs. The Queen. 2001. Decision delivered on the 16th of
 February A.D., 2001 at the City of Winnipeg in the Province of Manitoba, in the
 Provincial Court of Manitoba. 48 pp.

 Gunderman, B. and R. Elliott. 2004. Assessment of Remnant Lake Sturgeon Populations
 in the Green Bay Basin, 2002-2003. Report to the Great Lakes Fishery Trust. Project
 Number 2001.113.

 Haley, N., J. Boreman and M. Bain. 1996. Juvenile Sturgeon Habitat Use in the Hudson
 River. Section VIII: 36 pp. In J.R. Waldman, W.C. Nieder and E. A. Blair (editors). Final
 Reports of the Tibor T. Polgar Fellowship Program, 1995. Hudson River Foundation, NY.

 Hansen, D.J., S.C. Schimmel and J. Forester. 1974. Aroclor 1254 in Eggs of
 Sheepshead Minnows: Effects on Fertilization Success and Survival of Embryos and
 Fry. Southeastern Assoc. Game Fish Comm., Proceedings of the 27th Annual
 Conference, p. 420-426.

 Harkness, W. J. 1923. The Rate of Growth and the Food of the Lake Sturgeon
 (Acipenser rubicundus Le Sueur). University of Toronto Studies. Publication of the
 Ontario Fisheries Research Laboratory, No. 18, Toronto.

 Harkness, W.J.K. and J.R. Dymond. 1961. The Lake Sturgeon: The History of its
 Fisheries and Problems Of Conservation. Ontario Department of Lands and Forests,
 Fish and Wildlife Branch, Toronto, ON. 121 pp.

 Harned, C.N. and P.A. Hackney. 1981. Occurrence of Lake Sturgeon, Acipenser
 fulvescens, in the Cumberland River of Tennessee. Journal of the Tennessee Academy
 of Science 56(2):59-60.

 Harris, A., P. Colby, J. Hall-Armstrong and B. Ratcliff. 2000. Status of Lake
 Sturgeon in the Winnipeg River: Recovery Considerations and Implications. Prepared for
 Ontario Ministry of Natural Resources, Kenora District. Northern Bioscience Ecological
 Consulting. 42 pp.

 Harris, B.S., C.R. Ruetz III, A.C. Wieten, M.E. Altenritter and K.M. Smith. 2017.
 Characteristics of Lake Sturgeon Acipenser fulvescens Rafinesque, 1817 in a Tributary
 of Lake Michigan, USA: Status of the Muskegon River Population. Journal of Applied
 Ichthyology 33(3): 338–346.

 Hartman, W.L. 1973. Effects of Exploitation, Environmental Changes, and New Species
 on the Fish Habitats and Resources of Lake Erie. Great Lakes Fishery Commission.
 Technical Report No. 22.

 Hartmann, H.C. 1990. Climate Change Impacts on Laurentian Great Lakes Levels.
 Climatic Change 17: 49-67.




                                           189
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 191 of 221 PageID #:204



 Haslouer, S.G., M.E. Eberle, D.R. Edds, K.B. Gido, C.S. Mammoliti, J.R. Triplett, J.T.
 Collins, D.A. Distler, D.G. Huggins, W.J. Stark and G.L. Knight. 2005. Current Status of
 Native Fish Species in Kansas. Transactions of the Kansas Academy of Science.

 Hatton, J.R. and M.J. Parsley. 2009. A Spatial Model of White Sturgeon Rearing Habitat
 in the Lower Columbia River, USA. Ecological Modeling 220:36383647.

 Haugen, G.N. 1969. Life History, Habitat and Distribution of the Lake Sturgeon,
 Acipenser fulvescens, in the South Saskatchewan River. Res. Report No. 4. Dept. Lands
 and Forests, Fish and Wildlife Division. Technical Document. 27 pp.

 Haxton, T.J. 2002. An Assessment of Lake Sturgeon (Acipenser fulvescens) in Various
 Reaches of the Ottawa River. Journal of Applied Ichthyology 18: 449-454.

 Haxton, T. 2003. Movement of Lake Sturgeon, Acipenser fulvescens, in a Natural Reach
 of the Ottawa River. The Canadian Field-Naturalist 117.4: 541-545.

 Haxton, T. 2006. Characteristics of a Lake Sturgeon Spawning Population Sampled a
 Half Century Apart. Journal of Great Lakes Research 32: 124-130.

 Haxton, T.J. 2007. Impacts of Waterpower Management on Selected Fish in the Ottawa
 River, Canada, With an Emphasis on Lake Sturgeon. Ph.D. Dissertation. University of
 Ottawa. Ottawa, Ontario. 270 p.

 Haxton, T. 2008. A Synoptic Review of the History and Our Knowledge of Lake Sturgeon
 in the Ottawa River. Ontario Ministry of Natural Resources, Southern Science and
 Information Section, Peterborough, Ontario.

 Haxton, T. and D. Chubbuck. 2002. Review of the Historical and Existing Natural
 Environment and Resource Uses on the Ottawa River. Ontario Ministry of Natural
 Resources, Science and Information Branch, Southcentral Science and Information
 Section Technical Report #119. 76 pages.

 Haxton, T.J. and C.S. Findlay. 2008. Variation in Lake Sturgeon (Acipenser fulvescens)
 Abundance and Growth among River Reaches in a Large Regulated River. Canadian
 Journal of Fisheries and Aquatic Sciences 65:645-657.

 Haxton, T.J. and C.S. Findlay. 2009. Variation in Large-Bodied Fish Community
 Structure and Abundance In Relation to Water Management Regime in a Large
 Regulated River. Journal of Fish Biology 74:2216-2238.

 Haxton, T., G. Whelan and R. Bruch. 2014. Historical Biomass and Sustainable Harvest
 of Great Lakes Lake Sturgeon (Acipenser fulvescens Rafinesque, 1817). Journal of
 Applied Ichthyology, 30: 1371–1378.

 Hay-Chmielewski, E.M. and Whelan, G.E. 1997. Lake Sturgeon Rehabilitation Strategy.
 Michigan Department of Natural Resources, Fisheries Special Report 18, Ann Arbor, MI.

 Hayes, J. 2000. Summary of Lake Sturgeon Research Efforts in the St. Lawrence and
 Grasse River Systems. Presentation at Lake Sturgeon Research Meeting, January 27,
 2000, Syracuse, NY.


                                            190
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 192 of 221 PageID #:205




 Hayes, D.B. and D.C. Caroffino (editors). 2012. Michigan’s Lake Sturgeon Rehabilitation
 Strategy. Michigan Department of Natural Resources, Fisheries Special Report 62,
 Lansing, MI.

 Hayhoe, K., J. VanDorn, T. Croley II, N. Schlegal and D. Wuebbles. 2010. Regional
 Climate Change Projections for Chicago and the US Great Lakes. Journal of Great
 Lakes Research 36, 7–21.

 Headon, C.M. and G.F. Pope. 1990. Heavy Metals Program–Mercury in Reservoirs
 Cumulative—Impact of Mercury Contamination in the Moose River System– a Review of
 MOE Data. Technical Report. Environmental Studies and Assessment. Ontario Hydro.
 32p.

 Herbold, B. and P.B. Moyle. 1989. The Ecology of the Sacramento-San Joaquin Delta: A
 Community Profile. U. S. Fish and Wildlife Service, National Wetlands Research Center,
 Biological Report 85(7.22).

 Herrala, J. 2015. Movement of Reintroduced Lake Sturgeon in Lake Cumberland.
 Kentucky Department of Fish and Wildlife Resources Fisheries Bulletin No. 116, April
 2015.

 Hesse, L.W., G.E. Mestl and J.W. Robinson. 1993. Status of Selected Fishes in the
 Missouri River in Nebraska with Recommendations for Their Recovery. Nebraska Game
 and Parks Commission -- Staff Research Publications. Paper 22.

 Heuvel, E. and P. Edwards. 1996. Lake Sturgeon Rehabilitation Within the Bay of
 Quinte. Bay of Quinte Remedial Action Plan Habitat Working Group 1996. Ontario
 Ministry of Natural Resources and Moira River Conservation Authority.

 Hogan, J.W. and J.L. Brauhn. 1975. Abnormal Rainbow Trout Fry from Eggs Containing
 High Residues of PCB (Aroclor 1242). Prog. Fish. Cult. 37(4): 229-230.

 Holbrook, B. 2013a. Sturgeon Stocking Success! October 30, 2013 blog post. U.S. Fish
 and Wildlife Service Northeast Region.

 Holbrook, B. 2013b. Stocking Lake Sturgeon in New York. October 23, 2013 blog post.
 U.S. Fish and Wildlife Service Northeast Region.

 Holey, M.E. and T.N. Trudeau (editors). 2005. The State of Lake Michigan in 2000.
 Great Lakes Fisheries Commission Spec. Pub. 05-01.

 Holey, M.E., E.A. Baker, T.F. Thuemler and R.F. Elliott. 2000. Research and
 Assessment Needs to Restore Lake Sturgeon in the Great Lakes. Great Lakes Fishery
 Trust, Workshop Results, Muskegon, Michigan.

 Holtgren, J.M. and N.A. Auer. 2004. Movement and Habitat of Juvenile Lake Sturgeon
 (Acipenser fulvescens) in the Sturgeon River/Portage Lake System, Michigan. Journal of
 Freshwater Ecology 19(3): 419-432.




                                           191
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 193 of 221 PageID #:206



 Homola, J.J., K.T. Scribner, E.A. Baker and N.A. Auer. 2010. Genetic Assessment of
 Straying Rates of Wild and Hatchery Reared Lake Sturgeon (Acipenser fulvescens) in
 Lake Superior Tributaries. Journal of Great Lakes Research: Vol. 36, Issue 4, pg(s) 798-
 802.

 Homola, J.J., K.T. Scribner, R.F. Elliott, M.C. Donofrio, J. Kanefsky, K.M. Smith and J.N.
 McNair. 2012. Genetically Derived Estimates of Contemporary Natural Straying Rates
 and Historical Gene Flow among Lake Michigan Lake Sturgeon Populations.
 Transactions of the American Fisheries Society 00:1–15, 2012.

 Hondorp, D.W., D.H. Bennion, E.F. Roseman, C.M. Holbrook, J.C. Boase, J.A. Chiotti,
 M.V. Thomas, T.C. Wills, R.G. Drouin, S.T. Kessel and C.C. Krueger. 2017. Use of
 Navigation Channels By Lake Sturgeon: Does Channelization Increase Vulnerability of
 Fish to Ship Strikes? Plos One, July 5, 2017.

 Horne, B.D. and R.R. Baker. 1993. A Fisheries Survey of the Limestone Forebay. 1992-
 Year IV. Report prepared for Manitoba Hydro by North/South Consultants Inc. Winnipeg,
 Manitoba. 48 pp.

 Horne, B.D., E.S. Rutherford and K.E. Wehrly. 2004. Simulating Effects of Hydro Dam
 Alteration on Thermal Regime and Wild Steelhead Recruitment in a Stable Flow Lake
 Michigan Tributary. River Research and Application, 20: 185-203.

 Houston, J.J. 1987. Status of the Lake Sturgeon, Acipenser fulvescens, in Canada.
 Canadian Field-Naturalist 101(2): 171-185.

 Huff, A. and A. Thomas. 2014. Lake Superior Climate Change Impacts and Adaptation.
 Prepared for the Lake Superior Lakewide Action and Management Plan – Superior Work
 Group.

 Hughes, T.C., C.E. Lowie and J.M. Haynes. 2005. Age, Growth, Relative Abundance,
 and Scuba Capture of a New or Recovering Spawning Population of Lake Sturgeon in
 the Lower Niagara River, New York. North Am. J. Fish. Manage. 25:1263–1272.

 Hutton, M. 2013. Chasing Lake Sturgeon in the Detroit River. U.S. Fish & Wildlife
 Service Field Notes Entry May 15, 2013.

 Hydro-Québec. 2001. Répartition Géographique des Poissons du Territoire de la Baie
 James et du Nord Québécois. Hydro-Québec, Hydraulique et Environnement, Montréal.

 Hydro-Québec. 2004a. Eastmain-1-A Powerhouse and Rupert Diversion Environmental
 Impact Statement. Volumes 1 and 2. Société d’énergie de la Baie James, Québec, QC.

 Hydro-Québec. 2004b. Eastmain-1-A Powerhouse and Rupert Diversion Environmental
 Impact Statement: Summary report. Société d’énergie de la Baie James, Québec, QC.

 Illinois Department of Natural Resources (ILDNR). 2012. The Illinois Comprehensive
 Wildlife Conservation Plan and Strategy.

 Illinois Department of Natural Resources (ILDNR). 2016. 2016 Illinois Fishing
 Information.


                                            192
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 194 of 221 PageID #:207




 Illinois Department of Natural Resources (ILDNR). 2018. 2018 Illinois Fishing
 Information.

 Illinois Endangered Species Protection Board (IESPB). 2015. Checklist of Illinois
 Endangered and Threatened Animals and Plants.

 INAC. 1993. The James Bay and Northern Quebec Agreement and the Northeastern
 Quebec Agreement. Department of Indian Affairs and Northern Development, Ottawa,
 ON. 5 pp.

 Indiana Department of Natural Resources (INDNR). 2005. Annual Report 2005.

 Indiana Department of Natural Resources (INDNR). 2006. 2006 Wildlife Diversity
 Report.

 Indiana Department of Natural Resources (INDNR). 2012. 2012 Wildlife Diversity
 Report.

 Indiana Department of Natural Resources (INDNR). 2013. 2013 Wildlife Diversity
 Report.

 Indiana Department of Natural Resources (INDNR). 2016. 2016-17 Indiana Fishing
 Regulation Guide.

 Indiana Department of Natural Resources (INDNR). 2018. 2018-2019 Indiana Fishing
 Regulation Guide.

 Inglis, J., T. Dutzik and J. Rumpler. 2014. Wasting Our Waterways: Toxic Industrial
 Pollution and Restoring the Promise of the Clean Water Act. Environment Virginia
 Research & Policy Center.

 Intergovernmental Panel on Climate Change (IPCC). 2007. Climate Change 2007: the
 Physical Science Basis. Summary for policymakers. Contribution of Working Group I to
 the Fourth Assessment Report of the Intergovernmental Panel on Climate Change,
 IPCC Secretariat, World Meteorological Organization and United Nations Environment
 Programme, Geneva, Switzerland.

 Intergovernmental Panel on Climate Change (IPCC). 2014. Climate Change 2014:
 Synthesis Report. Contribution of Working Groups I, II and III to the Fifth Assessment
 Report of the Intergovernmental Panel on Climate Change, [Core Writing Team, R.K.
 Pachauri & L.A. Meyer (eds.)], IPCC, Geneva, Switzerland (2014) at Figure 2.1

 International Union for Conservation of Nature (IUCN) 2004. 2004 IUCN Red List of
 Threatened Species.

 International Union for Conservation of Nature (IUCN). 2010. Sturgeon More Critically
 Endangered Than Any Other Group of Species. IUCN press release, March 18, 2010.

 Iowa Department of Natural Resources (IADNR). 2012. Iowa Wildlife Action Plan.



                                            193
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 195 of 221 PageID #:208



 Iowa Department of Natural Resources (IADNR). 2014. Lake Sturgeon Species Page.

 Iowa Department of Natural Resources (IADNR). 2015. Endangered, Threatened, and
 Special Concern Animals.

 Iowa Department of Natural Resources (IADNR). 2016. 2016 Iowa Fishing Regulations.

 Iowa Department of Natural Resources (IADNR). 2018. 2018 Iowa Fishing Regulations.

 Isermann, D.A., M.C. Donofrio and E.A. Baker. 2014. Predicted Effects of Exploitation
 and Harvest Regulations on Lake Sturgeon Recruitment Potential in Multiple Segments
 of the Menominee River. Presentation at American Fisheries Society 114th Annual
 Meeting, August 2014.

 Jacobs, G.R., E.L. Bruestle, A. Hussey, D. Gorsky and A.T. Fisk. 2017. Invasive Species
 Alter Ontogenetic Shifts in the Trophic Ecology of Lake Sturgeon (Acipenser fulvescens)
 in the Niagara River and Lake Ontario. Biol Invasions 19:1533–1546.

 Jager, H.I. 2006. Chutes and Ladders and Other Games We Play With Rivers:
 Simulated Effects of Upstream Passage on White Sturgeon. Canadian Journal of
 Fisheries and Aquatic Sciences 63:165175.

 Jager, H.I., J.A. Changler, K.B. Lepla and W. Van Winkle. 2001. A Theoretical Study of
 River Fragmentation by Dams and Its Effects on White Sturgeon Populations.
 Environmental Biology of Fishes 60:347-361.

 Januchowski-Hartley, S.R., P.B. McIntyre, M. Diebel, P.J. Doran, D.M. Infante, C.
 Joseph, and J.D. Allan. 2013. Restoring Aquatic Ecosystem Connectivity Requires
 Expanding Inventories of Both Dams and Road Crossings. Frontiers in Ecology and the
 Environment 11: 211–217.

 Johannes, S.J. 1988. Lake Sturgeon Report – Yellow Lake, Burnett County Project (FM-
 860). Wisconsin Department of Natural Resources, Internal Fisheries Management
 Report. Spooner Field Office.

 Johnson, D.A., J.W. Weisser and T.D. Bills. 1999. Sensitivity of Lake Sturgeon
 (Acipenser fulvescens) to the Lampricide 3-Trifluoromethyl 1-4 Nitrophenol (TFM) in
 Field and Laboratory Exposures. Technical Report 62. Great Lakes Fishery
 Commission. Ann Arbor, Michigan.

 Johnson, J.H., S.R. LaPan, R.M. Klindt and A. Schaivone. 2006. Lake Sturgeon
 Spawning on Artificial Habitat in the St. Lawrence River. J. Appl. Ichthyol. 22: 465–470.

 Kalamazoo River Sturgeon for Tomorrow (KRST). 2011. April 2011 Update. April 4,
 2011 blog post.

 Kampa, J., G. Hatzenbeler and M. Jennings. 2014a. Status and Management of Lake
 Sturgeon (Acipenser fulvescens Rafinesque, 1817) in the Upper St. Croix River and
 Namekagon River, Wisconsin, USA. Journal of Applied Ichthyology, 30: 1387–1392.




                                            194
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 196 of 221 PageID #:209



 Kampa, J., G. Hatzenbeler, J. Wendel and M. Jennings. 2014b. Status of Lake Sturgeon
 Restoration in the Namekagon River, Wisconsin, USA. Presentation at American
 Fisheries Society 114th Annual Meeting, August 2014.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2009. Threatened and
 Endangered Species Recommendations Finalized.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2012. Fishing Regulation
 Summary Now Available.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2015. Lake Sturgeon.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2016. 2016 Fishing
 Regulations.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2018a. 2018 Kansas
 Fishing Regulations Summary.

 Kansas Department of Wildlife, Parks, and Tourism (KDWPT). 2018b. Kansas
 Threatened and Endangered Species Statewide.

 Kappenman, K.M., W.C. Fraser, M. Toner, J. Dean, and M.A.H. Webb. 2009. Effect of
 Temperature on Growth, Condition and Survival of Juvenile Shovelnose Sturgeon.
 Transactions of the North American Fisheries Society, 138: 927-937.

 Karl, T.R., J.M. Melillo and T.C. Peterson (eds.). 2009. Global Climate Change Impacts
 in the United States. New York, NY: Cambridge University Press.

 Kaushal, S.S., G.E. Likens, N.A. Jaworski, M.L Pace, A.M. Sides, D. Seekell, K.T. Belt,
 D.H. Secor and R. L. Wingate. 2010. Rising Stream and River Temperatures in the
 United States. Frontiers in Ecology and the Environment 8: 461-6.

 Kauss, P.B. 1991. Biota of the St. Marys River: Habitat Evaluation and Environmental
 Assessment. Hydrobiologia 219:1-35.

 Kelso, J.R.M. and K.I. Cullis. 1996. The Linkage among Ecosystem Perturbations,
 Remediation, and the Success of the Nipigon Fishery. Canadian Journal of Fisheries
 and Aquatic Sciences 53: 67-78.

 Kempinger, J.J. 1988. Spawning and Early Life History of Lake Sturgeon in the Lake
 Winnebago System, Wisconsin. American Fisheries Society Symposium 5: 111-122.

 Kempinger, J.J. 1996. Habitat, Growth, and Food of Young Lake Sturgeon in the Lake
 Winnebago System, Wisconsin. Journal of Fisheries Management 16: 102-114.

 Kentucky Department of Fish and Wildlife Resources (KDFWR). 2013. Wildlife Action
 Plan.

 Kentucky Department of Fish and Wildlife Resources (KDFWR). 2014. Lake Sturgeon.




                                           195
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 197 of 221 PageID #:210



 Kentucky Department of Fish and Wildlife Resources (KDFWR). 2016. Kentucky Fishing
 and Boating Guide March 2017 - February 2017.

 Kentucky Department of Fish and Wildlife Resources (KDFWR). 2018. Kentucky Fishing
 & Boating Guide March 2018 - February 2019.

 Kentucky State Nature Preserves Commission (KSNPC). 2010. Rare and Extirpated
 Biota and Natural Communities of Kentucky.

 Kerr, S.J., M.J. Davison and E. Funnell. 2011. A Review of Lake Sturgeon Habitat
 Requirements and Strategies to Protect and Enhance Sturgeon Habitat. Fisheries Policy
 Section, Biodiversity Branch. Ontario Ministry of Natural Resources. Peterborough,
 Ontario.

 Kessel, S.T., D.W. Hondorp, C.M. Holbrook, J.C. Boase, J.A. Chiotti, M.V. Thomas, T.C.
 Wills, E.F. Roseman, R. Drouin and C.C. Krueger. 2018. Divergent Migration within Lake
 Sturgeon (Acipenser fulvescens) Populations: Multiple Distinct Patterns Exist across an
 Unrestricted Migration Corridor. Journal of Animal Ecology, Volume 87, Issue 1, pp. 259-
 273.

 Klindt, R. and D. Gordon. 2011. Lake Sturgeon Studies 2005-10: Black River, Lake
 Ontario & St. Lawrence River. New York State Department of Environmental
 Conservation. In Brooking, T.E. and S. Schleuter (editors), NY Lake Sturgeon Working
 Group 2011 Meeting Summary. February 28, 2011, Embassy Suites Conference Center,
 Syracuse, NY. Fish Enhancement, Mitigation and Research Fund.

 Kling, G.W., K. Hayhoe, L.B. Johnson, J.J. Magnuson, S. Polasky, S.K. Robinson, B.J.
 Shuter, M.M. Wander, D.J. Wuebbles and D.R. Zak. 2003. Confronting Climate Change
 in the Great Lakes Region: Impacts on Our Communities and Ecosystems. The Union of
 Concerned Scientists & The Ecological Society of America.

 Knights, B.C., J.M. Vallazza, S.J. Zigler and M.R. Dewey. 2002. Habitat and Movement
 of Lake Sturgeon in the Upper Mississippi River System, USA. Transactions of the
 American Fisheries Society 131:507-522.

 Kock, T.J., J.L. Congleton and P.J. Anders. 2006. Effects of Sediment Cover on Survival
 and Development of White Sturgeon Embryos. North American Journal of Fisheries
 Management 26:134-141.

 Koenigs, R. 2014. 2014 WISCONSIN Winnebago System Sturgeon Spearing
 Regulations & Information.

 Koryak Environmental and Health Consultants (KEHC). 2003. Fishes of Small
 Tributaries to the Ohio River in Allegheny County, Pennsylvania. Prepared for U.S. Army
 Corps of Engineers, Pittsburgh District.

 LaHaye, M., A. Branchaud, M. Gendron, R. Verdon and R. Fortin. 1992. Reproduction,
 Early Life History, and Characteristics of the Spawning Grounds of the Lake Sturgeon
 (Acipenser fulvescens) in Des Praires and L’Assomption Rivers Near Montréal, Quebec.
 Canadian Journal of Zoology 70: 1681-1689.



                                           196
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 198 of 221 PageID #:211



 Lake Huron Lake Sturgeon Working Group (LHLSWG). 2017. 2017 Lake Huron Lake
 Sturgeon Working Group Report.

 Lallaman, J.J., R.A. Damstra, and T.L. Galarowicz. 2008. Population Assessment and
 Movement Patterns of Lake Sturgeon (Acipenser fulvescens) in the Manistee River,
 Michigan, USA. Journal of Applied Ichthyology 24(1): 1-6.

 Lane, J.A., C.B. Portt and C.K. Minns. 1996a. Nursery Habitat Characteristics of Great
 Lakes Fishes. Can. MS Rpt. Fish. Aquat. Sci. 2338.

 Lane, J.A., C.B. Portt and C.K. Minns. 1996b. Spawning Habitat Characteristics of Great
 Lakes Fishes. Can. MS Rpt. Fish. Aquat. Sci. 2368.

 Lane, J.A., C.B. Portt and C.K. Minns. 1996c. Adult Habitat Characteristics of Great
 Lakes Fishes. Can. MS Rpt. Fish. Aquat. Sci. 2358.

 Lee, J.W., N.D. Riu, S. Lee, S.C. Bai, G. Moniello and S.S.O. Hung. 2011. Effects of
 Dietary Methylmercury on Growth Performance and Tissue Burden in Juvenile Green
 (Acipenser medirostris) and White Sturgeon (A. transmontanus). Aquatic Toxicology, Vol
 105, Issues 3-4, October 2011, Pages 227–234.

 Lehmkuhl, D.M. 1972. Change in Thermal Regime as a Cause of Reduction of Benthic
 Fauna Downstream of a Reservoir. J. Fish. Res. Bd. Can. 29(9): 1329-1332.

 Lenz, B. 2011. St. Lawrence River – NYPA Lake Sturgeon Constructed Spawning Bed
 Update. In Brooking, T.E. and S. Schleuter (editors), NY Lake Sturgeon Working Group
 2011 Meeting Summary. February 28, 2011, Embassy Suites Conference Center,
 Syracuse, NY. Fish Enhancement, Mitigation and Research Fund.

 Leonard, N.J., W.W. Taylor and C. Goddard. 2004. Multijurisdictional Management of
 Lake Sturgeon in the Great Lakes and St. Lawrence River. In: LeBreton GTO, Beamish
 FWH, McKinley RS (eds) Sturgeons and Paddlefish of North America, Kluwer Academic
 Publishers, pp 231–251.

 Little River Band of Ottawa Indians (LRBOI). 2008. Nmé (Lake Sturgeon) Stewardship
 Plan for the Big Manistee River and 1836 Reservation. Natural Resources Department,
 Special Report 1, Manistee.

 Little River Band of Ottawa Indians (LRBOI). 2014. Inland Fisheries Program.

 Lord, K. 2007. Movements and Habitat Use of Juvenile Lake Sturgeon In the North
 Channel of the St. Clair River. Master’s Thesis, University of Michigan.

 Lowie, C. 2000. Great Lakes Lake Sturgeon Genetics: Status, Needs, and
 Standardization. U.S. Department of Interior, Fish and Wildlife Service, Lower Great
 Lakes Fishery Resources Office. Workshop Proceedings, Chicago, Illinois, December 8-
 9, 1999. Administrative Report 2000-01.

 Lowie, C. and T. Hughes. 2000. USFWS Lake Sturgeon Program Summary.
 Presentation at Lake Sturgeon Research Meeting, January 27, 2000, Syracuse, NY.



                                           197
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 199 of 221 PageID #:212



 Lynch, A.J., B.J.E. Myers, C. Chu, L.A. Eby, J.A. Falke, R.P. Kovach, T.J. Krabbenhoft,
 T.J. Kwak, J. Lyons, C.P. Paukert and J.E. Whitney. 2016. Climate Change Effects on
 North American Inland Fish Populations and Assemblages. Fisheries 41:7, 346-361.

 Lyons, J. and J. Kempinger. 1992. Movements of Adult Lake Sturgeon in the Lake
 Winnebago System. Wisconsin Department of Natural Resources Research Report 156.

 Lyons, J. and J.S. Stewart. 2014. Predicted Effects of Future Climate Warming on
 Thermal Habitat Suitability for Lake Sturgeon (Acipenser fulvescens, Rafinesque, 1817)
 in Rivers in Wisconsin, USA. J. Appl. Ichthyol. 30: 1508–1513

 Lysack, W. 1986. The Angling Fishery of the Lower Red River. Manitoba Department of
 Natural Resources Manuscript Report 86-16.

 Lyttle, M. 2008. Spawning Habitat Suitability for Walleye and Lake Sturgeon in the
 Missisquoi River. U.S. Fish and Wildlife Service, Lake Champlain Fish and Wildlife
 Resources Office. Prepared for the Lake Champlain Fishery Technical Committee.

 MacCarald, C. 2014. Reintroduced Lake Sturgeon Ready to Spawn in Cayuga Lake.
 Ithaca Times newspaper article, March 6, 2014.

 Macdonald, D. 1998. Nelson River Sturgeon Studies 1993-1997. Five year report to the
 Nelson River Sturgeon Co-management Board. 44 pp.

 MacDonell, D.S. 1995. Lower Nelson River Lake Sturgeon Spawning Study: Weir River,
 1994. Report prepared for Manitoba Hydro by North/South Consultants Inc. Winnipeg,
 Manitoba. 32 p.

 MacDonell. D.S. 1997. Lower Nelson River Lake Sturgeon Spawning Study Weir River
 1996. A Report Prepared for Manitoba Hydro. North/South Consultants Inc., Winnipeg,
 Manitoba. 50 pp.

 MacDonell. D.S. 1998. Lower Nelson River lake Sturgeon Spawning Study Weir River
 1997. A Report Prepared for Manitoba Hydro. North/South Consultants Inc., Winnipeg,
 Manitoba. 63 pp.

 Macins, V. 1972. The Fisheries of Lake of the Woods. Ministry of Natural Resources,
 Sport Fisheries Branch, Toronto, ON. 39 pp.

 Mackenzie, C. 2011. Lake Sturgeon Management in Lake Champlain. Vermont
 Department of Fish and Wildlife. In Boase, J., R. Elliott, H. Quinlan, and B. Trometer
 (editors), Lake Sturgeon (Acipenser fulvescens). Proceedings of the Third Great Lakes
 Lake Sturgeon Coordination Meeting, November 29-30, 2006, Sault Ste. Marie,
 Michigan.

 MacLean, B.D. and P.A. Nelson. 2005. Population and Spawning Studies of Lake
 Sturgeon (Acipenser fulvescens) at the Confluence of the Churchill and Little Churchill
 Rivers, Manitoba, Spring 2003. Draft report prepared for Manitoba Hydro by North/South
 Consultants Inc. 26 pp.




                                           198
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 200 of 221 PageID #:213



 Madenjian, C.P., G.L. Fahnenstiel, T.H. Johengen, T.F. Nalepa, H.A. Vanderploeg, G.W.
 Fleischer and M.P. Ebener. 2002. Dynamics of the Lake Michigan Food Web, 1970-
 2000. Canadian Journal of Fisheries and Aquatic Sciences, 59(4), 736-753.

 Magnin, E. 1966. Quelques Données Biologiques sur la Reproduction des Esturgeons,
 Acipenser fulvescens Raf. de la Rivière Nottaway, Tributaire de la Baie James.
 Canadian Journal of Zoology 44(2): 237-263.

 Manitoba Department of Natural Resources (MDNR). 1994. Sturgeon Management
 Discussion Paper. January 1994. Manitoba Department of Natural Resources Winnipeg,
 Manitoba. 25 pp.

 Manitoba Department of Natural Resources (MDNR). 2012. Manitoba Lake Sturgeon
 Management Strategy. Conservation and Water Stewardship Fisheries Branch.

 Manitowoc Herald Times Reporter (MHTR). 2007. DNR to Release More Than 60
 Sturgeon into Manitowoc River. Manitowoc Herald Times Reporter newspaper article,
 October 7, 2007.

 Manny, B.A. and G.W. Kennedy. 2002. Known Lake Sturgeon (Acipenser fulvescens)
 Spawning Habitat in the Channel between Lakes Huron and Erie in the Laurentian Great
 Lakes. J. Applied Ichthyol. 18:486-490.

 Manny, B.A., J. Read, D. Denison, R. Reider, N. Caswell, J. Boase and J. McClain.
 2004. Creation Of Lake Sturgeon Spawning Habitat In The Detroit River. Pages 98-100
 In Eedy, R., J. Hartig, C. Bristol, M. Coulter, T. Mabee and J. Ciborowski (editors). 2005.
 State of the Strait: Monitoring For Sound Management. Great Lakes Institute for
 Environmental Research, Occasional Publication No. 4, University of Windsor, Windsor,
 Ontario.

 Manny, B.A., D. Bennion, J.D. Allen and E.F. Roseman. 2006. The Livingston Channel
 project, 1907-1935. Paper presented at the 49th Conference on Great Lakes Research.
 May 22-26, 2006. Windsor, Ontario.

 Marsden, J.E. and R.W. Langdon. 2012. The History and Future of Lake Champlain’s
 Fishes and Fisheries. Journal of Great Lakes Research 38:19-34.

 Mathers, A. 2000. Update On Lake Sturgeon in Canadian Waters of Lake Ontario and
 the St. Lawrence River, January 2000. Presentation at Lake Sturgeon Research
 Meeting, January 27, 2000, Syracuse, NY.

 McAdam, S.O., C.J. Waters and C. Nistor. 2005. Linkages Between White Sturgeon
 Recruitment and Altered Bed Substrates in the Nechako River, Canada. Transactions of
 the American Fisheries Society 134:1448-1456.

 McCabe, D.J., M.A. Beekey, A. Mazloff and J.E. Marsden. 2006. Negative Effect of
 Zebra Mussels on Foraging and Habitat Use by Lake Sturgeon (Acipenser fulvescens).
 Aquatic Conservation: Marine and Freshwater Ecosystems, Volume 16, Issue 5, pages
 493–500.




                                            199
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 201 of 221 PageID #:214



 McClain, J. and B.A. Manny. 2000. Evaluation of Lake Sturgeon Habitat in the Detroit
 River. Alpena Fishery Resources Office, U.S. Fish and Wildlife Service, Alpena,
 Michigan.

 McCormick, L.M. 1892. Descriptive List of the Fishes of Lorain County, Ohio. Oberlin
 College Laboratory Bulletin No. 2.

 McDermid, J.L., K.M. Wozney, S.L. Kjartanson and C. C. Wilson. 2011. Quantifying
 Historical, Contemporary, and Anthropogenic Influences on the Genetic Structure and
 Diversity of Lake Sturgeon (Acipenser fulvescens) Populations in Northern Ontario. J.
 Appl. Ichthyol. 27 (Suppl. 2) (2011), 12–23.

 McDougall, C.A., A. B. Welsh, T. Gosselin, W.G. Anderson and P.A. Nelson. 2017.
 Rethinking the Influence of Hydroelectric Development on Gene Flow in a Long-Lived
 Fish, the Lake Sturgeon Acipenser fulvescens. Plos One, March 22, 2017.

 McKeown, B.A. 1984. Fish Migration. Timber Press, Portland, Oregon.

 McKinley, R.S., T.D. Singer, J.S. Ballantyne and G. Power. 1993. Seasonal Variation in
 Plasma Nonesterified Fatty Acids of Lake Sturgeon (Acipenser fulvescens) in the Vicinity
 of Hydroelectric Facilities. Canadian Journal of Fisheries and Aquatic Sciences 50:2440-
 2447.

 McLeod, C., L. Hildebrand and D. Radford. 1999. A Synopsis of Lake Sturgeon
 Management in Alberta, Canada. Journal of Applied Ichthyology 15:173179.

 McLeod, D.T. 1999. An Assessment of Lake Sturgeon Populations in the Lower Seine
 River System, Ontario 1993-95. Ontario Ministry of Natural Resources, Fort Frances
 District Report Series No. 43.

 McLeod, D.T. 2008a. A Population Estimate of Lake Sturgeon in Little Eva Lake,
 Ontario. Ontario Ministry of Natural Resources, Fort Frances District Report Series No.
 79.

 McLeod, D.T. 2008b. A Population Assessment of Lake Sturgeon in the Namakan River,
 Ontario 2006-08. Ontario Ministry of Natural Resources, Fort Frances District Report
 Series No. 81.

 McLeod, D.T. 2009. A Preliminary Assessment of Lake Sturgeon in Redgut Bay of Rainy
 Lake, Ontario 2008-2009.

 McLeod, D.T. 2015. A Preliminary Assessment of Lake Sturgeon in Little Turtle Lake,
 Ontario, 2015.

 McLeod, D.T. and C. Martin. 2015. Movement and Seasonal Distribution of Lake
 Sturgeon in the Namakan River, Ontario. 2007-2013 Completion Report. Ontario
 Ministry of Natural Resources & Forestry, Fort Frances District Report Series No. 94.

 McMurtry, M.J., C.C. Willox and T.C. Smith. 1997. An Overview of Fisheries
 Management for Lake Simcoe. Journal of Lake and Reservoir Management 13: 199-213.



                                           200
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 202 of 221 PageID #:215



 McQuown, E., C.C. Krueger, H. L. Kincaid, G. A.E. Gall and B. May. 2003. Genetic
 Comparison of Lake Sturgeon Populations: Differentiation Based on Allelic Frequencies
 at Seven Microsatellite Loci. Journal of Great Lakes Research 29(1): 3-13.

 Meyerson, H. 2013. Restoring Sturgeon: DNR Plans Streamside Rearing Station on
 Muskegon River. The Grand Rapids Press newspaper article, June 28, 2013.

 Michalak, A.M., E.J. Anderson, D. Beletsky, S. Boland, N.S. Bosch, T.B. Bridgeman,
 J.D. Chaffin, K. Cho, R. Confesor, I. Daloğlu, J.V. DePinto, M.A. Evans, G.L.
 Fahnenstiel, L. He, J.C. Ho, L. Jenkins, T.H. Johengen, K.C. Kuo, E. LaPorte, X. Liu,
 M.R. McWilliams, M.R. Moore, D J. Posselt, R P. Richards, D. Scavia, A.L. Steiner, E.
 Verhamme, D.M. Wright and M.A. Zagorski. 2013. Record-Setting Algal Bloom in Lake
 Erie Caused by Agricultural and Meteorological Trends Consistent With Expected Future
 Conditions. Proceedings of the National Academy of Sciences, April 16, 2013 , Vol. 110 ,
 No. 16, pp 6448–6452.

 Michigan Department of Natural Resources (MDNR). 1973. Michigan Fisheries
 Centennial Report 1873-1973.

 Michigan Department of Natural Resources (MDNR). 1994. FERC Hydropower Notices
 for the Traditional Licensing Process. The FERC Licensing Process - Issues,
 Opportunities and Responsibilities. Michigan Department of Natural Resources, FERC
 Coordination Unit, Fisheries Division.

 Michigan Department of Natural Resources (MDNR). 2003. New Sturgeon Regulations
 Proposed for Northern Border Waters.

 Michigan Department of Natural Resources (MDNR). 2005. Michigan Wildlife Action
 Plan.

 Michigan Department of Natural Resources (MDNR). 2015. Wildlife Action Plan 2015-
 2025.

 Michigan Department of Natural Resources (MDNR). 2017. 2016-2017 Michigan Fishing
 Guide.

 Michigan Department of Natural Resources (MDNR). 2016. Management Plan for Lake
 Sturgeon In Black Lake.

 Michigan Pulp & Paper Environmental Council and Michigan Department of
 Environmental Quality (MPPEC & MDEQ). 2000. Michigan Pulp & Paper Pollution
 Prevention Program: 2000 Annual Report.

 Michigan State University (MSU) and Michigan Department of Natural Resources
 (MDNR). 2015. Lake Sturgeon and Coupled Great Lakes-Tributary Ecosystems. Long-
 term Ecological Research, Cheboygin River, MI.

 Mingelbier, M., P. Brodeur and J. Morin. 2004. Impacts de la Régularisation du Débit des
 Grands Lacs et des Changements Climatiques sur L’habitat du Poisson du Fleuve Saint-
 Laurent. Vecteur Environnement 37(6): 34-43.



                                           201
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 203 of 221 PageID #:216



 Mingelbier, M., P. Brodeur and J. Morin. 2005a. Recommendations Concerning Fish and
 Their Habitats in the Fluvial St. Lawrence and Evaluation of the Regulation Criteria for
 the Lake Ontario – St. Lawrence River System. Report presented to the International
 Joint Commission. Ministère des Ressources naturelles et de la Faune du Québec,
 Direction de la recherche faunique, Québec, 141 pp.

 Mingelbier, M., P. Brodeur and J. Morin. 2005b. Modélisation Numérique 2D de L’habitat
 des Poissons du Saint-Laurent Fluvial pour Evaluer I’impact des Changements
 Climatiques et de la Régularisation. Le Naturaliste Canadien 19(1): 96-102.

 Ministère des Resources naturelles et de la Faune du Québec. 2005. Plan de Gestion
 de la Pêche 2005-2006, Québec.

 Minnesota Department of Natural Resources (MNDNR). 2002. Restoration of Extirpated
 Lake Sturgeon (Acipenser fulvescens) in the Red River of the North Watershed.
 Minnesota Department of Natural Resources, Division of Fisheries.

 Minnesota Department of Natural Resources (MNDNR). 2014a. Lake Sturgeon Studies
 in the St. Croix and Kettle Rivers.

 Minnesota Department of Natural Resources (MNDNR). 2014b. Species Profile: Lake
 Sturgeon.

 Minnesota Department of Natural Resources (MNDNR). 2015a. Lake of the
 Woods/Rainy River Sturgeon.

 Minnesota Department of Natural Resources (MNDNR). 2015b. Minnesota Fishing
 Regulations 2015.

 Minnesota Department of Natural Resources (MNDNR). 2016a. Rare Species Guide.

 Minnesota Department of Natural Resources (MNDNR). 2016b. Minnesota Fishing
 Regulations 2016.

 Minnesota Department of Natural Resources (MNDNR). 2018. Minnesota Fishing
 Regulations 2018.

 Minnesota Sea Grant. 2016. Round Gobies Invade North America.

 Mississippi Wildlife, Fisheries and Parks (MWFP). 2015. General Fishing Regulations
 and Requirements.

 Mississippi Wildlife, Fisheries and Parks (MWFP). 2017. Fishing Seasons and Creel
 Lengths.

 Missouri Department of Conservation (MDOC). 2007. A Plan for Recovery of the Lake
 Sturgeon in Missouri.

 Missouri Department of Conservation (MDOC). 2016. Fishing Regulations.




                                           202
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 204 of 221 PageID #:217



 Missouri Department of Conservation (MDOC). 2018. A Summary of Missouri Fishing
 Regulations.

 Missouri Department of Natural Resources (MODNR). 2013. Draft Southeast Missouri
 Ozarks Regional Restoration Plan and Environmental Assessment. 76 pp.

 Missouri Fish Finder. 2010. Lake Sturgeon Details.

 Missouri River Natural Resources Committee (MRNRC). Unknown date. Missouri River
 Environmental Assessment Program Summary. In partnership with the U.S. Geological
 Survey.

 Mohr, L. 1996. Lake Sturgeon Activity Summary. Lake Huron Management Unit, Ontario
 Ministry of Natural Resources. Owen Sound, ON. 4 pp.

 Mohr, L. 1997. Summary of Lake Sturgeon Assessment in Lake Huron, Ontario Waters,
 1997. Lake Huron Management Unit, Ontario Ministry of Natural Resources. Owen
 Sound, ON. 2 pp.

 Mohr, L. 1999. Lake Sturgeon in Ontario Waters of Lake Huron-1998/99 Update. Lake
 Huron Management Unit, Ontario Ministry of Natural Resources. Owen Sound, ON. 5
 pp.

 Mohr, L. 2000. Lake Sturgeon Monitoring in Ontario Waters of Lake Huron-2000. Lake
 Huron Management Unit, Ontario Ministry of Natural Resources. Owen Sound, ON. 5
 pp.

 Mongeau, J.R., A. Courtemanche, G. Masse and B. Vincent. 1974. Cartes de Repartition
 Geographique des Especes de Poissons au Sud du Quebec, D'apres les Inventaires
 Ichthyologiques Effectues de 1963 a 1972. Quebec Ministere de la tourisme. de la
 chasse et de la peche. Wildlife Management Service, Montreal, Technical Report
 Number 06-4.

 Mongeau, J.R. and G. Masse. 1976. Les Poissons de la Region de Montreal, la Peche
 Sportive and Commerciale, les Ensemencements, les Frayeres, la Contamination par la
 Mercure et les PCB. Quebec Ministere de la tourisme, de la chasse et de la peche.
 Wildlife Management Service, Montreal, Technical Report Number 06-13.

 Mongeau, J.R., J. Leclerc and J. Brisebois. 1982. La Dynamique de la Reconstitution
 des Populations de L'esturgeon Jaune Acipenser fulvescens du Lac des Deux
 Montagnes, Province du Quebec, de 1964 a 1979. Quebec Ministere de la tourisme, de
 la chasse et de la peche. Wildlife Management Service, Montreal, Technical Report
 Number 06-33.

 Mora, E.A., S.T. Lindley, D.L. Erickson and A.O. Klimley. 2009. Do Impassable Dams
 and Flow Regulation Constrain the Distribution of Green Sturgeon in the Sacramento
 River, California. Journal of Applied Ichthyology 25:39-47.

 Moreau, D.A. and D.L. Parrish. 1994. A Study of the Feasibility of Restoring Lake
 Sturgeon to Lake Champlain. Lake Champlain Basin Program, Technical Report No. 9.



                                          203
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 205 of 221 PageID #:218



 Morriss, A.P., B. Yandle and R.E. Meiners. 2001. The Failure of EPA's Water Quality
 Reforms: From Environment-Enhancing Competition to Uniformity and Polluter Profits.
 20 UCLA Journal of Environmental Law and Policy 25 (2001). Texas A&M University
 School of Law, Texas A&M Law Scholarship.

 Mortsch, L.D. and F.H. Quinn. 1996. Climate change scenarios for Great Lakes Basin
 ecosystem studies. LimnoI. Oceanogr. 41(5), 903-911.

 Mosindy, T. 1987. The Lake Sturgeon (Acipenser fulvescens) Fishery of Lake of the
 Woods, Ontario. Pages 48-55 In C.H. Olver, editor. Proceedings of a Workshop on the
 Lake Sturgeon (Acipenser fulvescens). Ontario Ministry of Natural Resources, Ontario
 Fisheries Technical Report Series 23, Toronto.

 Mosindy, T. and J. Rusak. 1991. An Assessment of the Lake Sturgeon Populations in
 Lake of the Woods and the Rainy River 1987-90. Lake of the Woods Fisheries
 Assessment Unit Report. Ontario Ministry of Natural Resources, Kenora, ON. 59 pp.

 Mote, P.W., A.F. Hamlet, M.P. Clark and D.P. Lettenmaier. 2005. Declining Mountain
 Snowpack in Western North America. Bulletin of the American Meteorological Society
 86(1): 39–49.

 Munn, M.D. and M.A. Brusven. 1991. Benthic Macroinvertebrate Communities in
 Nonregulated and Regulated Waters of the Clearwater River, Idaho, U.S.A. Regul.
 Rivers: Res. Mgmt., 6: 1–11.

 National Marine Fisheries Service (NMFS). 1998. Status Review of Atlantic Sturgeon
 (Acipenser oxyrhynchus oxyrhynchus). National Marine Fisheries Service, Gloucester,
 Massachusetts.

 National Safety Council (NSC). 2003. Reporting on Climate Change: Understanding the
 Science. Washington, D.C.: National Safety Council, Environmental Health Center.

 National Wildlife Federation (NWF). 2013. Swimming Upstream: Freshwater Fish in a
 Warming World.

 National Wildlife Federation (NWF). 2017. Why the Line 5 Oil Pipeline Threatens the
 Great Lakes.

 Nebraska Game and Parks Commission (NGPC). 2012. Nebraska Hunting Information:
 Know What You Caught.

 Nebraska Game and Parks Commission (NGPC). 2013. Fishing Guide: Information for:
 Regulations, State Records and Master Angler Awards Public Fishing Areas. 68 pp.

 Nebraska Game and Parks Commission (NGPC). 2015. Tier I At-Risk Species.

 Nebraska Game and Parks Commission (NGPC). 2016. 2016 Fishing Guide.

 Nelson, F.A. 1986. Effect of Flow Fluctuations on Brown Trout in the Beaverhead River,
 Montana. North American Journal of Fisheries Management 6:551-559.



                                          204
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 206 of 221 PageID #:219



 Nelson, P.A. and C.C. Barth. 2012. Lake Sturgeon Population Estimates in the Keeyask
 Study Area: 1995-2011. Keeyask Project Environmental Studies Program Report #11-
 02. Draft Report Prepared for Manitoba Hydro.

 Nelson, J.S. and M.J. Paetz. 1992. The Fishes of Alberta. University of Alberta Press,
 Edmonton, AB. 437 pp.

 New York State Department of Environmental Conservation (NYSDEC). 2010. Lower
 Black River Lake Sturgeon Monitoring (2010).

 New York State Department of Environmental Conservation (NYSDEC). 2013a. Lake
 Sturgeon Restoration Continues in North Country.

 New York State Department of Environmental Conservation (NYSDEC). 2013b. DEC’s
 Lake Sturgeon Restoration Efforts Achieving Success.

 New York State Department of Environmental Conservation (NYSDEC). 2013c. DEC’s
 Lake Sturgeon Restoration Efforts Achieving Success.

 New York State Department of Environmental Conservation (NYSDEC). 2014. Lake
 Sturgeon Fact Sheet.

 New York State Department of Environmental Conservation (NYSDEC). 2017. New York
 Freshwater Fishing Regulations Guide: 2017/18.

 New York State Department of Environmental Conservation (NYSDEC). 2017. Lake
 Sturgeon Recovery Plan. Public Comment Draft. Division of Fish and Wildlife, Bureau of
 Fisheries.

 New York State Department of Environmental Conservation (NYSDEC). 2018. Lake
 Sturgeon Recovery Plan 2018-2024.

 Nilo, P., P. Dumont and R. Fortin. 1997. Climatic and Hydrological Determinants of Year-
 Class Strength of St. Lawrence River Lake Sturgeon (Acipenser fulvescens). Canadian
 Journal of Fisheries and Aquatic Sciences 54: 774-780.

 Nilo, P., S. Tremblay, A. Bolon, J. Dodson, P. Dumont and R. Fortin. 2006. Feeding
 Ecology of Juvenile Lake Sturgeon in the St. Lawrence River System. Transactions of
 the American Fisheries Society 135:1044-1055.

 Noakes, D.L.G., F.W.H. Beamish and A. Rossiter. 1999. Conservation Implications of
 Behaviour and Growth of the Lake Sturgeon, Acipenser fulvescens, in Northern Ontario.
 Env. Biol. Fish. 55:135-144.

 North Carolina Wildlife Resources Commission (NCWRC). 2014. Protected Wildlife
 Species of North Carolina. 8 pp.

 North Carolina Wildlife Resources Commission (NCWRC). 2017. 2017-18 Fishing
 Regulations: Nongame Fish.




                                           205
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 207 of 221 PageID #:220



 North Dakota Game and Fish Department (NDGFD). 2016. North Dakota Fishing
 Regulations Guide.

 North/South Consultants. 2002. Saskatchewan River Lake Sturgeon Harvest Surveys
 2001-2002. North/South Consultants Inc., Winnipeg, Manitoba.

 Nowak, A.M. and C.S. Jessop. 1987. Biology and Management of Lake Sturgeon in the
 Groundhog and Mattagami Rivers, Ontario. Pp. 20-32 in: Olver, C.H. (ed.). Proceedings
 of a Workshop on the Lake Sturgeon (Acipenser fulvescens). Ontario Fisheries
 Technical Report Series No. 23.

 Nyboer, R.W., J.R. Herkert and J.E. Ebinger (editors). 2006. Endangered and
 Threatened Species of Illinois: Status and Distribution, Volume 2 - Animals. Illinois
 Endangered Species Protection Board, Springfield, Illinois. 181 pp

 Ohio Department of Natural Resources (ODNR). 2014. Wildlife That Are Considered to
 be Endangered, Threatened, Species of Concern, Special Interest, Extirpated, or Extinct
 in Ohio. Division of Wildlife Publication 5356.

 Ohio Department of Natural Resources (ODNR). 2015a. Lake Sturgeon.

 Ohio Department of Natural Resources (ODNR). 2015b. Statewide Limits.

 Ohio Department of Natural Resources (ODNR). 2018. Ohio Fishing Regulations 2018-
 2019.

 O’Neal, R.P. 1997. Muskegon River Watershed Assessment. Michigan Department of
 Natural Resources, Fisheries Division. Fisheries Special Report 19.

 Ono, D., J.D. Williams and A. Wagner. 1983. Vanishing Fishes of North America. Stone
 Wall Press, Washington.

 Ontario Ministry of Natural Resources (OMNR). 2008. Lake Sturgeon in the Moose River
 Basin. Regional Report.

 Ontario Ministry of Natural Resources (OMNR). 2009. The Lake sturgeon in Ontario.
 Fish and Wildlife Branch. Peterborough, Ontario. 48 p. + app.

 Ontario Ministry of Natural Resources and Gouvernement du Québec Faune et Parcs.
 1999. A Strategic Fisheries Management Framework for the Ottawa River. Pembroke,
 ON. 61 pp.

 Page, L.M. and B.M. Burr. 1991. A Field Guide to Freshwater Fishes of North America
 North of Mexico. The Peterson Field Guide Series, volume 42. Houghton Mifflin
 Company, Boston, MA.

 Paradis, S. and R. Malo. 2003. Efficiency of the Vianney-Legendre Fish Ladders at the
 Saint-Ours Canal National Historical Site, Richelieu River, Quebec. American Fisheries
 Society 133rd Annual Meeting, Québec City, Canada, August 10-14, 2003.

 Paragamian, V.L., G. Kruse and V. Wakkinen. 2001. Spawning Habitat of Kootenai


                                             206
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 208 of 221 PageID #:221



 River White Sturgeon, Post-Libby Dam. North American Journal of Fisheries
 Management, 21: 22-33.

 Paragamian, V.L., V.D. Wakkinnen and G. Kruse. 2002. Spawning Locations and
 Movement of Kootenai River White Sturgeon. Journal of Applied Ichthyology 18:608-
 616.

 Park, E. 2017. Pollution Prevention in the Great Lakes Basin: Working with Pulp & Paper
 Manufacturers. Journal of Environmental Sustainability, Volume 5, Issue 1, Article 4.
 New York State Pollution Prevention Institute and Rochester Institute of Technology.

 Parmesan, C., T.L. Root and M.R. Willig. 2000. Impacts of Extreme Weather and
 Climate on Terrestrial Biota. Bulletin of the American Meteorological Society. 81(3): 443-
 450.

 Partridge, F. 1983. River and Stream Investigations. Kootenai River fisheries
 investigations. Job Completion Report, Project F-73-R-5. Idaho Department of Fish and
 Game.

 Patch, S.P. 2011. Ongoing FERC Hydro Licensing Activities in New York. In Boase, J.,
 R. Elliott, H. Quinlan, and B. Trometer (editors), Lake Sturgeon (Acipenser fulvescens).
 Proceedings of the Third Great Lakes Lake Sturgeon Coordination Meeting, November
 29-30, 2006, Sault Ste. Marie, Michigan.

 Patrick, H.K., T.M. Sutton and W.D. Swink. 2009. Lethality of Sea Lamprey Parasitism
 on Lake Sturgeon. Transactions of the American Fisheries Society 138:1065-1075.

 Pavlov, A.V. and A.P. Slivka. 1972. The Migration of Sturgeons (Acipenseridae) in the
 Volga During the Winter. Journal of Ichthyology 12:541-545.

 Peake, S. 1999. Substrate Preferences of Juvenile Hatchery-Reared Lake Sturgeon,
 Acipenser fulvescens. Env. Biol. Fish. 56: 367-374.

 Pearson, W.D. and L.A. Krumholz. 1984. Distribution and Status of Ohio River Fishes.
 Water Resources Laboratory, University of Louisville. Under Subcontract 7831 for Oak
 Ridge National Laboratory. Prepared for U.S. Environmental Protection Agency-Region
 V.

 Pennsylvania Fish and Boat Commission (PFBC). 2018. 2018 Pennsylvania Fishing
 Laws and Regulations Summary.

 Peterson, D.L. and J. Bezold. 2008. Assessment of Lake Sturgeon Reintroduction in the
 Coosa River System, Georgia–Alabama. American Fisheries Society Symposium
 January 2008.

 Peterson, D.L. and P. Vecsei. 2004. Lake Sturgeon of the Muskegon River: Population
 Dynamics and Life History. Great Lakes Fishery Trust Final Report, Status Assessment
 of Remnant Lake Sturgeon Stocks in the Lake Michigan Basin.

 Peterson, D.L, B. Gunderman and P. Vecsei. 2002. Lake Sturgeon of the Manistee
 River: A Current Assessment of Spawning Stock Size, Age, and Growth. American


                                            207
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 209 of 221 PageID #:222



 Fisheries Society 28: 175-182.

 Peterson, D.L., P. Vecsei and C.A. Jennings. 2007. Ecology and Biology of the Lake
 Sturgeon: A Synthesis of Current Knowledge of a Threatened North American
 Acipenseridae. Reviews in Fish Biology and Fisheries 17:59-76.

 Pflieger, W.L. 1997. The Fishes of Missouri. Revised edition. Missouri Department of
 Conservation, Jefferson City. vi + 372 pp.

 Pimm, S.L., C.N. Jenkins, R. Abell, T.M. Brooks, J. L. Gittleman, L.N. Joppa, P.H.
 Raven, C.M. Roberts and J.O. Sexton. 2014. The Biodiversity of Species and Their
 Rates of Extinction, Distribution, and Protection. Science 344 (6187), 1246752

 Pledger, S., E. Baker and K. T. Scribner. 2013. Breeding Return Times and Abundance
 in Capture-Recapture Models. Biometrics. 69:991-1001.

 Pollock, M.S., M. Carr, N.M. Kreitals and I.D. Phillips. 2015. Review of a Species in Peril:
 What We Do Not Know About Lake Sturgeon May Kill Them. Environmental Reviews,
 Vol. 23, No. 1: pp. 30-43.

 Pratt, T.C. 2008. Population Status and Threats of Lake Sturgeon in Designatable Unit 8
 (Great Lakes / St. Lawrence River Watersheds). Fisheries and Oceans Canada.
 Canadian Science Advisory Secretariat. Research Document 2008/043.

 Pratt, T.C., W.M. Gardner, J. Pearce, S. Greenwood and S.C. Chong. 2014.
 Identification of a Robust Lake Sturgeon (Acipenser fulvescens Rafinesque, 1917)
 Population in Goulais Bay, Lake Superior. Journal of Applied Ichthyology, 30: 1328–
 1334.

 Priegel, G.R. 1973. Lake Sturgeon Management on the Menominee River. Wisconsin
 Department of Natural Resources Technical Bulletin 67. Madison, WI.

 Priegel, G.R. and T.L. Wirth. 1971. The Lake Sturgeon: Its Life History, Ecology and
 Management. Wisconsin Department of Natural Resources, Madison, Wisconsin.
 Publication 270-277.

 Priegel, G.R. and T.L. Wirth. 1978. Lake Sturgeon Populations, Growth, and Exploitation
 in Lakes Poygan, Winneconne, and Lake Butte des Morts, Wisconsin. Wisconsin
 Department of Natural Resources Technical Bulletin 107. Madison, WI.

 Prince, E.E. 1905. Special Appended Reports: The Canadian Sturgeon and Caviar
 Industries. Sessional Paper No. 22 ii-ixx.

 Prosser, N.S. 1986. An Overview of Reservoir Fisheries Problems and Opportunities
 Resulting from Hydropower. p. 238-246 In G. E. Hall and M. J. Van Den Avyle [eds.].
 Reservoir Fisheries: Management Strategies for the 80s. American Fisheries Society.
 Bethesda, Maryland. 327 p.

 Pryor, S.C., D. Scavia, C. Downer, M. Gaden, L. Iverson, R. Nordstrom, J. Patz and G.P.
 Robertson. 2014. Climate Change Impacts in the United States: The Third National



                                             208
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 210 of 221 PageID #:223



 Climate Assessment, Chapter 18: Midwest. In J.M. Melillo, T.C. Richmond and G.W.
 Yohe, Eds., U.S. Global Change Research Program, pp. 418-440.

 Quinlan, H. 2005. Review of Lake Sturgeon Activities in the Great Lakes: Workshop on
 Developing a Framework to Monitor the Status of Lake Sturgeon, March 1-2, 2005, Sault
 Ste. Marie, Ontario: MNR #51965, OMNR South Porcupine, ON.

 Quinlan, H., R. Elliott, E. Zollweg, D. Bryson, J. Boase and J. Weisser. 2005. Lake
 Sturgeon (Acipenser fulvescens). Proceedings of the Second Great Lakes Lake
 Sturgeon Coordination Meeting. November 9-10, 2004, Sault Ste. Marie, Michigan. U.S.
 Fish and Wildlife Service Great Lakes Basin Ecosystem Team Lake Sturgeon
 Committee.

 Raspopov, V.M., A.S. Novikova, O.L. Zhuravleva, I.N. Lepilina and A.E. Egarova. 1994.
 Effectiveness of Natural Reproduction of the Russian Sturgeon (Acipenser
 gueldenstaedti) During Regulation of the Volga. Journal of Ichthyology 34:9-17.

 Reedstrom, D. 1964. Our Snake River Sturgeon. Conservation Volunteer, pp. 58-60.

 Richter, B.D., D.P. Brawn, M.A. Mendelson and L.L. Master. 1997. Threats to Imperiled
 Freshwater Fauna. Conservation Biology 11:1081-1093.

 Ricker, W.E. 1975. Computation and Interpretation of Biological Statistics of Fish
 Populations. Bull. Fish. Res. Board Can. 191, 382 p.

 Rieman, B.E. and F.W. Allandorf. 2001. Effective Population Size and Genetic
 Conservation Criteria for Bull Trout. N. Am. J. Fish. Manage. 21(4): 756-764.

 Robinson, M. and M. Ferguson. 2001. Lake Sturgeon Population Genetics in the
 Saskatchewan and Winnipeg Rivers. Report to Fisheries Branch, Manitoba
 Conservation and SERM Fish and Wildlife Branch. 13 pp.

 Robitaille, J.A., Y. Vigneault, G. Shooner, C. Pomerleau and Y. Mailhot. 1988.
 Modifications Physiques de L’habitat du Poisson dans le Saint-Laurent de 1945 à 1984
 et Effets sur les Pêches Commerciales. Rapport Technique Canadien des Sciences
 Halieutiques et Aquatiques 1808.

 Rochard, E., G. Castelnaud and M. Lepage. 1990. Sturgeons (Pisces: Acipenseridae):
 Threats and Prospects. Journal of Fish Biology 37:123–132.

 Runstrom, A. and R. St. Pierre. 2004. Acipenser fulvescens. In IUCN 2008 Red List of
 Threatened Species.

 Runstrom, A., R.M. Bruch, D. Reiter and D. Cox. 2002. Lake Sturgeon (Acipenser
 fulvescens) on the Menominee Indian Reservation: An Effort Toward Co-Management
 and Population Restoration. J. Appl. Ichthyol. 18, 481–485.

 Rusak, J.A. and T. Mosindy. 1997. Seasonal Movements of Lake Sturgeon in the Lake
 of the Woods and the Rainy River, Ontario. Canadian Journal of Zoology 74: 383-395.
 American Sturgeons. American Fisheries Society Symposium.



                                            209
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 211 of 221 PageID #:224



 Saha, S.K., A. Rinke and K. Dethloff. 2006. Future Winter Extreme Temperature and
 Precipitation Events in the Arctic. Geophysical Research Letters 33(15): L15818.

 Saidak, C.G. 2015. Determination of Dispersal Patterns and Characterization of
 Important Habitats for Lake Sturgeon Restoration in The Upper Tennessee River
 System. Master's Thesis, University of Tennessee.

 Sakamoto, K., W.A. Dew, S.J. Hecnar and G.G. Pyle. 2016. Effects of Lampricide on
 Olfaction and Behavior in Young-of-the-Year Lake Sturgeon (Acipenser fulvescens).
 Environ. Sci. Technol., 2016, 50 (7), pp 3462–3468.

 Saskatchewan Environmental Resource Management (SERM). 1996. Commercial Net
 Fishery Production History by: Lake, Fishing Year, and Production Type; Production
 Data to 1994/95 Inclusive. Saskatchewan Environmental Resource Management,
 Regina, SK. Electronic data base printout – 2 pp.

 Scheidegger, K. 2000. Wisconsin’s Lake Sturgeon Management Plan. Wisconsin
 Department of Natural Resources.

 Schloesser, J. and H. Quinlan. 2010. Status of the 2010 Lake Sturgeon Spawning
 Population in the Bad and White Rivers, Wisconsin. U.S. Fish and Wildlife Service,
 Ashland Fish and Wildlife Conservation Office Technical Report 01. Ashland, WI.

 Schlueter, S. 2000. Oswegatchie River Lake Sturgeon Restoration Project. Presentation
 at Lake Sturgeon Research Meeting, January 27, 2000, Syracuse, NY.

 Schnurr, R. 2017. The Oil Pipelines Putting the Great Lakes at Risk. Belt Magazine. July
 28th, 2017.

 Schram, S.T. 2007. Dispersal of Stocked Lake Sturgeon in Wisconsin Waters of Lake
 Superior. Wisconsin Department of Natural Resources, Bureau of Fisheries
 Management Fish Management Report 152.

 Schram, S.T., J. Lindgren and L.M. Evrard. 1999. Reintroduction of Lake Sturgeon in the
 St. Louis River, Western Lake Superior. North American Journal of Fisheries
 Management 19:815-823.

 Schueller, A.M. and D.B. Hayes. 2011. Minimum Viable Population Size for Lake
 Sturgeon (Acipenser fulvescens) Using an Individual Based Model of Demographics and
 Genetics. Can. J. Fish. Aquat. Sci. 68, 62–73.

 Schwab, D.J. 2016. Statistical Analysis of Straits of Mackinac Line 5: Worst Case Spill
 Scenarios. Water Center, University of Michigan, Ann Arbor.

 Scott, W.B. and E.J. Crossman. 1998. Freshwater Fishes of Canada. Galt House
 Publications Ltd. Oakville, ON. 966 pp.

 Scribner, K.T., K. Bott, P. Forsythe and P. DeHaan. 2004. Lake Michigan Basin Genetics
 Sub-project: 2004 Final Report. Final report for the Great Lakes Fishery Trust. Proj. No.
 2001.113. Mich. State Univ., Dept. Nat. Resour., East Lansing, MI.



                                            210
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 212 of 221 PageID #:225



 Sea Grant Michigan. 2014. Restoring Fish Habitat in the St. Clair and Detroit Rivers.

 Secor, D.H., P.J. Anders, W. Van Winkle and D.A. Dixon. 2002. Can We Study
 Sturgeons to Extinction? What We Do and Don’t Know about the Conservation of North
 American Sturgeons. American Fisheries Society Symposium.

 Seyler, J. 1997a. Biology of Selected Riverine Fish Species in the Moose River Basin.
 Ontario Ministry of Natural Resources, Northeast Science & Technology. Timmins,
 Ontario.

 Seyler, J. 1997b. Adult Lake Sturgeon (Acipenser fulvescens) Habitat Use, Groundhog
 River. Ontario Ministry of Natural Resources Northeast Science and Technology
 Technical Report TR-035. 20 pp.

 Seyler, J. 2003. Lake Sturgeon (Acipenser fulvescens) Spawning Assessments:
 Mississaugi River, 1998-2002. Anishinabek/Ontario Fisheries Resource Center.

 Seyler, J., J. Evers, S. McKinley, R.R. Evans, G. Prevost, R. Carson and D. Phoenix.
 1996. Mattagami River Lake Sturgeon Entrainment: Little Long Generating Station
 Facilities. Ontario Ministry of Natural Resources, Northeast Science and Technology
 Technical Report No. TR-031.

 Shaw, S., S. Chipps, D. Willis, S. Windels and D. McLeod. 2010. Lake Sturgeon
 Population Characteristics, Movements, and Habitat Use in the Namakan Reservoir:
 2009 Progress Report. Report to Voyageurs National Park.

 Sheehan, R.J. and J.L. Rasmussen. 1993. Large Rivers. pp. 445-468. In C.C. Kohler
 and W.A. Hubert (ed.). Inland Fisheries Management in North America. American
 Fisheries Society Bethesda, MD.

 Sheenan, R.W. and R.S. McKinley. 1992. Mattagami River Lake Sturgeon Mark-
 Recapture Population Study 1991. Ontario Hydro Research Division, Report No. 92-164-
 K. 107 pp.

 Sierra Club. 2011. Giant Fish Blenders: How Power Plants Kill Fish and Damage Our
 Waterways.

 Skaptason, J.B. 1926. The Fish Resources of Manitoba. Industrial Development Board
 of Manitoba. Printed by the Farmer’s Advocate of Winnipeg, MB. 43 pp.

 Small, H.B. 1883. Fishes of the Ottawa District. Ottawa Field Naturalists’ Club 4: 31-49.

 Smith, C.G. 2003. Historical and Present Locations of Lake Sturgeon (Acipenser
 fulvescens) in Saskatchewan. Sakskatchewan Environment Fish and Wildlife Branch,
 Saskatoon, Fish and Wildlife Tech. Rep. 2003-2. v + 32 pp.

 Smith, K.M. and E.A. Baker. 2005. Characteristics of Spawning Lake Sturgeon in the
 Upper Black River, Michigan. North American Journal of Fisheries Management 25:
 301–307.




                                            211
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 213 of 221 PageID #:226



 Smith, K.M. and D.K. King. 2005. Movement and Habitat Use of Yearling and Juvenile
 Lake Sturgeon in Black Lake, Michigan. Transactions of the American Fisheries Society
 134:1159-1172.

 Smith-Vaniz, W.F. 1968. Freshwater Fishes of Alabama. Paragon Press, Montgomery,
 Alabama.

 Snyder, E.B. and G.W. Minshall. 2005. An Energy Budget for the Kootenai River with an
 Application for Management of the Kootenai White Sturgeon (Acipenser transmontanus).
 Aquatic Science 67:472485.

 Solomon, L. and C. Baljko. 2010. A Population Assessment of Lake Sturgeon in
 Sturgeon Lake, Quetico Provincial Park: 2008-2010. Completion Report. Quetico
 Provincial Park.

 Sopuck, R.D. 1987. A Study of the Lake Sturgeon (Acipenser fulvescens) in Sipiwesk
 Lake Area of the Nelson River, Manitoba: 1976-1977. Manitoba Natural Resources
 Manuscript Report No. 87-2. 50 pp.

 South Dakota Game, Fish & Parks. 2018. South Dakota Fishing Handbook 2018.

 Stamper, V., C. Copeland and M. Williams. 2012. Poisoning the Great Lakes: Mercury
 Emissions from Coal-Fired Power Plants in the Great Lakes Region. Natural Resources
 Defense Council report June 2012.

 Steele, R.J. and K.E. Smokorowski. 2000. Review of Literature Related to the
 Downstream Ecological Effects of Hydroelectric Power Generation. Canadian Technical
 Report of Fisheries and Aquatic Sciences No. 2334. 55 p.

 Steffensen, K.D., S. Stukel and D.A. Shuman. 2014. The Status of Fishes in the Missouri
 River, Nebraska: Lake Sturgeon (Acipenser fulvescens). Transactions of the Nebraska
 Academy of Sciences 34, 40–45.

 Stewart, I.T., D.R. Cayan and M.D. Dettinger. 2005. Changes Toward Earlier Streamflow
 Timing Across Western North America. Journal of Climate 18(8): 1136–1155.

 Stewart, K.W. and D.A. Watkinson. 2004. The Freshwater Fishes of Manitoba. University
 of Manitoba Press, Winnipeg MB. 276 pp.

 Stewig, J.D. 2005. A Population Assessment of the Lake Sturgeon in Lake of the Woods
 and the Rainy River, 2004. Minnesota Department of Natural Resources, Division of
 Fisheries.

 St. Regis Mohawk Tribe Environment Division (SRMTED). 2014. Teiokien:taron:
 Sturgeon Today and Forever.

 Stokes, K, S.P. McGovern and W. Fiset. 1999. Potential Impacts of Hydroelectric
 Development on Aquatic Environments: A Selected Annotated Bibliography with
 Emphasis on the Moose River Basin. Northeast Science and Technology report NEST
 TR-039. Ontario Ministry of Natural Resources. South Porcupine, Ontario. 164 + app.



                                          212
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 214 of 221 PageID #:227



 Stokes, P.M. and C.D. Wren. 1987. Bioaccumulation of Mercury by Aquatic Biota in
 Hydroelectric Reservoirs: A Review and Consideration of Mechanisms. p. 255-277 In
 T.C. Hutchinson and K.M. Melona [eds.]. Lead, Mercury, Cadmium, and Arsenic in the
 Environment. John Wiley and Sons Limited.

 Sturgeon for Tomorrow (SFT). 2015. 2015 Black Lake Lake Sturgeon Harvest
 Guidelines. Black Lake, Michigan Chapter.

 Sunde, L.A. 1961. Growth and Reproduction of the Lake Sturgeon (Acipenser
 fulvescens Rafinesque) of the Nelson River in Manitoba. M.Sc. Thesis, University of
 British Columbia, Vancouver, BC, viii + 93 pp.

 Swanson, G.M., K.R. Kansas, S.M. Matkowski and P. Graveline. 1991. A Report on the
 Fisheries Resource of the Lower Nelson River and the Impacts of Hydroelectric
 Development, 1989 Data. Manitoba Department of Natural Resources, Fisheries Branch,
 Manuscript Report 91-03: 248 pp.

 Tennessee Aquarium. 2000. Lake Sturgeon Make Historic Return to French Broad
 River. July 19, 2000 press release.

 Tennessee Wildlife Resources Agency (TWRA). 2012. The Angler’s Guide to Tennessee
 Fish: Including Aquatic Nuisance Species. 68 pp.

 Tennessee Wildlife Resources Agency (TWRA). 2013. Lake Sturgeon Restoration.

 Tennessee Wildlife Resources Agency (TWRA). 2018. Tennessee Fishing Guide 2018-
 2019.

 Thayer, D., J.L.W. Ruppert, D. Watkinson, T. Clayton and M.S. Poesch. 2017.
 Identifying Temporal Bottlenecks for the Conservation of Large-Bodied Fishes: Lake
 Sturgeon (Acipenser fulvescens) Show Highly Restricted Movement and Habitat Use
 Over-Winter. Global Ecology and Conservation 10: 194–205.

 Thomas, M.V. and R.C. Haas. 2002. Abundance, Age Structure, and Spatial Distribution
 of Lake Sturgeon, Acipenser fulvescens, in the St Clair System. Journal of Applied
 Ichthyology 18: 495-501.

 Thomas, M.V. and P.M. Muzzall. 2009. First Record of Polypodium hydriforme (Cnidaria)
 from Lake Sturgeon (Acipenser fulvescens Rafinesque) in the St. Clair River, Michigan.
 Journal of Applied Ichthyology 25 (Suppl. 2): 107-108.

 Threader, R.W. and C.S. Brousseau. 1986. Biology and Management of the Lake
 Sturgeon in the Moose River, Ontario. North American Journal of Fisheries Management
 6: 383-390.

 Threader, R.W., R.J. Pope and P.R.H. Schaap. 1998. Development of A Habitat
 Suitability Index Model for Lake Sturgeon (Acipenser fulvescens). In Report H07015. 01-
 0012. Prepared for Ontario Hydro. Toronto, Ontario.

 Threader, R.W., T. Haxton, A. Mathers and C. Pullen. 2005. Proceedings of a Workshop
 on Lake Sturgeon (Acipenser fulvescens) in Lake St. Francis and Surrounding Waters.


                                           213
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 215 of 221 PageID #:228



 Ontario Power Generation and the Ontario Ministry of Natural Resources. September
 22-23, 2004. Cornwall, Ontario. 30 p. + app.

 Thuemler, T.F. 1985. The Lake Sturgeon, Acipenser fulvescens, in the Menominee
 River, Wisconsin-Michigan. Environmental Biology of Fishes 14:73-78.

 Thuemler, T.F. 1997. Lake Sturgeon Management in the Menominee River, a Wisconsin
 Michigan Boundary Water. Environmental Biology of Fishes 48:311317.

 Tody, W.H. 1974. Whitefish, Sturgeon, and the Early Commercial Fishery. Pages 45-60
 In Michigan Fisheries Centennial Report 1873 – 1973. Michigan Department of Natural
 Resources, Lansing, Michigan.

 Tonello, M.A. 2004. Manistee River Below Tippy Dam. Michigan Department of Natural
 Resources, Status of the Fishery Resource Report No. 2004-4.

 Toner, G.C. 1943. Ecological and Geographical Distribution of Fishes in Eastern Ontario.
 M.Sc. Thesis. University of Toronto, Toronto, ON.

 Trautman, M.B. 1981. The Fishes of Ohio. Ohio State University Press, Columbus, OH.

 Trencia, G. and P.-Y. Collin. 2006. Rapport D’aménagement D’une Frayère Pour le
 Poisson à la Rivière Chaudière. Ministère des Ressources naturelles et de la Faune,
 Direction de l’aménagement de la faune Chaudière-Appalaches, Charny, Québec.

 Trested, D.G. 2010. Biology and Ecology of Lake Sturgeon Acipenser fulvescens in the
 Grasse River, New York. A dissertation presented to the Graduate School of Clemson
 University.

 Trested, D.G. and J.J. Isely. 2011. Age, Growth, Mortality, and Abundance of Lake
 Sturgeon in the Grasse River, New York, USA. Journal of Applied Ichthyology 27(1): 13-
 19.

 Trested, D.G., M.D. Chan, W.C. Bridges and J.J Isely. 2011. Seasonal Movement and
 Mesohabitat Usage of Adult and Juvenile Lake Sturgeon in the Grasse River, New York.
 Transactions of the American Fisheries Society. 140:4 pp. 1006‐1014.

 Troelstrup, N.H. and G.L. Hergenrader. 1990. Effect of Hydropower Peaking Flow
 Fluctuation on Community Structure and Feeding Guilds of Invertebrates Colonizing
 Artificial Substrates in a Large Impounded River. Hydrobiologia 199:217-228.

 Trometer, B., J. Sweka, M.C. Yerty, D. Gorsky and G. Jacobs. 2011. Lower Niagara
 River Lake Sturgeon Population Status Assessment and Habitat Usage. In Boase, J., R.
 Elliott, H. Quinlan, and B. Trometer (editors), Lake Sturgeon (Acipenser fulvescens).
 Proceedings of the Third Great Lakes Lake Sturgeon Coordination Meeting, November
 29-30, 2006, Sault Ste. Marie, Michigan.

 Trotzky, H.M. and R.W. Gregory. 1974. The Effects of Water Flow Manipulation
 Below a Hydroelectric Power Dam on the Bottom Fauna of the Upper Kennebec River,
 Maine. Trans. Amer. Fish. Soc. 103: 638-648.



                                           214
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 216 of 221 PageID #:229



 U.S. Army Corps of Engineers (USACE). 2012. Upper Mississippi River Locks & Dams.
 U.S. Army Corps of Engineers, Mississippi Valley Division.

 U.S. Environmental Protection Agency (USEPA). 2009. State of the Great Lakes 2009.
 Published with Environment Canada.

 U.S. Environmental Protection Agency (USEPA). 2015. Detroit River-Western Lake Erie
 Basin Indicator Project.

 U.S. Fish and Wildlife Service (USFWS). 1985. Recovery Plan for the Pink Mucket
 Pearly Mussel; Lampsilis orbiculata (Hildreth, 1828). Region 4. U.S. Fish and Wildlife
 Service (USFWS), Atlanta, Georgia.

 U.S. Fish and Wildlife Service (USFWS). 1990. Determination of Endangered Status for
 the Pallid Sturgeon. 55 Federal Register 36641 36647, September 6, 1990.

 U.S. Fish and Wildlife Service (USFWS). 1993. Determination of Endangered Status for
 the Northern Riffleshell Mussel (Epioblasma torulosa rangiana) and the Clubshell Mussel
 (Pleurobema clava). 58 Federal Register 5638 5642, January 22, 1993.

 U.S. Fish and Wildlife Service (USFWS). 1995. Sacramento-San Joaquin Delta Native
 Fishes Recovery Plan. U. S. Fish and Wildlife Service, Portland, Oregon.

 U.S. Fish and Wildlife Service (USFWS). 1997. Pink Mucket (Lampsilis Orbiculata) Fact
 Sheet.

 U.S. Fish and Wildlife Service (USFWS). 2001. Establishment of Nonessential
 Experimental Population Status for 16 Freshwater Mussels and 1 Freshwater Snail
 (Anthony's Riversnail) in the Free-Flowing Reach of the Tennessee River below the
 Wilson Dam, Colbert and Lauderdale Counties, AL. 66 Federal Register 32250 32264,
 June 14, 2001.

 U.S. Fish and Wildlife Service (USFWS). 2003. Notice of Availability of the Higgins' Eye
 Pearlymussel (Lampsilis higginsii) Draft Revised Recovery Plan for Review and
 Comment. 68 Federal Register 48933 48934, August 15, 2003.

 U.S. Fish and Wildlife Service (USFWS). 2006. Lake Sturgeon Biology. Great Lakes
 Lake Sturgeon Web Site.

 U.S. Fish and Wildlife Service (USFWS). 2008. Lake Sturgeon: Giant of the Great
 Lakes.

 U.S. Fish and Wildlife Service (USFWS). 2010. Threatened Status for Shovelnose
 Sturgeon Under the Similarity of Appearance Provisions of the Endangered Species Act.
 75 Federal Register 53598 53606, September 1, 2010.

 U.S. Fish and Wildlife Service (USFWS) 2012. Determination of Endangered Status for
 the Rayed Bean and Snuffbox Mussels Throughout Their Ranges. 8632 Federal
 Register, Vol. 77, No. 30, February 14, 2012.




                                            215
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 217 of 221 PageID #:230



 U.S. Fish and Wildlife Service (USFWS). 2014a. Recovery Plan for the Pallid Sturgeon
 (Scaphirhynchus albus).

 U.S. Fish and Wildlife Service (USFWS). 2014b. Record of Decision for the Ballville Dam
 Project, Final Environmental Impact Statement.

 U.S. Fish and Wildlife Service (USFWS). 2015. Hydrokinetic Energy.

 U.S. Fish and Wildlife Service (USFWS). 2016a. Conservation Plans by Type and U.S.
 FWS Region.

 U.S. Fish and Wildlife Service (USFWS). 2016b. Dam Relicensing. Midwest Ecological
 Services.

 U.S. Fish and Wildlife Service (USFWS). 2016c. Hydropower Energy Projects. New York
 Field Office.

 U.S. Geological Survey (USGS). 2011. Construction of Shipping Channels in the Detroit
 River: History and Environmental Consequences. Scientific Investigations Report 2011–
 5122.

 U.S. Geological Survey (USGS). 2013. Predicted Climate Change Effects on Fisheries
 Habitat and Production in the Great Lakes. NCCWSC 2013 Climate Change Science
 and Management Webinar Series. David “Bo” Bunnell, USGS Great Lakes Science
 Center.

 U.S. Global Change Research Program (USGCRP). 2017. Climate Science Special
 Report: Fourth National Climate Assessment, Volume I [Wuebbles, D.J. et al. (eds.)].

 Velez-Espino, L.A. and M.A. Koops. 2009. Recovery Potential Assessment for Lake
 Sturgeon in Canadian Designatable Units. N. Am. J. Fish. Manage. 29, 1065–1090.

 Velez-Espino, L.A. and M.A. Koops. 2012. Capacity for Increase, Compensatory
 Reserves, and Catastrophes as Determinants of Minimum Viable Population in
 Freshwater Fishes. Ecol. Model. 247, 319–326.

 Vermont Fish and Wildlife (VFW). 2005. Vermont’s Wildlife Action Plan.

 Vermont Fish and Wildlife (VFW). 2018. Vermont 2018 Fishing Guide & Regulations.

 Vermont Fish and Wildlife (VFW). 2016. Lake Champlain Lake Sturgeon Recovery Plan.
 Prepared by Chet MacKenzie, Agency of Natural Resources.

 Veschev, P.V. 1981. Effect of Dredging Operations in the Volga River on Migration of
 Sturgeon Larvae. Journal of Ichthyology 21:108-112.

 Veschev, P.V. and A.S. Novikova. 1984. Reproduction of the Stellate Sturgeon
 (Acipenser stellatus) Under Regulated Flow Conditions in the Volga River. Journal of
 Ichthyology 23:39-47.




                                           216
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 218 of 221 PageID #:231



 Wallace, R.G. 1991. Species Recovery Plan for Lake Sturgeon on the Lower
 Saskatchewan River (Cumberland House Area). Fisheries Technical Report 91-3.
 Fisheries Branch, Saskatchewan Parks and Renewable Resources, Regina, SK. 51 pp.

 Wallace, R.G. and D.R. Leroux. 1999. Lake Sturgeon in the Lower Saskatchewan River:
 Radio-Tracking, and Index Fishing, 1994-1997. Report to the Interprovincial Sturgeon
 Steering Committee. Fish and Wildlife Technical Report 99-4. 83 pp.

 Walsh, J., D. Wuebbles and K. Hayhoe. 2014. Our Changing Climate. Pages 19–67 in
 J.M. Melillo, T.C. Richmond and G.W. Yohe, editors. Climate Change Impacts in the
 United States: the Third National Climate Assessment. U.S. Global Research Program,
 Washington, D.C.

 Webb, M.A.H., G.W. Feist, M.S. Fitzpatrick, E.P. Foster, C.B. Schreck, M. Plumlee, C.
 Wong, and D.T. Gundersen. 2006. Mercury Concentrations in Gonad, Liver, and Muscle
 of White Sturgeon (Acipenser transmontanus) in the Lower Columbia River. Archives of
 Environmental Contamination and Toxicology 50:443451.

 Weisberg, S.B. and W.H. Burton. 1993. Enhancement of Fish Feeding and Growth after
 an Increase in Minimum Flow Below the Conowingo Dam. North American Journal of
 Fisheries Management 13:103-109.

 Welsh, A.B. 2004. Factors Influencing the Effectiveness of Local Versus National
 Protection of Migratory Species: A Case Study of Lake Sturgeon in the Great Lakes,
 North America. Environmental Science & Policy 7 (2004) 315–328.

 Welsh, A. 2011. Genetic Effects of Lake Sturgeon Stocking in Oneida Lake. In Boase, J.,
 R. Elliott, H. Quinlan, and B. Trometer (editors), Lake Sturgeon (Acipenser fulvescens).
 Proceedings of the Third Great Lakes Lake Sturgeon Coordination Meeting, November
 29-30, 2006, Sault Ste. Marie, Michigan.

 Welsh, A. and B. May. 2006. Development and Standardization of Disomic Microsatellite
 Markers for Lake Sturgeon Genetic Studies. Journal of Applied Ichthyology 22: 337-344.

 Welsh, A. and J.R. McClain. 2004. Development of a Management Plan for Lake
 Sturgeon Within the Great Lakes Basin Based on Population Genetics Structure. Great
 Lakes Fishery Trust Project Number: 2001.75. Final Project Report.

 Welsh, A.B. and D.T. McLeod. 2010. Detection of Natural Barriers to Movement of Lake
 Sturgeon (Acipenser fulvescens) Within the Namakan River, Ontario. Canadian Journal
 of Zoology, 2010, 88(4): 390-397.

 Welsh, A., T. Hill, H. Quinlan, C. Robinson and B. May. 2008. Genetic Assessment of
 Lake Sturgeon Population Structure in the Laurentian Great Lakes. North American
 Journal of Fisheries Management 28:572-591.

 Welsh, A.B., R.F. Elliott, K.T. Scribner, H.R. Quinlan, E.A. Baker, B.T. Eggold, J.M.
 Holtgren, C.C. Krueger and B. May. 2010. Genetic Guidelines for the Stocking of Lake
 Sturgeon (Acipenser fulvescens) in the Great Lakes Basin. Great Lakes Fish. Comm.
 Misc. Publ. 2010-01.



                                           217
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 219 of 221 PageID #:232



 Wendel, J. and L. Damman. 2011. A Population Assessment and Creel Survey of Lake
 Sturgeon in Yellow Lake, Burnett County, Wisconsin 2005-2008. Wisconsin Department
 of Natural Resources, Northern District – Spooner.

 Wendel, J. and J. Frank. 2012. A Population Assessment of Lake Sturgeon in upper St.
 Croix River, Minnesota and Wisconsin 2003-2011. Wisconsin Department of Natural
 Resources, Northern District – Spooner.

 Werner, R.G. 2002. Contributing Factors in Habitat Selection by Lake Sturgeon
 (Acipenser fulvescens). Final Report submitted to United States Environmental
 Protection Agency – Great Lakes National Program Office.

 Werner, R. G. and J. Hayes. 2004. Contributing Factors in Habitat Selection by Lake
 Sturgeon (Acipenser fulvescens). State University of New York, College of
 Environmental Science and Forestry, Syracuse.

 Wesley, J.K. and J.E. Duffy. 1999. St. Joseph River Assessment. Michigan Department
 of Natural Resources, Fisheries Special Report 24, Ann Arbor, MI.

 West Virginia Division of Natural Resources (WVDNR). 2012. Rare, Threatened, and
 Endangered Animals. Wildlife Resources Section. 16 pp.

 West Virginia Division of Natural Resources (WVDNR). 2018. West Virginia Fishing
 Regulations 2018.

 West Virginia Division of Natural Resources (WVDNR). 2015. Draft West Virginia State
 Wildlife Action Plan.

 Whitney, J.E., R. Al-Chokhachy, D.B. Bunnell, C.A. Caldwell, S.J. Cooke, E.J. Eliason,
 M. Rogers, A.J. Lynch and C.P. Paukert. 2016. Physiological Basis of Climate Change
 Impacts on North American Inland Fishes. Fisheries 41:7, 332-345.

 Wieten, A.C. 2013. Demographic and Reproductive Status of Lake Sturgeon in the
 Muskegon River System, Michigan. Masters Theses. Paper 47. Grand Valley State
 University.

 Wilkinson, C. 1997. The Role of Bilateralism in Fulfilling the Federal-Tribal Relationship:
 The Tribal Rights-Endangered Species Secretarial Order. Washington Law Rev. 72,
 1063–1109.

 Williams, J.E. and H.J. Vondett. 1962. Michigan’s Largest Fish. The Lake Sturgeon.
 Michigan Department of Conservation. Fish Division Pamphlet No. 35.

 Williams, L.L. 2009. Review of Sensitivity of Sturgeon Species to a Variety of Toxicants
 Relative to the Sensitivity of Other Fish Species. U. S. Fish and Wildlife Service. East
 Lansing, Michigan.

 Williamson, D.F. 2003. Caviar and Conservation: Status, Management and Trade of
 North American Sturgeon and Paddlefish. TRAFFIC North America. World Wildlife Fund,
 Washington, D.C.



                                             218
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 220 of 221 PageID #:233



 Wilson, C.C., J.L. McDermid, K.M. Wozney, S. Kjartanson and T.J. Haxton. 2014.
 Genetic Estimation of Evolutionary and Contemporary Effective Population Size in Lake
 Sturgeon (Acipenser fulvescens Rafinesque, 1817) Populations. Journal of Applied
 Ichthyology, 30: 1290–1299.

 Wilson, J.A. and R.S. McKinley. 2004. Distribution, Habitat and Movements. In:
 LeBreton, G.T.O., F.W.H. Beamish, and R.S. McKinley (editors). Sturgeon and
 Paddlefish of North America. Kluwer Academic Publishers, pp 40–69.

 Winner, R.W., M.W. Boesel and M.P. Farrell. 1980. Insect Community Structure as an
 Index of Heavy-Metal Pollution in Lotic Ecosystems. Canadian Journal of Fisheries and
 Aquatic Sciences, 1980, 37(4): 647-655.

 Wisconsin Department of Natural Resources (WDNR). 2000. Wisconsin’s Lake Sturgeon
 Management Plan. Bureau of Fisheries Management and Habitat Protection.

 Wisconsin Department of Natural Resources (WDNR). 2002. Sturgeon Update 2001:
 Lake Wisconsin/Wisconsin River.

 Wisconsin Department of Natural Resources (WDNR). 2012a. Sturgeon Hook-and-Line
 Season Opens Sept. 1 on Select Waters.

 Wisconsin Department of Natural Resources (WDNR). 2012b. Lake Michigan Lake
 Sturgeon Rehabilitation.

 Wisconsin Department of Natural Resources (WDNR). 2013. Regional and Property
 Analysis for the Development of A Master Plan for Department of Natural Resources’
 Properties Along Trout and Smallmouth Bass Streams In the Driftless Area.

 Wisconsin Department of Natural Resources (WDNR). 2014. Winnebago System
 Sturgeon Spearing Regulations and Information.

 Wisconsin Department of Natural Resources (WDNR). 2015a. Lake Sturgeon (Acipenser
 fulvescens) Fact Sheet.

 Wisconsin Department of Natural Resources (WDNR). 2015b. Guide to Wisconsin Hook
 and Line Fishing Regulations 2015-2016.

 Wisconsin Department of Natural Resources (WDNR). 2018. Wisconsin Fishing
 Regulations.

 Wisconsin Natural Resources Magazine (WNRM). 2009. A Strong Base for Broad
 Recovery. Wisconsin Natural Resources Magazine article February 2009.

 World Wildlife Fund (WWF). 2009. Canada’s Rivers at risk: Environmental Flows and
 Canada’s Freshwater Future. Toronto, Ontario. 29 p.

 Wozney, K.M., T.J. Haxton, S. Kjartanson and C.C. Wilson. 2011. Genetic Assessment
 of Lake Sturgeon (Acipenser fulvescens) Population Structure in the Ottawa River.
 Environ Biol Fish (2011) 90:183–195.



                                           219
Case: 1:20-cv-01227 Document #: 1-1 Filed: 02/20/20 Page 221 of 221 PageID #:234



 Yelizarov, G.A. 1968. State of the Overwinter Stock of Sturgeons in the Lower Volga.
 Problems of Ichtyhyology 8:42-430.

 Young, J.K. and G.F. Love. 1971. The Lake Sturgeon (Acipenser fulvescens) in Lake
 Nipissing: A Preliminary Report. p. 40-60 In Resource Management Report No. 106.
 Ontario Department of Lands and Forests. North Bay, Ontario.

 Zhong, Y. and G. Power. 1996a. Some Environmental Impacts of Hydroelectric Projects
 on Fish in Canada. Impact Assessment 14:285-308.

 Zhong, Y. and G. Power. 1996b. Environmental Impacts of Hydroelectric Projects on
 Fish Resources in China. Regulated Rivers: Research and Management 12:81-98.

 Zollweg, E.C., R.F. Elliott, T.D. Hill, H.R. Quinlan, E. Trometer and J.W. Weisser
 (editors). 2003. Great Lakes Lake Sturgeon Coordination Meeting. In Proceedings of the
 December 11-12, 2002 Workshop, Sault Ste. Marie, MI.

 Personal Communications

 John Lott, Aquatic Resources Chief, South Dakota Game, Fish and Parks

 Amy B. Welsh, Ph.D., Assistant Professor, West Virginia University School of Natural
 Resources




                                           220
